


Exhibit 10.1


EXECUTION VERSION


CUSTOMER CUSIP 46122CAC3
NORTH AMERICAN FACILITY CUSIP 46122CAD1
 

AMENDED AND RESTATED REVOLVING CREDIT
AND SECURITY AGREEMENT
 

PNC BANK, NATIONAL ASSOCIATION,
as a Lender and Agent,
and
JPMORGAN CHASE BANK, N.A.,
as a Lender,
and
J.P. MORGAN EUROPE LIMITED,
as a Lender, European Swing Loan Lender and European Agent,
and
THE OTHER LENDERS PARTY HERETO


WITH


INVACARE CORPORATION,
as a Borrower,
THE OTHER BORROWERS PARTY HERETO
THE GUARANTORS PARTY HERETO
 

PNC CAPITAL MARKETS LLC,
as Lead Arranger and Bookrunner
and
JPMORGAN SECURITIES, LLC,
as European Lead Arranger and Bookrunner
 

September 30, 2015




--------------------------------------------------------------------------------




TABLE OF CONTENTS
 
 
Page


1
DEFINITIONS.
1


1.1
Accounting Terms
1


1.2
General Terms
2


1.3
Uniform Commercial Code Terms
69


1.4
Certain Matters of Construction
69


1.5
Currency Calculations
70


 
 
 
2
ADVANCES, PAYMENTS.
70


2.1
Revolving Advances.
71


2.2
Procedures for Requesting Revolving Advances; Procedures for Selection of
Applicable Interest Rates for All Advances.
73


2.3
Swing Loans.
76


2.4
Disbursement of Advance Proceeds
79


2.5
Making and Settlement of Advances.
80


2.6
Maximum Advances.
83


2.7
Manner and Repayment of Advances.
83


2.8
Repayment of Excess Advances
84


2.9
Statement of Account
85


2.10
Letters of Credit.
85


2.11
Issuance of Letters of Credit.
87


2.12
Requirements For Issuance of Letters of Credit
88


2.13
Disbursements, Reimbursement.
88


2.14
Repayment of Participation Advances.
90


2.15
Documentation
91


2.16
Determination to Honor Drawing Request
91


2.17
Nature of Participation and Reimbursement Obligations
91


2.18
Liability for Acts and Omissions.
93


2.19
Mandatory Prepayments.
95


2.20
Use of Proceeds.
96


2.21
Defaulting Lender.
97


2.22
Payment of Obligations
100


2.23
Increase in US-Canada Maximum Revolving Advance Amount.
101


2.24
Maximum US-Canada Revolving Advance Amount.
103


2.25
Increase in Maximum European Revolving Advance Amount.
103


2.26
Periodic Computations of Dollar Equivalent Amounts of Letters of Credit
Outstanding; Reimbursement Currency
107


2.27
European Monetary Unit
107


2.28
Indemnity
108




i

--------------------------------------------------------------------------------




 
 
 
3
INTEREST AND FEES.
108


3.1
Interest
108


3.2
Letter of Credit Fees.
109


3.3
Facility Fee
112


3.4
Collateral Monitoring Fee and Collateral Evaluation Fee and Fee Letters.
112


3.5
Computation of Interest and Fees; Criminal Code (Canada)
113


3.6
Maximum Charges
113


3.7
Increased Costs
113


3.8
Basis For Determining Interest Rate Inadequate or Unfair
114


3.9
Capital Adequacy.
116


3.10
Taxes.
116


3.11
Replacement of Lenders
124


3.12
Currency Conversion Procedures for Judgments
125


3.13
Indemnity in Certain Events
125


3.14
Optional Currency Not Available
125


3.15
Break Funding Payments
125


 
 
 
4
COLLATERAL: GENERAL TERMS
126


4.1
Security Interest in the Collateral
126


4.2
Perfection of Security Interest
127


4.3
Preservation of Collateral
127


4.4
Ownership and Location of Collateral.
128


4.5
Defense of Agent's and Lenders' Interests
128


4.6
Inspection of Premises
129


4.7
Appraisals
130


4.8
Receivables; Deposit Accounts and Securities Accounts.
133


4.9
Inventory
133


4.10
Maintenance of Equipment
133


4.11
Exculpation of Liability
133


4.12
Financing Statements
133


 
 
 
5
REPRESENTATIONS AND WARRANTIES.
133


5.1
Authority
134


5.2
Formation and Qualification.
134


5.3
Survival of Representations and Warranties
135


5.4
Tax Returns
135


5.5
Deduction of Tax
135


5.6
No filing or stamp Taxes
135


5.7
VAT
135




ii

--------------------------------------------------------------------------------




5.8
Tax residence
136


5.9
Financial Statements
136


5.10
Entity Names
136


5.11
O.S.H.A. Environmental Compliance; Flood Insurance
136


5.12
Solvency; No Litigation, Violation, Indebtedness or Default; ERISA Compliance
137


5.13
Patents, Trademarks, Copyrights and Licenses
139


5.14
Licenses, Permits and Accreditation
140


5.15
Default of Indebtedness
140


5.16
No Default.
140


5.17
No Burdensome Restrictions
140


5.18
No Labor Disputes
140


5.19
Margin Regulations
140


5.20
Investment Company Act
141


5.21
Disclosure
141


5.22
Swaps
141


5.23
Business and Property of Loan Parties
141


5.24
Ineligible Securities
141


5.25
Federal Securities Laws
141


5.26
Equity Interests
141


5.27
Commercial Tort Claims
142


5.28
Letter of Credit Rights
142


5.29
Material Contracts
142


5.30
Fraud and Abuse
142


5.31
Other Regulatory Protection
143


5.32
Excluded Pledge Entity
143


5.33
Centre of Main Interest and Establishments
143


5.34
European Distribution Agreements
143


 
 
 
6
AFFIRMATIVE COVENANTS.
143


6.1
Compliance with Laws
144


6.2
Conduct of Business and Maintenance of Existence and Assets
144


6.3
Books and Records
144


6.4
Payment of Taxes
145


6.5
Tax residence
145


6.6
Financial Covenant; Minimum Undrawn Availability.
145


6.7
Insurance.
146


6.8
Payment of Indebtedness and Leasehold Obligations
147


6.9
Environmental Matters.
148


6.10
Standards of Financial Statements
149


6.11
Federal Securities Laws
149




iii

--------------------------------------------------------------------------------




6.12
Execution of Supplemental Instruments
149


6.13
Government Receivables
149


6.14
Keepwell
149


6.15
Designation as Senior Debt
150


6.16
Canadian Pension Plans
150


6.17
Proposed Reorganization
150


6.18
Threshold Assets Exceeded
150


6.19
Transfer of Accounts of European Borrower; Notification of Account Debtors
150


6.20
European Cash Management Provisions
151


6.21
English Pension Plans
153


6.22
Financial Assistance
154


6.23
European Collateral
154


6.24
Conditions Subsequent
154


 
 
 
 
 
 
7
NEGATIVE COVENANTS.
155


7.1
Merger, Consolidation, Acquisition and Sale of Assets.
155


7.2
Creation of Liens
155


7.3
Guarantees
155


7.4
Investments
155


7.5
Loans
156


7.6
Capital Expenditures
156


7.7
Dividends
156


7.8
Indebtedness
156


7.9
Nature of Business
156


7.10
Transactions with Affiliates
157


7.11
Leases
157


7.12
Subsidiaries.
157


7.13
Fiscal Year and Accounting Changes
157


7.14
Pledge of Credit
157


7.15
Amendment of Organizational Documents
158


7.16
Compliance with ERISA; Canadian Pension Plans
158


7.17
Prepayment of Indebtedness
158


7.18
Membership / Partnership Interests
159


7.19
Covenants as to Certain Indebtedness
159


7.20
Agreements Restricting Dividends
159


7.21
Designation of Senior Debt
159


7.22
Restrictions on Insurance Subsidiary
159


7.23
European Distribution Agreements
159


7.24
VAT Group
159




iv

--------------------------------------------------------------------------------




7.25
French Borrower; Bills of exchange/promissory notes
159


 
 
 
8
CONDITIONS PRECEDENT.
160


8.1
Conditions to Initial Advances
160


8.2
Reserved
164


8.3
Conditions to Each Advance
164


 
 
 
9
INFORMATION AS TO LOAN PARTIES.
165


9.1
Disclosure of Material Matters
165


9.2
Schedules; Inventory Reports; Borrowing Base Certificates, etc.
165


9.3
Environmental Reports.
166


9.4
Litigation
166


9.5
Material Occurrences
167


9.6
Government Receivables
167


9.7
Annual Financial Statements
167


9.8
Quarterly Financial Statements
167


9.9
Monthly Financial Statements
168


9.10
Other Reports
168


9.11
Additional Information
168


9.12
Projected Operating Budget
169


9.13
Variances From Operating Budget
169


9.14
Notice of Suits, Adverse Events
169


9.15
ERISA Notices and Requests; Canadian Pension Plans; English Pension Plans
169


9.16
Notices Under Certain Indebtedness Documents
170


9.17
Consent Decree
171


9.18
Additional Documents
171


9.19
Updates to Certain Schedules
171


9.20
European Distribution Agreement
171


 
 
 
10
EVENTS OF DEFAULT.
171


10.1
Nonpayment
171


10.2
Breach of Representation
171


10.3
Financial Information
172


10.4
Judicial Actions
172


10.5
Noncompliance
172


10.6
Judgments
172


10.7
Bankruptcy
172


10.8
Material Adverse Effect
172


10.9
Lien Priority
173


10.10
Cross Default
173




v

--------------------------------------------------------------------------------




10.11
Breach of Guaranty or Pledge Agreement
173


10.12
Change of Control
173


10.13
Invalidity
173


10.14
Seizures
173


10.15
Operations
173


10.16
Pension Plans
174


10.17
Anti-Money Laundering/International Trade Law Compliance
174


10.18
Any Exclusion from Medical Reimbursement Programs
174


 
 
 
11
LENDERS' RIGHTS AND REMEDIES AFTER DEFAULT.
174


11.1
Rights and Remedies.
174


11.2
Agent's Discretion
177


11.3
Setoff
177


11.4
Rights and Remedies not Exclusive
177


11.5
Allocation of Payments After Event of Default
177


 
 
 
12
WAIVERS AND JUDICIAL PROCEEDINGS.
181


12.1
Waiver of Notice
181


12.2
Delay
181


12.3
Jury Waiver
181


 
 
 
13
EFFECTIVE DATE AND TERMINATION.
181


13.1
Term
181


13.2
Termination
182


 
 
 
14
REGARDING AGENT.
182


14.1
Appointment
182


14.2
Nature of Duties
183


14.3
Lack of Reliance on Agent
183


14.4
Resignation of Agent; Successor Agent
183


14.5
Certain Rights of Agent
184


14.6
Reliance
184


14.7
Notice of Default
185


14.8
Indemnification
185


14.9
Each Agent in its Individual Capacity
185


14.10
Delivery of Documents
185


14.11
Loan Parties' Undertaking to Agents
185


14.12
No Reliance on Agent's Customer Identification Program
186


14.13
Other Agreements
186


14.14
Appointment of English Law
186




vi

--------------------------------------------------------------------------------




14.15
Appointment of French Law
187


14.16
Availability of US-Canada Collateral
187


 
 
 
15
BORROWING AGENCY.
187


15.1
Borrowing Agency Provisions.
188


15.2
Waiver of Subrogation
189


 
 
 
16
MISCELLANEOUS.
189


16.1
Governing Law
189


16.2
Entire Understanding.
190


16.3
Successors and Assigns; Participations; New Lenders.
195


16.4
Application of Payments
197


16.5
Indemnity
197


16.6
Notice
199


16.7
Survival
201


16.8
Severability
201


16.9
Expenses
201


16.10
Injunctive Relief
202


16.11
Consequential Damages
202


16.12
Captions
202


16.13
Counterparts; Facsimile Signatures
202


16.14
Construction
202


16.15
Confidentiality; Sharing Information
202


16.16
Publicity
203


16.17
Certifications From Banks and Participants; USA PATRIOT Act.
203


16.18
Anti-Terrorism Laws.
204


16.19
Canadian Borrowers and Canadian Guarantors.
205


16.20
Canadian Borrowers and Canadian Guarantors.
205


16.21
Joinder of Guarantors and Borrowers.
206


16.22
Amendment and Restatement
206


16.23
CAM Exchange
206






vii

--------------------------------------------------------------------------------






LIST OF ANNEXES, EXHIBITS AND SCHEDULES
Annexes
Annex A        US Borrowers
Annex B        US Guarantors
Annex C        Canadian Borrowers
Annex D        Canadian Guarantors
Annex E        English Borrowers
Annex F        English Guarantors
Annex G        French Borrowers
Annex H        French Guarantors
Exhibits
Exhibit 1.2(a)
Borrowing Base Certificate

Exhibit 1.2(b)
Officer's Certificate

Exhibit 1.2(c)
Proposed Reorganization

Exhibit 1.2(d)
European Borrowing Base Certificate

Exhibit 1.2(e)
European Borrowing Request

Exhibit 2.1(a)
US-Canada Revolving Credit Note

Exhibit 2.3(a)
US-Canada Swing Loan Note

Exhibit 2.22
Lender Joinder

Exhibit 5.9(b)
Financial Projections

Exhibit 7.12(a)
Borrower Joinder

Exhibit 7.12(b)
Guarantor Joinder

Exhibit 8.1(g)
Financial Condition Certificate

Exhibit 16.3
Commitment Transfer Supplement

Schedules
Schedule 1.2
Permitted Encumbrances

Schedule 1.2(m)
Mortgage-Eligible Properties

Schedule 2.10
Existing Letters of Credit

Schedule 4.4(b)
Equipment and Inventory Locations; Place of Business, Chief Executive Office,
Real Property

Schedule 4.8(k)
Deposit and Investment Accounts

Schedule 5.1
Consents

Schedule 5.2(a)
States of Qualification and Good Standing

Schedule 5.2(b)
Subsidiaries

Schedule 5.4
Federal Tax Identification Numbers

Schedule 5.10
Prior Names

Schedule 5.11
Environmental

Schedule 5.12(b)(i)
Litigation


viii

--------------------------------------------------------------------------------




Schedule 5.12(b)(ii)
Indebtedness

Schedule 5.12(d)
Plans

Schedule 5.13
Intellectual Property, Source Code Escrow Agreements

Schedule 5.18
Labor Disputes

Schedule 5.26
Equity Interests

Schedule 5.27
Commercial Tort Claims

Schedule 5.28
Letter of Credit Rights

Schedule 5.29
Material Contracts

Schedule 5.31
Medicare/Medicaid Provider Information

Schedule 5.32
Excluded Pledge Entities

Schedule 6.20(c)
European Loan Party Accounts

Schedule 7.3
Guarantees

Schedule 7.4
Existing Investments

Schedule 7.8
Existing Indebtedness






ix

--------------------------------------------------------------------------------




AMENDED AND RESTATED
REVOLVING CREDIT AND SECURITY AGREEMENT
Amended and Restated Revolving Credit and Security Agreement (as hereafter
amended, this "Agreement") dated as of September 30, 2015 among the BORROWERS
(as hereinafter defined), the GUARANTORS (as hereinafter defined), the financial
institutions which are now or which hereafter become a party hereto as LENDERS
(collectively, "Lenders" and each individually a "Lender"), PNC BANK, NATIONAL
ASSOCIATION ("PNC"), as agent for Lenders (PNC, in such capacity, "Agent"), J.P.
MORGAN EUROPE LIMITED ("JPM Europe"), as European agent for the Lenders (JPM
Europe, in such capacity, the "European Agent").
WHEREAS, the US-Canada Borrowers (as hereinafter defined), the US-Canada
Guarantors (as hereinafter defined), various financial institutions (the
"Existing Lenders"), and PNC as agent for the Existing Lenders, entered into
that certain Revolving Credit and Security Agreement, dated January 16, 2015
(the "Existing Credit Agreement"); and
WHEREAS, the Loan Parties (as hereinafter defined), the Lenders and the Agents
(as hereinafter defined) desire to amend and restate the Existing Credit
Agreement pursuant to the terms and conditions set forth herein.
IN CONSIDERATION of the mutual covenants and undertakings herein contained,
Borrowers, Guarantors, Lenders, Issuers (as hereinafter defined) and Agents
hereby amend and restate the Existing Credit Agreement in its entirety as
follows:
1.DEFINITIONS.
1.1    Accounting Terms. As used in this Agreement, the Other Documents or any
certificate, report or other document made or delivered pursuant to this
Agreement, accounting terms not defined in Section 1.2 or elsewhere in this
Agreement and accounting terms partly defined in Section 1.2 to the extent not
defined shall have the respective meanings given to them under GAAP; provided,
however that, whenever such accounting terms are used for the purposes of
determining compliance with financial covenants in this Agreement, such
accounting terms shall be defined in accordance with GAAP as applied in
preparation of the audited financial statements of Borrowers on a Consolidated
Basis for the fiscal year ended December 31, 2014. If there occurs after the
Closing Date any change in GAAP that affects in any respect the calculation of
any covenant contained in this Agreement or the definition of any term defined
under GAAP used in such calculations, Agent, Lenders and Borrowers shall
negotiate in good faith to amend the provisions of this Agreement that relate to
the calculation of such covenants with the intent of having the respective
positions of Agent, Lenders and Borrowers after such change in GAAP conform as
nearly as possible to their respective positions as of the Closing Date,
provided, that, until any such amendments have been agreed upon, the covenants
in this Agreement shall be calculated as if no such change in GAAP had occurred
and Borrowers shall provide additional financial statements or supplements
thereto, attachments to Officer's Certificates and/or calculations as Agent may
reasonably require in order to provide the appropriate financial information
required hereunder with respect to Borrowers both reflecting




--------------------------------------------------------------------------------




any applicable changes in GAAP and as necessary to demonstrate compliance with
the financial covenants before giving effect to the applicable changes in GAAP.
1.2    General Terms. For purposes of this Agreement the following terms shall
have the following meanings:
2027 Convertible Notes shall mean the Company's 4.125% convertible notes, issued
in 2007 and due in 2027, in the aggregate original principal amount of
$135,000,000 guarantied by certain of Loan Parties.
Accountants shall have the meaning set forth in Section 9.7 hereof.
Adjusted LIBO Rate means with respect to any Eurocurrency borrowing for any
applicable Interest Period, the London interbank offered rate administered by
ICE Benchmark Administration Limited (or any other Person that takes over the
administration of such rate) for British Pounds Sterling, Euro or Dollars (as
applicable) and for a period equal in length to such Interest Period as
displayed on pages LIBOR01 or LIBOR02 of the Thomson Reuters screen or, in the
event such rate does not appear on a Thomson Reuters page or screen, on any
successor or substitute page or screen that displays such rate in place of
Thomson Reuters, or if such successor or substitute page or screen ceases to be
available, on the appropriate page of such other information service that
publishes such rate applicable to the relevant currency as shall be reasonably
selected by the European Agent from time to time in its reasonable discretion
(the "LIBO Screen Rate") at approximately 11:00 a.m., London time, two (2)
business days prior (or the same business day for British Pounds Sterling) to
the commencement of such Interest Period; provided that, (x) if the LIBO Screen
Rate shall be less than zero, such rate shall be deemed to be zero for purposes
of this Agreement and (y) if the LIBO Screen Rate shall not be available at such
time for a period equal in length to such Interest Period (an "LIBO Impacted
Interest Period"), then the LIBO Rate shall be the LIBO Interpolated Rate at
such time, unless the European Agent shall conclude that it shall not be
possible to determine such LIBO Interpolated Rate (which conclusion shall be
conclusive and binding absent manifest error); provided, further that, if any
LIBO Interpolated Rate shall be less than zero, such rate shall be deemed to be
zero for purposes of this Agreement.
Advance Currency shall have the meaning set forth in Section 6.20(a).
Advance Rates shall mean collectively the US-Canada Advance Rates and the
European Receivables Advance Rate.
Advances shall mean and include the US-Canada Advances and the European
Advances.
Affected Lender shall have the meaning set forth in Section 3.11 hereof.
Affiliate of any Person shall mean (a) any Person which, directly or indirectly,
is in control of, is controlled by, or is under common control with such Person,
or (b) any Person who is a director, manager, member, managing member, general
partner or officer (i) of such Person, (ii) of any Subsidiary of such Person or
(iii) of any Person described in clause (a) above. For

2

--------------------------------------------------------------------------------




purposes of this definition, control of a Person shall mean the power, direct or
indirect, (x) to vote 5% or more of the Equity Interests having ordinary voting
power for the election of directors of such Person or other Persons performing
similar functions for any such Person, or (y) to direct or cause the direction
of the management and policies of such Person whether by ownership of Equity
Interests, contract or otherwise.
Agent shall have the meaning set forth in the preamble to this Agreement and
shall include its successors and assigns.
Agents shall mean, individually and collectively as the context may require, the
Agent and European Agent and "any Agent" shall be interpreted accordingly.
Agreement shall mean this Amended and Restated Revolving Credit and Security
Agreement, as the same may be amended, restated, supplemented or otherwise
modified from time to time.
Alternate Base Rate shall mean, for any day, a rate per annum equal to the
highest of (a) the Base Rate in effect on such day, (b) the sum of the Federal
Funds Open Rate in effect on such day plus one half of one percent (0.5%), and
(c) the sum of the Daily Euro-Rate in effect on such day plus one percent
(1.0%), so long as a Daily Euro-Rate is offered, ascertainable and not unlawful.
Alternate Source shall have the meaning set forth in the definition of Federal
Funds Open Rate.
Amendment and Ratification shall collectively mean those certain Amendment and
Ratification of Other Documents, dated the Closing Date, with respect to certain
of the Other Documents.
Anti-Terrorism Laws shall mean any Laws relating to terrorism, trade sanctions
programs and embargoes (including economic or financial sanction or trade
embargoes imposed, administered or enforced by (a) the United States Government,
including, without limitation, the Office of Foreign Assets Control, or (b) the
United Nations Security Council, Canada, the European Union, any European Union
member state or Her Majesty's Treasury of the United Kingdom), import/export
licensing, money laundering, corruption or bribery (including Laws comprising or
implementing the Canadian Anti-Money Laundering & Anti-Terrorism Legislation),
and any regulation, order, or directive promulgated, issued or enforced pursuant
to such Laws, all as amended, supplemented or replaced from time to time.
Applicable Agent shall mean (i) with respect to matters relating to the English
Facility and French Facility and the funding of the European Advances, the
European Agent, (ii) with respect to matters relating to Collateral of the
European Loan Parties, the European Agent and (iii) with respect to all other
matters, the Agent.

3

--------------------------------------------------------------------------------




Applicable Borrowing Agent shall mean (i) with respect to matters relating to
the English Facility, the French Facility and European Advances, the European
Borrowing Agent, and (ii) with respect to all other matters, the Borrowing
Agent.
Applicable Currency shall mean with respect to any Advance or payment of
principal, interest, fees or any other amount in respect of the Obligations
under (i) the US-Canada Facility, Dollars, and (ii) the English Facility and the
French Facility, any Applicable European Currency.
Applicable European Currency shall mean with respect to (i) any Advance
requested by the European Borrowing Agent under the English Facility or the
French Facility in accordance with the terms hereof, British Pounds Sterling,
Euros or Dollars as requested by European Borrowing Agent, (ii) any payment by
the European Borrowers of principal or interest (including any payment of
interest made pursuant to a deemed Advance in accordance with Section 2.2(h))
under any Advance made under the English Facility or the French Facility, the
currency in which such Advance was made, and (iii) any deemed Advance made under
the English Facility or the French Facility in accordance with Section 2.2(h) or
otherwise to pay fees or charges, the currency in which such fee or charge is
payable.
Applicable Law shall mean all laws, rules and regulations applicable to the
Person, conduct, transaction, covenant, Other Document or contract in question,
including all applicable common or civil law and equitable principles, all
provisions of all applicable state, federal, provincial, local and foreign
constitutions, statutes, rules, regulations, treaties, directives and orders of
any Governmental Body, and all orders, judgments and decrees of all courts and
arbitrators.
Applicable Margin shall mean singularly or collectively as context may require
the European Applicable Margin and the US-Canada Applicable Margin.
Applicable Required Lenders shall mean (i) with respect to matters specifically
relating to the US-Canada Facility, US-Canada Advances and US-Canada Collateral,
the US-Canada Required Lenders, (ii) with respect to matters specifically
relating to the English Facility, the French Facility, European Advances and
European Collateral, the European Required Lenders and (iii) with respect to all
other matters, it shall mean both the US-Canada Required Lenders and the
European Required Lenders.
Application Date shall have the meaning set forth in Section 2.7(b) hereof.
Approvals shall have the meaning set forth in Section 5.11(b) hereof.
Approved Electronic Communication shall mean each notice, demand, communication,
information, document and other material transmitted, posted or otherwise made
or communicated by e-mail, E-Fax, SyndTrak, the StuckyNet System©, or any other
equivalent electronic service agreed to by Applicable Agent, whether owned,
operated or hosted by Applicable Agent, any Lender, any of their Affiliates or
any other Person, that any party is obligated to, or otherwise chooses to,
provide to Applicable Agent pursuant to this Agreement or any Other Document,
including any financial statement, financial and other report, notice,

4

--------------------------------------------------------------------------------




request, certificate and other information material; provided that Approved
Electronic Communications shall not include any notice, demand, communication,
information, document or other material that Applicable Agent specifically
instructs a Person to deliver in physical form.
Availability Block shall mean $10,000,000.
Base Rate shall mean the base commercial lending rate of PNC as publicly
announced to be in effect from time to time, such rate to be adjusted
automatically, without notice, on the effective date of any change in such rate.
This rate of interest is determined from time to time by PNC as a means of
pricing some loans to its customers and is neither tied to any external rate of
interest or index nor does it necessarily reflect the lowest rate of interest
actually charged by PNC to any particular class or category of customers of PNC.
Benefited Lender shall have the meaning set forth in Section 2.5(e) hereof.
Blocked Account Bank shall have the meaning set forth in Section 4.8(h) hereof.
Blocked Accounts shall have the meaning set forth in Section 4.8(h) hereof.
Borrower or Borrowers shall mean the US-Canada Borrowers and the European
Borrowers.
Borrower DTTP Filing shall mean an HM Revenue & Customs Form DTTP2, duly
completed and filed by the relevant Loan Party, which contains the scheme
reference number and jurisdiction of tax residence provided by the relevant
Lender below its name on the relevant signature page or as otherwise notified to
the Applicable Borrowing Agent and the Applicable Agent.
Borrower Joinder shall mean a joinder by a Person as a US-Canada Borrower or a
European Borrower, as applicable, under this Agreement and the Other Documents
in substantially the form of Exhibit 7.12(a).
Borrowers on a Consolidated Basis shall mean the consolidation in accordance
with GAAP of the accounts or other items of Borrowers and their respective
Subsidiaries.
Borrowing Agent shall mean the Company.
Borrowing Base Certificates shall mean singularly or collectively as the context
may require the European Borrowing Base Certificate and the US-Canada Borrowing
Base Certificate.
British Pounds Sterling shall mean lawful currency of the United Kingdom.
Business Day shall mean any day other than Saturday or Sunday or a legal holiday
on which commercial banks are authorized or required by law to be closed for
business in East Brunswick, New Jersey, and (i) if the applicable Business Day
relates to any Euro-Rate Loan or LIBOR Rate Loan, such day must also be a day on
which dealings are carried on in (in relation

5

--------------------------------------------------------------------------------




to any Euro-Rate Loan or LIBOR Rate Loan denominated in Dollars or British
Pounds Sterling) the London interbank market or (in relation to any LIBOR Rate
Loan denominated in Euros) the European interbank market, (ii) if the applicable
Business Day relates to a European Borrower, it shall mean any day other than a
Saturday or Sunday or a legal holiday on which commercial banks are authorized
or required to be closed for business in Paris, France or London, England, and
(iii) with respect to advances denominated in Euros or payments of Advances in
Euros or any other matters relating to Advances denominated in Euros, such day
also shall be a TARGET Day.
CAM means the mechanism for the allocation and exchange of interests in the
European Advances, participations in European Letters of Credit and collections
thereunder established under Section 16.23.
CAM Exchange means the exchange of the European Lenders' interests provided for
in Section 16.23.
CAM Exchange Date means the first date after the Closing Date on which there
shall occur (a) any event described in Section 10.7, or (b) an acceleration of
the Obligations and termination of the European Revolving Commitments pursuant
to Article 11.
CAM Percentage means as to each European Lender, a fraction, (a) the numerator
of which shall be the aggregate amount of such Lender's European Revolving
Commitments immediately prior to the CAM Exchange Date and the termination of
the European Revolving Commitments, and (b) the denominator of which shall be
the amount of the European Revolving Commitments of all the European Lenders
immediately prior to the CAM Exchange Date and the termination of the European
Revolving Commitments.
Canadian Advance Rates shall have the meaning specified in the definition of
US-Canada Formula Amount.
Canadian Anti-Money Laundering & Anti-Terrorism Legislation shall mean the
Criminal Code, R.S.C. 1985, c. C 46, The Proceeds of Crime (Money Laundering)
and Terrorist Financing Act, S.C. 2000, c. 17 and the United Nations Act, R.S.C.
1985, c. U 2 or any similar Canadian legislation, together with all rules,
regulations and interpretations thereunder or related thereto including, without
limitation, the Regulations Implementing the United Nations Resolutions on the
Suppression of Terrorism and the United Nations Al Qaida and Taliban Regulations
promulgated under the United Nations Act.
Canadian Benefit Plan shall mean any plan, fund, program, or policy, whether
oral or written, formal or informal, funded or unfunded, insured or uninsured,
providing material employee benefits, including medical, hospital care, dental,
sickness, accident, disability, life insurance, pension, retirement or savings
benefits, under which any Borrower has any liability with respect to any
employee or former employee, but excluding any Canadian Pension Plans.
Canadian Borrowers shall mean the Persons from time to time listed on Annex C
hereto.

6

--------------------------------------------------------------------------------




Canadian Collateral shall mean the assets of the Canadian Loan Parties on which
Liens are granted pursuant to the Canadian Security Agreement securing the
Obligations.
Canadian Guarantors shall mean the Persons from time to time listed on Annex D
hereto, and any other Person who may hereafter guarantee payment or performance
of the whole or any part of the Obligations.
Canadian Inventory Advance Rate shall have the meaning specified in the
definition of US-Canada Formula Amount.
Canadian Inventory NOLV Advance Rate shall have the meaning specified in the
definition of US-Canada Formula Amount.
Canadian Loan Parties shall mean the Canadian Borrowers and the Canadian
Guarantors.
Canadian Pension Plan shall mean each pension plan required to be registered
under Canadian federal or provincial law that is maintained or contributed to by
a Borrower for its employees or former employees, but does not include the
Canada Pension Plan as maintained by the Government of Canada.
Canadian Pension Termination Event shall mean (a) the voluntary full or partial
wind up of a Canadian Pension Plan that is a registered pension plan by a
Borrower; (b) the institution of proceedings by any Governmental Body to
terminate in whole or in part or have a trustee appointed to administer such a
plan; or (c) any other event or condition which might constitute grounds for the
termination of, winding up or partial termination of, winding up or the
appointment of trustee to administer, any such plan.
Canadian Receivables Advance Rate shall have the meaning specified in the
definition of US-Canada Formula Amount.
Canadian Security Agreement shall mean any security agreement (including, for
certainty, any deed of hypothec or bond pledge agreement governed by the laws of
Quebec) executed by any Canadian Loan Party in favour of Agent securing the
Obligations or the Guaranty of such Canadian Loan Party, in form and substance
satisfactory to Agent.
Capital Expenditures shall mean expenditures made or liabilities incurred for
the acquisition of any fixed assets or improvements (or of any replacements or
substitutions thereof or additions thereto) which have a useful life of more
than one year and which, in accordance with GAAP, would be classified as capital
expenditures. Capital Expenditures shall include the total principal portion of
Capitalized Lease Obligations.
Capitalized Lease Obligation shall mean any Indebtedness of any Loan Party
represented by obligations under a lease that is required to be capitalized for
financial reporting purposes in accordance with GAAP.
Cash Management Liabilities shall have the meaning provided in the definition of
"Cash Management Products and Services."

7

--------------------------------------------------------------------------------




Cash Management Products and Services shall mean agreements or other
arrangements under which any Agent or any Lender or any Affiliate of any Agent
or a Lender provides or arranges for the provision of any of the following
products or services to any Loan Party or any Subsidiary of any Loan Party:
(a) credit cards; (b) credit card processing services; (c) debit cards and
stored value cards; (d) commercial cards; (e) ACH transactions; and (f) cash
management and treasury management services and products, including without
limitation controlled disbursement accounts or services, lockboxes, automated
clearinghouse transactions, overdrafts, interstate depository network services.
The indebtedness, obligations and liabilities of any Loan Party to the provider
of any Cash Management Products and Services (including all obligations and
liabilities owing to such provider in respect of any returned items deposited
with such provider) (the "Cash Management Liabilities") shall be "Obligations"
hereunder, guaranteed obligations under the Guaranty and secured obligations
under any Guarantor Security Agreement or European Collateral Document, as
applicable, and otherwise treated as Obligations for purposes of each of the
Other Documents. The Liens securing the Cash Management Products and Services
shall be pari passu with the Liens securing all other Obligations under this
Agreement and the Other Documents, subject to the express provisions of
Section 11.5.
CEA shall mean the Commodity Exchange Act (7 U.S.C.§1 et seq.), as amended from
time to time, and any successor statute.
CERCLA shall mean the Comprehensive Environmental Response, Compensation and
Liability Act of 1980, as amended, 42 U.S.C. §§9601 et seq.
CFTC shall mean the Commodity Futures Trading Commission.
Change in Law shall mean the occurrence, after the Closing Date, of any of the
following: (a) the adoption or taking effect of any Applicable Law; (b) any
change in any Applicable Law or in the administration, implementation,
interpretation or application thereof by any Governmental Body; or (c) the
making or issuance of any request, rule, guideline or directive (whether or not
having the force of law) by any Governmental Body; provided that notwithstanding
anything herein to the contrary, (x) the Dodd-Frank Wall Street Reform and
Consumer Protection Act and all requests, rules, regulations, guidelines,
interpretations or directives thereunder or issued in connection therewith
(whether or not having the force of Applicable Law) and (y) all requests, rules,
regulations, guidelines, interpretations or directives promulgated by the Bank
for International Settlements, the Basel Committee on Banking Supervision (or
any successor or similar authority) or the United States or foreign regulatory
authorities (whether or not having the force of law), in each case pursuant to
Basel III, shall in each case be deemed to be a Change in Law regardless of the
date enacted, adopted, issued, promulgated or implemented.
Change of Control shall mean any of the following occurrences:
(a)    any person or group of persons (within the meaning of Sections 13(d) or
14(a) of the Securities Exchange Act of 1934, as amended) shall have acquired
beneficial ownership of (within the meaning of Rule 13d-3 promulgated by the
Securities and Exchange

8

--------------------------------------------------------------------------------




Commission under said Act) 35% or more of the voting power of the Equity
Interests of the Company;
(b)    occupation of a majority of the seats (other than vacant seats) on the
board of directors of the Company by Persons who were neither (i) nominated,
appointed or approved by shareholders for election to the board of directors of
the Company, or (ii) appointed by the board comprised of directors a majority of
whom were so nominated, appointed or approved;
(c)    any Person (or Persons acting in concert) shall have acquired by contract
or otherwise the power to exercise, directly or indirectly, a controlling
influence over the management or policies of the Company, or control of the
Equity Interests of the Company entitled to vote for members of the board of
directors or equivalent governing body of the Company on a fully-diluted basis
(and taking into account all such Equity Interests that such Person or Persons
have the right to acquire pursuant to any option right) representing 35% or more
of the combined voting power of such Equity Interests;
(d)    a "change of control" or any comparable term under, and as defined in the
documents governing the 2027 Convertible Notes or any other material
Indebtedness of the Company shall occur prior to the date such Indebtedness is
repaid or redeemed in accordance with, or to the extent not prohibited by, the
provisions of this Agreement; or
(e)    the Company shall fail to own and Control, directly or indirectly, 100%
of the outstanding Equity Interests of each Borrower.
Charges shall mean all taxes, charges, fees, imposts, levies or other
assessments, including all net income, gross income, gross receipts, sales, use,
ad valorem, value added, transfer, franchise, profits, inventory, capital stock,
license, withholding, payroll, employment, social security, unemployment,
excise, severance, stamp, occupation and property taxes, custom duties, fees,
assessments, liens, claims and charges of any kind whatsoever, together with any
interest and any penalties, additions to tax or additional amounts, imposed by
any taxing or other authority, domestic or foreign (including the Pension
Benefit Guaranty Corporation or any environmental agency or superfund or any
other applicable Governmental Body), upon the Collateral, any Loan Party or any
of its Affiliates.
CIP Regulations shall have the meaning set forth in Section 14.12 hereof.
Claims shall have the meaning set forth in Section 16.5.
Closing Date shall mean September 30, 2015.
Closing Projections shall have the meaning set forth in Section 5.9(a) hereof.
CMS shall mean the Centers for Medicare and Medicaid Services of HHS, any
successor thereof and any predecessor thereof, including the Health Care
Financing Administration.
Code shall mean the Internal Revenue Code of 1986 and, regarding the Canadian
Loan Parties, the Income Tax Act (Canada), as the same may be amended or
supplemented from time

9

--------------------------------------------------------------------------------




to time, and any successor statute of similar import, and the rules and
regulations thereunder, as from time to time in effect.
Collateral shall mean, collectively, the US-Canada Collateral, the English
Collateral and the French Collateral.
Commitment Transfer Supplement shall mean a document in the form of Exhibit 16.3
hereto, properly completed and otherwise in form and substance satisfactory to
Agent by which the Purchasing Lender purchases and assumes a portion of the
obligation of Lenders to make Advances under this Agreement.
Company shall mean Invacare Corporation, an Ohio corporation.
Computation Date shall have the meaning specified in Section 2.26 herein.
Consent Decree shall mean that certain Consent Decree and Permanent Injunction
dated as of December 21, 2012 with the United States of America.
Consent Decree Event shall mean the Company's agreement, pursuant to the Consent
Decree, to not design, manufacture, process, pack, repack, label or hold for
distribution certain products from or at its locations at One Invacare Way,
Elyria, OH 44035 and 1200 Taylor Street, Elyria, OH 44035, subject to
satisfaction by the Company of certain requirements more particularly set forth
therein and the receipt of related governmental approvals.
Consents shall mean all filings and all licenses, permits, consents, approvals,
authorizations, qualifications and orders of Governmental Bodies and other third
parties, domestic or foreign, necessary to carry on any Loan Party's business or
necessary (including to avoid a conflict or breach under any agreement,
instrument, other document, license, permit or other authorization) for the
execution, delivery or performance of this Agreement or the Other Documents,
including any Consents required under all applicable federal, provincial, state
or other Applicable Law.
Consigned Inventory shall mean Inventory of any applicable Loan Party that is in
the possession of such Loan Party or another Person on a consignment, sale or
return, or other basis that does not constitute a final sale and acceptance of
such Inventory.
Contract Rate shall have the meaning set forth in Section 3.1 hereof.
Contribution Notice means a contribution notice issued by the Pensions Regulator
under s38 or s47 of the United Kingdom's Pensions Act 2004.
Controlled Group shall mean, at any time, each Loan Party and all members of a
controlled group of corporations and all trades or businesses (whether or not
incorporated) under common control and all other entities which, together with
any Loan Party, are treated as a single employer under Section 414 of the Code.

10

--------------------------------------------------------------------------------




Covered Entity shall mean (a) each Loan Party, each of Loan Party's
Subsidiaries, all Guarantors and all pledgors of Collateral and (b) each Person
that, directly or indirectly, is in control of a Person described in clause
(a) above. For purposes of this definition, control of a Person shall mean the
direct or indirect (x) ownership of, or power to vote, 25% or more of the issued
and outstanding equity interests having ordinary voting power for the election
of directors of such Person or other Persons performing similar functions for
such Person, or (y) power to direct or cause the direction of the management and
policies of such Person whether by ownership of equity interests, contract or
otherwise.
Customer shall mean and include the account debtor with respect to any
Receivable and/or the prospective purchaser of goods, services or both with
respect to any contract or contract right, and/or any party who enters into or
proposes to enter into any contract or other arrangement with any applicable
Loan Party, pursuant to which such Loan Party is to deliver any personal
property or perform any services.
Customer Lease shall mean a lease by the Company or any of its Subsidiaries of
product to a customer for the purpose of financing the purchase thereof by such
customer.
Daily Euro-Rate shall mean, for any day, the rate per annum determined by Agent
by dividing (x) the Published Rate by (y) a number equal to 1.00 minus the
Reserve Percentage. Notwithstanding the foregoing, if the Daily Euro-Rate as
determined above would be less than zero (0.00), such rate shall be zero (0.00)
for all purposes of this Agreement.
Default shall mean an event, circumstance or condition which, with the giving of
notice or passage of time or both, would constitute an Event of Default.
Default Rate shall have the meaning set forth in Section 3.1 hereof.
Defaulting Lender shall mean any Lender that: (a) has failed, within two (2)
Business Days of the date required to be funded or paid, to (i) fund any portion
of its Revolving Commitment Percentage of Advances, (ii) if applicable, fund any
portion of its Participation Commitment in Letters of Credit or Swing Loans or
(iii) pay over to any Agent, Issuer, Swing Loan Lender or any Lender any other
amount required to be paid by it hereunder, unless, in the case of clause
(i) above, such Lender notifies Agent in writing that such failure is the result
of such Lender's good faith determination that a condition precedent to funding
(specifically identified and including a particular Default or Event of Default,
if any) has not been satisfied; (b) has notified Loan Parties or Agent in
writing, or has made a public statement to the effect, that it does not intend
or expect to comply with any of its funding obligations under this Agreement
(unless such writing or public statement indicates that such position is based
on such Lender's good faith determination that a condition precedent
(specifically identified and including a particular Default or Event of Default,
if any) to funding a loan under this Agreement cannot be satisfied) or generally
under other agreements in which it commits to extend credit; (c) has failed,
within two (2) Business Days after request by Agent, acting in good faith, to
provide a certification in writing from an authorized officer of such Lender
that it will comply with its obligations (and is financially able to meet such
obligations) to fund prospective Advances and, if applicable, participations in
then outstanding Letters of Credit and Swing

11

--------------------------------------------------------------------------------




Loans under this Agreement, provided that such Lender shall cease to be a
Defaulting Lender pursuant to this clause (c) upon Applicable Agent's receipt of
such certification in form and substance satisfactory to Applicable Agent;
(d) has become the subject of an Insolvency Event; or (e) has failed at any time
to comply with the provisions of Section 2.5(e) with respect to purchasing
participations from the other Lenders, whereby such Lender's share of any
payment received, whether by setoff or otherwise, is in excess of its pro rata
share of such payments due and payable to all of Lenders.
Depository Accounts shall have the meaning set forth in Section 4.8(h) hereof.
Designated Lender shall have the meaning set forth in Section 16.2(d) hereof.
Designated Obligations shall mean all Obligations of the European Borrowers with
respect to (a) principal and interest under the European Advances,
(b) unreimbursed drawings under European Letters of Credit and interest thereon
and (c) fees under Sections 3.2 and 3.3 hereof.
Document shall have the meaning given to the term "document" in the Uniform
Commercial Code.
Dollar and the sign $ shall mean lawful money of the United States of America.
Dollar Equivalent shall mean, with respect to any amount of any currency, as of
any Computation Date, the Equivalent Amount of such currency expressed in
Dollars.
Domestic Rate Loan shall mean any US-Canada Advance that bears interest based
upon the Alternate Base Rate.
Dominion Period shall mean the period from the occurrence of a Dominion
Triggering Event until the date of a subsequent Dominion Rescission Triggering
Event during which Agent has Full Dominion.
Dominion Rescission Triggering Event shall mean the occurrence of both of the
following:
(a)    no Event of Default or Default exists; and
(b)    US-Canada Undrawn Availability is equal to or greater than 12.5% of the
Maximum US-Canada Revolving Advance Amount for thirty (30) consecutive days.
Dominion Triggering Event shall mean the occurrence of either of the following:
(a)    an Event of Default or Default, which is continuing; or
(b)    US-Canada Undrawn Availability is less than the US-Canada Undrawn
Availability Required Amount.

12

--------------------------------------------------------------------------------




Drawing Date shall have the meaning set forth in Section 2.13(b) hereof.
Effective Date shall mean the date indicated in a document or agreement to be
the date on which such document or agreement becomes effective, or, if there is
no such indication, the date of execution of such document or agreement.
Eligibility Date shall mean, with respect to each Borrower and Guarantor and
each Swap, the date on which this Agreement or any Other Document becomes
effective with respect to such Swap (for the avoidance of doubt, the Eligibility
Date shall be the Effective Date of such Swap if this Agreement or any Other
Document is then in effect with respect to such Borrower or Guarantor, and
otherwise it shall be the Effective Date of this Agreement and/or such Other
Document(s) to which such Borrower or Guarantor is a party).
Eligible Canadian Inventory shall mean Eligible Inventory of a Canadian Borrower
that (i) is located in a province of Canada that has adopted the PPSA and the
Agent has registered under the PPSA in such jurisdiction and (ii) has not been
included as Eligible Domestic Inventory under the US-Canada Formula Amount.
Eligible Canadian Receivables shall mean Eligible Receivables of a Canadian
Borrower that (i) arise in a province of Canada that has adopted the PPSA and
the Agent has registered under the PPSA in such jurisdiction and (ii) has not
been included as Eligible Domestic Receivables under the US-Canada Formula
Amount.
Eligible Contract Participant shall mean an "eligible contract participant" as
defined in the CEA and regulations thereunder.
Eligible Customs Broker shall mean a customs broker that has its principal
assets and principal place of business in the United States and which is
reasonably acceptable to Agent and with which Agent has entered into a freight
forwarder agreement, in form and substance acceptable to Agent.
Eligible Domestic Inventory shall mean Eligible Inventory of a US Borrower that
has not been included as Eligible Canadian Inventory.
Eligible Domestic Receivables shall mean Eligible Receivables of a US Borrower
that has not been included as Eligible Canadian Receivables.
Eligible European Jurisdiction shall mean each of Austria, Belgium, Denmark,
Finland, France, Germany, Italy, Ireland, Luxembourg, the Netherlands, Norway,
Portugal, Spain, Sweden, Switzerland and the United Kingdom, provided that the
European Agent may, in its sole discretion, remove one or more of the countries
comprising an Eligible European Jurisdiction and subsequently add one or more of
such countries back as an Eligible European Jurisdiction.
Eligible Fixed Assets shall mean and include working machinery and equipment of
a US Borrower located in the United States, which is not, in Agent's opinion,
obsolete or unmerchantable and which Agent, in its Permitted Discretion, shall
not deem ineligible, based on

13

--------------------------------------------------------------------------------




such considerations as Agent may from time to time deem appropriate, including
whether the machinery and equipment is subject to a perfected, first priority
security interest in favor of Agent and no other Lien (other than a Permitted
Encumbrance other than a Purchase Money Security Interest). Eligible Fixed
Assets will amortize quarterly based on a five (5) year straight-line schedule.
Eligible Foreign In-Transit Inventory shall mean finished goods Inventory of a
US Borrower that would be Eligible Inventory but for the fact that it is Foreign
In-Transit Inventory, but only if: (a) such Foreign In-Transit Inventory is the
subject of a Negotiable Document that designates Agent as the consignee;
(b) such Foreign In-Transit Inventory has been paid for by US Borrowers or Agent
has otherwise satisfied itself that a final sale of such Inventory to such US
Borrower has occurred and title has passed to such US Borrower; (c) Agent has
received assurances satisfactory to it that all of the original Documents
evidencing such Foreign In-Transit Inventory (all of which Documents shall be
Negotiable Documents) have been issued by the applicable carrier, which carrier
shall not be an Affiliate of any Loan Party, and have been forwarded to an
Eligible Customs Broker (and, if such Documents are not actually received by an
Eligible Customs Broker within ten (10) days after the sending thereof, such
Foreign In-Transit Inventory shall thereupon cease to be Eligible Foreign
In-Transit Inventory), or, if required by Agent in the exercise of its sole
discretion, all of such original Documents are in the possession, in the United
States, of Agent or an Eligible Customs Broker (as specified by Agent); (d) no
default exists under any agreement in effect between the vendor of such
Inventory and such US Borrower that would permit such vendor under any
Applicable Law (including the Uniform Commercial Code) to divert, reclaim,
reroute, or stop shipment of such Inventory; (e) such Foreign In-Transit
Inventory is fully insured by marine cargo or other similar insurance, in such
amounts, with such insurance companies and subject to such deductibles as are
satisfactory to Agent and in respect of which Agent has been named as lender
loss payee; and (f) Agent has received an executed freight forwarder agreement
with respect to such Inventory from an Eligible Customs Broker.
Eligible Inventory shall mean and include Inventory, excluding work in process,
which is not, in the Applicable Agent's opinion, obsolete, slow moving or
unmerchantable and which the Applicable Agent, in its Permitted Discretion,
shall not deem ineligible Inventory, based on such considerations as such
Applicable Agent may from time to time deem appropriate including whether the
Inventory is subject to a perfected, first priority security interest in favor
of Applicable Agent and no other Lien (other than a Permitted Encumbrance, other
than a Purchase Money Security Interest). In addition, Inventory shall not be
Eligible Inventory if it: (a) does not conform to all standards imposed by any
Governmental Body which has regulatory authority over such goods or the use or
sale thereof; (b) is Foreign In-Transit Inventory or in-transit within the
United States; (c) is located outside the United States or Canada, or at a
location that is not otherwise in compliance with this Agreement;
(d) constitutes Consigned Inventory; (e) is the subject of an Intellectual
Property Claim; (f) is subject to a License Agreement that limits, conditions or
restricts the applicable Loan Party's or Applicable Agent's right to sell or
otherwise dispose of such Inventory, unless Applicable Agent is a party to a
Licensor/Agent Agreement with the Licensor under such License Agreement (or
Applicable Agent shall agree otherwise in its Permitted Discretion after
establishing reserves against the US-Canada Formula Amount with

14

--------------------------------------------------------------------------------




respect thereto as Agent shall deem appropriate in its Permitted Discretion);
(g) is situated at a location not owned by a Loan Party unless the owner or
occupier of such location has executed in favor of Agent a Lien Waiver Agreement
(or Agent shall agree otherwise in its Permitted Discretion after establishing
reserves against the US-Canada Formula Amount with respect thereto as Agent
shall deem appropriate in its Permitted Discretion); or (h) or if the sale of
such Inventory would result in an ineligible Receivable.
Eligible Receivables shall mean and include, each Receivable of a US-Canada Loan
Party or European Borrower arising in the Ordinary Course of Business and which
Applicable Agent, in its Permitted Discretion, shall deem to be an Eligible
Receivable, based on such considerations as Applicable Agent may from time to
time deem appropriate. A Receivable shall not be deemed eligible unless such
Receivable is subject to Applicable Agent's first priority perfected security
interest (which, in the case of Receivables of the English Borrowers, shall mean
a first priority assignment by way of security or a first priority fixed charge
(and shall not mean a first priority floating charge)) and no other Lien (other
than Permitted Encumbrances), and is evidenced by an invoice or other
documentary evidence satisfactory to Applicable Agent. In addition, no
Receivable shall be an Eligible Receivable if:
(a)    it arises out of a sale made by any Loan Party to an Affiliate of any
Loan Party or to a Person controlled by an Affiliate of any Loan Party;
(b)    (A) with respect to Receivables of the US-Canada Loan Parties: (i) it is
due or unpaid more than 60 days after the original due date or, for terms
ranging from net 0 to 60 days, more than 120 days after the original invoice
date or, for terms ranging from net 61 to 120 days, more than 150 days after the
original invoice date; (ii) to the extent that, for terms ranging from net 61 to
90 days aged 60 days or less past due, not to exceed 150 days from original
invoice date, such Eligible Receivables included in the US-Canada Formula Amount
exceed $30,000,000 in the aggregate at any time; and (iii) to the extent that,
for terms ranging from net 91 days to 120 days aged 30 days or less past due,
not to exceed 150 days from original invoice date, such Eligible Receivables
included in the US-Canada Formula Amount exceed $20,000,000 in the aggregate at
any time or (B) with respect to Receivables of the European Borrowers it is due
or unpaid more than 90 days after the original invoice date;
(c)    fifty percent (50%) or more of the Receivables from such Customer are not
deemed Eligible Receivables hereunder (as Agent, in its Permitted Discretion,
may decrease such percentage from time to time);
(d)    any covenant, representation or warranty contained in this Agreement with
respect to such Receivable has been breached;
(e)    an Insolvency Event shall have occurred with respect to such Customer;
(f)    with respect to Receivables of US-Canada Loan Parties, the sale is to a
Customer outside the United States of America or a province of Canada that has
not adopted the PPSA, unless the sale is on letter of credit, guaranty or
acceptance terms, in each case acceptable to Agent in its Permitted Discretion;

15

--------------------------------------------------------------------------------




(g)    the sale to the Customer is on a bill-and-hold, guaranteed sale,
sale-and-return, sale on approval, consignment or any other repurchase or return
basis or is evidenced by chattel paper;
(h)    Applicable Agent believes, in its Permitted Discretion, that collection
of such Receivable is insecure or that such Receivable may not be paid by reason
of the Customer's financial inability to pay;
(i)    with respect to Receivables of US-Canada Loan Parties, the Customer is
the United States of America, any state or any department, agency or
instrumentality of any of them, unless the applicable Loan Party assigns its
right to payment of such Receivable to Applicable Agent pursuant to the
Assignment of Claims Act of 1940, as amended (31 U.S.C. Sub-Section 3727 et seq.
and 41 U.S.C. Sub-Section 15 et seq.) or has otherwise complied with other
applicable statutes or ordinances, or if the Customer is any province in or the
federal government of (or any department, agency or instrumentality thereof)
Canada, unless the applicable Loan Party assigns its rights to payment of such
Receivable to Applicable Agent pursuant to the Financial Administration Act, the
general laws of Canada and of the applicable province, and such assignment has
been acknowledged by such Governmental Body and is enforceable against it;
(j)    the goods giving rise to such Receivable have not been delivered to and
accepted by the Customer or the services giving rise to such Receivable have not
been performed by the applicable Loan Party and accepted by the Customer or the
Receivable otherwise does not represent a final sale;
(k)    the Receivables of the Customer exceed a credit limit determined by
Applicable Agent, in its Permitted Discretion, to the extent such Receivable
exceeds such limit;
(l)    the Receivable is subject to any offset, deduction, defense, dispute,
credits or counterclaim (but such Receivable shall only be ineligible to the
extent of such offset, deduction, defense or counterclaim), the Receivable
includes any finance charge (but such Receivable shall only be ineligible to the
extent of such finance charge), the Customer is also a creditor or supplier of a
Loan Party or the Receivable is contingent in any respect or for any reason;
(m)    the applicable Loan Party has made any agreement with any Customer for
any deduction therefrom, except for discounts or allowances made in the Ordinary
Course of Business for prompt payment, all of which discounts or allowances are
reflected in the calculation of the face value of each respective invoice
related thereto;
(n)    any return, rejection or repossession of the merchandise has occurred or
the rendition of services has been disputed;
(o)    such Receivable is not payable to a Loan Party or Subsidiary of a Loan
Party;

16

--------------------------------------------------------------------------------




(p)    such Receivable is not otherwise satisfactory to Applicable Agent in its
Permitted Discretion;
(q)    in respect of any Receivables due to any European Borrower, it is subject
to any limitation on assignment or other restriction (whether arising by
operation of law, by agreement or otherwise) which would under the local
governing law of the contract have the effect of restricting the assignment for
or by way of security or the creation of security, in each case unless the
European Agent has determined that such limitation is not enforceable;
(r)    in respect of any Receivables due to any European Borrower, the contract
or agreement underlying such Receivable is governed by (or, if no governing law
is expressed therein, is deemed to be governed by) the laws of any jurisdiction
other than any Eligible European Jurisdiction;
(s)    in respect of any Receivables due to any European Borrower, the relevant
Customer is not incorporated in an Eligible European Jurisdiction, unless, in
any such case, such receivable is backed by a letter of Credit acceptable to the
European Agent, which is in the possession of, has been assigned to and is
directly drawable by the European Agent;
(t)    with respect to any Receivable governed by French law, the Customer is a
Consumer (consommateur) within the meaning of the French Consumer Code;
(u)    during a European Dominion Period such Receivable (governed by French
law) is evidenced by a promissory note, bill of exchange or other instrument
(such as a billet à ordre or lettre de change) (other than any such instrument
which is only recorded electronically and which was never originated in paper
format) and the European Agent does not have a first priority security over such
instrument and/or such instrument has not been endorsed in favour of the
European Agent;
(v)    with respect to any Receivable governed by French law, the Receivable is
not a professional receivable (créance professionnelle) within the meaning of
article L. 313-23 of the French Monetary and Financial Code;
(w)    with respect to any Receivables due to the English Borrower, if the
English Distributor Agreement is terminated or repudiated, unless the European
Agent (in its absolute discretion) notifies the Borrowing Agent otherwise; or
(x)    with respect to any Receivables due to the French Borrower, if the French
Commissionaire Agreement is terminated or repudiated, unless the European Agent
(in its absolute discretion) notifies the Borrowing Agent otherwise.
English Advances shall collectively mean and include the English Revolving
Advances, English Letters of Credit and the English Swing Loans.
English Borrowers shall mean the Persons from time to time listed on Annex E
hereto.

17

--------------------------------------------------------------------------------




English Collateral shall mean the assets subject to Liens in any English
Collateral Document.
English Collateral Documents means a debenture dated on or about the date of
this Agreement made between the English Borrower and the European Agent as
security trustee and any other English law security agreements delivered
pursuant to this Agreement and granted by any Loan Party and all confirmations
and acknowledgements thereof, in each case relating to the grant to an Agent of
a security interest by such Loan Party.
English Distributor Agreement means the distributor agreement dated December 1,
2004 between (1) Invacare Limited and (2) Invacare International Sárl (as
amended).
English Facility means, collectively, the English Revolving Commitment and the
extensions of credit made thereunder.
English Formula Amount shall mean an amount equal to the Dollar Equivalent
amount of the sum of:
(A)    up to eighty-five percent (85%) (the "European Receivables Advance Rate")
of Eligible Receivables of the English Borrowers, minus
(B)    the aggregate amount of any outstanding English Swing Loans, minus
(C)    the aggregate Maximum Undrawn Amount of all outstanding English Letters
of Credit, minus
(D)    50% of the European Availability Reserve, minus
(E)    such reserves as European Agent may reasonably deem proper and necessary
from time to time (including any European Reserves, without double counting with
respect to any European Reserves already applied, relating to the English Loan
Parties and/or their assets).
English Guarantors shall mean the Persons from time to time listed on Annex F
hereto.
English Law Guaranty shall means the guarantee and indemnity governed by English
law dated on or about the date of this Agreement and made between the European
Guarantors and the European Agent in its capacity as European Agent and security
trustee.
English Lender shall mean each Lender with an English Revolving Commitment.
English Letter of Credit Sublimit shall mean Two Million Five Hundred Thousand
and 00/100 Dollars ($2,500,000.00).
English Letters of Credit shall have the meaning set forth in Section 2.10(a)
hereof.
English New Lender shall have the meaning set forth in Section 2.25(a) hereof.

18

--------------------------------------------------------------------------------




English Obligations shall mean that portion of the Obligations arising from,
related to or connected with the English Advances.
English Participation Commitment shall mean the obligation hereunder of each
English Lender holding an English Revolving Commitment to buy a participation
equal to its English Revolving Commitment Percentage (subject to any
reallocation pursuant to Section 2.21(b)(iv) hereof) in the English Swing Loans
made by European Swing Loan Lender hereunder as provided for in Section 2.3(d)
hereof and in the English Letters of Credit issued hereunder as provided for in
Section 2.13(a) hereof.
English Revolving Advances shall mean the advances made under Section 2.1(b) by
English Lenders to English Borrowers.
English Revolving Commitment shall mean, as to any English Lender, the
obligation of such English Lender, to make English Revolving Advances and
participate in English Swing Loans and English Letters of Credit, in an
aggregate principal and/or face amount not to exceed the English Revolving
Commitment Amount (if any) of such English Lender.
English Revolving Commitment Amount shall mean, (i) as to any English Lender
other than an English New Lender, the English Revolving Commitment amount (if
any) set forth below such English Lender's name on the signature page hereto
(or, in the case of any Lender that became party to this Agreement after the
Closing Date pursuant to Section 16.3(c) or 16.3(d) hereof, the English
Revolving Commitment amount (if any) of such English Lender as set forth in the
applicable Commitment Transfer Supplement), and (ii) as to any Lender that is an
English New Lender, the English Revolving Commitment amount provided for in the
joinder signed by such English New Lender under Section 2.25(a)(x), in each case
as the same may be adjusted upon any increase by such English Lender pursuant to
Section 2.25 hereof, or any assignment by or to such English Lender pursuant to
Section 16.3(c) or 16.3(d) hereof.
English Revolving Commitment Percentage shall mean, (i) as to any English Lender
other than an English New Lender, the English Revolving Commitment Percentage
(if any) set forth below such English Lender's name on the signature page hereof
(or, in the case of any English Lender that became party to this Agreement after
the Closing Date pursuant to Section 16.3(c) or 16.3(d) hereof, the English
Revolving Commitment Percentage (if any) of such English Lender as set forth in
the applicable Commitment Transfer Supplement), and (ii) as to any Lender that
is an English New Lender, the English Revolving Commitment Percentage provided
for in the joinder signed by such English New Lender under Section 2.25(a)(x),
in each case as the same may be adjusted upon any increase in the Maximum
English Revolving Advance Amount pursuant to Section 2.25 hereof, or any
assignment by or to such English Lender pursuant to Section 16.3(c) or 16.3(d)
hereof.
English Revolving Facility Usage shall mean at any time, the sum of (i) the
outstanding English Revolving Advances (for purposes of this computation,
English Swing Loans shall be deemed to be English Revolving Advances) plus
(ii) the Maximum Undrawn Amount of all outstanding English Letters of Credit.

19

--------------------------------------------------------------------------------




English Swing Loans shall have the meaning set forth in Section 2.3(d) hereof.
Environmental Complaint shall have the meaning set forth in Section 9.3(b)
hereof.
Environmental Laws shall mean all federal, state and local environmental, land
use, zoning, health, chemical use, safety and sanitation laws, statutes,
ordinances and codes as well as common laws, relating to the protection of the
environment, human health and/or governing the use, storage, treatment,
generation, transportation, processing, handling, production or disposal of
Hazardous Materials and the rules, regulations, policies, guidelines,
interpretations, decisions, orders and directives of federal, state, provincial,
international and local governmental agencies and authorities with respect
thereto.
Equity Interests shall mean, with respect to any Person, any and all shares,
rights to purchase, options, warrants, general, limited or limited liability
partnership interests, member interests, participation or other equivalents of
or interest in (regardless of how designated) equity of such Person, whether
voting or nonvoting, including common stock, preferred stock, convertible
securities or any other "equity security" (as such term is defined in
Rule 3a11-1 of the General Rules and Regulations promulgated by the SEC under
the Exchange Act), including in each case all of the following rights relating
to such Equity Interests, whether arising under the Organizational Documents of
the Person issuing such Equity Interests (the "issuer") or under the applicable
laws of such issuer's jurisdiction of organization relating to the formation,
existence and governance of corporations, limited liability companies or
partnerships or business trusts or other legal entities, as the case may be:
(i) all economic rights (including all rights to receive dividends and
distributions) relating to such Equity Interests; (ii) all voting rights and
rights to consent to any particular action(s) by the applicable issuer;
(iii) all management rights with respect to such issuer; (iv) in the case of any
Equity Interests consisting of a general partner interest in a partnership, all
powers and rights as a general partner with respect to the management,
operations and control of the business and affairs of the applicable issuer;
(v) in the case of any Equity Interests consisting of the membership/limited
liability company interests of a managing member in a limited liability company,
all powers and rights as a managing member with respect to the management,
operations and control of the business and affairs of the applicable issuer;
(vi) all rights to designate or appoint or vote for or remove any officers,
directors, manager(s), general partner(s) or managing member(s) of such issuer
and/or any members of any board of members/managers/partners/directors that may
at any time have any rights to manage and direct the business and affairs of the
applicable issuer under its Organizational Documents as in effect from time to
time or under Applicable Law; (vii) all rights to amend the Organizational
Documents of such issuer, (viii) in the case of any Equity Interests in a
partnership or limited liability company, the status of the holder of such
Equity Interests as a "partner", general or limited, or "member" (as applicable)
under the applicable Organizational Documents and/or Applicable Law; and
(ix) all certificates evidencing such Equity Interests.
Equivalent Amount shall mean, at any time, as determined by Agent (which
determination shall be conclusive absent manifest error), with respect to an
amount of any currency (the "Reference Currency") which is to be computed as an
equivalent amount of another currency (the "Equivalent Currency"), the amount of
such Equivalent Currency

20

--------------------------------------------------------------------------------




converted from such Reference Currency at Agent's rate (based on the market
rates then prevailing and available to Agent) for such Equivalent Currency for
such Reference Currency at a time determined by Agent on the second Business Day
immediately preceding the event for which such calculation is made.
Equivalent Currency shall have the meaning specified in the definition of
Equivalent Amount.
ERISA shall mean the Employee Retirement Income Security Act of 1974, as the
same may be amended or supplemented from time to time and the rules and
regulations promulgated thereunder.
Euro shall refer to the lawful currency of the Participating Member States.
Euro-Rate shall mean the following:
(a)    with respect to any Advance to which the Euro-Rate applies for any
Interest Period, the interest rate per annum determined by Agent by dividing
(the resulting quotient rounded upwards, if necessary, to the nearest 1/100th of
1%) (i) the rate which appears on the Bloomberg Page BBAM1 (or on such other
substitute Bloomberg page that displays rates at which U.S. Dollar deposits are
offered by leading banks in the London interbank deposit market), or the rate
which is quoted by another source selected by Agent as an authorized information
vendor for the purpose of displaying rates at which U.S. Dollar deposits are
offered by leading banks in the London interbank deposit market (a "Euro-Rate
Alternate Source"), at approximately 11:00 a.m., London time, two (2) Business
Days prior to the commencement of such Interest Period as the London interbank
offered rate for U.S. Dollars for an amount comparable to such Advance and
having a borrowing date and a maturity comparable to such Interest Period (or if
there shall at any time, for any reason, no longer exist a Bloomberg Page BBAM1
(or any substitute page) or any Euro-Rate Alternate Source, a comparable
replacement rate determined by Agent at such time (which determination shall be
conclusive absent manifest error)), by (ii) a number equal to 1.00 minus the
Reserve Percentage; provided, however, that if the Euro-Rate determined as
provided above would be less than zero, such rate shall be deemed to be zero for
purposes of this Agreement.
(b)    The Euro-Rate shall be adjusted with respect to any Euro-Rate Loan that
is outstanding on the effective date of any change in the Reserve Percentage as
of such effective date. Agent shall give reasonably prompt notice to the
Borrowing Agent of the Euro-Rate as determined or adjusted in accordance
herewith, which determination shall be conclusive absent manifest error.
Euro-Rate Alternate Source shall have the meaning set forth in the definition of
Euro-Rate.
Euro-Rate Loan shall mean any US-Canada Advance that bears interest based on the
Euro-Rate.

21

--------------------------------------------------------------------------------




European Advances shall collectively mean and include the European Revolving
Advances, European Letters of Credit and the European Swing Loans.
European Agent shall have the meaning set forth in the preamble to this
Agreement and shall include its successors and assigns.
European Applicable Margin shall mean for European Revolving Advances, European
Swing Loans and European Letter of Credit Fees as of the Closing Date and
through and including the date immediately prior to the first Adjustment Date
(as defined below), the applicable percentage specified below:
European Applicable Margin For 
Overnight Rate Loans  
(European Swing Loans)
European Applicable Margin For 
LIBOR Rate Loans  
(European Revolving Advances)
Applicable European Letter Of Credit
Fee Rate
2.50%
2.50%
2.50%



The European Applicable Margin for European Revolving Advances, European Swing
Loans and European Letter of Credit Fees shall be (i) adjusted as of the 1st day
of each fiscal quarter of the Company, commencing January 1, 2016 and as of the
first day of each fiscal quarter thereafter (i.e., the 1st day of each April,
July, October and January), based upon the European Borrowing Base Certificates
(and related information) delivered to the European Agent, in accordance with
Section 9.2, with respect to the months or weeks, as applicable, comprising the
immediately preceding fiscal quarter (in this definition, each, an "Adjustment
Date"), commencing with the delivery by the Company of the European Borrowing
Base Certificate in each of the months or weeks, as the case may be, comprising
the fiscal quarter of the Company ending December 31, 2015, (ii) based upon the
calculation by the European Agent of the European Quarterly Average Undrawn
Availability for such fiscal quarter and (iii) equal to the percent per annum
set forth in the pricing table below corresponding to such European Quarterly
Average Undrawn Availability. In the event that any European Borrowing Base
Certificate (and related information) is not provided to the European Agent in
accordance with Section 9.2, the European Applicable Margin for European
Revolving Advances, European Swing Loans and European Letter of Credit Fees
shall be set at the percent per annum corresponding to Tier III below as of the
1st day of the fiscal quarter of the Company following the month or week, as the
case may be, in respect of which any such European Borrowing Base Certificate
was required to be so delivered and shall continue at Tier III until the earlier
of (A) the delivery to the European Agent of the required European Borrowing
Base Certificate (from and after which time the European Applicable Margin shall
be calculated based on the respective European Quarterly Average Undrawn
Availability until the European Applicable Margin is recalculated in accordance
with this definition) and (B) the next Adjustment Date, if any (at which time
the European Applicable Margin shall be calculated in accordance with the terms
of this definition).

22

--------------------------------------------------------------------------------




Tier
European Quarterly Average Undrawn Availability
European Applicable Margins For Overnight Rate Loans  
(European Swing Loans)
European Applicable Margins For LIBOR Rate Loans  
(European Revolving Advances)
Applicable European Letter of Credit Fee Rates
I
Greater than or equal to 66⅔% of the Maximum European Revolving Advance Amount
2.50%
2.50%
2.50%
II
Greater than or equal to 33⅓% of the Maximum European Revolving Advance Amount,
but less than 66⅔% of the Maximum European Revolving Advance Amount
2.75%
2.75%
2.75%
III
Less than 33⅓% of the Maximum European Revolving Advance Amount
3.00%
3.00%
3.00%



Notwithstanding anything to the contrary contained herein, no downward
adjustment in any European Applicable Margin shall be made on any Adjustment
Date on which any Event of Default shall have occurred and be continuing. Any
increase in interest rates and/or other fees payable by Loan Parties under this
Agreement and the Other Documents pursuant to the provisions of the foregoing
sentence shall be in addition to and independent of any increase in such
interest rates and/or other fees resulting from the occurrence of any Event of
Default (including, if applicable, any Event of Default arising from a breach of
Sections 9.7 or 9.8 hereof) and/or the effectiveness of the Default Rate
provisions of Section 3.1 hereof or the default fee rate provisions of
Section 3.2 hereof.
If, as a result of any restatement of, or other adjustment to, any European
Borrowing Base Certificate, or the financial statements of Borrowers on a
Consolidated Basis, or for any other reason, European Agent determines that
(a) the European Quarterly Average Undrawn Availability as previously calculated
as of any applicable date for any applicable period was inaccurate, and (b) a
proper calculation of the European Quarterly Average Undrawn Availability for
any such period would have resulted in different pricing for such period, then
(i) if the proper calculation of the European Quarterly Average Undrawn
Availability would have resulted in a higher interest rate and/or fees (as
applicable) for such period, automatically and immediately without the necessity
of any demand or notice by European Agent or any other affirmative act of any
party, the interest accrued on the applicable outstanding European Advances
and/or the amount of the fees accruing for such period under the provisions of
this Agreement and the Other Documents shall be deemed to be retroactively
increased by, and European Borrowers shall be obligated to immediately pay to
European Agent for the ratable benefit of the applicable Lenders an amount equal
to the excess of the amount of interest and fees that should have been paid for
such period over the amount of interest and fees actually paid for such period;
and (ii) if the proper calculation of the European Quarterly Average Undrawn
Availability would have resulted in a lower interest rate and/or fees (as
applicable) for such period, then the interest accrued on the

23

--------------------------------------------------------------------------------




applicable outstanding European Advances and the amount of the fees accruing for
such period under the provisions of this Agreement and the Other Documents shall
be deemed to remain unchanged, and European Agent and applicable Lenders shall
have no obligation to repay interest or fees to European Borrowers; provided,
that, if as a result of any restatement or other event or other determination by
European Agent a proper calculation of the European Quarterly Average Undrawn
Availability would have resulted in a higher interest rate and/or fees (as
applicable) for one or more periods and a lower interest rate and/or fees (as
applicable) for one or more other periods (due to the shifting of income or
expenses from one period to another period or any other reason), then the amount
payable by European Borrowers pursuant to clause (i) above shall be based upon
the excess, if any, of the amount of interest and fees that should have been
paid for all applicable periods over the amounts of interest and fees actually
paid for such periods.
European Availability Reserve shall mean Three Million and 00/100 Dollars
($3,000,000.00).
European Blocked Accounts shall have the meaning set forth in Section 6.20(a).
European Borrowers shall mean the French Borrowers and the English Borrowers.
European Borrowers' Account shall have the meaning set forth in Section 2.9(b)
hereof.
European Borrowing Agent shall mean the Company.
European Borrowing Base Certificate shall mean a certificate in substantially
the form of Exhibit 1.2(d) hereto duly executed by the President, Chief
Financial Officer, Assistant Treasurer, European Finance Director or Controller
of the European Borrowing Agent and delivered to the European Agent,
appropriately completed, by which such officer shall certify to European Agent
the English Formula Amount and the French Formula Amount and calculation thereof
as of the date of such certificate, with separate sections showing the
calculations for each English Borrower and for each French Borrower.
European Borrowing Request means a request in the form of Exhibit 1.2(e).
European Collateral shall mean the Collateral of any European Loan Party.
European Collateral Documents shall mean the English Collateral Documents and
the French Collateral Documents.
European Distribution Agreements means the English Distributor Agreement and the
French Commissionaire Agreement.
European Dominion Period shall mean the period from the occurrence of a European
Dominion Triggering Event until the date of a subsequent European Dominion
Rescission Triggering Event during which European Agent has Full Dominion.

24

--------------------------------------------------------------------------------




European Dominion Rescission Triggering Event shall mean the occurrence of both
of the following:
(a)    no Event of Default or Default exists; and
(b)    European Undrawn Availability is equal to or greater than 12.5% of the
Maximum European Revolving Advance Amount for thirty (30) consecutive days.
European Dominion Triggering Event shall mean the occurrence of either of the
following:
(a)    an Event of Default or Default, which is continuing; or
(b)    European Undrawn Availability is less than the European Undrawn
Availability Required Amount.
European Formula Amount shall mean the aggregate of the English Formula Amount
and the French Formula Amount.
European Guarantors means, collectively, the English Guarantors and the French
Guarantors.
European Guaranty Agreement shall mean the guaranty of the French Facility and
the English Facility by the US Borrowers other than Medbloc, Inc., a Delaware
corporation.
European Increasing Lender shall have the meaning set forth in Section 2.5(a)
hereof.
European Lender shall mean each English Lender and each French Lender.
European Letter of Credit Sublimit shall mean Five Million and 00/100 Dollars
($5,000,000.00).
European Letter of Credit Fees shall have the meaning set forth in Section 3.2
hereof.
European Letters of Credit shall have the meaning set forth in Section 2.10
hereof.
European Loan Party shall mean the European Borrowers and European Guarantors
European New Lender shall have the meaning set forth in Section 2.25(a) hereof.
European Obligations means, collectively, the English Obligations and the French
Obligations.
European Payment Office shall initially mean 25 Bank Street, Canary Wharf,
London E14 5JP; 6th Floor, Loans Agency, thereafter, such other office of
European Agent, if any, which it may designate by notice to European Borrowing
Agent and to each European Lender to be the European Payment Office, provided
that the European Payment Office shall not be located in a Non-Cooperative
Jurisdiction.

25

--------------------------------------------------------------------------------




European Quarterly Average Undrawn Availability shall mean for any fiscal
quarter of the Company, an amount equal to the average daily European Undrawn
Availability during such fiscal quarter.
European Receivables Advance Rate shall have the meaning provided in the
definition of "English Formula Amount".
European Required Lenders shall mean, at any time, determined as if the entire
English Facility and French Facility were in Dollars based on the then current
Dollar Equivalent Amount, European Lenders (not including any European Swing
Loan Lender (in its capacity as such European Swing Loan Lender) or any
Defaulting Lender) holding at least sixty-six and two thirds of one percent
(66-2/3%) of either (a) the aggregate of the European Revolving Commitment
Amounts of all European Lenders (excluding any Defaulting Lender), or (b) after
the termination of all commitments of the European Lenders hereunder, the sum of
(x) the outstanding European Revolving Advances and European Swing Loans, plus
(y) (i) the aggregate of the Maximum Undrawn Amount of all outstanding European
Letters of Credit multiplied by (ii) the European Revolving Commitment
Percentage of all European Lenders as most recently in effect excluding any
Defaulting Lender; provided, however, if there are fewer than three (3) European
Lenders, European Required Lenders shall mean all European Lenders (excluding
any Defaulting Lender).
European Reserves shall mean reserves which the European Agent in the exercise
of its Permitted Discretion (in a customary manner for an asset based lending
facility in Europe) deems necessary to maintain with respect to the Collateral
or any European Loan Party.
European Revolving Advances shall mean English Revolving Advances and the French
Revolving Advances.
European Revolving Commitment shall mean the English Revolving Commitment and
the French Revolving Commitment.
European Revolving Commitment Amount shall mean the aggregate of the English
Revolving Commitment Amount and the French Revolving Commitment Amount (or each
individually, as the context may require).
European Revolving Commitment Percentage the proportion that such Lender's
European Revolving Commitment bears to the European Revolving Commitments of all
of the Lenders.
European Revolving Facility Usage shall mean at any time, the aggregate of the
English Revolving Facility Usage and the French Revolving Facility Usage.
European Revolving Interest Rate shall mean (a) with respect to European Swing
Loans, an interest rate per annum equal to the sum of the European Applicable
Margin for Overnight Rate Loans plus the Overnight LIBO Rate, and (b) with
respect to European Revolving Advances, the sum of the European Applicable
Margin for LIBOR Rate Loans plus the Adjusted LIBO Rate.

26

--------------------------------------------------------------------------------




European Swing Loan Lender shall mean JPM Europe, in its capacity as lender of
the European Swing Loans.
European Swing Loans shall have the meaning set forth in Section 2.3(d) hereof.
European Undrawn Availability at a particular date shall mean an amount equal to
(a) the lesser of (i) the European Formula Amount or (ii) the Maximum European
Revolving Advance Amount minus the sum of (x) the Maximum Undrawn Amount of all
outstanding European Letters of Credit, plus (y) the aggregate amount of any
outstanding European Swing Loans, plus (z) reserves; and in the case of both
(a)(i) and (a)(ii) minus (b) the sum of (i) the outstanding amount of European
Advances (other than European Letters of Credit and European Swing Loans), plus
(ii) fees and expenses that are accrued and unpaid under this Agreement, the
Other Documents and/or each Fee Letter.
European Undrawn Availability Required Amount shall mean shall mean (a) 12.5% of
the Maximum European Revolving Advance Amount for five (5) consecutive Business
Days, or (b) $3,375,000 on any given Business Day. The absolute dollar amount in
the preceding clause (b) shall be deemed proportionately increased at the time
of any increase in the Maximum European Revolving Advance Amount.
Event of Default shall have the meaning set forth in Article 10 hereof.
Exchange Act shall mean the Securities Exchange Act of 1934, and any other
applicable statute in any other applicable jurisdiction, as amended.
Excluded Hedge Liability or Liabilities shall mean, with respect to each
Borrower and Guarantor, each of its Swap Obligations if, and only to the extent
that, all or any portion of this Agreement or any Other Document that relates to
such Swap Obligation is or becomes illegal under the CEA, or any rule,
regulation or order of the CFTC, solely by virtue of such Borrower's and/or
Guarantor's failure to qualify as an Eligible Contract Participant on the
Eligibility Date for such Swap. Notwithstanding anything to the contrary
contained in the foregoing or in any other provision of this Agreement or any
Other Document, the foregoing is subject to the following provisos: (a) if a
Swap Obligation arises under a master agreement governing more than one Swap,
this definition shall apply only to the portion of such Swap Obligation that is
attributable to Swaps for which such guaranty or security interest is or becomes
illegal under the CEA, or any rule, regulations or order of the CFTC, solely as
a result of the failure by such Borrower or Guarantor for any reason to qualify
as an Eligible Contract Participant on the Eligibility Date for such Swap;
(b) if a guarantee of a Swap Obligation would cause such obligation to be an
Excluded Hedge Liability but the grant of a security interest would not cause
such obligation to be an Excluded Hedge Liability, such Swap Obligation shall
constitute an Excluded Hedge Liability for purposes of the guaranty but not for
purposes of the grant of the security interest; and (c) if there is more than
one Borrower or Guarantor executing this Agreement or the Other Documents and a
Swap Obligation would be an Excluded Hedge Liability with respect to one or more
of such Persons, but not all of them, the definition of Excluded Hedge Liability
or Liabilities with respect to each such Person shall only be deemed applicable
to (i) the particular Swap Obligations that constitute Excluded Hedge
Liabilities with respect to such Person, and

27

--------------------------------------------------------------------------------




(ii) the particular Person with respect to which such Swap Obligations
constitute Excluded Hedge Liabilities.
Excluded Pledge Entity shall have the meaning set forth in Section 5.32 hereof.
Excluded Property shall mean (a) any non-material lease, license, contract or
agreement to which any Loan Party is a party, and any of its rights or interests
thereunder, if and to the extent that a security interest therein is prohibited
by or in violation of (x) any Applicable Law, or (y) a term, provision or
condition of any such lease, license, contract or agreement (unless in each
case, such Applicable Law, term, provision or condition would be rendered
ineffective with respect to the creation of such security interest pursuant to
Sections 9-406, 9-407, 9-408 or 9-409 of the Uniform Commercial Code (or any
successor provision or provisions) of any relevant jurisdiction or any other
Applicable Law or principles of equity), provided, however, that the foregoing
shall cease to be treated as "Excluded Property" (and shall constitute
Collateral) immediately at such time as the contractual or legal prohibition
shall no longer be applicable and to the extent severable, such security
interest shall attach immediately to any portion of such lease, license,
contract or agreement not subject to the prohibitions specified in (x) or (y)
above, provided, further that Excluded Property shall not include any proceeds
of any such lease, license, contract or agreement or any goodwill of Loan
Parties' business associated therewith or attributable thereto, (b) Subsidiary
Stock of any Excluded Pledge Entity; provided, however, that the Subsidiary
Stock of such Excluded Pledge Entity shall cease to be treated as "Excluded
Property" (and shall constitute Collateral) immediately at such time as the
total assets of such Subsidiary cease to be less than the Threshold Assets, and
(c) assets located in Quebec to the extent that the value of such assets does
not equal or exceed $10,000; provided, however, that the assets located in
Quebec shall cease to be treated as "Excluded Property" (and shall constitute
Collateral) immediately at such time as the value of such assets cease to be
less than $10,000.
Excluded Subsidiaries shall mean the US Excluded Subsidiaries and the Foreign
Excluded Subsidiaries. The Excluded Subsidiaries are not required to join this
Agreement as Guarantors. None of the US Excluded Subsidiaries is a Material
Subsidiary except the Insurance Subsidiary.
Excluded Taxes shall mean, with respect to Agent, any Lender, Participant, Swing
Loan Lender, Issuer or any other recipient of any payment to be made by or on
account of any Obligations, (a) taxes imposed on or measured by its overall net
income (however denominated), and franchise taxes imposed on it (in lieu of net
income taxes), by the jurisdiction (or any political subdivision thereof) under
the laws of which such recipient is organized or in which its principal office
or applicable lending office is located or, in the case of any Lender,
Participant, Swing Loan Lender or Issuer, in which its applicable lending office
is located, (b) any branch profits taxes imposed by the United States of America
or any similar tax imposed by any other jurisdiction in which any Loan Party is
located (in each case imposed or measured by overall gross receipts), (c) in the
case of a Foreign Lender, any United States or Canadian withholding tax that is
imposed on amounts payable to such Foreign Lender at the time such Foreign
Lender becomes a party hereto (or designates a new lending office) or is
attributable to such Foreign Lender's failure or inability (other than as a
result of a Change in Law) to comply with

28

--------------------------------------------------------------------------------




Section 3.10(e), except to the extent that such Foreign Lender or Participant
(or its assignor or seller of a participation, if any) was entitled, at the time
of designation of a new lending office (or assignment or sale of a
participation), to receive additional amounts from Loan Parties with respect to
such withholding tax pursuant to Section 3.10(a), (d) any Tax Deduction on
account of Tax imposed by the United Kingdom if, on the date on which the
payment falls due, the payment could have been made to the relevant Lender
without a Tax Deduction if the Lender had been a Qualifying Lender, but on that
date the Lender is not or has ceased to be a Qualifying Lender other than as a
result of any change after the date it became a Lender under this Agreement in
(or in the interpretation, administration or application of) any law or Treaty
or any published practice or published concession of any Tax Authority, or
(e) any Taxes imposed on any "withholding payment" payable to such recipient as
a result of the failure of such recipient to satisfy the requirements set forth
in the FATCA after December 31, 2012 and (f) with respect to the French
Borrowers, any deduction on account of Tax imposed by France solely because a
payment is made to a bank account opened in the name of, or for the benefit of,
that recipient in a financial institution located in a Non-Cooperative
Jurisdiction.
Existing Blocked Account shall have the meaning set forth in Section 6.19(a).
Existing Credit Agreement shall have the meaning set forth in the recitals to
this Agreement.
Existing Lenders shall have the meaning set forth in the recitals to this
Agreement.
Facility shall mean the US-Canada Facility, the English Facility and the French
Facility.
Facility Fee shall have the meaning set forth in Section 3.3 hereof.
FATCA shall mean:
(a)    Sections 1471 through 1474 of the Code as in effect on the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with) and any current or future
regulations thereunder or official interpretations thereof;
(b)    any treaty, law or regulation of any other jurisdiction, or relating to
an intergovernmental agreement between the United States and any other
jurisdiction, which (in either case) facilitates the implementation of any law
or regulation referred to in paragraph (a) above; or
(c)    any agreement pursuant to the implementation of any treaty, law or
regulation referred to in paragraphs (a) or (b) above with the United States
Internal Revenue Service, the US government or any governmental or taxation
authority in any other jurisdiction.

29

--------------------------------------------------------------------------------




FATCA Application Date shall mean:
(a)    in relation to a "withholdable payment" described in section
1473(1)(A)(i) of the Code (which relates to payments of interest and certain
other payments from sources within the United States), July 1, 2014;
(b)    in relation to a "withholdable payment" described in section
1473(1)(A)(ii) of the Code (which relates to "gross proceeds" from the
disposition of property of a type that can produce interest from sources within
the United States), January 1, 2017; or
(d)    in relation to a "passthru payment" described in section 1471(d)(7) of
the Code not falling within paragraphs (a) or (b) above, January 1, 2017,
or, in each case, such other date from which such payment may become subject to
a deduction or withholding required by FATCA as a result of any change in FATCA
after the date of this Agreement.
FATCA Deduction shall mean a deduction or withholding from a payment under this
Agreement or an Other Document required by FATCA.
FATCA Exempt Party shall mean a Party that is entitled to receive payments free
from any FATCA Deduction.
FDA shall have the meaning set forth in Section 5.31 hereof.
Federal Funds Effective Rate shall mean for any day the rate per annum (based on
a year of 360 days and actual days elapsed and rounded upward to the nearest
1/100 of 1%) announced by the Federal Reserve Bank of New York (or any
successor) on such day as being the weighted average of the rates on overnight
federal funds transactions arranged by federal funds brokers on the previous
trading day, as computed and announced by such Federal Reserve Bank (or any
successor) in substantially the same manner as such Federal Reserve Bank
computes and announces the weighted average it refers to as the "Federal Funds
Effective Rate" as of the date of this Agreement; provided, if such Federal
Reserve Bank (or its successor) does not announce such rate on any day, the
"Federal Funds Effective Rate" for such day shall be the Federal Funds Effective
Rate for the last day on which such rate was announced.
Federal Funds Open Rate shall mean for any day the rate per annum (based on a
year of 360 days and actual days elapsed) which is the daily federal funds open
rate as quoted by ICAP North America, Inc. (or any successor) as set forth on
the Bloomberg Screen BTMM for that day opposite the caption "OPEN" (or on such
other substitute Bloomberg Screen that displays such rate), or as set forth on
such other recognized electronic source used for the purpose of displaying such
rate as selected by PNC (an "Alternate Source") or if such rate for such day
does not appear on the Bloomberg Screen BTMM (or any substitute screen) or on
any Alternate Source, or if there shall at any time, for any reason, no longer
exist a Bloomberg Screen BTMM (or any substitute screen) or any Alternate
Source, a comparable replacement rate determined by PNC at such time (which
determination shall be conclusive absent manifest error); provided

30

--------------------------------------------------------------------------------




however, that if such day is not a Business Day, the Federal Funds Open Rate for
such day shall be the "open" rate on the immediately preceding Business Day. If
and when the Federal Funds Open Rate changes, the rate of interest with respect
to any advance to which the Federal Funds Open Rate applies will change
automatically without notice to Loan Parties, effective on the date of any such
change.
Fee Letter shall mean the fee letter dated as of October 28, 2014 between the
Company and PNC and any other fee letter between an Agent and any Loan Party.
Financial Support Direction means a financial support direction issued by the
Pensions Regulator under s43 of the United Kingdom's Pensions Act 2004.
Fixed Asset Cap shall initially mean $2,631,600, which amount shall be reduced
in equal quarterly increments of $146,200 on the first day of each October,
January April, and July, commencing on October 1, 2015 and continuing thereafter
through the balance of the Term.
Fixed Assets shall mean and include as to each Borrower, all of such Borrower's
machinery and equipment, wherever located.
Flood Laws shall mean all Applicable Laws relating to policies and procedures
that address requirements placed on federally regulated lenders under the
National Flood Insurance Reform Act of 1994 and other Applicable Laws related
thereto.
Foreign Currency Hedge shall mean any foreign exchange transaction, including
spot and forward foreign currency purchases and sales, listed or
over-the-counter options on foreign currencies, non-deliverable forwards and
options, foreign currency swap agreements, currency exchange rate price hedging
arrangements, and any other similar transaction providing for the purchase of
one currency in exchange for the sale of another currency entered into by any
Borrower, Guarantor and/or any of their respective Subsidiaries.
Foreign Currency Hedge Liabilities shall have the meaning assigned in the
definition of Lender-Provided Foreign Currency Hedge.
Foreign Excluded Subsidiaries shall mean all Subsidiaries organized under the
laws of a jurisdiction outside the United States of America, any State thereof,
the District of Columbia, Canada (or any province thereof), England or France.
Foreign In-Transit Inventory shall mean Inventory of a US Borrower that is in
transit from a location outside the United States to any location within the
United States of such US Borrower or a Customer of such US Borrower.
Foreign Lender shall mean (a) with respect to a Loan Party that is a "United
States Person" as defined in section 7701(a)(30) of the Code (a "U.S. Person"),
a Lender that is not a U.S. Person, and (b) with respect to a Loan Party that is
not a U.S. Person, a Lender that is resident or organized under the laws of a
jurisdiction other than that in which the Borrower is resident for tax purposes.

31

--------------------------------------------------------------------------------




Foreign Subsidiary shall mean any Subsidiary which is organized under the laws
of a jurisdiction other than the United States of America, any State thereof or
the District of Columbia.
Formula Amount shall mean, singularly or collectively as the context may
require, the US-Canada Formula Amount and the European Formula Amount.
Freight and Duty Reserve shall mean on any date, a reserve equal to Agent's
estimate of the costs and expenses associated with the importation of Foreign
In-Transit Inventory as of such date, including an estimate for all customs
broker fees then due or to become due with respect to Foreign In-Transit
Inventory.
French Advances shall collectively mean and include the French Revolving
Advances, French Letters of Credit and the French Swing Loans.
French Bank Account Pledge Agreement means each bank account pledge agreement to
be entered into between each French Borrower and the European Agent in relation
to the European Blocked Accounts of each French Borrower on or about the date of
this Agreement.
French Borrowers shall mean the Persons from time to time listed on Annex G
hereto.
French Collateral shall mean the assets subject to Liens in any French
Collateral Document.
French Collateral Documents means the French Master Receivables Assignment
Agreements and the French Bank Account Pledge Agreements and any other French
law security agreements delivered pursuant to this Agreement and granted by any
Loan Party and all confirmations and acknowledgements thereof, in each case
relating to the grant to an Agent of a security interest by such Loan Party.
French Commissionaire Agreement means the commissionaire agreement dated
November 30, 2004 between Invacare Poirier S.A.S. and Invacare International
Sárl (as amended).
French Facility means, collectively, the French Revolving Commitment and the
extensions of credit made thereunder.
French Formula Amount shall mean an amount equal to the Dollar Equivalent amount
of the sum of:
(A)    up to the European Receivables Advance Rate of Eligible Receivables of
the French Borrowers, minus
(B)    the aggregate amount of any outstanding French Swing Loans, minus
(C)    the aggregate Maximum Undrawn Amount of all outstanding French Letters of
Credit, minus

32

--------------------------------------------------------------------------------




(D)    50% of the European Availability Reserve, minus
(E)    such reserves as European Agent may reasonably deem proper and necessary
from time to time (including any European Reserves, without double counting with
respect to any European Reserves already applied, relating to the French Loan
Parties and/or their assets).
French Guarantors shall mean the Persons from time to time listed on Annex H
hereto.
French Lender shall mean each Lender with a French Revolving Commitment provided
that any French Lender shall qualify as a French Qualifying Lender.
French Letter of Credit Sublimit shall mean Two Million Five Hundred Thousand
and 00/100 Dollars ($2,500,000.00).
French Letters of Credit shall have the meaning set forth in Section 2.10(a)
hereof.
French Master Receivables Assignment Agreement means each master assignment
agreement to be entered into between each French Borrower, the European Agent
and the French Lenders on or about the date of this Agreement in relation to the
Receivables of each French Borrower (including any assignment schedules relating
thereto executed by each French Borrower).
French New Lender shall have the meaning set forth in Section 2.25(a) hereof.
French Obligations shall mean that portion of the Obligations arising from,
related to or connected with the French Advances.
French Participation Commitment shall mean the obligation hereunder of each
French Lender holding a French Revolving Commitment to buy a participation equal
to its French Revolving Commitment Percentage (subject to any reallocation
pursuant to Section 2.21(b)(iv) hereof) in the French Swing Loans made by
European Swing Loan Lender hereunder as provided for in Section 2.3(d) hereof
and in the French Letters of Credit issued hereunder as provided for in
Section 2.13(a) hereof.
French Qualifying Lender means (i) a credit institution (établissement de
crédit) or a financing company (société de financement) licensed for the purpose
of carrying out credit transactions (operations de crédit) by the relevant
Governmental Bodies of France; (ii) a credit institution (établissement de
crédit) having its registered office in a member state of the European Union or
in a state which is a party to the Treaty on the European Economic Area, so long
as the relevant Governmental Bodies of France have been notified in advance by
the relevant Governmental Body of such state; provided, that such credit
institution carries out in France only those credit transactions which it is
authorized to carry out in the state in which its registered office is located;
or (iii) a financial institution (établissement financier) having its registered
office in a member state of the European Union or in a state which is a party to
the Treaty on the European Economic Area, which has obtained a certificate from
the relevant Governmental Body of such state certifying that it meets the
conditions required for that purpose

33

--------------------------------------------------------------------------------




by such Governmental Body, so long as the relevant French authorities have been
notified in advance by the relevant Governmental Body of such state; provided,
that such financial institution carries out in France only those credit
transactions which it is authorized to carry out in the state in which its
registered office is located. For purposes of this definition, "notified in
advance" refers to the satisfaction of the formalities required to benefit from
applicable European passporting provisions (including the transmission by a
local regulator to the French banking authority of a notice received from a
financial institution to the effect that such institution intends to trade in
France on a remote basis pursuant to the European passporting regulations).
French Qualifying Letter of Credit Issuer means (i) a credit institution
(établissement de crédit) or a financing company (société de financement)
licensed by the relevant Governmental Bodies of France for the purpose of
providing to customers or administering means of payment (mise à la disposition
ou gestion de moyens de paiement) and for the purpose of carrying out credit
transactions (operations de crédit) by the relevant Governmental Bodies of
France; (ii) a credit institution (établissement de crédit) having its
registered office in a member state of the European Union or in a state which is
a party to the Treaty on the European Economic Area, so long as the relevant
Governmental Bodies of France have been notified in advance by the relevant
Governmental Body of such state; provided, that such credit institution provides
to customers in France or administers only those means of payment or carries out
only those credit transactions which it is authorized to provide or administer
in the state in which its registered office is located; or (iii) a financial
institution (établissement financier) having its registered office in a member
state of the European Union or in a state which is a party to the Treaty on the
European Economic Area, which has obtained a certificate from the relevant
Governmental Bodies of such state certifying that it meets the conditions
required for that purpose by such Governmental Body, so long as the relevant
Governmental Bodies of France have been notified in advance by the relevant
Governmental Body of such state; provided, that such financial institution
provides to customers in France or administers only those means of payment or
carries out only those credit transactions which it is authorized to provide or
administer in the state in which its registered office is located. For purposes
of this definition, "notified in advance" refers to the satisfaction of the
formalities required to benefit from applicable European passporting provisions
(including the transmission by a local regulator to the French banking authority
of a notice received from a financial institution to the effect that such
institution intends to trade in France on a remote basis pursuant to the
European passporting regulations).
French Revolving Advances shall mean advances made under Section 2.1(c) by
French Lenders to French Borrowers.
French Revolving Commitment shall mean, as to any French Lender, the obligation
of such French Lender, to make French Revolving Advances and participate in
French Swing Loans and French Letters of Credit, in an aggregate principal
and/or face amount not to exceed the French Revolving Commitment Amount (if any)
of such French Lender.
French Revolving Commitment Amount shall mean, (i) as to any French Lender other
than a French New Lender, the French Revolving Commitment amount (if any) set
forth below such French Lender's name on the signature page hereto (or, in the
case of any Lender that

34

--------------------------------------------------------------------------------




became party to this Agreement after the Closing Date pursuant to
Section 16.3(c) or 16.3(d) hereof, the French Revolving Commitment amount (if
any) of such French Lender as set forth in the applicable Commitment Transfer
Supplement), and (ii) as to any Lender that is a French New Lender, the French
Revolving Commitment amount provided for in the joinder signed by such French
New Lender under Section 2.25(a)(x), in each case as the same may be adjusted
upon any increase by such French Lender pursuant to Section 2.25 hereof, or any
assignment by or to such French Lender pursuant to Section 16.3(c) or 16.3(d)
hereof.
French Revolving Commitment Percentage shall mean, (i) as to any French Lender
other than a French New Lender, the French Revolving Commitment Percentage (if
any) set forth below such French Lender's name on the signature page hereof (or,
in the case of any French Lender that became party to this Agreement after the
Closing Date pursuant to Section 16.3(c) or 16.3(d) hereof, the French Revolving
Commitment Percentage (if any) of such French Lender as set forth in the
applicable Commitment Transfer Supplement), and (ii) as to any Lender that is a
French New Lender, the French Revolving Commitment Percentage provided for in
the joinder signed by such French New Lender under Section 2.25(a)(x), in each
case as the same may be adjusted upon any increase in the Maximum English
Revolving Advance Amount pursuant to Section 2.25 hereof, or any assignment by
or to such French Lender pursuant to Section 16.3(c) or 16.3(d) hereof.
French Revolving Facility Usage shall mean at any time, the sum of (i) the
outstanding French Revolving Advances (for purposes of this computation, French
Swing Loans shall be deemed to be French Revolving Advances) plus (ii) the
Maximum Undrawn Amount of all outstanding French Letters of Credit.
French Swing Loans shall have the meaning set forth in Section 2.3(d) hereof.
FSCO shall mean The Financial Services Commission of Ontario or like body in
Canada or in any other province or territory or jurisdiction of Canada with whom
a Canadian Pension Plan is required to be registered in accordance with
Applicable Law and any other Governmental Body succeeding to the functions
thereof.
FTC shall have the meaning set forth in Section 5.31 hereof.
Full Dominion shall mean full control by the Applicable Agent of the applicable
Borrowers' and Guarantors' cash receipts for application to Obligations and the
cash collateralization of Letters of Credit as and when determined by Applicable
Agent in accordance with the terms hereof.
GAAP shall mean generally accepted accounting principles in the United States of
America and, with respect to the Canadian Loan Parties, in Canada, in effect
from time to time.
Governmental Acts shall mean any act or omission, whether rightful or wrongful,
of any present or future de jure or de facto Governmental Body.

35

--------------------------------------------------------------------------------




Governmental Body shall mean any nation or government, any state, province or
other political subdivision thereof or any entity, authority, agency, division
or department exercising the executive, legislative, judicial, taxing,
regulatory or administrative powers or functions of or pertaining to a
government (including any supra-national bodies such as the European Union or
the European Central Bank) and any group or body charged with setting financial
accounting or regulatory capital rules or standards (including, without
limitation, the Financial Accounting Standards Board, the Bank for International
Settlements or the Basel Committee on Banking Supervision or any successor or
similar authority to any of the foregoing).
Guarantor shall collectively mean the US Guarantors, the Canadian Guarantors and
the European Guarantors.
Guarantor Joinder shall mean a joinder by a Person as a Guarantor under this
Agreement .and the Other Documents in substantially the form of Exhibit 7.12(b).
Guarantor Security Agreement shall mean any security agreement executed by any
Guarantor in favor of Agent securing the Obligations or the Guaranty of such
Guarantor, in form and substance satisfactory to Agent.
Guaranty shall mean any guaranty of the Obligations executed by a Guarantor in
favor of Applicable Agent for its benefit and for the ratable benefit of
Lenders, in form and substance satisfactory to Applicable Agent and shall
include any European Guaranty Agreement and the English Law Guaranty.
Hazardous Discharge shall have the meaning set forth in Section 9.3(b) hereof.
Hazardous Materials shall mean, without limitation, any flammable explosives,
radon, radioactive materials, asbestos, urea formaldehyde foam insulation,
polychlorinated biphenyls, petroleum and petroleum products, methane, hazardous
materials, Hazardous Wastes, hazardous or Toxic Substances or related materials
as defined in or subject to regulation under Environmental Laws.
Hazardous Wastes shall mean all waste materials subject to regulation under
CERCLA, RCRA or applicable state law, and any other applicable Federal and state
laws now in force or hereafter enacted relating to hazardous waste disposal.
Hedge Liabilities shall mean collectively, the Foreign Currency Hedge
Liabilities and the Interest Rate Hedge Liabilities.
HHS shall mean the United States Department of Health and Human Services, or any
other applicable Governmental Body in any other applicable jurisdiction, or any
successor thereof and any predecessor thereof.
HMRC DT Treaty Passport Scheme shall mean HM Revenue & Customs' double taxation
treaty passport scheme.
Increasing Lender shall have the meaning set forth in Section 2.23(a) hereof.

36

--------------------------------------------------------------------------------




Indebtedness shall mean, as to any Person at any time, any and all indebtedness,
obligations or liabilities (whether matured or unmatured, liquidated or
unliquidated, direct or indirect, absolute or contingent, or joint or several)
of such Person for or in respect of: (a) borrowed money; (b) amounts received
under or liabilities in respect of any note purchase or acceptance credit
facility, and all obligations of such Person evidenced by bonds, debentures,
notes or other similar instruments; (c) all Capitalized Lease Obligations;
(d) reimbursement obligations (contingent or otherwise) under any letter of
credit agreement, banker's acceptance agreement or similar arrangement; (e) net
obligations under any Interest Rate Hedge, Foreign Currency Hedge, or other
interest rate management device, foreign currency exchange agreement, currency
swap agreement, commodity price protection agreement or other interest or
currency exchange rate or commodity price hedging arrangement; provided for
purposes of calculating Indebtedness hereunder, the foregoing net obligations
shall not be included unless any such agreement or device has been closed out or
any amount is due and payable thereunder; (f) any other advances of credit made
to or on behalf of such Person or other transaction (including forward sale or
purchase agreements, capitalized leases and conditional sales agreements) having
the commercial effect of a borrowing of money entered into by such Person to
finance its operations or capital requirements including to finance the purchase
price of property or services and all obligations of such Person to pay the
deferred purchase price of property or services (but not including trade
payables and accrued expenses incurred in the Ordinary Course of Business which
are not represented by a promissory note or other evidence of indebtedness and
which are not more than sixty (60) days past due); (g) all Equity Interests of
such Person subject to repurchase or redemption/retraction rights or obligations
(excluding repurchases or redemptions at the sole option of such Person);
(h) all indebtedness, obligations or liabilities secured by a Lien on any asset
of such Person, whether or not such indebtedness, obligations or liabilities are
otherwise an obligation of such Person; (i) all obligations of such Person for
"earnouts", purchase price adjustments, profit sharing arrangements, deferred
purchase money amounts and similar payment obligations or continuing obligations
of any nature of such Person arising out of purchase and sale contracts;
(j) off-balance sheet liabilities and/or pension plan liabilities of such
Person; (k) obligations arising under bonus, deferred compensation, incentive
compensation or similar arrangements, other than those arising in the Ordinary
Course of Business; and (l) any guaranty of any indebtedness, obligations or
liabilities of a type described in the foregoing clauses (a) through (k).
Indemnified Party shall have the meaning set forth in Section 16.5.
Indemnified Taxes shall mean Taxes (including Other Taxes) other than Excluded
Taxes.
Ineligible Purchaser shall mean any Loan Party or any of the Loan Parties'
Affiliates or Subsidiaries or any natural person.
Ineligible Security shall mean any security which may not be underwritten or
dealt in by member banks of the Federal Reserve System under Section 16 of the
Banking Act of 1933 (12 U.S.C. Section 24, Seventh), as amended.
Insolvency Event shall mean, with respect to any Person, including without
limitation any Lender, such Person or such Person's direct or indirect parent
company (a) becomes the subject

37

--------------------------------------------------------------------------------




of a bankruptcy or insolvency proceeding (including any proceeding under Title
11 of the United States Code, the Bankruptcy and Insolvency Act (Canada), the
Companies Creditors Arrangement Act, the Winding Up Act, any bankruptcy or
insolvency proceeding set out in articles L.610-1 and following of the French
Commercial Code, the Insolvency Act 1986 (United Kingdom), the Council
Regulation 1346/2000/EC on insolvency proceedings (European Union), the
Companies Act 2006 (United Kingdom) or any applicable corporate statute
providing for such arrangements or similar proceedings), (b) has had a receiver,
receiver and manager, conservator, trustee, administrator, monitor, liquidator,
custodian, assignee for the benefit of creditors or similar Person charged with
the reorganization, arrangement or liquidation of its business appointed for it
or has called a meeting of its creditors generally or any substantial portion
thereof, (c) admits in writing its inability, or be generally unable, to pay its
debts as they become due or cease operations of its present business or
undertake any sale of assets in bulk, (d) with respect to a Lender, such Lender
is unable to perform hereunder due to the application of Applicable Law, or
(e) in the good faith determination of Agent, has taken any action in
furtherance of, or indicating its consent to, approval of, or acquiescence in,
any such proceeding or appointment of a type described in clauses (a) or (b),
provided that an Insolvency Event shall not result solely by virtue of any
ownership interest, or the acquisition of any ownership interest, in such Person
or such Person's direct or indirect parent company by a Governmental Body or
instrumentality thereof if, and only if, such ownership interest does not result
in or provide such Person with immunity from the jurisdiction of courts within
the United States or from the enforcement of judgments or writs of attachment on
its assets or permit such Person (or such Governmental Body or instrumentality)
to reject, repudiate, disavow or disaffirm any contracts or agreements made by
such Person.
Insurance Subsidiary shall mean Invatection Insurance Company, a Vermont
corporation.
Intellectual Property shall mean property constituting a patent, copyright,
trademark (or any application in respect of the foregoing), service mark,
copyright, copyright application, trade name, mask work, trade secrets, design
right, assumed name or license or other right to use any of the foregoing under
Applicable Law.
Intellectual Property Claim shall mean the assertion, by any means, by any
Person of a claim that any Borrower's ownership, use, marketing, sale or
distribution of any Inventory, equipment, Intellectual Property or other
property or asset is violative of any ownership of or right to use any
Intellectual Property of such Person.
Interest Period shall mean the period provided for any Euro-Rate Loan or LIBOR
Rate Loan pursuant to Section 2.2(b) hereof.
Interest Rate Hedge shall mean an interest rate exchange, collar, cap, swap,
floor, adjustable strike cap, adjustable strike corridor, cross-currency swap or
similar agreements entered into by any Borrower, Guarantor and/or their
respective Subsidiaries in order to provide protection to, or minimize the
impact upon, such Borrower, any Guarantor and/or their respective Subsidiaries
of increasing floating rates of interest applicable to Indebtedness.

38

--------------------------------------------------------------------------------




Interest Rate Hedge Liabilities shall have the meaning assigned in the
definition of Lender-Provided Interest Rate Hedge.
Internal Posting shall have the meaning set forth in Section 16.6.
Invacare BV shall mean Invacare Holdings Two B.V., a Dutch private company with
limited liability (besloten vennootschap met beperkte aansprakelijkheid), which
is a wholly-owned Subsidiary of LUX 2.
Invacare CV shall mean Invacare Holdings C.V., a limited partnership
(commanditaire vennootschap) established under the laws of the Netherlands,
which will be liquidated as part of the Proposed Reorganization.
Invacare Holdings shall mean Invacare Holdings, LLC, an Ohio limited liability
company.
Invacare International shall mean Invacare International Corporation, an Ohio
corporation.
Inventory shall mean and include as to each Loan Party all of such Loan Party's
inventory (as defined in Article 9 of the Uniform Commercial Code) and all of
such Loan Party's goods, merchandise and other personal property, wherever
located, to be furnished under any consignment arrangement, contract of service
or held for sale or lease, all raw materials, work in process, finished goods
and materials and supplies of any kind, nature or description which are or might
be used or consumed in such Loan Party's business or used in selling or
furnishing such goods, merchandise and other personal property, and all
Documents.
Issuer shall mean (i) with respect to any US-Canada Letter of Credit, the issuer
of such US-Canada Letter of Credit shall be PNC, JPMorgan or each other
US-Canada Lender (or Affiliate of a US-Canada Lender) that is requested by the
Agent to act as an Issuer, and which US-Canada Lender (or such Affiliate)
accepts such appointment, and each of their successors and assigns (and which
may be replaced, with the concurrence of such replacement, at the sole
discretion of the Agent), and (ii) with respect to any European Letter of
Credit, the issuer of such European Letter of Credit shall be JPM Europe
together with any English Lender (or Affiliate of an English Lender) with
respect to English Letters of Credit and any French Lender (or Affiliate of a
French Lender provided that such Affiliate shall qualify as a French Qualifying
Letter of Credit Issuer) with respect to French Letters of Credit that is
requested by the European Agent to act as an Issuer, and which European Lender
(or such Affiliate) accepts such appointment, and each of their successors and
assigns (and which may be replaced, with the concurrence of such replacement, at
the sole discretion of the European Agent). Each Issuer providing Letters of
Credit to a French Borrower shall at all times be a French Qualifying Letter of
Credit Issuer.
Joint Venture shall mean a corporation, partnership, limited liability company
or other entity in which any Person other than Loan Parties and their
Subsidiaries holds, directly or indirectly, an Equity Interest.

39

--------------------------------------------------------------------------------




JPM Europe shall have the meaning set forth in the preamble to this Agreement.
JPMorgan shall mean JPMorgan Chase Bank, National Association.
Law(s) shall mean any law(s) (including common law), constitution, statute,
treaty, regulation, rule, ordinance, opinion, issued guidance, release, ruling,
order, executive order, injunction, writ, decree, bond judgment authorization or
approval, lien or award of or any settlement arrangement, by agreement, consent
or otherwise, with any Governmental Body, foreign or domestic.
Leasehold Interests shall mean all of each Borrower's right, title and interest
in and to, and as lessee of, any premises, including without limitation as
identified as leased Real Property on Schedule 4.4 hereto.
Lender and Lenders shall have the meaning given to such term in the preamble to
this Agreement and shall include each Person which becomes a transferee,
successor or assign of any Lender. For the purpose of provision of this
Agreement or any Other Document which provides for the granting of a security
interest or other Lien to Agent for the benefit of Lenders as security for the
Obligations, "Lenders" shall include any Affiliate of a Lender to which such
Obligation (specifically including any Hedge Liabilities and any Cash Management
Liabilities) is owed.
Lender-Provided Foreign Currency Hedge shall mean a Foreign Currency Hedge which
is provided by any Lender and for which such Lender confirms to Agent in writing
that it: (a) is documented in a standard International Swap Dealers Association,
Inc. Master Agreement or another reasonable and customary manner; (b) provides
for the method of calculating the reimbursable amount of the provider's credit
exposure in a reasonable and customary manner; and (c) is entered into for
hedging (rather than speculative) purposes. The liabilities owing to the
provider of any Lender-Provided Foreign Currency Hedge (the "Foreign Currency
Hedge Liabilities") by any Borrower or Guarantor that is party to or guaranties
such Lender-Provided Foreign Currency Hedge shall, for purposes of this
Agreement and all Other Documents be "Obligations" of such Person and of each
other Borrower and Guarantor, be guaranteed obligations under any Guaranty and
secured obligations under any Guarantor Security Agreement or European
Collateral Document, as applicable, and otherwise treated as Obligations for
purposes of the Other Documents, except to the extent constituting Excluded
Hedge Liabilities of such Person. The Liens securing the Foreign Currency Hedge
Liabilities shall be pari passu with the Liens securing all other Obligations
under this Agreement and the Other Documents, subject to the express provisions
of Section 11.5 hereof.
Lender-Provided Interest Rate Hedge shall mean an Interest Rate Hedge which is
provided by any Lender and with respect to which such Lender confirms to Agent
in writing that it: (a) is documented in a standard International Swap Dealers
Association, Inc. Master Agreement or another reasonable and customary manner;
(b) provides for the method of calculating the reimbursable amount of the
provider's credit exposure in a reasonable and customary manner; and (c) is
entered into for hedging (rather than speculative) purposes. The liabilities
owing to the provider of any Lender-Provided Interest Rate Hedge (the "Interest
Rate Hedge Liabilities") by any Borrower or Guarantor that is party to or
guaranties such Lender-

40

--------------------------------------------------------------------------------




Provided Interest Rate Hedge shall, for purposes of this Agreement and all Other
Documents be "Obligations" of such Person and of each other Borrower and
Guarantor, be guaranteed obligations under any Guaranty and secured obligations
under any Guarantor Security Agreement or European Collateral Document, as
applicable, and otherwise treated as Obligations for purposes of the Other
Documents, except to the extent constituting Excluded Hedge Liabilities of such
Person. The Liens securing the Hedge Liabilities shall be pari passu with the
Liens securing all other Obligations under this Agreement and the Other
Documents, subject to the express provisions of Section 11.5 hereof.
Letter of Credit Application shall have the meaning set forth in Section 2.11(a)
hereof.
Letter of Credit Borrowing shall have the meaning set forth in Section 2.13(d)
hereof.
LIBO Impacted Interest Period shall have the meaning given to that term in the
definition of Adjusted LIBO Rate.
LIBO Screen Rate shall have the meaning given to that term in the definition of
Adjusted LIBO Rate.
LIBOR Rate Loan shall mean any European Advance that bears interest based on the
Adjusted LIBO Rate.
License Agreement shall mean any agreement between any Borrower and a Licensor
pursuant to which such Borrower is authorized to use any Intellectual Property
in connection with the manufacturing, marketing, sale or other distribution of
any Inventory of such Borrower or otherwise in connection with such Borrower's
business operations.
Licensor shall mean any Person from whom any Borrower obtains the right to use
(whether on an exclusive or non-exclusive basis) any Intellectual Property in
connection with such Borrower's manufacture, marketing, sale or other
distribution of any Inventory or otherwise in connection with such Borrower's
business operations.
Licensor/Agent Agreement shall mean an agreement between Agent and a Licensor,
in form and substance satisfactory to Agent, by which Agent is given the
unqualified right, vis-á-vis such Licensor, to enforce Agent's Liens with
respect to and to dispose of any Borrower's Inventory with the benefit of any
Intellectual Property applicable thereto, irrespective of such Borrower's
default under any License Agreement with such Licensor.
Lien shall mean any mortgage, deed of trust, pledge, hypothecation, assignment,
assignment by way of security, security interest, charge (with respect to the
English Loan Parties), mortgage or lien (whether statutory or otherwise), or
encumbrance, or other security agreement or preferential arrangement held or
asserted in respect of any asset of any kind or nature whatsoever including any
conditional sale or other title retention agreement, any lease having
substantially the same economic effect as any of the foregoing, and the filing
of, or agreement to give, any financing statement under the Uniform Commercial
Code or comparable law of any jurisdiction. The term "Lien" shall not include
reference to any public record filings

41

--------------------------------------------------------------------------------




for notice purposes only which do not have, and would not have, the effect of a
true lien or encumbrance.
Lien Waiver Agreement shall mean an agreement which is executed in favor of
Agent by a Person who owns or occupies premises at which any Collateral may be
located from time to time in form and substance satisfactory to Agent.
Loan Parties shall collectively mean the US-Canada Loan Parties and the European
Loan Parties.
Local Time shall mean (a) local time in London, England with respect to (i) the
receipt and sending of notices by and to, and the disbursement by or payment to,
the European Agent, any European Lender or the Issuer under the English Facility
or the French Facility and (ii) the times for the determination of LIBOR Rate by
the European Agent under the English Facility or the French Facility and the
determination of the Overnight LIBO Rate, and (b) in all other circumstances,
New York, New York time.
LUX 1 shall mean a Luxembourg private limited liability company (société à
responsabilité limitée) named "Invacare Holdings S.à r.l", which has its
registered office at 6 Rue Eugene Ruppert, L-2453 Luxembourg as of the Closing
Date, has a share capital of EUR 12,501 as of the Closing Date, is registered
with the Luxembourg Register of Commerce and Companies under number B169,438,
and is a wholly-owned Subsidiary of Invacare CV.
LUX 2 shall mean a Luxembourg private limited liability company (société à
responsabilité limitée) named "Invacare Holdings Two S.à r.l", which has its
registered office at 6 Rue Eugene Ruppert, L-2453 Luxembourg as of the Closing
Date, has a share capital of EUR 12,501 as of the Closing Date, is registered
with the Luxembourg Register of Commerce and Companies under number B169,458,
and is a wholly-owned Subsidiary of LUX 1.
Material Adverse Effect shall mean a material adverse effect on (a) the
condition (financial or otherwise), results of operations, assets, business, or
properties of Loan Parties taken as a whole, (b) the ability of the Loan
Parties, taken as a whole, to duly and punctually pay or perform the Obligations
in accordance with the terms thereof, (c) the value of the Collateral, Agent's
Liens on the Collateral or the priority of any such Lien or (d) the practical
realization of the benefits of Agent's and each Lender's rights and remedies
under this Agreement and the Other Documents.
Material Contract shall mean any contract, agreement, instrument, permit, lease
or license, written or oral, of any Loan Party, which is material to any Loan
Party's business or which the failure to comply with would reasonably be
expected to result in a Material Adverse Effect.
Material Subsidiary shall mean each Subsidiary of the Company which is
identified on Schedule 5.2(b) as a "Material Subsidiary," and each other
Subsidiary of the Company (other than any Foreign Excluded Subsidiaries) that
has assets at such time, or revenues during the most recently ended fiscal year,
comprising 5% or more of the consolidated assets of the Company

42

--------------------------------------------------------------------------------




and its Subsidiaries at such time, or of the consolidated revenues of the
Company and its Subsidiaries during such fiscal year, as the case may be.
Maximum Canadian Revolving Advance Amount shall mean $10,000,000.
Maximum English Revolving Advance Amount shall mean Fifteen Million and 00/100
Dollars ($15,000,000), plus any increases in accordance with Section 2.25.
Maximum English Swing Loan Advance Amount shall mean, as of the date of this
Agreement, Zero and 00/100 Dollars ($0,000,000.00); provided that, upon the
effective date of each increase in the Maximum English Revolving Advance Amount
in accordance with Section 2.25, the Maximum English Swing Loan Advance Amount
shall increase by an amount equal to ten percent (10%) of the amount of such
increase in the Maximum English Revolving Advance Amount.
Maximum European Revolving Advance Amount shall mean Thirty Million and 00/100
Dollars ($30,000,000.00), plus any increases in accordance with Section 2.25.
Maximum French Revolving Advance Amount shall mean Fifteen Million and 00/100
Dollars ($15,000,000), plus any increases in accordance with Section 2.25.
Maximum French Swing Loan Advance Amount shall mean Two Million and 00/100
Dollars ($2,000,000.00); provided that, upon the effective date of each increase
in the Maximum French Revolving Advance Amount in accordance with Section 2.25,
the Maximum French Swing Loan Advance Amount shall increase by an amount equal
to ten percent (10%) of the amount of such increase in the Maximum French
Revolving Advance Amount.
Maximum Undrawn Amount shall mean, with respect to any outstanding Letter of
Credit as of any date, the amount of such Letter of Credit (and, if the Letter
of Credit was denominated in another currency, in the Dollar Equivalent amount
of such Letter of Credit) that is or may become available to be drawn, including
all automatic increases provided for in such Letter of Credit, whether or not
any such automatic increase has become effective.
Maximum US-Canada Revolving Advance Amount shall mean $100,000,000 plus any
increases in accordance with Section 2.23.
Maximum US-Canada Swing Loan Advance Amount shall mean $10,000,000; provided
that, upon the effective date of each increase in the Maximum US-Canada
Revolving Advance Amount in accordance with Section 2.23, the Maximum US-Canada
Swing Loan Advance Amount shall increase by an amount equal to ten percent (10%)
of the amount of such increase in the Maximum US-Canada Revolving Advance
Amount.
Medicaid shall mean that entitlement program under Title XIX of the Social
Security Act that provides federal grants to states for medical assistance
programs based on specific eligibility criteria.

43

--------------------------------------------------------------------------------




Medicaid Provider Agreement shall mean an agreement entered into between a state
agency or other such entity administering the Medicaid program and a health care
provider or supplier under which the health care provider or supplier agrees to
provide services for Medicaid patients in accordance with the terms of the
agreement and Medicaid Regulations.
Medicaid Regulations shall mean, collectively, (a) all federal statutes (whether
set forth in Title XIX of the Social Security Act or elsewhere) with respect to
Medicaid and any statutes succeeding thereto, (b) all applicable provisions of
all federal rules, regulations, manuals and orders and administrative,
reimbursement and other guidelines having the force of Law of any Governmental
Body promulgated pursuant to or in connection with the statutes described in
clause (a), (c) all state statutes and plans for medical assistance enacted in
connection with such statutes and provisions described in clauses (a) and (b),
and (d) all applicable provisions of all other guidelines having the force of
Law of all Governmental Bodies promulgated pursuant to or in connection with the
statutes described in clause (c) and all state administrative, reimbursement and
other guidelines of all Governmental Bodies having the force of Law promulgated
pursuant to or in connection with the statutes described in clause (b), in each
case as may be amended, supplemented or otherwise modified from time to time.
Medical Reimbursement Programs shall mean the Medicare, Medicaid and TRICARE
programs and any other healthcare program operated by or financed in whole or in
party by any foreign, domestic, federal, state, local or provincial government
and any other non-government funded third party payor programs.
Medicare shall mean that government-sponsored entitlement program under
Title XVIII of the Social Security Act that provides for a health insurance
system for eligible elderly and disabled individuals.
Medicare Provider Agreement shall mean an agreement entered into between CMS or
other such entity administering the Medicare program on behalf of CMS, and a
health care provider or supplier under which the health care provider or
supplier agreed to provide services for Medicare patients in accordance with the
terms of the agreement and Medicare Regulations.
Medicare Regulations shall mean, collectively, all federal statutes (whether set
forth in Title XVIII of the Social Security Act or elsewhere) with respect to
the health insurance program for the aged and disabled established by
Title XVIII of the Social Security Act and any statutes succeeding thereto,
together with all applicable provisions of all rules, regulations, manuals and
orders and administrative, reimbursement and other guidelines having the force
of Law of all Governmental Bodies (including, without limitation, HHS, CMS, the
OIG or any person succeeding to the functions of any of the foregoing)
promulgated pursuant to or in connection with any of the foregoing having the
force of Law, as each may be amended, supplemented or otherwise modified from
time to time.
Modified Commitment Transfer Supplement shall have the meaning set forth in
Section 16.3(d) hereof.

44

--------------------------------------------------------------------------------




Mortgage-Eligible Properties shall mean those parcels of real property
identified on Schedule 1.2(m).
Multiemployer Plan shall mean a "multiemployer plan" as defined in
Sections 3(37) or 4001(a)(3) of ERISA to which contributions are required or,
within the preceding five plan years, were required by any Borrower or any
member of the Controlled Group.
Multiple Employer Plan shall mean a Plan which has two or more contributing
sponsors (including any Borrower or any member of the Controlled Group) at least
two of whom are not under common control, as such a plan is described in
Section 4064 of ERISA.
Negotiable Document shall mean a Document that is "negotiable" within the
meaning of Article 7 of the Uniform Commercial Code.
New Blocked Account shall have the meaning set forth in Section 6.19(a).
New Lender shall have the meaning set forth in Section 2.23(a) hereof.
Non-Cooperative Jurisdiction shall mean a "non-cooperative state or territory"
(Etat ou territoire non coopératif) as set out in the list referred to in
Article 238-0 A of the French Code Général des Impôts, as such list may be
amended from time to time.
Non-Defaulting Lender shall mean, at any time, any Lender holding a Revolving
Commitment that is not a Defaulting Lender at such time.
Non-Qualifying Party shall mean any Borrower or any Guarantor that on the
Eligibility Date fails for any reason to qualify as an Eligible Contract
Participant.
Note shall mean collectively, the Revolving Credit Note and the Swing Loan Note.
Notice shall have the meaning set forth in Section 16.6.
Obligations shall mean and include any and all loans (including without
limitation, all Advances and Swing Loans), advances, debts, liabilities,
obligations (including without limitation all reimbursement obligations and cash
collateralization obligations with respect to Letters of Credit issued
hereunder), covenants and duties owing by any Borrower or Guarantor or, with
respect to Cash Management Products and Services only, any Subsidiary of any
Borrower or any Guarantor, in all cases, to Issuer, Swing Loan Lender, Lenders
or Agents (or to any other direct or indirect subsidiary or affiliate of Issuer,
Swing Loan Lender, any Lender or any Agent) of any kind or nature, present or
future (including any interest or other amounts accruing thereon, any fees
accruing under or in connection therewith, any costs and expenses of any Person
payable by any Borrower or Guarantor and any indemnification obligations payable
by any Borrower arising or payable after maturity, or after the filing of any
petition in bankruptcy, or the commencement of any insolvency, reorganization or
Insolvency Event or like proceeding relating to any Borrower or Guarantor,
whether or not a claim for post-filing or post-petition interest, fees or other
amounts is allowable or allowed in such proceeding), whether or not for the
payment of money, whether arising by reason of an extension of credit, opening
or

45

--------------------------------------------------------------------------------




issuance of a letter of credit, loan, equipment lease, establishment of any
commercial card or similar facility or guarantee, under any interest or currency
swap, future, option or other similar agreement, or in any other manner, whether
arising out of overdrafts or deposit or other accounts or electronic funds
transfers (whether through automated clearing houses or otherwise) or out of any
Agent's or any Lender's non-receipt of or inability to collect funds or
otherwise not being made whole in connection with depository transfer check or
other similar arrangements, whether direct or indirect (including those acquired
by assignment or participation), absolute or contingent, joint or several, due
or to become due, now existing or hereafter arising, contractual or tortious,
liquidated or unliquidated, regardless of how such indebtedness or liabilities
arise or by what agreement or instrument they may be evidenced or whether
evidenced by any agreement or instrument, including but not limited to, (i) this
Agreement, the Other Documents and any amendments, extensions, renewals or
increases thereto, including all costs and expenses of any Agent, Issuer, Swing
Loan Lender and any Lender incurred in the documentation, negotiation,
modification, enforcement, collection or otherwise in connection with any of the
foregoing, including but not limited to reasonable attorneys' fees and expenses
and all obligations of any Borrower or Guarantor to any Agent, Issuer, Swing
Loan Lender or Lenders to perform acts or refrain from taking any action,
(ii) all Hedge Liabilities, and (iii) all Cash Management Liabilities.
Notwithstanding anything to the contrary contained in the foregoing, the
Obligations shall not include any Excluded Hedge Liabilities.
Officer's Certificate shall mean an officer's certificate substantially in the
form of Exhibit 1.2(b) hereto to be signed by the Chief Executive Officer, Chief
Financial Officer, Treasurer or Corporate Controller of Borrowing Agent.
OIG shall mean the Office of Inspector General of HHS and any successor thereof.
OIG Investigation shall mean the investigation initiated pursuant to a subpoena
received by the Company in 2006 from the U.S. Department of Justice seeking
documents relating to three (3) long-standing and well-known promotional and
rebate programs maintained by the Company and its Subsidiaries.
Optional Currency shall mean the following lawful currencies: British Pounds
Sterling, Euro and any other currency approved by Agent and all of the Lenders
pursuant to Section  2.27(c). Subject to Section 2.27 each Optional Currency
must be the lawful currency of the specified country.
Order shall have the meaning specified in Section 2.18 hereof.
Ordinary Course of Business shall mean, with respect to any Borrower or any
Subsidiary of any Borrower, the ordinary course of such Borrower or Subsidiary's
business as conducted on the Closing Date.
Organizational Documents shall mean, with respect to any Person, any charter,
articles or certificate of incorporation, certificate of organization,
registration or formation, certificate of partnership or limited partnership,
bylaws, articles or memorandum of association, operating agreement, limited
liability company agreement, or partnership agreement of such Person and

46

--------------------------------------------------------------------------------




any and all other applicable documents relating to such Person's formation,
organization or entity governance matters (including any shareholders' or equity
holders' agreement or voting trust agreement) and specifically includes, without
limitation, any certificates of designation for preferred stock or other forms
of preferred equity.
Original Currency shall have the meaning specified in Section 3.12 hereof.
Other Currency shall have the meaning specified in Section 3.12 hereof.
Other Documents shall mean the Note, the Perfection Certificates, each Fee
Letter, each Guaranty, each Guarantor Security Agreement, each Pledge Agreement,
the Amendment and Ratification, the Canadian Security Agreement, the European
Collateral Documents and any and all other agreements, instruments and
documents, including intercreditor agreements, guaranties, pledges, powers of
attorney, consents, waivers, interest or currency swap agreements, estoppels,
acknowledgements, undertakings, certificates or other similar agreements and all
other writings heretofore, now or hereafter executed by any Borrower or any
Guarantor and/or delivered to Agent or any Lender in respect of the transactions
contemplated by this Agreement, in each case together with all extensions,
renewals, amendments, supplements, modifications, substitutions and replacements
thereto and thereof.
Other Taxes shall mean all present or future stamp, documentary, registration,
filing or other similar taxes or any other excise or property taxes, charges or
similar levies arising from any payment made hereunder or under any Other
Document or from the execution, delivery, enforcement or registration of, or
otherwise with respect to, this Agreement or any Other Document.
Out-of-Formula Loans shall have the meaning set forth in Section 16.2(e) hereof.
Overnight LIBO Rate means a rate per annum equal to the London interbank offered
rate as administered by ICE Benchmark Administration Limited (or any other
Person that takes over the administration of such rate) for overnight deposits
in British Pounds Sterling, Euro or Dollars (as applicable) as displayed on the
applicable Thomson Reuters screen page (currently pages LIBOR01 or LIBOR02) (or,
in the event such rate does not appear on a page of the Thomson Reuters screen,
on the appropriate page of such other information service that publishes such
rate as shall be reasonably selected by the European Agent from time to time in
its reasonable discretion) at approximately 11:00 a.m., London time, on such
day; provided that if an Overnight LIBO Rate shall be less than zero, such rate
shall be deemed to be zero for all purposes of this Agreement.
Overnight Rate Loan shall mean any European Advance that bears interest based
upon the Overnight LIBO Rate.
Participant shall mean each Person who shall be granted the right by any Lender
to participate in any of the Advances and who shall have entered into a
participation agreement in form and substance satisfactory to such Lender.

47

--------------------------------------------------------------------------------




Participating Member States shall mean any member State of the European
Communities that has the euro as its lawful currency in accordance with
legislation of the European Community relating to Economic and Monetary Union.
Participation Advance shall have the meaning set forth in Section 2.13(d)
hereof.
Participation Commitment shall mean singularly or collectively as the context
may require the US-Canada Participation Commitment, the English Participation
Commitment and the French Participation Commitment.
Payment Office shall mean singularly or collectively as the context may require,
the European Payment Office and the US-Canada Payment Office.
PBGC shall mean the Pension Benefit Guaranty Corporation established pursuant to
Subtitle A of Title IV of ERISA or any successor.
Pension Benefit Plan shall mean at any time any "employee pension benefit plan"
as defined in Section 3(2) of ERISA (including a Multiple Employer Plan, but not
a Multiemployer Plan) which is covered by Title IV of ERISA or is subject to the
minimum funding standards under Sections 412, 430 or 436 of the Code and either
(i) is maintained or to which contributions are required by Loan Party or any
member of the Controlled Group or (ii) has at any time within the preceding five
years been maintained or to which contributions have been required by a Loan
Party or any entity which was at such time a member of the Controlled Group.
Pensions Regulator means the body corporate called the Pensions Regulator
established under Part I of the United Kingdom's Pensions Act 2004, as amended.
Perfection Certificates shall mean, collectively, the information questionnaires
and the responses thereto provided by each Loan Party and delivered to Agent.
Permitted Assignee shall mean (a) an Agent, any Lender or any of their direct or
indirect Affiliates; (b) a federal or state chartered bank, a United States
branch of a foreign bank, an insurance company, or any finance company generally
engaged in the business of making commercial loans; (c) any fund that is
administered or managed by an Agent or any Lender, an Affiliate of an Agent or
any Lender or a related entity; and (d) any Person to whom an Agent or any
Lender assigns its rights and obligations under this Agreement as part of an
assignment and transfer of such Agent's or Lender's rights in and to a material
portion of such Agent's or Lender's portfolio of asset-based credit facilities.
Permitted Discretion shall mean a determination made in good faith and in the
exercise (from the perspective of a secured asset-based lender) of commercially
reasonable business judgment.
Permitted Dispositions shall mean any of the following:
(A)    transactions involving the sale of inventory or intellectual property in
the Ordinary Course of Business;

48

--------------------------------------------------------------------------------




(B)    any sale, transfer or lease of assets in the Ordinary Course of Business
which are no longer necessary or required in the conduct of such Loan Party's or
such Subsidiary's business, in an aggregate amount not to exceed $5,000,000 in
any fiscal year; provided that the assets that are the subject of such
disposition are not included in the US-Canada Formula Amount, the English
Formula Amount or the French Formula Amount;
(C)    any sale, transfer or lease of assets in the Ordinary Course of Business
which are replaced by substitute assets to the extent that the proceeds of any
such disposition are used to acquire replacement assets which is subject to
Agent's first priority security interest;
(D)    Sale and Leaseback Transactions in an aggregate amount not to exceed
$30,000,000;
(E)    dispositions of Customer Leases in connection with Vendor Financings;
(F)    asset transfers (i) between Loan Parties and their Subsidiaries
contemplated by Section 7.1(a)(vi) and (ii) in which an Excluded Subsidiary
(other than the Insurance Subsidiary) is the transferor and a Loan Party or
Foreign Excluded Subsidiary is the transferee;
(G)    dispositions constituting conversion of cash equivalents into other cash
equivalents;
(H)    dispositions constituting casualty events;
(I)    grants of Permitted Encumbrances;
(J)    waivers of contract rights in the Ordinary Course of Business; and
(K)    dispositions, other than those specifically excepted pursuant to
clauses (A) through (J) above, in an aggregate amount not to exceed $20,000,000;
provided that prior to and after giving effect to such disposition no Default or
Event of Default exists or is continuing and that the assets that are the
subject of such disposition are not included in the US-Canada Formula Amount,
the English Formula Amount or the French Formula Amount.
Permitted Encumbrances shall mean any of the following:
(A)    Liens in favor of Agents for the benefit of Agent and Lenders, including
without limitation, Liens securing Hedge Liabilities and Cash Management
Products and Services;
(B)    Liens for taxes, assessments or other governmental charges not delinquent
or being Properly Contested;
(C)    deposits or pledges (and, with respect to the French Borrowers and the
French Guarantors, Liens) to secure obligations under worker's compensation,
social security or similar laws, or under unemployment insurance;

49

--------------------------------------------------------------------------------




(D)    deposits or pledges to secure bids, tenders, contracts (other than
contracts for the payment of money), leases, statutory obligations, surety and
appeal bonds and other obligations of like nature arising in the Ordinary Course
of Business;
(E)    Liens arising by virtue of the rendition, entry or issuance against any
Borrower or any Subsidiary, or any property of any Borrower or any Subsidiary,
of any judgment, writ, order, or decree to the extent the rendition, entry,
issuance or continued existence of such judgment, writ, order or decree (or any
event or circumstance relating thereto) has not resulted in the occurrence of an
Event of Default under Section 10.6 hereof;
(F)    carriers', repairmens', mechanics', workers', materialmen's or other like
Liens arising in the Ordinary Course of Business with respect to obligations
which are not due or which are being Properly Contested;
(G)    Liens placed upon fixed assets securing Indebtedness permitted under
clause (C) of the definition of Permitted Indebtedness, provided that any such
lien shall not encumber any property of any Loan Party other than the assets so
acquired or leased;
(H)    easements, rights-of-way, zoning restrictions, minor defects or
irregularities in title and other charges or encumbrances, in each case, which
do not interfere in any material respect with the Ordinary Course of Business of
Borrowers and their Subsidiaries;
(I)    Liens disclosed on Schedule 1.2; provided that such Liens shall secure
only those obligations which they secure on the Closing Date (and any
extensions, renewals and refinancing of such obligations permitted by
Section 7.8 hereof) and shall not subsequently apply to any other property or
assets of any Borrower other than the property and assets to which they apply as
of the Closing Date;
(J)    Liens on (i) assets of Foreign Excluded Subsidiaries; and (ii) to the
extent consented to by the Applicable Required Lenders, Equity Interests owned
by Loan Parties in first tier Foreign-Excluded Subsidiaries, in either case
securing Indebtedness of Foreign Excluded Subsidiaries permitted under clause L
of the definition of Permitted Indebtedness; and
(K)    Liens on Mortgage-Eligible Properties securing Indebtedness permitted
under clause K of the definition of Permitted Indebtedness.
Permitted Indebtedness shall mean:
(A)    Indebtedness under the Other Documents;
(B)    Existing Indebtedness as set forth on Schedule 7.8 and any refinancing,
refunding, extension or renewal thereof; provided that the amount of such
Indebtedness is not increased at the time of such refinancing, refunding,
renewal or extension except by an amount equal to a reasonable premium or other
reasonable amount paid, and fees and expenses reasonably incurred, in connection
with such refinancing and by an amount equal to any existing commitments
unutilized thereunder and the direct or any contingent obligor with respect
thereto

50

--------------------------------------------------------------------------------




is not changed as a result of or in connection with such refinancing, refunding,
renewal or extension; provided further, that the terms relating to principal
amount, amortization, maturity, collateral (if any) and subordination (if any),
and other material terms taken as a whole, of any such refinancing, refunding,
renewing or extending Indebtedness, and of any agreement entered into and of any
instrument issued in connection therewith, are no less favorable in any material
respect to Loan Parties or Lenders than the terms of any agreement or instrument
governing the Indebtedness being refinanced, refunded, renewed or extended and
the interest rate applicable to any such refinancing, refunding, renewing or
extending Indebtedness does not exceed the then applicable market interest rate;
(C)    Indebtedness secured by Purchase Money Security Interests and Synthetic
Lease Obligations, which when added with all Capitalized Lease Obligations, does
not exceed $20,000,000 in the aggregate;
(D)    Intercompany Indebtedness between or among the Company and its
Subsidiaries and between or among the Subsidiaries in the Ordinary Course of
Business and consistent with past practice, provided that such intercompany
Indebtedness shall be unsecured and the intercompany Indebtedness owed to one or
more of the Loan Parties by a non-Loan Party Subsidiary shall be evidenced by a
promissory note and pledged as Collateral hereunder; provided further, that the
amount of intercompany Indebtedness extended by Loan Parties to non-Loan Party
Subsidiaries after the Closing Date shall not exceed $15,000,000 in the
aggregate at any time outstanding;
(E)    Any (a) Lender-Provided Interest Rate Hedge or Lender-Provided Foreign
Currency Hedge, (b) other Interest Rate Hedge or Foreign Currency Hedge or
(c) Indebtedness under any Cash Management Products and Services; provided,
however, that Loan Parties and their Subsidiaries shall enter into a
Lender-Provided Interest Rate Hedge or Lender-Provided Foreign Currency Hedge or
another Interest Rate Hedge or Foreign Currency Hedge only for hedging (rather
than speculative) purposes.
(F)    The 2027 Convertible Notes (subject to compliance with Section 7.19);
(G)    Indebtedness under performance, surety, statutory or appeal bonds or with
respect to workers' compensation claims or other bonds permitted hereunder and
incurred in the Ordinary Course of Business;
(H)    Indebtedness constituting customary indemnification obligations under
purchase agreements;
(I)    Performance guarantees by the Company or any Subsidiary with respect to
the performance of any obligation of any other Subsidiary entered into in the
Ordinary Course of Business consistent with past practice;
(J)    Indebtedness owed to third party financing companies in the form of
limited recourse obligations that finance receivables of customers of Loan
Parties and their Subsidiaries in the ordinary Course of Business; provided such
Indebtedness shall not exceed at

51

--------------------------------------------------------------------------------




any time outstanding the lesser of (i) 75% of the total owed by the customers of
the Loan Parties or their Subsidiaries to such financing company and
(ii) $30,000,000;
(K)    Other Indebtedness of Loan Parties, US Excluded Subsidiaries and Foreign
Excluded Subsidiaries in an aggregate amount at any time outstanding not to
exceed $10,000,000;
(L)    Indebtedness of Foreign Excluded Subsidiaries and the European Loan
Parties consisting of ordinary course international pooling, cash management and
overdraft facilities in an aggregate amount at any time outstanding not to
exceed $10,000,000.
Permitted Investments shall mean investments in:
(A)    obligations issued or guaranteed by the United States of America or any
agency thereof;
(B)    commercial paper with maturities of not more than 180 days and a
published rating of not less than A-1 or P-1 (or the equivalent rating);
(C)    certificates of time deposit and bankers' acceptances having maturities
of not more than 180 days and repurchase agreements backed by United States
government securities of a commercial bank if (i) such bank has a combined
capital and surplus of at least $500,000,000, or (ii) its debt obligations, or
those of a holding company of which it is a Subsidiary, are rated not less than
A (or the equivalent rating) by a nationally recognized investment rating
agency;
(D)    obligations issued or guaranteed by Canada or any agency thereof;
(E)    certificates of time deposit and bankers' acceptances having maturities
of not more than one hundred eighty (180) days and repurchase agreements backed
by Canada of a commercial bank if (i) such bank has a combined capital and
surplus of at least Five Hundred Million Dollars ($500,000,000), or (ii) its
debt obligations, or those of a holding company of which it is a Subsidiary, are
rated not less than A (or the equivalent rating) by a nationally recognized
investment rating agency;
(F)    [reserved];
(G)    U.S. money market funds that invest solely in obligations issued or
guaranteed by the United States of America or an agency thereof;
(H)    Investments consisting of extensions of credit in the nature of accounts
receivable or notes receivable arising from the grant of trade credit in the
Ordinary Course of Business, and investments received in satisfaction or partial
satisfaction thereof from financially troubled account debtors to the extent
reasonably necessary in order to prevent or limit loss;

52

--------------------------------------------------------------------------------




(I)    advances to officers, directors and employees in the Ordinary Course of
Business consistent with past practice, for travel, entertainment, relocation
and analogous ordinary business purposes;
(J)    Investments listed on Schedule 7.4;
(K)    Investments by the Company and its Subsidiaries in the Company and its
Subsidiaries and Investments by non-Loan Party Subsidiaries in Loan Parties, in
each case in the Ordinary Course of Business and consistent with past practice;
provided further, that the amount of investments by Loan Parties in non-Loan
Party Subsidiaries made after the Closing Date (including in the form of
intercompany Indebtedness (y) owed to one or more of the Loan Parties by a
non-Loan Party Subsidiary and (z) owed to one or more non-Loan Party
Subsidiaries by a Loan Party pursuant to clause (D) of the definition of
Permitted Indebtedness) shall not exceed $15,000,000 in the aggregate at any
time outstanding;
(L)    Guaranties permitted by Section 7.3;
(M)    Investments consisting of key man life insurance;
(N)    Investments made under Cash Management Products and Services; and
(O)    Investments with respect to Indebtedness permitted under clause (L) of
the definition of Permitted Indebtedness.
Person shall mean any individual, sole proprietorship, partnership, corporation,
business trust, joint stock company, trust, unincorporated organization,
association, limited liability company, limited liability partnership,
institution, public benefit corporation, joint venture, entity or Governmental
Body (whether federal, state, provincial, county, city, municipal or otherwise,
including any instrumentality, division, agency, body or department thereof).
Plan shall mean any employee benefit plan within the meaning of Section 3(3) of
ERISA (including a Pension Benefit Plan and a Multiemployer Plan, as defined
herein) maintained by any Borrower or any member of the Controlled Group or to
which any Borrower or any member of the Controlled Group is required to
contribute.
Pledge Agreement shall mean that certain Pledge Agreement executed by each of
the US-Canada Loan Parties in favor of Agent dated as of the Closing Date and
any other pledge agreements executed subsequent to the Closing Date by any other
Person to secure the Obligations.
PNC shall have the meaning set forth in the preamble to this Agreement and shall
extend to all of its successors and assigns.
PPSA shall mean the Personal Property Security Act (Ontario), or any other
applicable Canadian federal or provincial statute pertaining to the granting,
perfecting, priority or ranking of security interests, liens or hypothecs on
movable property, and any successor statutes, together

53

--------------------------------------------------------------------------------




with any regulations thereunder, in each case as in effect from time to time.
References to sections of the PPSA shall be construed to also refer to any
successor sections.
Priority Payables shall mean (a) the full amount of the liabilities of any
applicable Person which (i) have a trust imposed to provide for payment
including any trust, Lien or claim in favour of any subcontractors, or a
security interest, pledge, Lien, hypothec or charge, in each case ranking or
capable of ranking senior to or pari passu with security interests, Liens,
hypothecs or charges securing the Obligations on any Collateral, in each case
under any federal, provincial, state, county, district, municipal, local or
foreign Applicable Law, or (ii) have a right imposed to provide for payment
secured by a Lien ranking or capable of ranking senior to or pari passu with the
Obligations under local or national law, regulation or directive, including, but
not limited to, claims for unremitted and/or accelerated rents, taxes, wages
(including, without limitation, under the Bankruptcy and Insolvency Act
(Canada)), withholding taxes, value added taxes and other amounts payable to an
insolvency administrator, employee withholdings or deductions and vacation pay
(including, without limitation, under the Bankruptcy and Insolvency Act
(Canada)), severance and termination pay, workers' compensation obligations,
government royalties or pension obligations in each case to the extent such
trust, or security interest, Lien, hypothec or charge, ranking or capable of
ranking senior or pari passu with security interests, Liens, hypothecs or
charges securing Obligations on any Collateral has been or may be imposed, or
(iii) rank or are capable of ranking in priority to the Liens granted to the
Applicable Agent to secure the Obligations, by statute or otherwise and (b) the
amount equal to the aggregate value of the Inventory which the Agent, in good
faith, and on a reasonable basis, considers is or may be subject to retention of
title by a supplier or a right of a supplier to recover possession thereof,
where such supplier's right has priority over the security interests, Liens,
hypothecs or charges securing the Obligations, including, without limitation,
Inventory subject to a right of a supplier to repossess goods pursuant to
Section 81.1 of the Bankruptcy and Insolvency Act (Canada) or any Applicable
Laws granting revendication or similar rights to unpaid suppliers or any similar
laws of Canada or any other applicable jurisdiction.
Projections shall have the meaning set forth in Section 5.9(a) hereof.
Properly Contested shall mean, in the case of any Indebtedness, Lien or Taxes,
as applicable, of any Person that are not paid as and when due or payable by
reason of such Person's bona fide dispute concerning its liability to pay the
same or concerning the amount thereof: (a) such Indebtedness, Lien or Taxes, as
applicable, are being properly contested in good faith by appropriate
proceedings promptly instituted and diligently conducted; (b) such Person has
established appropriate reserves as shall be required in conformity with GAAP;
(c) Agent has established reserves in respect of Priority Payables regarding the
Canadian Loan Parties, as applicable; (d) the non-payment of such Indebtedness
or Taxes will not have a Material Adverse Effect or will not result in the
forfeiture of any assets of such Person; (e) no Lien is imposed upon any of such
Person's assets with respect to such Indebtedness or taxes unless such Lien
(i) does not attach to any Receivables or Inventory or Fixed Assets, (ii) is at
all times junior and subordinate in priority to the Liens in favor of Agent
(except only with respect to property Taxes that have priority as a matter of
applicable state law) and (iii) enforcement of such Lien is stayed during the
period prior to the final resolution or disposition of such dispute; and (f) if
such

54

--------------------------------------------------------------------------------




Indebtedness or Lien, as applicable, results from, or is determined by the
entry, rendition or issuance against a Person or any of its assets of a
judgment, writ, order or decree, enforcement of such judgment, writ, order or
decree is stayed pending a timely appeal or other judicial review.
Proposed Reorganization shall mean the proposed reorganization of the Company's
European holding company structure which will result in a change from the
current structure to the proposed structure as shown on Exhibit 1.2(c), in
accordance with Sections 6.17 and 7.1(a).
Protective Advances shall have the meaning set forth in Section 16.2(f) hereof.
Published Rate shall mean the rate of interest published each Business Day in
the Wall Street Journal "Money Rates" listing under the caption "London
Interbank Offered Rates" for a one month period (or, if no such rate is
published therein for any reason, then the Published Rate shall be the Euro-Rate
for a one month period as published in another publication selected by Agent).
Purchase Money Security Interest shall mean Liens upon tangible personal
property securing loans to any Loan Party or Subsidiary of a Loan Party or
deferred payments by such Loan Party or Subsidiary for the purchase of such
tangible personal property other than Eligible Inventory or Eligible Fixed
Assets.
Purchasing CLO shall have the meaning set forth in Section 16.3(d) hereof.
Purchasing Lender shall have the meaning set forth in Section 16.3(c) hereof.
Qualified ECP Loan Party shall mean each Borrower or Guarantor that on the
Eligibility Date is (a) a corporation, partnership, proprietorship,
organization, trust, or other entity other than a "commodity pool" as defined in
Section 1a(10) of the CEA and CFTC regulations thereunder that has total assets
exceeding $10,000,000 or (b) an Eligible Contract Participant that can cause
another person to qualify as an Eligible Contract Participant on the Eligibility
Date under Section 1a(18)(A)(v)(II) of the CEA by entering into or otherwise
providing a "letter of credit or keepwell, support, or other agreement" for
purposes of Section 1a(18)(A)(v)(II) of the CEA.
Qualifying Lender shall mean, in relation to a payment by a Loan Party under
this Agreement or an Other Document, a Lender which is beneficially entitled to
interest payable to that Lender under this Agreement or that Other Document and
which;
(a)    fulfills the conditions applicable to that Lender imposed by the domestic
law of the United Kingdom in order for a payment of interest not to be subject
to (or, as the case may be, to be exempt from) any Tax Deduction; or
(b)    is a Treaty Lender.
RCRA shall mean the Resource Conservation and Recovery Act, 42 U.S.C. §§ 6901 et
seq., as same may be amended from time to time.

55

--------------------------------------------------------------------------------




Real Property shall mean all of the now or hereafter owned and leased real
property of any Borrower, including without limitation as identified on
Schedule 4.4 hereto.
Receivables shall mean and include, as to each Loan Party, all of such Loan
Party's accounts (as defined in Article 9 of the Uniform Commercial Code) and
all of such Loan Party's contract rights, instruments (including those
evidencing indebtedness owed to such Loan Party by its Affiliates), documents,
chattel paper (including electronic chattel paper), general intangibles relating
to accounts, contract rights, instruments, documents and chattel paper, and
drafts and acceptances, credit card receivables and all other forms of
obligations owing to such Loan Party arising out of or in connection with the
sale or lease of Inventory or the rendition of services, all supporting
obligations, guarantees and other security therefor, whether secured or
unsecured, now existing or hereafter created, and whether or not specifically
sold or assigned to Agent hereunder.
Reference Currency shall have the meaning specified in the definition of
Equivalent Amount.
Register shall have the meaning set forth in Section 16.3(e) hereof.
Reimbursement Obligation shall have the meaning set forth in Section 2.13(b)
hereof.
Release or Releases shall have the meaning set forth in Section 5.11(c) hereof.
Relevant Interbank Market shall mean in relation to Euro, British Pounds
Sterling, Japanese Yen or Swiss Francs, the London Interbank Market, and in
relation to any other currencies, the applicable offshore interbank market.
Notwithstanding the foregoing, the references to the currencies listed in this
definition shall only apply if such currencies are or become available as
Optional Currencies in accordance with the terms hereof.
Replacement Lender shall have the meaning set forth in Section 3.11 hereof.
Reportable Compliance Event shall mean that any Covered Entity becomes a
Sanctioned Person, or is charged by indictment, criminal complaint or similar
charging instrument, arraigned, or custodially detained in connection with any
Anti-Terrorism Law or any predicate crime to any Anti-Terrorism Law, or has
knowledge of facts or circumstances to the effect that it is reasonably likely
that any aspect of its operations is in actual or probable violation of any
Anti-Terrorism Law.
Reportable ERISA Event shall mean a reportable event described in
Section 4043(c) of ERISA or the regulations promulgated thereunder.
Required Lenders for Eligibility shall mean (a) with respect to the US-Canada
Facility, US-Canada Lenders (not including US-Canada Swing Loan Lender (in its
capacity as such US-Canada Swing Loan Lender) or any Defaulting Lender) holding
at least sixty-six and two-thirds percent (66 2/3%) of the US-Canada Advances
and, if no US-Canada Advances are outstanding, shall mean US-Canada Lenders
holding sixty-six and two thirds-percent (66 2/3%) of the US-

56

--------------------------------------------------------------------------------




Canada Revolving Commitment Percentages, (b) with respect to the English
Facility, English Lenders (not including European Swing Loan Lender (in its
capacity as such European Swing Loan Lender) or any Defaulting Lender) holding
at least sixty-six and two-thirds percent (66 2/3%) of the English Advances and,
if no English Advances are outstanding, shall mean English Lenders holding
sixty-six and two thirds-percent (66 2/3%) of the English Revolving Commitment
Percentages and (c) with respect to the French Facility, French Lenders (not
including European Swing Loan Lender (in its capacity as such European Swing
Loan Lender) or any Defaulting Lender) holding at least sixty-six and two-thirds
percent (66 2/3%) of the French Advances and, if no French Advances are
outstanding, shall mean French Lenders holding sixty-six and two thirds-percent
(66 2/3%) of the French Revolving Commitment Percentages.
Reserve Percentage shall mean as of any day the maximum effective percentage in
effect on such day as prescribed by the Board of Governors of the Federal
Reserve System (or any successor) for determining the reserve requirements
(including supplemental, marginal and emergency reserve requirements) with
respect to eurocurrency funding (currently referred to as "Eurocurrency
Liabilities").
Revolving Advances shall mean collectively, the US-Canada Revolving Advances and
the European Advances other than Letters of Credit and the Swing Loans.
Revolving Commitment shall mean, as to any Lender, the aggregate of its
US-Canada Revolving Commitment, English Revolving Commitment or French Revolving
Commitment.
Revolving Commitment Amount shall mean, as to any Lender, the aggregate of such
Lender's US-Canada Revolving Commitment Amount, English Revolving Commitment
Amount and French Revolving Commitment Amount.
Revolving Commitment Percentage shall mean, singularly or collectively as the
context may require, any Lender's US-Canada Revolving Commitment Percentage
and/or English Revolving Commitment Percentage and/or French Revolving
Commitment Percentage.
Revolving Credit Note shall mean, collectively, the US-Canada Revolving Credit
Notes.
Revolving Interest Rate shall mean, singularly or collectively as the context
may require, the US-Canada Revolving Interest Rate and the European Revolving
Interest Rate.
RoT Supplier means any supplier of goods to a French Borrower, the terms in
relation to whom contain retention of title (réserve de propriété) or extended
retention of title provisions.
Sale and Leaseback Transaction shall mean, with respect to the Company and its
Subsidiaries, any arrangement, directly or indirectly, with any Person whereby
the Company or such Subsidiary shall sell or transfer any property used in its
business and thereafter rent or lease such property or other property that it
intends to use for substantially the same purpose or purposes as the property
being sold or transferred.

57

--------------------------------------------------------------------------------




Sanctioned Country shall mean a country subject to a sanctions program
maintained under any Anti-Terrorism Law.
Sanctioned Person shall mean any individual person, group, regime, entity or
thing listed or otherwise recognized as a specially designated, prohibited,
sanctioned or debarred person, group, regime, entity, or thing, or subject to
any limitations or prohibitions (including but not limited to the blocking of
property or rejection of transactions), under any Anti-Terrorism Law.
SEC shall mean the Securities and Exchange Commission and any other similar
applicable authority or Governmental Body in any applicable jurisdiction or any
successor thereto.
Secured Parties shall mean, collectively, each Agent, Issuer, Swing Loan Lender
and Lenders, together with any Affiliates of any Agent or any Lender to whom any
Hedge Liabilities or Cash Management Liabilities are owed and with each other
holder of any of the Obligations, and the respective successors and assigns of
each of them and Secured Party shall mean any of them.
Securities Act shall mean the Securities Act of 1933, or any similar applicable
statute or Laws in any applicable jurisdiction, as amended.
Settlement shall have the meaning set forth in Section 2.5(d) hereof.
Settlement Date shall have the meaning set forth in Section 2.5(d) hereof.
Specified Canadian Pension Plan means any Canadian Pension Plan which contains a
"defined benefit provision", as defined in subsection 147.1(1) of the Income Tax
Act (Canada).
Subsidiary shall mean of any Person a corporation or other entity of whose
Equity Interests having ordinary voting power (other than Equity Interests
having such power only by reason of the happening of a contingency) to elect a
majority of the directors of such corporation, or other Persons performing
similar functions for such entity, are owned, directly or indirectly, by such
Person.
Subsidiary Stock shall mean (a) with respect to the Equity Interests issued to a
Borrower or Guarantor by any Subsidiary (other than a Foreign Excluded
Subsidiary), 100% of such issued and outstanding Equity Interests, and (b) with
respect to any Equity Interests issued to a Borrower or Guarantor by any Foreign
Excluded Subsidiary (i) 100% of such issued and outstanding Equity Interests not
entitled to vote (within the meaning of Treas. Reg. Section 1.956(c)(2)) and
(ii) 66% (or such greater percentage that, due to a change in an Applicable Law
after the date hereof, (x) could not reasonably be expected to cause the
undistributed earnings of such Foreign Excluded Subsidiary as determined for
United States federal income tax purposes to be treated as a deemed dividend to
such Borrower and (y) could not reasonably be expected to cause any material
adverse tax consequences) of such issued and outstanding Equity Interests
entitled to vote (within the meaning of Treas. Reg. Section 1.956 2(c)(2)).

58

--------------------------------------------------------------------------------




Swap shall mean any "swap" as defined in Section 1a(47) of the CEA and
regulations thereunder, other than (a) a swap entered into, or subject to the
rules of, a board of trade designated as a contract market under Section 5 of
the CEA, or (b) a commodity option entered into pursuant to CFTC
Regulation 32.3(a).
Swap Obligation shall mean any obligation to pay or perform under any agreement,
contract or transaction that constitutes a Swap which is also a Lender-Provided
Interest Rate Hedge, or a Lender-Provided Foreign Currency Hedge.
Swing Loan Lender shall mean, singularly or collectively as the context may
require, the US-Canada Swing Loan Lender and the European Swing Loan Lender.
Swing Loan Notes shall mean the US-Canada Swing Loan Note.
Swing Loans shall mean, singularly or collectively as the context may require,
the US-Canada Swing Loans and the European Swing Loans.
Synthetic Lease Obligation shall mean the monetary obligation of a Person under
(a) a so-called synthetic, off-balance sheet or tax retention lease, or (b) an
agreement for the use or possession of property (including Sale and Leaseback
Transactions), in each case, creating obligations that do not appear on the
balance sheet of such Person but which, upon the application of any insolvency
proceeding to such Person, would be characterized as the indebtedness of such
Person (without regard to accounting treatment).
Target Day means any day on which TARGET2 is open for the settlement of payments
in Euros.
TARGET2 means the Trans-European Automated Real-time Gross Settlement Express
Transfer payment system which utilizes a single shared platform and which was
launched on 19 November 2007.
Tax Authority means any nation, sovereign or government, any state, province,
territory or other political subdivision thereof (whether state, provincial or
local) and any entity or authority (including any European supranational body)
anywhere in the world exercising a fiscal, revenue, customs or excise function
(including without limitation, HM Revenue and Customs).
Tax Deduction means a deduction or withholding for or on account of Tax from a
payment under this Agreement or an Other Document.
Taxes shall mean all present or future taxes, levies, imposts, duties,
deductions, withholdings, assessments, fees or other charges imposed by any
Governmental Body, including any interest, fines, additions to tax or penalties
applicable thereto, and references to "Tax" shall be construed accordingly.
Term shall have the meaning set forth in Section 13.1 hereof.

59

--------------------------------------------------------------------------------




Termination Event shall mean: (a) a Reportable ERISA Event with respect to any
Plan; (b) the withdrawal of any Borrower or any member of the Controlled Group
from a Plan during a plan year in which such entity was a "substantial employer"
as defined in Section 4001(a)(2) of ERISA or a cessation of operations that is
treated as such a withdrawal under Section 4062(e) of ERISA; (c) the providing
of notice of intent to terminate a Plan in a distress termination described in
Section 4041(c) of ERISA; (d) the commencement of proceedings by the PBGC to
terminate a Plan; (e) any event or condition (i) which might constitute grounds
under Section 4042 of ERISA for the termination of, or the appointment of a
trustee to administer, any Plan, or (ii) that may result in termination of a
Multiemployer Plan pursuant to Section 4041A of ERISA; (f) the partial or
complete withdrawal within the meaning of Section 4203 or 4205 of ERISA, of any
Borrower or any member of the Controlled Group from a Multiemployer Plan;
(g) notice that a Multiemployer Plan is subject to Section 4245 of ERISA; or
(h) the imposition of any liability under Title IV of ERISA, other than for PBGC
premiums due but not diligent, upon any Borrower or any member of the Controlled
Group.
Threshold Assets shall have the meaning set forth in Section 5.32 hereof.
Toxic Substance shall mean and include any material present on the Real Property
(including the Leasehold Interests) which has been shown to have significant
adverse effect on human health or which is subject to regulation under the Toxic
Substances Control Act (TSCA), 15 U.S.C. §§ 2601 et seq., applicable state law,
or any other applicable Federal or state laws now in force or hereafter enacted
relating to toxic substances. "Toxic Substance" includes but is not limited to
asbestos, polychlorinated biphenyls (PCBs) and lead-based paints.
Transfer Date shall have the meaning set forth in Section 3.10(g)(v)(B) hereof.
Transferee shall have the meaning set forth in Section 16.3(d) hereof.
Treaty Lender means, in relation to a payment made by a Loan Party under this
Agreement or an Other Document, a Lender which:
(a)
is treated as resident of a Treaty State for the purposes of the relevant
Treaty;

(b)
does not carry on business in the relevant Loan Party's jurisdiction of tax
residence through a permanent establishment with which that Lender's
participation in the relevant Advance is effectively connected, or in the case
of the double taxation convention between the United Kingdom and the United
States of America signed 24 July 2001 (as amended), through a permanent
establishment to which interest arising from that Lender's participation in the
relevant Advance is attributable; and

(c)
fulfills any other conditions applicable to that Lender which must be fulfilled
under the Treaty in order to obtain exemption from Tax imposed on interest
payments due by that Loan Party under this Agreement or an Other Document,
subject to completing the applicable procedural formalities.


60

--------------------------------------------------------------------------------




Treaty State means a jurisdiction having a double taxation agreement with the
United Kingdom (a "Treaty") which makes provision for full exemption from Tax
imposed by the United Kingdom on payments of interest.
Uniform Commercial Code shall have the meaning set forth in Section 1.3 hereof.
US Borrowers shall mean the Persons from time to time listed on Annex A hereto,
and shall include any Person who may hereafter join this Agreement as a US
Borrower.
US Collateral shall mean and include all right, title and interest of each US
Loan Party in all of the following property and assets of such US Loan Party, in
each case whether now existing or hereafter arising or created and whether now
owned or hereafter acquired and wherever located:
(A)    all Receivables and all supporting obligations relating thereto;
(B)    all equipment and fixtures;
(C)    all general intangibles (including all payment intangibles and all
software) and all supporting obligations related thereto;
(D)    all Inventory;
(E)    all Subsidiary Stock, securities, investment property, and financial
assets;
(F)    all contract rights, rights of payment which have been earned under a
contract rights, chattel paper (including electronic chattel paper and tangible
chattel paper), commercial tort claims (whether now existing or hereafter
arising); documents (including all warehouse receipts and bills of lading),
deposit accounts, goods, instruments (including promissory notes), letters of
credit (whether or not the respective letter of credit is evidenced by a
writing) and letter-of-credit rights, cash, certificates of deposit, insurance
proceeds (including hazard, flood and credit insurance), security agreements,
eminent domain proceeds, condemnation proceeds, tort claim proceeds and all
supporting obligations;
(G)    all ledger sheets, ledger cards, files, correspondence, records, books of
account, business papers, computers, computer software (owned by any such Loan
Party or in which it has an interest), computer programs, tapes, disks and
documents, including all of such property relating to the property described in
clauses (A) through (F) of this definition; and
(H)    all proceeds and products of the property described in clauses
(A) through (G) of this definition, in whatever form. It is the intention of the
parties that if Agent shall fail to have a perfected Lien in any particular
property or assets of any such Loan Party for any reason whatsoever, but the
provisions of this Agreement and/or of the Other Documents, together with all
financing statements and other public filings relating to Liens filed or
recorded by Agent against the applicable US Loan Parties, would be sufficient to
create a perfected Lien in any property or assets that such US Loan Party may
receive upon the sale, lease, license, exchange, transfer or disposition of such
particular property or assets, then all such "proceeds" of such

61

--------------------------------------------------------------------------------




particular property or assets shall be included in the US Collateral as original
collateral that is the subject of a direct and original grant of a security
interest as provided for herein and in the Other Documents (and not merely as
proceeds (as defined in Article 9 of the Uniform Commercial Code) in which a
security interest is created or arises solely pursuant to Section 9-315 of the
Uniform Commercial Code).
Notwithstanding the forgoing, US Collateral shall not include any Excluded
Property.
US Excluded Subsidiaries shall mean the Subsidiaries listed on Schedule 5.2(b)
and which are organized under the laws of the United States of America, any
State thereof or the District of Columbia.
US Guarantors shall mean the Persons from time to time listed on Annex B hereto,
and any other Person who may hereafter guarantee payment or performance of the
whole or any part of the Obligations.
US Inventory Advance Rate shall have the meaning specified in the definition of
US-Canada Formula Amount.
US Inventory NOLV Advance Rate shall have the meaning specified in the
definition of US-Canada Formula Amount.
US Loan Parties shall mean the US Borrowers and US Guarantors.
US Receivables Advance Rate shall have the meaning specified in the definition
of US-Canada Formula Amount.
US-Canada Advance Rates shall have the meaning specified in the definition of
US-Canada Formula Amount.
US-Canada Advances shall mean and include the US-Canada Revolving Advances, the
US-Canada Letters of Credit and the US-Canada Swing Loans.
US-Canada Applicable Margin shall mean for US-Canada Revolving Advances,
US-Canada Swing Loans and US-Canada Letter of Credit Fees as of the Closing Date
and through and including the date immediately prior to the first Adjustment
Date (as defined below), the applicable percentage specified below:
US-Canada Applicable Margin For Domestic Rate Loans  
(US-Canada Revolving Advances and US-Canada Swing Loans)
US-Canada Applicable Margin For Euro-Rate Loans  
(US-Canada  
Revolving Advances)
Applicable US-Canada Letter Of Credit Fee Rate
1.50%
2.50%
2.50%



The US-Canada Applicable Margin for US-Canada Revolving Advances, US-Canada
Swing Loans and US-Canada Letter of Credit Fees shall be (i) adjusted as of the
1st day of each

62

--------------------------------------------------------------------------------




fiscal quarter of the Company, commencing October 1, 2015 and as of the first
day of each fiscal quarter thereafter (i.e., the 1st day of each April, July,
October and January), based upon the Borrowing Base Certificates (and related
information) delivered to the Agent, in accordance with Section 9.2, with
respect to the months or weeks, as applicable, comprising the immediately
preceding fiscal quarter (each, an "Adjustment Date"), commencing with the
delivery by the Company of the Borrowing Base Certificate in each of the months
or weeks, as the case may be, comprising the fiscal quarter of the Company
ending September 30, 2015, (ii) based upon the calculation by the Agent of the
US-Canada Quarterly Average Undrawn Availability for such fiscal quarter and
(iii) equal to the percent per annum set forth in the pricing table below
corresponding to such US-Canada Quarterly Average Undrawn Availability. In the
event that any Borrowing Base Certificate (and related information) is not
provided to the Agent in accordance with Section 9.2, the US-Canada Applicable
Margin for US-Canada Revolving Advances, US-Canada Swing Loans and US-Canada
Letter of Credit Fees shall be set at the percent per annum corresponding to
Tier III below as of the 1st day of the fiscal quarter of the Company following
the month or week, as the case may be, in respect of which any such Borrowing
Base Certificate was required to be so delivered and shall continue at Tier III
until the earlier of (A) the delivery to the Agent of the required Borrowing
Base Certificate (from and after which time the US-Canada Applicable Margin
shall be calculated based on the respective US-Canada Quarterly Average Undrawn
Availability until the US-Canada Applicable Margin is recalculated in accordance
with this definition) and (B) the next Adjustment Date, if any (at which time
the US-Canada Applicable Margin shall be calculated in accordance with the terms
of this definition).
Tier
US-Canada Quarterly Average Undrawn Availability
US-Canada Applicable Margins For Domestic Rate Loans  
(US-Canada Revolving Advances and Swing Loans)
US-Canada Applicable Margins For Euro-Rate Loans  
(US-Canada Revolving Advances)
Applicable US-Canada Letter of Credit Fee Rates
I
Greater than or equal to 66⅔% of the Maximum US-Canada Revolving Advance Amount
1.25%
2.25%
2.25%
II
Greater than or equal to 33⅓% of the Maximum US-Canada Revolving Advance Amount,
but less than 66⅔% of the Maximum US-Canada Revolving Advance Amount
1.50%
2.50%
2.50%
III
Less than 33⅓% of the Maximum US-Canada Revolving Advance Amount
1.75%
2.75%
2.75%



Notwithstanding anything to the contrary contained herein, no downward
adjustment in any US-Canada Applicable Margin shall be made on any Adjustment
Date on which any Event of Default shall have occurred and be continuing. Any
increase in interest rates and/or other fees

63

--------------------------------------------------------------------------------




payable by Loan Parties under this Agreement and the Other Documents pursuant to
the provisions of the foregoing sentence shall be in addition to and independent
of any increase in such interest rates and/or other fees resulting from the
occurrence of any Event of Default (including, if applicable, any Event of
Default arising from a breach of Sections 9.7 or 9.8 hereof) and/or the
effectiveness of the Default Rate provisions of Section 3.1 hereof or the
default fee rate provisions of Section 3.2 hereof.
If, as a result of any restatement of, or other adjustment to, any Borrowing
Base Certificate, or the financial statements of Borrowers on a Consolidated
Basis, or for any other reason, Agent determines that (a) the US-Canada
Quarterly Average Undrawn Availability as previously calculated as of any
applicable date for any applicable period was inaccurate, and (b) a proper
calculation of the US-Canada Quarterly Average Undrawn Availability for any such
period would have resulted in different pricing for such period, then (i) if the
proper calculation of the US-Canada Quarterly Average Undrawn Availability would
have resulted in a higher interest rate and/or fees (as applicable) for such
period, automatically and immediately without the necessity of any demand or
notice by Agent or any other affirmative act of any party, the interest accrued
on the applicable outstanding US-Canada Advances and/or the amount of the fees
accruing for such period under the provisions of this Agreement and the Other
Documents shall be deemed to be retroactively increased by, and Borrowers shall
be obligated to immediately pay to Agent for the ratable benefit of the
applicable Lenders an amount equal to the excess of the amount of interest and
fees that should have been paid for such period over the amount of interest and
fees actually paid for such period; and (ii) if the proper calculation of the
US-Canada Quarterly Average Undrawn Availability would have resulted in a lower
interest rate and/or fees (as applicable) for such period, then the interest
accrued on the applicable outstanding US-Canada Advances and the amount of the
fees accruing for such period under the provisions of this Agreement and the
Other Documents shall be deemed to remain unchanged, and Agent and applicable
Lenders shall have no obligation to repay interest or fees to Borrowers;
provided, that, if as a result of any restatement or other event or other
determination by Agent a proper calculation of the US-Canada Quarterly Average
Undrawn Availability would have resulted in a higher interest rate and/or fees
(as applicable) for one or more periods and a lower interest rate and/or fees
(as applicable) for one or more other periods (due to the shifting of income or
expenses from one period to another period or any other reason), then the amount
payable by US-Canada Borrowers pursuant to clause (i) above shall be based upon
the excess, if any, of the amount of interest and fees that should have been
paid for all applicable periods over the amounts of interest and fees actually
paid for such periods.
US-Canada Borrowers shall mean the US Borrowers and the Canadian Borrowers.
US-Canada Borrowers' Account shall have the meaning set forth in Section 2.9
hereof.
US-Canada Borrowing Base Certificate shall mean a certificate in substantially
the form of Exhibit 1.2(a) hereto duly executed by the Chief Executive Officer,
Chief Financial Officer, Assistant Treasurer or Corporate Controller of the
Borrowing Agent and delivered to Agent, appropriately completed, by which such
officer shall certify to Agent the US-Canada Formula Amount and calculation
thereof as of the date of such certificate.

64

--------------------------------------------------------------------------------




US-Canada Collateral shall mean US Collateral and Canadian Collateral.
US-Canada Facility means, collectively, the US-Canada Revolving Commitment and
the extensions of credit made thereunder.
US-Canada Formula Amount shall mean an amount equal to the sum of an amount
equal to the sum of:
(B)    up to 85% (the "US Receivables Advance Rate") of Eligible Domestic
Receivables (subject to specific caps on terms ranging from 0 to 120 days as set
forth in the definition of Eligible Receivables), plus
(C)    the lesser of (i) 70% of the value of the Eligible Domestic Inventory and
Eligible Foreign In-Transit Inventory valued at the lower of cost or market, on
a first-in, first-out basis (the "US Inventory Advance Rate"), or (ii) 85% of
the appraised net orderly liquidation value of Eligible Domestic Inventory and
Eligible Foreign In-Transit Inventory (as evidenced by an Inventory appraisal
satisfactory to Agent in its Permitted Discretion) (the "US Inventory NOLV
Advance Rate", together with the US Inventory Advance Rate and the US
Receivables Advance Rate, collectively, the "Advance Rates"), provided that the
aggregate amount included in the US-Canada Formula Amount pursuant to this
clause (B) and the below clause (E) may not exceed $50,000,000 in the aggregate
at any time, provided further that the aggregate amount of Eligible Foreign
In-Transit Inventory included in the US-Canada Formula Amount may not exceed
$4,000,000 in the aggregate at any time, plus
(D)    the lesser of (i) 85% of the appraised net orderly liquidation value of
domestic Eligible Fixed Assets (as evidenced by a Fixed Asset appraisal
satisfactory to Agent in its Permitted Discretion) and (ii) the Fixed Asset Cap
amount, plus
(E)    up to 85% (the "Canadian Receivables Advance Rate") of the Dollar
Equivalent Amount of Eligible Canadian Receivables (subject to specific caps on
terms ranging from 0 to 120 days as set forth in the definition of Eligible
Receivables), plus
(F)    the lesser of (i) 70% of the Dollar Equivalent Amount of the value of the
Eligible Canadian Inventory valued at the lower of cost or market, on a
first-in, first-out basis (the "Canadian Inventory Advance Rate"), or (ii) 85%
of the Dollar Equivalent Amount of the appraised net orderly liquidation value
of Eligible Canadian Inventory (as evidenced by an Inventory appraisal
satisfactory to Agent in its Permitted Discretion) (the "Canadian Inventory NOLV
Advance Rate", together with the Canadian Inventory Advance Rate and the
Canadian Receivables Advance Rate, collectively, the "Canadian Advance Rates");
provided that the aggregate amount included in the US-Canada Formula Amount
pursuant to this clause (E) and the above clause (B) may not exceed $50,000,000
in the aggregate at any time; provided further, that the aggregate amount
included in the US-Canada Formula Amount pursuant to this clause (E) and the
above clause (D) may not exceed the Maximum Canadian Revolving Advance Amount,
minus

65

--------------------------------------------------------------------------------




(G)    the aggregate amount of any outstanding US-Canada Swing Loans, minus
(H)    the aggregate Maximum Undrawn Amount of all outstanding US-Canada Letters
of Credit, minus
(I)    the Availability Block, minus
(J)    such reserves, including without limitation, Freight and Duty Reserve and
reserves in respect of Priority Payables, established by Agent from time to time
in its Permitted Discretion.
US-Canada Guarantors shall mean the US Guarantors and the Canadian Guarantors.
US-Canada Increasing Lender shall have the meaning as set forth in
Section 2.23(a) hereof.
US-Canada Lender shall mean each Lender with an US-Canada Revolving Commitment.
US-Canada Letter of Credit Fees shall have the meaning set forth in Section 3.2
hereof.
US-Canada Letter of Credit Sublimit shall mean $25,000,000.
US-Canada Letters of Credit shall have the meaning set forth in Section 2.10
hereof.
US-Canada Loan Parties shall mean collectively the US-Canada Borrowers and the
US-Canada Guarantors.
US-Canada New Lender shall have the meaning set forth in Section 2.23(a) hereof.
US-Canada Obligations shall mean that portion of the Obligations arising from,
related to or connected with the US-Canada Advances.
US-Canada Participation Commitment shall mean the obligation hereunder of each
US-Canada Lender holding a US-Canada Revolving Commitment to buy a participation
equal to its US-Canada Revolving Commitment Percentage (subject to any
reallocation pursuant to Section 2.21(b)(iv) hereof) in the US-Canada Swing
Loans made by US-Canada Swing Loan Lender hereunder as provided for in
Section 2.3(c) hereof and in the US-Canada Letters of Credit issued hereunder as
provided for in Section 2.13(a) hereof.
US-Canada Payment Office shall mean initially Two Tower Center Boulevard, East
Brunswick, New Jersey 08816; thereafter, such other office of Agent, if any,
which it may designate by notice to Borrowing Agent and to each Lender to be the
Payment Office.
US-Canada Quarterly Average Undrawn Availability shall mean, for any fiscal
quarter, the daily average of the aggregate amount of US-Canada Undrawn
Availability for such fiscal quarter.

66

--------------------------------------------------------------------------------




US-Canada Required Lenders shall mean, at any time, US-Canada Lenders (not
including any US-Canada Swing Loan Lender (in its capacity as such US-Canada
Swing Loan Lender) or any Defaulting Lender) holding greater than fifty percent
(50%) of either (a) the aggregate of the US-Canada Revolving Commitment Amounts
of all US-Canada Lenders (excluding any Defaulting Lender), or (b) after the
termination of all commitments of the US-Canada Lenders hereunder, the sum of
(x) the outstanding US-Canada Revolving Advances and US-Canada Swing Loans, plus
(y) (i) the aggregate of the US-Canada Maximum Undrawn Amount of all outstanding
US-Canada Letters of Credit multiplied by (ii) the US-Canada Revolving
Commitment Percentage of all US-Canada Lenders as most recently in effect
excluding any Defaulting Lender; provided, however, if there are fewer than
three (3) US-Canada Lenders, Required Lenders shall mean all US-Canada Lenders
(excluding any Defaulting Lender).
US-Canada Revolving Advances shall mean the advances made under Section 2.1(a)
by the US-Canada Lenders to the US-Canada Borrowers.
US-Canada Revolving Commitment shall mean, as to any US-Canada Lender, the
obligation of such US-Canada Lender (if applicable), to make US-Canada Revolving
Advances and participate in US Canada Swing Loans and US-Canada Letters of
Credit, in an aggregate principal and/or face amount not to exceed the US-Canada
Revolving Commitment Amount (if any) of such Lender.
US-Canada Revolving Commitment Amount shall mean, (i) as to any US-Canada Lender
other than a New Lender, the US-Canada Revolving Commitment amount (if any) set
forth below such Lender's name on the signature page hereto (or, in the case of
any Lender that became party to this Agreement after the Closing Date pursuant
to Section 16.3(c) or 16.3(d) hereof, the US-Canada Revolving Commitment amount
(if any) of such Lender as set forth in the applicable Commitment Transfer
Supplement), and (ii) as to any Lender that is a New Lender, the US-Canada
Revolving Commitment amount provided for in the joinder signed by such New
Lender under Section 2.23(a)(x), in each case as the same may be adjusted upon
any increase by such Lender pursuant to Section 2.23 hereof, or any assignment
by or to such Lender pursuant to Section 16.3(c) or 16.3(d) hereof.
US-Canada Revolving Commitment Percentage shall mean, (i) as to any Lender other
than a New Lender, the US-Canada Revolving Commitment Percentage (if any) set
forth below such Lender's name on the signature page hereof (or, in the case of
any Lender that became party to this Agreement after the Closing Date pursuant
to Section 16.3(c) or 16.3(d) hereof, the US-Canada Revolving Commitment
Percentage (if any) of such Lender as set forth in the applicable Commitment
Transfer Supplement), and (ii) as to any Lender that is a New Lender, the
US-Canada Revolving Commitment Percentage provided for in the joinder signed by
such New Lender under Section 2.23(a)(x), in each case as the same may be
adjusted upon any increase in the Maximum Revolving Advance Amount pursuant to
Section 2.23 hereof, or any assignment by or to such Lender pursuant to
Section 16.3(c) or 16.3(d) hereof.
US-Canada Revolving Credit Notes shall have the meaning set forth in
Section 2.1(a) hereof.

67

--------------------------------------------------------------------------------




US-Canada Revolving Facility Usage shall mean at any time, the sum of (i) the
outstanding US-Canada Revolving Advances (for purposes of this computation,
US-Canada Swing Loans shall be deemed to be US-Canada Revolving Advances) plus
(ii) the Maximum Undrawn Amount of all outstanding US-Canada Letters of Credit.
US-Canada Revolving Interest Rate shall mean (a) with respect to US-Canada
Revolving Advances that are Domestic Rate Loans and US-Canada Swing Loans, an
interest rate per annum equal to the sum of the US-Canada Applicable Margin plus
the Alternate Base Rate and (b) with respect to Euro-Rate Loans, the sum of the
US-Canada Applicable Margin plus the Euro-Rate.
US-Canada Swing Loan Lender shall mean PNC Bank, National Association.
US-Canada Swing Loan Note shall have the meaning set forth in Section 2.3(a)
hereof.
US-Canada Swing Loans shall have the meaning set forth in Section 2.3(a) hereof.
US-Canada Undrawn Availability at a particular date shall mean an amount equal
to (a) the lesser of (i) the US-Canada Formula Amount or (ii) the Maximum
US-Canada Revolving Advance Amount minus the sum of (x) the Maximum Undrawn
Amount of all outstanding US-Canada Letters of Credit, plus (y) the aggregate
amount of any outstanding US-Canada Swing Loans, plus (z) reserves; and in the
case of both (a)(i) and (a)(ii) minus (b) the sum of (i) the outstanding amount
of US-Canada Advances (other than US-Canada Letters of Credit and US-Canada
Swing Loans), plus (ii) fees and expenses that are accrued and unpaid under this
Agreement, the Other Documents and/or each Fee Letter, plus (iii) all amounts
due and owing to any Borrower's trade creditors which are outstanding sixty (60)
days or more past their due date that are not otherwise on formal extended
terms.
US-Canada Undrawn Availability Required Amount shall mean (a) 12.5% of the
Maximum US-Canada Revolving Advance Amount for five (5) consecutive Business
Days, or (b) $11,250,000 on any given Business Day. The absolute dollar amount
in the preceding clause (b) shall be deemed proportionately increased at the
time of any increase in the Maximum US-Canada Revolving Advance Amount.
US Tax Obligor means a Loan Party:
(a)    which is a "United States Person" within the meaning of section
7701(a)(30) of the Code; or
(b)    some or all of whose payments under this Agreement or an Other Document
are from sources within the United States for United States federal income tax
purposes.
USA PATRIOT Act shall mean the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001,
Public Law 107 56, as the same has been, or shall hereafter be, renewed,
extended, amended or replaced.
VAT means:

68

--------------------------------------------------------------------------------




(a)    any tax imposed in compliance with the Council Directive of 28 November
2006 on the common system of value added tax (EC Directive 2006/112); and
(b)    any other tax of a similar nature, whether imposed in a member state of
the European Union in substitution for, or levied in addition to, such tax
referred to in paragraph (a) above, or imposed elsewhere.
Vendor Financing shall mean the sale in the Ordinary Course of Business by the
Company or any of its Subsidiaries to De Lage Landen Financial Services, Inc. or
any other Person that is not an Affiliate of the Company or any of its
Subsidiaries of Customer Leases.
1.3    Uniform Commercial Code Terms. All terms used herein and defined in the
Uniform Commercial Code as adopted in the State of New York from time to time
(which together with the PPSA shall be referred to herein as the "Uniform
Commercial Code") shall have the meaning given therein unless otherwise defined
herein. Without limiting the foregoing, the terms "accounts", "chattel paper"
(and "electronic chattel paper" and "tangible chattel paper"), "commercial tort
claims", "deposit accounts", "documents", "equipment", "financial asset",
"fixtures", "general intangibles", "goods", "instruments", "inventory",
"investment property", "letter-of-credit rights", "payment intangibles",
"proceeds", "promissory note" "securities", "software" and "supporting
obligations" as and when used in the description of Collateral shall have the
meanings given to such terms in Articles 8 or 9 of the Uniform Commercial Code.
In addition, without limiting the foregoing, the terms "accounts", "chattel
paper", "goods", "instruments", "intangibles", "proceeds", "securities",
"investment property", "document of title", "inventory" and "equipment", as and
when used in the description of Collateral located in Canada shall have the
meanings given to such terms in the PPSA. To the extent the definition of any
category or type of collateral is expanded by any amendment, modification or
revision to the Uniform Commercial Code, such expanded definition will apply
automatically as of the date of such amendment, modification or revision.
1.4    Certain Matters of Construction. The terms "herein", "hereof" and
"hereunder" and other words of similar import refer to this Agreement as a whole
and not to any particular section, paragraph or subdivision. All references
herein to Articles, Sections, Exhibits and Schedules shall be construed to refer
to Articles and Sections of, and Exhibits and Schedules to, this Agreement. Any
pronoun used shall be deemed to cover all genders. Wherever appropriate in the
context, terms used herein in the singular also include the plural and vice
versa. All references to statutes and related regulations shall include any
amendments of same and any successor statutes and regulations. Unless otherwise
provided, all references to any instruments or agreements to which Agent is a
party, including references to any of the Other Documents, shall include any and
all modifications, supplements or amendments thereto, any and all restatements
or replacements thereof and any and all extensions or renewals thereof. Unless
otherwise provided, all financial calculations shall be performed with Inventory
valued on a first-in, first-out basis. Whenever the words "including" or
"include" shall be used, such words shall be understood to mean "including,
without limitation" or "include, without limitation". A Default or an Event of
Default shall be deemed to exist at all times during the period commencing on
the date that such Default or Event of Default occurs to the date on which such

69

--------------------------------------------------------------------------------




Default or Event of Default is waived in writing pursuant to this Agreement or,
in the case of a Default, is cured within any period of cure expressly provided
for in this Agreement; and an Event of Default shall "continue" or be
"continuing" until such Event of Default has been waived in writing by the
Applicable Required Lenders. Any Lien referred to in this Agreement or any of
the Other Documents as having been created in favor of Agent or European Agent,
as applicable, any agreement entered into by Agent or European Agent, as
applicable, pursuant to this Agreement or any of the Other Documents, any
payment made by or to or funds received by Agent or European Agent, as
applicable, pursuant to or as contemplated by this Agreement or any of the Other
Documents, or any act taken or omitted to be taken by Agent or European Agent,
as applicable, shall, unless otherwise expressly provided, be created, entered
into, made or received, or taken or omitted, for the benefit or account of Agent
or European Agent, as applicable, and Lenders. Wherever the phrase "to the best
of Borrowers' knowledge" or words of similar import relating to the knowledge or
the awareness of any Borrower are used in this Agreement or Other Documents,
such phrase shall mean and refer to (i) the actual knowledge of a senior officer
of any Borrower or (ii) the knowledge that a senior officer would have obtained
if he/she had engaged in a good faith and diligent performance of his/her
duties, including the making of such reasonably specific inquiries as may be
necessary of the employees or agents of such Borrower and a good faith attempt
to ascertain the existence or accuracy of the matter to which such phrase
relates. All covenants hereunder shall be given independent effect so that if a
particular action or condition is not permitted by any of such covenants, the
fact that it would be permitted by an exception to, or otherwise within the
limitations of, another covenant shall not avoid the occurrence of a default if
such action is taken or condition exists. In addition, all representations and
warranties hereunder shall be given independent effect so that if a particular
representation or warranty proves to be incorrect or is breached, the fact that
another representation or warranty concerning the same or similar subject matter
is correct or is not breached will not affect the incorrectness of a breach of a
representation or warranty hereunder. The inclusion of Permitted Encumbrances in
this Agreement is not intended to subordinate and shall not subordinate any Lien
created by any of the security contemplated by this Agreement and the Other
Documents to any Permitted Encumbrances. All of the property and assets of each
of the Canadian Loan Parties, including, without limitation, its Receivables,
Fixed Assets and Inventory, shall be valued in, and converted into, the
Equivalent Amount in Dollars in accordance with the Agent's customary banking
and conversion practices and procedures. References in this Agreement, in
respect of any Loan Party incorporated in France, to (a) "control" includes such
term as defined in articles L.233-3 I and II of the French Commercial Code, as
amended, and (b) a "Subsidiary" includes any entity of which a relevant Person
has direct or indirect control (as defined in article L.233-3 I and II of the
French Commercial Code), as amended.
1.5    Currency Calculations. All financial statements and Officer's
Certificates shall be set forth in Dollars. For purposes of preparing the
financial statements, calculating financial covenants and determining compliance
with covenants expressed in Dollars, Optional Currencies shall be converted to
Dollars in accordance with GAAP.
2.    ADVANCES, PAYMENTS.

70

--------------------------------------------------------------------------------




2.1    Revolving Advances.
(a)    Amount of US-Canada Revolving Advances. Subject to the terms and
conditions set forth in this Agreement specifically including Section 2.1(d),
each US-Canada Lender, severally and not jointly, will make US-Canada Revolving
Advances to the US-Canada Borrowers in Dollars (provided, that after giving
effect to such US-Canada Revolving Advances the US-Canada Revolving Facility
Usage shall not exceed the lesser of the Maximum US-Canada Revolving Advance
Amount and the US-Canada Formula Amount (without deduction of US-Canada Swing
Loans and the Maximum Undrawn Amount of all outstanding US-Canada Letters of
Credit)) in aggregate amounts outstanding at any time equal to such Lender's
US-Canada Revolving Commitment Percentage of the lesser of (x) the US-Canada
Maximum Revolving Advance Amount, less the outstanding amount of US-Canada Swing
Loans, less the aggregate Maximum Undrawn Amount of all issued and outstanding
US-Canada Letters of Credit and (y) the US-Canada Formula Amount. The US-Canada
Revolving Advances shall be evidenced by one or more secured promissory notes
(collectively, the "US-Canada Revolving Credit Note") substantially in the form
attached hereto as Exhibit 2.1(a). Notwithstanding anything to the contrary
contained in the foregoing or otherwise in this Agreement, the outstanding
aggregate principal amount of US-Canada Swing Loans and US-Canada Revolving
Advances at any one time outstanding shall not exceed an amount equal to the
lesser of (i) the Maximum US-Canada Revolving Advance Amount less the Maximum
Undrawn Amount of all issued and outstanding US-Canada Letters of Credit or
(ii) the US-Canada Formula Amount (without deduction of US-Canada Swing Loans).
(b)    Amount of English Revolving Advances. Subject to the terms and conditions
set forth in this Agreement specifically including Section 2.1(d), each English
Lender, severally and not jointly, will make English Revolving Advances to the
English Borrowers in British Pounds Sterling, Euros or Dollars, provided, that
after giving effect to such English Revolving Advances:
(i)    the European Revolving Facility Usage shall not exceed the lesser of
(A) the Maximum European Revolving Advance Amount and (B) the European Formula
Amount (without deduction of European Swing Loans and the Maximum Undrawn Amount
of all outstanding European Letters of Credit); and
(ii)    the English Revolving Facility Usage shall not exceed the lesser of
(A) the Maximum English Revolving Advance Amount and (B) the English Formula
Amount (without deduction of English Swing Loans and the Maximum Undrawn Amount
of all outstanding English Letters of Credit),
in aggregate amounts outstanding at any time equal to such Lender's English
Revolving Commitment Percentage of the lesser of (x) the Maximum English
Revolving Advance Amount, less the outstanding amount of English Swing Loans,
less the aggregate Maximum Undrawn Amount of all issued and outstanding English
Letters of Credit and (y)  the English Formula Amount. Notwithstanding anything
to the contrary contained in the foregoing or otherwise in this Agreement, the
outstanding aggregate principal amount of English Swing Loans and English
Revolving Advances at any one time outstanding shall not exceed:

71

--------------------------------------------------------------------------------




(i)    an amount equal to the lesser of (A) the Maximum European Revolving
Advance Amount less the Maximum Undrawn Amount of all issued and outstanding
European Letters of Credit and (B) the European Formula Amount (without
deduction of European Swing Loans);
(ii)    an amount equal to the lesser of (A) the Maximum English Revolving
Advance Amount less the Maximum Undrawn Amount of all issued and outstanding
English Letters of Credit and (B) the English Formula Amount (without deduction
of English Swing Loans),
(c)    Amount of French Revolving Advances. Subject to the terms and conditions
set forth in this Agreement specifically including Section 2.1(d), each French
Lender, severally and not jointly, will make French Revolving Advances to the
French Borrowers in British Pounds Sterling, Euros or Dollars, provided, that
after giving effect to such French Revolving Advances:
(i)    the European Revolving Facility Usage shall not exceed the lesser of
(A) the Maximum European Revolving Advance Amount and (B) the European Formula
Amount (without deduction of European Swing Loans and the Maximum Undrawn Amount
of all outstanding European Letters of Credit); and
(ii)    the French Revolving Facility Usage shall not exceed the lesser of
(A) the Maximum French Revolving Advance Amount and (B) the French Formula
Amount (without deduction of French Swing Loans and the Maximum Undrawn Amount
of all outstanding French Letters of Credit),
in aggregate amounts outstanding at any time equal to such Lender's French
Revolving Commitment Percentage of the lesser of (x) the Maximum French
Revolving Advance Amount, less the outstanding amount of French Swing Loans,
less the aggregate Maximum Undrawn Amount of all issued and outstanding French
Letters of Credit and (y) the French Formula Amount. Notwithstanding anything to
the contrary contained in the foregoing or otherwise in this Agreement, the
outstanding aggregate principal amount of French Swing Loans and French
Revolving Advances at any one time outstanding shall not exceed:
(i)    an amount equal to the lesser of (A) the Maximum European Revolving
Advance Amount less the Maximum Undrawn Amount of all issued and outstanding
European Letters of Credit and (B) the European Formula Amount (without
deduction of European Swing Loans); and
(ii)    an amount equal to the lesser of (A) the Maximum French Revolving
Advance Amount less the Maximum Undrawn Amount of all issued and outstanding
French Letters of Credit and (B) the French Formula Amount (without deduction of
French Swing Loans).
(d)    Discretionary Rights. The Advance Rates may be increased or decreased by
the Applicable Agent at any time and from time to time in the exercise of its
Permitted Discretion. Each Borrower consents to any such increases or decreases
and acknowledges that decreasing

72

--------------------------------------------------------------------------------




the Advance Rates or increasing or imposing reserves may limit or restrict
Advances requested by the Applicable Borrowing Agent. The rights of the Agents
under this subsection are subject to the provisions of Section 16.2(b).
(e)    Use of Affiliates. Each European Lender and the European Swing Loan
Lender at its option may make any European Revolving Advance or European Swing
Loan by causing any domestic or foreign branch or Affiliate of such European
Lender to make such European Revolving Advance or European Swing Loan (and, in
the case of an Affiliate, the provisions of Sections 3.7, 3.8, 3.10 and 3.15
shall apply to such domestic or foreign branch or Affiliate to the same extent
as to such European Lender and/or European Swing Loan Lender); provided that any
exercise of such option shall not affect the obligation of the European
Borrowers to repay such European Revolving Advance or European Swing Loan in
accordance with the terms of this Agreement and provided further that any such
domestic or foreign branch or Affiliate which is making a French Revolving
Advance or French Swing Loan shall be a French Qualifying Lender.
2.2    Procedures for Requesting Revolving Advances; Procedures for Selection of
Applicable Interest Rates for All Advances.
(a)    Requests for Domestic Rate US-Canada Revolving Advances. Borrowing Agent
on behalf of any US-Canada Borrower may notify Agent prior to 1:00 p.m. on a
Business Day of a US-Canada Borrower's request to incur, on that day, a
US-Canada Revolving Advance hereunder.
(b)    Requests for Euro-Rate Loans under the US-Canada Facility or for European
Revolving Advances under the European Facilities. Notwithstanding the provisions
of subsection (a) above, (x) with respect to the US-Canada Facility, in the
event any US-Canada Borrower desires to obtain a Euro-Rate Loan for any
US-Canada Advance (other than a US-Canada Swing Loan), and (b) with respect to
the English Facility or the French Facility, in the event that any European
Borrower desires to obtain a European Revolving Advance, the Applicable
Borrowing Agent shall give the Applicable Agent written notice by no later than
12:00 p.m. Local Time on the day which is three (3) Business Days prior to the
date such Euro-Rate Loan or European Revolving Advance is to be borrowed, in
substantially the form of the European Borrowing Request specifying (i) the date
of the proposed borrowing (which shall be a Business Day), (ii) the type of
borrowing (which, in the case of a European Revolving Advance, shall be LIBOR
Rate Loans only), the amount of such Advance to be borrowed (in the case of the
English Facility or the French Facility, expressed in the currency in which such
European Revolving Advance shall be funded), which amount shall be in a minimum
amount of $1,000,000 (or in the case of any currency other than Dollars, an
approximate equivalent thereof as determined by the Applicable Agent in its sole
discretion) and in integral multiples of $500,000 (or in the case of any
currency other than Dollars, an approximate equivalent thereof as determined by
the Applicable Agent in its sole discretion) thereafter, and (iii) the duration
of the first Interest Period therefor. Interest Periods for Euro-Rate Loans or
LIBOR Rate Loans shall be for one, two or three months; provided that, if an
Interest Period would end on a day that is not a Business Day, it shall end on
the next succeeding Business Day unless such day falls in the next

73

--------------------------------------------------------------------------------




succeeding calendar month in which case the Interest Period shall end on the
next preceding Business Day. No Euro-Rate Loan or LIBOR Rate Loan shall be made
available to any Borrower during the continuance of an Event of Default.
(A) With respect to the US-Canada Facility, after giving effect to each
requested Euro-Rate Loan, including those which are converted from a Domestic
Rate Loan under Section 2.2(e), there shall not be outstanding more than six (6)
Euro-Rate Loans, in the aggregate, and (B) with respect to the English Facility
and the French Facility, after giving effect to each requested LIBOR Rate Loan,
there shall not be outstanding more than six (6) LIBOR Rate Loans, in the
aggregate.
(c)    Initial Interest Periods. Each Interest Period of a Euro-Rate Loan or a
LIBOR Rate Loan shall commence on the date such Euro-Rate Loan or LIBOR Rate
Loan is made and shall end on such date as the Applicable Borrowing Agent may
elect as set forth in subsection (b)(iii) above, provided that the exact length
of each Interest Period shall be determined in accordance with the practice of
the interbank market for deposits in the relevant currency and no Interest
Period shall end after the last day of the Term.
(d)    Subsequent Interest Periods. The Applicable Borrowing Agent shall elect
the initial Interest Period applicable to a Euro-Rate Loan or a LIBOR Rate Loan
by its notice of borrowing given to Applicable Agent pursuant to Section 2.2(b)
or, in the case of the Borrowing Agent under the US-Canada Facility, by its
notice of conversion given to Agent pursuant to Section 2.2(e), as the case may
be. Applicable Borrowing Agent shall elect the duration of each succeeding
Interest Period by giving irrevocable written notice to Applicable Agent of such
duration not later than 1:00 p.m. Local Time on the day which is three (3)
Business Days prior to the last day of the then current Interest Period
applicable to such Euro-Rate Loan or LIBOR Rate Loan. If Applicable Agent does
not receive timely notice of the Interest Period elected by Applicable Borrowing
Agent, (i) under the US-Canada Facility, Borrowing Agent shall be deemed to have
elected to convert such Euro-Rate Loan to a Domestic Rate Loan subject to
Section 2.2(e) below, and (ii) under the English Facility and the French
Facility, European Borrowing Agent shall be deemed to have elected to convert
such LIBOR Rate Loan on the last day of the applicable Interest Period to a
LIBOR Rate Loan with an interest period of one (1) month.
(e)    Conversion under US-Canada Facility. With respect to the US-Canada
Facility only, provided that no Default or Event of Default shall have occurred
and be continuing, Borrowing Agent may, on the last Business Day of the then
current Interest Period applicable to any outstanding Euro-Rate Loan, or on any
Business Day with respect to Domestic Rate Loans, convert any such loan into a
loan of another type in the same aggregate principal amount provided that any
conversion of a Euro-Rate Loan shall be made only on the last Business Day of
the then current Interest Period applicable to such Euro-Rate Loan. If under the
US-Canada Facility, Borrowing Agent desires to convert a loan, Borrowing Agent
shall give Agent written notice by no later than 1:00 p.m. Local Time (i) on the
day which is three (3) Business Days prior to the date on which such conversion
is to occur with respect to a conversion from a Domestic Rate Loan to a
Euro-Rate Loan, or (ii) on the day which is one (1) Business Day prior to the
date on which such conversion is to occur (which date shall be the last Business
Day of the Interest Period for the applicable Euro-Rate Loan) with respect to a
conversion from a Euro-Rate

74

--------------------------------------------------------------------------------




Loan to a Domestic Rate Loan, specifying, in each case, the date of such
conversion, the loans to be converted and if the conversion is to a Euro-Rate
Loan, the duration of the first Interest Period therefor.
(f)    Prepayment of Euro-Rate Loans and LIBOR Rate Loans. At its option and
upon written notice given prior to 11:00 a.m. Local Time on the date of such
prepayment, any Borrower may, subject to Section 2.2(g) hereof, prepay the
Euro-Rate Loans or LIBOR Rate Loans in whole at any time or in part from time to
time with accrued interest on the principal being prepaid to the date of such
repayment. Such Borrower shall specify the date of prepayment of Advances which
are Euro-Rate Loans or LIBOR Rate Loans and the amount of such prepayment. In
the event that any prepayment of a Euro-Rate Loan or a LIBOR Rate Loan is
required or permitted on a date other than the last Business Day of the then
current Interest Period with respect thereto, the applicable Borrowers shall
indemnify the Agents and Lenders therefor in accordance with Section 2.2(g)
hereof.
(g)    Indemnification. Each Borrower shall indemnify Agents and Lenders and
hold Agents and Lenders harmless from and against any and all losses or expenses
that Agents and Lenders may sustain or incur as a consequence of any prepayment,
conversion of or any default by any Borrower in the payment of the principal of
or interest on any Euro-Rate Loan or LIBOR Rate Loan or failure by any Borrower
to complete a borrowing of, a prepayment of or conversion of or to a Euro-Rate
Loan or a LIBOR Rate Loan after notice thereof has been given, including, but
not limited to, any interest payable by any of the Agents or Lenders to lenders
of funds obtained by it in order to make or maintain its Euro-Rate Loans or
LIBOR Rate Loans hereunder. A certificate as to any additional amounts payable
pursuant to the foregoing sentence submitted by any of the Agents or any Lender
to Applicable Borrowing Agent shall be conclusive absent manifest error.
(h)    Deemed Requests. Should any amount required to be paid as interest
hereunder, or as fees or other charges under this Agreement or any other
agreement with any Agent or any Lenders, or with respect to any other Obligation
under this Agreement, become due, same shall be deemed a request under the
applicable Facility for a Revolving Advance, in the case of the US-Canada
Facility, maintained as a Domestic Rate Loan or, in the case of the English
Facility or the French Facility, a LIBOR Rate Loan in the Applicable European
Currency with an Interest Period of one (1) month, in each case as of the date
such payment is due, in the amount required to pay in full such interest, fee,
charge or Obligation, and such request shall be irrevocable.
(i)    Illegality. Notwithstanding any other provision hereof, if any Applicable
Law, treaty, regulation or directive, or any change therein or in the
interpretation or application thereof, including without limitation any Change
in Law, shall make it unlawful for Lenders or any Lender (for purposes of this
subsection (i), the term "Lender" shall include any Lender and the office or
branch where any Lender or any Person controlling such Lender makes or maintains
any Euro-Rate Loans or LIBOR Rate Loans) to make or maintain its Euro-Rate Loans
or LIBOR Rate Loans, the obligation of Lenders (or such affected Lender) to make
Euro-Rate Loans or LIBOR Rate Loans hereunder shall forthwith be cancelled and
the applicable Borrowers shall, if any affected Euro-Rate Loans or LIBOR Rate
Loans are then outstanding, promptly upon request

75

--------------------------------------------------------------------------------




from Applicable Agent, either pay all such affected Euro-Rate Loans or LIBOR
Rate Loans or, in the case of loans under the US-Canada Facility, convert such
affected Euro-Rate Loans into loans of another type. If any such payment or
conversion of any Euro-Rate Loan or LIBOR Rate Loan is made on a day that is not
the last day of the Interest Period applicable to such Euro-Rate Loan or LIBOR
Rate Loan, the applicable Borrowers shall pay Applicable Agent, upon Applicable
Agent's request, such amount or amounts set forth in clause (g) above. A
certificate as to any additional amounts payable pursuant to the foregoing
sentence submitted by Lenders to Applicable Borrowing Agent shall be conclusive
absent manifest error.
2.3    Swing Loans.
(a)    US-Canada Swing Loans. Subject to the terms and conditions set forth in
this Agreement, and in order to minimize the transfer of funds between US-Canada
Lenders and Agent for administrative convenience, Agent, US-Canada Lenders
holding US-Canada Revolving Commitments and US-Canada Swing Loan Lender agree
that in order to facilitate the administration of this Agreement, US-Canada
Swing Loan Lender may, at its election and option made in its sole discretion
cancelable at any time for any reason whatsoever, make swing loan advances in
Dollars ("US-Canada Swing Loans") available to US-Canada Borrowers as provided
for in this Section 2.3(a) at any time or from time to time after the date
hereof to, but not including, the expiration of the Term, in an aggregate
principal amount up to but not in excess of the Maximum US-Canada Swing Loan
Advance Amount, provided that the outstanding aggregate principal amount of
US-Canada Swing Loans and the US-Canada Revolving Advances at any one time
outstanding shall not exceed an amount equal to the lesser of (i) the Maximum
US-Canada Revolving Advance Amount less the Maximum Undrawn Amount of all
outstanding US-Canada Letters of Credit or (ii) the US-Canada Formula Amount
(without deduction of US-Canada Swing Loans). All US-Canada Swing Loans shall be
Domestic Rate Loans only. US-Canada Borrowers may borrow (at the option and
election of US-Canada Swing Loan Lender), repay and reborrow (at the option and
election of US-Canada Swing Loan Lender) US-Canada Swing Loans and US-Canada
Swing Loan Lender may make US-Canada Swing Loans as provided in this
Section 2.3(a) during the period between Settlement Dates. All US-Canada Swing
Loans shall be evidenced by a secured promissory note (the "US-Canada Swing Loan
Note") substantially in the form attached hereto as Exhibit 2.3(a). US-Canada
Swing Loan Lender's agreement to make US-Canada Swing Loans under this Agreement
is cancelable at any time for any reason whatsoever and the making of US-Canada
Swing Loans by US-Canada Swing Loan Lender from time to time shall not create
any duty or obligation, or establish any course of conduct, pursuant to which
US-Canada Swing Loan Lender shall thereafter be obligated to make US-Canada
Swing Loans in the future
(b)    Election of US-Canada Swing Loan Lender. Upon either (i) any request by
Borrowing Agent for a US-Canada Revolving Advance made pursuant to
Section 2.2(a) hereof or (ii) the occurrence of any deemed request by US-Canada
Borrowers for a US-Canada Revolving Advance pursuant to the provisions of
Section 2.2(h) hereof, US-Canada Swing Loan Lender may elect, in its sole
discretion, to have such request or deemed request treated as a request for a
US-Canada Swing Loan, and may advance same day funds to US-Canada Borrowers as a
US-Canada Swing Loan; provided that notwithstanding anything to the contrary
provided for herein,

76

--------------------------------------------------------------------------------




US-Canada Swing Loan Lender may not make US-Canada Swing Loan Advances if
US-Canada Swing Loan Lender has been notified by Agent or by US-Canada Required
Lenders that one or more of the applicable conditions set forth in Section 8.3
of this Agreement have not been satisfied or the US-Canada Revolving Commitments
have been terminated for any reason.
(c)    Participation by US-Canada Lenders in US-Canada Swing Loans. Upon the
making of a US-Canada Swing Loan (whether before or after the occurrence of a
Default or Event of Default and regardless of whether a Settlement has been
requested with respect to such US-Canada Swing Loan), each US-Canada Lender
holding a US-Canada Revolving Commitment shall be deemed, without further action
by any party hereto, to have unconditionally and irrevocably purchased from
US-Canada Swing Loan Lender, without recourse or warranty, an undivided interest
and participation in such US-Canada Swing Loan in proportion to its US-Canada
Revolving Commitment Percentage. US-Canada Swing Loan Lender or Agent may, at
any time, require US-Canada Lenders holding US-Canada Revolving Commitments to
fund such participations by means of a Settlement as provided for in
Section 2.5(d) below. From and after the date, if any, on which any US-Canada
Lender holding a US-Canada Revolving Commitment is required to fund, and funds,
its participation in any US-Canada Swing Loans purchased hereunder, Agent shall
promptly distribute to such US-Canada Lender its US-Canada Revolving Commitment
Percentage of all payments of principal and interest and all proceeds of
US-Canada Collateral received by Agent in respect of such US-Canada Swing Loan;
provided that no Lender holding a US-Canada Revolving Commitment shall be
obligated in any event to make US-Canada Revolving Advances in an amount in
excess of its US-Canada Revolving Commitment Amount minus its US-Canada
Participation Commitment (taking into account any reallocations under
Section 2.21) of the Maximum Undrawn Amount of all outstanding US-Canada Letters
of Credit.
(d)    European Swing Loans. Subject to the terms and conditions set forth in
this Agreement, and in order to minimize the transfer of funds between European
Lenders and European Agent for administrative convenience, European Agent,
European Lenders holding European Revolving Commitments and European Swing Loan
Lender agree that in order to facilitate the administration of this Agreement,
European Swing Loan Lender may, at its election and option made in its sole
discretion cancelable at any time for any reason whatsoever, make swing loan
advances in British Pounds Sterling, Euros or Dollars ("European Swing Loans",
European Swing Loans made to the English Borrowers being "English Swing Loans"
and European Swing Loans made to the French Borrowers being "French Swing
Loans") available to European Borrowers as provided for in this Section 2.3(d)
at any time or from time to time after the date hereof to, but not including,
the expiration of the Term, in an aggregate principal amount up to but not in
excess of the Maximum English Swing Loan Advance Amount and/or the Maximum
French Swing Loan Advance Amount, provided that the outstanding aggregate
principal amount of:
(i)    European Swing Loans and the European Revolving Advances at any one time
outstanding shall not exceed an amount equal to the lesser of (i) the Maximum
European Revolving Advance Amount less the Maximum Undrawn Amount

77

--------------------------------------------------------------------------------




of all outstanding European Letters of Credit and (ii) the European Formula
Amount (without deduction of European Swing Loans);
(ii)    English Swing Loans and the English Revolving Advances at any one time
outstanding shall not exceed an amount equal to the lesser of (i) the Maximum
English Revolving Advance Amount less the Maximum Undrawn Amount of all
outstanding English Letters of Credit and (ii) the English Formula Amount
(without deduction of English Swing Loans); and
(iii)    French Swing Loans and the French Revolving Advances at any one time
outstanding shall not exceed an amount equal to the lesser of (i) the Maximum
French Revolving Advance Amount less the Maximum Undrawn Amount of all
outstanding French Letters of Credit and (ii) the French Formula Amount (without
deduction of French Swing Loans).
All European Swing Loans shall be Overnight LIBO Rate Loans only. European
Borrowers may borrow (at the option and election of European Swing Loan Lender),
repay and reborrow (at the option and election of European Swing Loan Lender)
European Swing Loans and European Swing Loan Lender may make European Swing
Loans as provided in this Section 2.3(d) during the period between Settlement
Dates. European Swing Loan Lender's agreement to make English Swing Loans and/or
French Swing Loans under this Agreement is cancelable at any time for any reason
whatsoever and the making of European Swing Loans by European Swing Loan Lender
from time to time shall not create any duty or obligation, or establish any
course of conduct, pursuant to which European Swing Loan Lender shall thereafter
be obligated to make European Swing Loans in the future.
(e)    Election of European Swing Loan Lender. Upon either (i) any request by
European Borrowing Agent for a European Revolving Advance under the English
Facility or the French Facility, which request shall include the currency in
which such European Revolving Advance shall be denominated or (ii) the
occurrence of any deemed request by European Borrowers for a European Revolving
Advance pursuant to the provisions of Section 2.2(h) hereof, European Swing Loan
Lender may elect, in its sole discretion, to have such request or deemed request
treated as a request for a European Swing Loan, and may advance same day funds
to European Borrowers as an English Swing Loan or French Swing Loan (as
applicable); provided that notwithstanding anything to the contrary provided for
herein, European Swing Loan Lender may not make European Swing Loans if European
Swing Loan Lender has been notified by any Agent or by European Required Lenders
that one or more of the applicable conditions set forth in Section 8.3 of this
Agreement have not been satisfied and may not make (i) English Swing Loans if
the English Revolving Commitments have been terminated for any reason or
(ii) French Swing Loans if the French Revolving Commitments have been terminated
for any reason.
(f)    Participation by European Lenders in European Swing Loans. Upon the
making of an English Swing Loan or a French Swing Loan (whether before or after
the occurrence of a Default or Event of Default and regardless of whether a
Settlement has been requested with respect to such European Swing Loan), each
European Lender holding a European Revolving

78

--------------------------------------------------------------------------------




Commitment in the relevant Facility shall be deemed, without further action by
any party hereto, to have unconditionally and irrevocably purchased from
European Swing Loan Lender, without recourse or warranty, an undivided interest
and participation in such English Swing Loan or French Swing Loan in proportion
to its English Revolving Commitment Percentage or French Revolving Commitment
Percentage (as applicable). European Swing Loan Lender or European Agent may, at
any time, require European Lenders holding European Revolving Commitments in the
relevant Facility to fund such participations by means of a Settlement as
provided for in Section 2.5(d) below. From and after the date, if any, on which
any European Lender holding a European Revolving Commitment in the relevant
Facility is required to fund, and funds, its participation in any European Swing
Loans purchased hereunder, European Agent shall promptly distribute to such
European Lender its English Revolving Commitment Percentage or French Revolving
Commitment Percentage (as applicable) of all payments of principal and interest
and all proceeds of English Collateral or French Collateral (as applicable)
received by European Agent in respect of such European Swing Loan; provided that
no Lender holding an English Revolving Commitment or French Revolving Commitment
shall be obligated in any event to make (where applicable) (i) English Revolving
Advances in an amount in excess of its English Revolving Commitment Amount minus
its English Participation Commitment (taking into account any reallocations
under Section 2.21) of the Maximum Undrawn Amount of all outstanding English
Letters of Credit or (ii) French Revolving Advances in an amount in excess of
its French Revolving Commitment Amount minus its French Participation Commitment
(taking into account any reallocations under Section 2.21) of the Maximum
Undrawn Amount of all outstanding French Letters of Credit.
2.4    Disbursement of Advance Proceeds.
(a)    US-Canada Advances. All US-Canada Advances shall be disbursed from
whichever office or other place Agent may designate from time to time and,
together with any and all other Obligations of US-Canada Borrowers to any Agent
or US-Canada Lenders, shall be charged to US-Canada Borrowers' Account on
Agent's books. The proceeds of each US-Canada Revolving Advance or US-Canada
Swing Loan requested by US-Canada Borrowing Agent on behalf of any US-Canada
Borrower or deemed to have been requested by any US-Canada Borrower under
Sections 2.2(h), 2.5(b) or 2.13 hereof shall, (i) with respect to requested
US-Canada Revolving Advances, to the extent US-Canada Lenders make such
US-Canada Revolving Advances in accordance with Sections 2.2(h), 2.5(b) or 2.13
hereof, and with respect to US-Canada Swing Loans made upon any request by
US-Canada Borrowing Agent for a US-Canada Revolving Advance to the extent
US-Canada Swing Loan Lender makes such US-Canada Swing Loan in accordance with
Section 2.3(b) hereof, be made available to the applicable US-Canada Borrower on
the day so requested by way of credit to such US-Canada Borrower's operating
account at PNC, or such other bank as US-Canada Borrowing Agent may designate
following notification to Agent, in immediately available federal funds or other
immediately available funds or, (ii) with respect to US-Canada Revolving
Advances deemed to have been requested by any US-Canada Borrower or US-Canada
Swing Loans made upon any deemed request for a US-Canada Revolving Advance by
any US-Canada Borrower, be disbursed to Agent to be applied to the outstanding
US-Canada Obligations giving rise to such deemed request. During the Term,
US-Canada Borrowers may use the US-Canada Revolving Advances

79

--------------------------------------------------------------------------------




and US-Canada Swing Loans by borrowing, prepaying and reborrowing, all in
accordance with the terms and conditions hereof.
(b)    European Advances. All European Advances shall be disbursed from
whichever office or other place European Agent may designate from time to time
and, together with any and all other Obligations of European Borrowers to
European Agent or European Lenders, shall be charged to European Borrowers'
Account on European Agent's books. The proceeds of each European Revolving
Advance or European Swing Loan requested by European Borrowing Agent on behalf
of any European Borrower or deemed to have been requested by any European
Borrower under Sections 2.2(h), 2.5(b) or 2.13 hereof shall, (i) with respect to
requested European Revolving Advances, to the extent European Lenders make such
European Revolving Advances in accordance with Sections 2.2(h), 2.5(b) or 2.13
hereof, and with respect to European Swing Loans made upon any request by
European Borrowing Agent for a European Revolving Advance to the extent European
Swing Loan Lender makes such European Swing Loan in accordance with
Section 2.3(e) hereof, be made available to the applicable European Borrower on
the date of requested utilization by way of credit to such European Borrower's
operating account at JPMorgan, or such other bank as European Borrowing Agent
may designate following notification to European Agent, in immediately available
federal funds or other immediately available funds or, (ii) with respect to
European Revolving Advances deemed to have been requested by any European
Borrower or European Swing Loans made upon any deemed request for a European
Revolving Advance by any European Borrower, be disbursed to European Agent to be
applied to the outstanding English Obligations or French Obligations giving rise
to such deemed request. During the Term, European Borrowers may use the European
Revolving Advances and European Swing Loans by borrowing, prepaying and
reborrowing, all in accordance with the terms and conditions hereof.
2.5    Making and Settlement of Advances.
(a)    Each borrowing of Revolving Advances under each Facility shall be
advanced according to the applicable Revolving Commitment Percentages of the
Lenders holding the Revolving Commitments under such Facility (subject to any
contrary terms of Section 2.21). Each borrowing of Swing Loans under any
Facility shall be advanced by the applicable Swing Loan Lender alone.
(b)    Promptly after receipt by Applicable Agent of a request or a deemed
request for a Revolving Advance pursuant to Section 2.2(a) or 2.2(b) and, with
respect to Revolving Advances, to the extent Applicable Agent elects not to
provide a Swing Loan or the making of a Swing Loan would result in the aggregate
amount of all outstanding Swing Loans under the applicable Facility exceeding
the maximum amount permitted in Section 2.3 for such Facility, Applicable Agent
shall notify the applicable Lenders holding the Revolving Commitments with
respect to the applicable Facility of its receipt of such request specifying the
information provided by the Applicable Borrowing Agent and the apportionment
among such Lenders of the requested Revolving Advance as determined by
Applicable Agent in accordance with the terms hereof. Each applicable Lender
under such Facility shall remit the principal amount of each such Revolving
Advance to the Applicable Agent (in the case of the English Facility or the
French

80

--------------------------------------------------------------------------------




Facility, in the currency in which such European Revolving Advance was
denominated) such that the Applicable Agent is able to, and the Applicable Agent
shall, to the extent the applicable Lenders have made funds available to it for
such purpose and subject to Section 8.3, fund such Revolving Advance to the
Applicable Borrowing Agent in the Applicable Currency and immediately available
funds at the applicable Payment Office prior to the close of business, on the
applicable borrowing date; provided that if any applicable Lender fails to remit
such funds to the Applicable Agent in a timely manner, the Applicable Agent may
elect in its sole discretion to fund with its own funds the Revolving Advance of
such Lender on such borrowing date, and such Lender shall be subject to the
repayment obligation in Section 2.5(c) hereof.
(c)    Unless Applicable Agent shall have been notified by telephone, confirmed
in writing, by any Lender holding a Revolving Commitment under the applicable
Facility that such Lender will not make the amount which would constitute its
applicable Revolving Commitment Percentage of the requested Revolving Advance
available to Applicable Agent, Applicable Agent may (but shall not be obligated
to) assume that such Lender has made such amount available to Applicable Agent
on such date in accordance with Section 2.5(b) and may, in reliance upon such
assumption, make available to the Applicable Borrowing Agent a corresponding
amount. Applicable Agent will promptly notify the Applicable Borrowing Agent of
its receipt of any such notice from a Lender. In such event, if a Lender has not
in fact made its applicable Revolving Commitment Percentage of the requested
Revolving Advance available to Applicable Agent, then the applicable Lender and
applicable Borrowers severally agree to pay to Applicable Agent on demand such
corresponding amount with interest thereon, for each day from and including the
date such amount is made available to applicable Borrowers through but excluding
the date of payment to Applicable Agent, at (i) in the case of a payment to be
made by such Lender under (1) the US-Canada Facility, the greater of (A) (x) the
daily average Federal Funds Effective Rate (computed on the basis of a year of
360 days) during such period as quoted by Agent, times (y) such amount or (B) a
rate determined by Agent in accordance with banking industry rules on interbank
compensation and (2) the English Facility or the French Facility, the greater of
(A) (x) the daily average Overnight LIBO Rate (computed on the basis of a year
of 360 days (365/366 days with respect to amounts denominated in British Pounds
Sterling) during such period as quoted by European Agent, times (y) such amount
or (B) a rate determined by Agent in accordance with banking industry rules on
interbank compensation and (ii) in the case of a payment to be made by the
applicable Borrowers, the Revolving Interest Rate for (x) Revolving Advances
that are Domestic Rate Loans under the US-Canada Facility or (y) LIBOR Rate
Loans with an Interest Period one (1) month in the case of the English Facility
or the French Facility. If such Lender pays its share of the applicable
Revolving Advance to Applicable Agent, then the amount so paid shall constitute
such Lender's Revolving Advance. Any payment by any Borrower shall be without
prejudice to any claim any Borrower may have against a Lender that shall have
failed to make such payment to Applicable Agent. A certificate of Applicable
Agent submitted to any Lender or Applicable Borrowing Agent with respect to any
amounts owing under this paragraph (c) shall be conclusive, in the absence of
manifest error.
(d)    Applicable Agent, on behalf of the applicable Swing Loan Lender under
each applicable Facility, shall (or may, in the case of the European Agent on
behalf of the European Swing Loan Lender) demand settlement (a "Settlement") of
all or any applicable Swing Loans

81

--------------------------------------------------------------------------------




with the Lenders holding the Revolving Commitments under such Facility on at
least a weekly basis, or on any more frequent date that Applicable Agent elects
or that the applicable Swing Loan Lender at its option exercisable for any
reason whatsoever may request, by notifying the Lenders holding the Revolving
Commitments under the applicable Facility of such requested Settlement (which,
in the case of Settlement under the English Facility or the French Facility,
shall include the currency in which such Settlement is to be made) by facsimile,
telephonic or electronic transmission no later than 3:00 p.m., Local Time, on
the date of such requested Settlement or, in the case of the English Facility or
the French Facility, three (3) Business Days prior to the date of such requested
Settlement (in each case, the "Settlement Date"). Subject to any contrary
provisions of Section 2.21, each Lender holding a Revolving Commitment under the
applicable Facility shall transfer the amount of such Lender's applicable
Revolving Commitment Percentage of the outstanding principal amount (plus
interest accrued thereon to the extent requested by Applicable Agent) of the
applicable Swing Loan with respect to which Settlement is requested by the
Applicable Agent, to such account of Applicable Agent as Applicable Agent may
designate not later than 5:00 p.m., Local Time, on such Settlement Date if
requested by Applicable Agent by 3:00 p.m., Local Time, otherwise not later than
5:00 p.m., Local Time, on the next Business Day. Settlements may occur at any
time notwithstanding that the conditions precedent to making Revolving Advances
set forth in Section 8.3 have not been satisfied or the applicable Revolving
Commitments shall have otherwise been terminated at such time. All amounts so
transferred to Applicable Agent shall be applied against the amount of
outstanding applicable Swing Loans and, when so applied, shall constitute
Revolving Advances of such Lenders under the US-Canada Facility accruing
interest as Domestic Rate Loans or, in the case of the English Facility or the
French Facility, LIBOR Rate Loans with an Interest Period of one (1) week. If
any such amount is not transferred to Applicable Agent by any Lender holding a
Revolving Commitment under the Applicable Facility on such Settlement Date,
Applicable Agent shall be entitled to recover such amount on demand from such
Lender together with interest thereon as specified in Section 2.5(c).
(e)    If any Lender or Participant (a "Benefited Lender") shall at any time
receive any payment of all or part of its Advances under any Facility, or
interest thereon, or receive any Collateral in respect thereof (whether
voluntarily or involuntarily or by set-off) in a greater proportion than any
such payment to, and Collateral received by, any other Lender under such
Facility, if any, in respect of such other Lender's Advances under such
Facility, or interest thereon, and such greater proportionate payment or receipt
of Collateral is not expressly permitted hereunder, such Benefited Lender shall
purchase for cash from the other Lenders under such Facility a participation in
such portion of each such other Lender's Advances under such Facility, or shall
provide such other Lenders with the benefits of any such Collateral, or the
proceeds thereof, as shall be necessary to cause such Benefited Lender to share
the excess payment or benefits of such Collateral or proceeds ratably with each
of such other Lenders; provided, however, that if all or any portion of such
excess payment or benefits is thereafter recovered from such Benefited Lender,
such purchase shall be rescinded, and the purchase price and benefits returned,
to the extent of such recovery, but without interest. Each Borrower consents to
the foregoing and agrees, to the extent it may effectively do so under
Applicable Law, that each Lender so purchasing a portion of another Lender's
Advances may exercise all rights of payment (including rights of set-off) with
respect to such portion as fully as if such

82

--------------------------------------------------------------------------------




Lender were the direct holder of such portion, and the obligations owing to each
such purchasing Lender in respect of such participation and such purchased
portion of any other Lender's Advances shall be part of the Obligations secured
by the Collateral, and the obligations owing to each such purchasing Lender in
respect of such participation and such purchased portion of any other Lender's
Advances shall be part of the Obligations secured by the Collateral.
2.6    Maximum Advances. The aggregate principal amount of:
(w)    US-Canada Revolving Advances plus US-Canada Swing Loans outstanding at
any time shall not exceed the lesser of (a) the Maximum US-Canada Revolving
Advance Amount less the aggregate Maximum Undrawn Amount of all issued and
outstanding US-Canada Letters of Credit or (b) the US-Canada Formula Amount
(without deduction of US-Canada Swing Loans);
(x)    European Revolving Advances plus European Swing Loans outstanding at any
time shall not exceed an amount equal to the lesser of (i) the Maximum European
Revolving Advance Amount less the Maximum Undrawn Amount of all issued and
outstanding European Letters of Credit and (ii) the European Formula Amount
(without deduction of European Swing Loans);
(y)    English Revolving Advances plus English Swing Loans outstanding at any
time shall not exceed an amount equal to the lesser of (i) the Maximum English
Revolving Advance Amount less the Maximum Undrawn Amount of all issued and
outstanding English Letters of Credit and (ii) the English Formula Amount
(without deduction of English Swing Loans); and
(z)    French Revolving Advances plus French Swing Loans outstanding at any time
shall not exceed an amount equal to the lesser of (i) the Maximum French
Revolving Advance Amount less the Maximum Undrawn Amount of all issued and
outstanding French Letters of Credit and (ii) the French Formula Amount (without
deduction of French Swing Loans).
The aggregate Advances (a) to the English Borrowers shall not exceed at any time
the Maximum English Advance Amount and (b) to the French Borrowers shall not
exceed the Maximum French Advance Amount.
2.7    Manner and Repayment of Advances.
(a)    The Revolving Advances and Swing Loans shall be due and payable in full
in the Applicable Currency on the last day of the Term subject to earlier
prepayment as herein provided. Notwithstanding the foregoing, all Advances shall
be subject to earlier repayment upon (x) acceleration upon the occurrence of an
Event of Default under this Agreement or (y) termination of this Agreement. Each
payment (including each prepayment) by any Borrower on account of the principal
of and interest on the Advances shall be applied, first to the outstanding Swing
Loans under the Applicable Facility and next, pro rata according to the
applicable Revolving Commitment Percentages of the Lenders under such Facility,
to the

83

--------------------------------------------------------------------------------




outstanding Revolving Advances under such Facility (subject to any contrary
provisions of Section 2.21).
(b)    Each Borrower recognizes that the amounts evidenced by checks, notes,
drafts or any other items of payment relating to and/or proceeds of Collateral
may not be collectible by Applicable Agent on the date received by Applicable
Agent. Applicable Agent shall conditionally credit the applicable Borrowers'
Account for each item of payment on the next Business Day after the Business Day
on which such item of payment is received by Applicable Agent or, in the case of
amounts received by the European Agent, the Business Day upon which such items
clear in accordance with the European Agent's standard practice (and the
Business Day on which each such item of payment is so credited shall be referred
to, with respect to such item, as the "Application Date"). Applicable Agent is
not, however, required to credit the applicable Borrowers' Account for the
amount of any item of payment which is unsatisfactory to Applicable Agent and
Applicable Agent may charge the applicable Borrowers' Account for the amount of
any item of payment which is returned, for any reason whatsoever, to Applicable
Agent unpaid. Subject to the foregoing, the Loan Parties agree that for purposes
of computing the interest charges under this Agreement, each item of payment
received by Applicable Agent shall be deemed applied by Agent on account of the
Obligations on its respective Application Date. Borrowers further agree that
during a Dominion Period there is a monthly float charge payable to Agent for
Agent's sole benefit, in an amount equal to (y) the face amount of all items of
payment received during the prior month (including items of payment received by
Agent as a wire transfer or electronic depository check) multiplied by (z) the
Revolving Interest Rate with respect to Domestic Rate Loans for one (1) Business
Day under the US-Canada Facility. All proceeds received by Agents shall be
applied to the Obligations in accordance with Section 4.8(h).
(c)    All payments of principal, interest and other amounts payable hereunder,
or under any of the Other Documents shall be made to Applicable Agent in the
Applicable Currency at the applicable Payment Office not later than 1:00 P.M.
Local Time, on the due date therefor in the Applicable Currency immediately
available to Applicable Agent. Applicable Agent shall have the right to
effectuate payment of any and all Obligations due and owing hereunder by
charging the applicable Borrowers' Account or by making Advances as provided in
Section 2.2 hereof.
(d)    Except as expressly provided herein, all payments (including prepayments)
to be made by any Borrower on account of principal, interest, fees and other
amounts payable hereunder shall be made without deduction, setoff or
counterclaim and shall be made to Applicable Agent on behalf of the applicable
Lenders under the applicable Facility to the applicable Payment Office, in each
case on or prior to 1:00 P.M., Local Time, in the Applicable Currency and in
immediately available funds.
2.8    Repayment of Excess Advances. If at any time, including, without
limitation on any Computation Date, the aggregate balance of outstanding
Revolving Advances, US-Canada Swing Loans and/or US-Canada Advances taken as a
whole, European Revolving Advances, European Swing Loans, English Revolving
Advances, French Revolving Advances, English Swing Loans or French Swing Loans,
exceeds the maximum amount of such type of Advances

84

--------------------------------------------------------------------------------




and/or Advances individually or taken as a whole (as applicable) permitted
hereunder, such excess Advances shall be immediately due and payable without the
necessity of any demand, at the applicable Payment Office, whether or not a
Default or an Event of Default has occurred.
2.9    Statement of Account.
(a)    US-Canada Borrowers' Account. Agent shall maintain, in accordance with
its customary procedures, a loan account ("US-Canada Borrowers' Account") in the
name of the US-Canada Borrowers in which shall be recorded the date and amount
of each US-Canada Advance made by Agent or US-Canada Lenders and the date and
amount of each payment in respect thereof; provided, however, the failure by
Agent to record the date and amount of any US-Canada Advance shall not adversely
affect Agent or any US-Canada Lender. Each month, Agent shall send to Borrowing
Agent a statement showing the accounting for the US-Canada Advances made,
payments made or credited in respect thereof, and other transactions between
Agent, US-Canada Lenders and US-Canada Borrowers during such month. The monthly
statements shall be deemed correct and binding upon US-Canada Loan Parties in
the absence of manifest error and shall constitute an account stated between
US-Canada Lenders and US-Canada Borrowers unless Agent receives a written
statement of US-Canada Borrowers' specific exceptions thereto within thirty (30)
days after such statement is received by Borrowing Agent. The records of Agent
with respect to US-Canada Borrowers' Account shall be conclusive evidence absent
manifest error of the amounts of US-Canada Advances and other charges thereto
and of payments applicable thereto.
(b)    European Borrowers' Account. European Agent shall maintain, in accordance
with its customary procedures, a loan account ("European Borrowers' Account") in
the name of the European Borrowers in which shall be recorded the date and
amount of each European Advance made by European Agent or European Lenders, the
Facility under which such European Advance was made and the date and amount of
each payment in respect thereof; provided, however, the failure by European
Agent to record the date and amount of any European Advance shall not adversely
affect European Agent or any European Lender. The records of European Agent with
respect to European Borrowers' Account shall be conclusive evidence absent
manifest error of the amounts of European Advances and other charges thereto and
of payments applicable thereto.
2.10    Letters of Credit.
(a)    Subject to the terms and conditions hereof, (a) applicable Issuer shall
issue or cause the issuance of standby letters of credit denominated in the
Applicable Currency for the account of any US-Canada Borrower (the "U.S. Letters
of Credit") except to the extent that the issuance thereof would then cause the
sum of (i) the outstanding principal amount of US-Canada Revolving Advances plus
(ii) the outstanding US-Canada Swing Loans, plus (iii) the US-Canada Maximum
Undrawn Amount of all outstanding US-Canada Letters of Credit, plus (iv) the
Maximum Undrawn Amount of the US-Canada Letter of Credit to be issued to exceed
the lesser of (x) the US-Canada Maximum Revolving Advance Amount or (y) the
US-Canada Formula Amount (calculated without giving effect to the deductions
provided for in clauses (F) and (G) of the definition of US-Canada Formula
Amount) and (b) applicable Issuer shall issue or cause the

85

--------------------------------------------------------------------------------




issuance of standby letters of credit and/or bank guarantees denominated in the
Applicable Currency for the account of any European Borrower (the "European
Letters of Credit") (European Letters of Credit made to the English Borrowers
being "English Letters of Credit" and European Letters of Credit made to the
French Borrowers being "French Letters of Credit") except to the extent that the
issuance thereof would then cause the sum of:
(i)    the outstanding European Revolving Advances plus (ii) the outstanding
European Swing Loans, plus (iii) the Maximum Undrawn Amount of all outstanding
European Letter of Credit plus (iv) the Maximum Undrawn Amount of the European
Letters of Credit to be issued to exceed the lesser of (x) the Maximum European
Revolving Advance Amount and (y) the European Formula Amount (calculated without
giving effect to the deductions provided for in clauses (B) and (C) of the
definitions of English Formula Amount and French Formula Amount);
(ii)    the outstanding English Revolving Advances plus (ii) the outstanding
English Swing Loans, plus (iii) the Maximum Undrawn Amount of all outstanding
English Letters of Credit plus (iv) the Maximum Undrawn Amount of the English
Letter of Credit to be issued to exceed the lesser of (x) the Maximum English
Revolving Advance Amount and (y) the English Formula Amount (calculated without
giving effect to the deductions provided for in clauses (B) and (C) of such
definition); and
(iii)    the outstanding French Revolving Advances plus (ii) the outstanding
French Swing Loans, plus (iii) the Maximum Undrawn Amount of all outstanding
French Letters of Credit plus (iv) the Maximum Undrawn Amount of the French
Letters of Credit to be issued to exceed the lesser of (x) the Maximum French
Revolving Advance Amount and (y) the French Formula Amount (calculated without
giving effect to the deductions provided for in clauses (B) and (C) of such
definition).
The (a) Maximum Undrawn Amount of all outstanding US-Canada Letters of Credit
shall not exceed in the aggregate at any time the US-Canada Letter of Credit
Sublimit, (b) Maximum Undrawn Amount of all outstanding European Letters of
Credit shall not exceed in the aggregate at any time the European Letter of
Credit Sublimit, (c) Maximum Undrawn Amount of all outstanding English Letters
of Credit shall not exceed in the aggregate at any time the English Letter of
Credit Sublimit and (d) Maximum Undrawn Amount of all outstanding French Letters
of Credit shall not exceed in the aggregate at any time the French Letter of
Credit Sublimit. All disbursements or payments related to Letters of Credit
under any Facility shall be deemed to be, in the case of the US-Canada Facility,
Domestic Rate Loans consisting of Revolving Advances under such Facility or, in
the case of the English Facility or the French Facility, LIBOR Rate Loans with
an Interest Period of one month, and shall bear interest at the Revolving
Interest Rate for Domestic Rate Loans or LIBOR Rate Loans (as applicable) under
such Facility. Letters of Credit that have not been drawn upon shall not bear
interest (but fees shall accrue in respect of outstanding Letters of Credit as
provided in Section 3.2 hereof). As of the Closing Date, those letters of credit
set forth on Schedule 2.10 attached hereto and made a part hereof, which were
issued pursuant to the Existing Credit Agreement and are outstanding on

86

--------------------------------------------------------------------------------




the Closing Date are hereby deemed to be US-Canada Letters of Credit issued and
outstanding hereunder.
(b)    Notwithstanding any provision of this Agreement, no Issuer shall be under
any obligation to issue any Letter of Credit if (i) any order, judgment or
decree of any Governmental Body or arbitrator shall by its terms purport to
enjoin or restrain such Issuer from issuing any Letter of Credit, or any Law
applicable to such Issuer or any request or directive (whether or not having the
force of law) from any Governmental Body with jurisdiction over such Issuer
shall prohibit, or request that such Issuer refrain from, the issuance of
letters of credit generally or the Letter of Credit in particular or shall
impose upon such Issuer with respect to the Letter of Credit any restriction,
reserve or capital requirement (for which such Issuer is not otherwise
compensated hereunder) not in effect on the date of this Agreement, or shall
impose upon such Issuer any unreimbursed loss, cost or expense which was not
applicable on the date of this Agreement, and which such Issuer in good faith
deems material to it, or (ii) the issuance of the Letter of Credit would violate
one or more policies of such Issuer applicable to letters of credit generally.
2.11    Issuance of Letters of Credit.
(a)    Applicable Borrowing Agent, on behalf of any applicable Borrower, may
request the applicable Issuer to issue or cause the issuance of a Letter of
Credit by delivering to such Issuer, with a copy to Applicable Agent at the
applicable Payment Office, prior to 1:00 p.m., Local Time, at least five (5)
Business Days prior to the proposed date of issuance, such Issuer's form of
Letter of Credit Application (the "Letter of Credit Application") completed to
the satisfaction of Agent and Applicable Agent (which, in the case of a Letter
of Credit issued for a European Borrower, (i) must include the form of Letter of
Credit to be issued, which must be in an agreed form and (ii) at the direction
of the European Borrowing Agent, be denominated in either Euros, British Pounds
Sterling or Dollars and identify the applicable Issuer) and, such other
certificates, documents and other papers and information as Applicable Agent or
applicable Issuer may reasonably request. The applicable Issuer shall not issue
any requested Letter of Credit if such Issuer has received notice from
Applicable Agent or any Lender under the applicable Facility that one or more of
the applicable conditions set forth in Section 8.3 of this Agreement have not
been satisfied or the commitments of Lenders to make Revolving Advances
hereunder under such Facility have been terminated for any reason.
(b)    Each Letter of Credit shall, among other things, (i) provide for the
payment of sight drafts, or other written demands for payment, or acceptances of
usance drafts when presented for honor thereunder in accordance with the terms
thereof and when accompanied by the documents described therein and (ii) have an
expiry date not later than twelve (12) months after such Letter of Credit's date
of issuance and in no event later than the last day of the Term. Each standby
Letter of Credit shall be subject either to the Uniform Customs and Practice for
Documentary Credits as most recently published by the International Chamber of
Commerce at the time a Letter of Credit is issued (the "UCP") or the
International Standby Practices (International Chamber of Commerce Publication
Number 590) (the "ISP98 Rules"), or any subsequent revision thereof at the time
a standby Letter of Credit is issued, as determined by the

87

--------------------------------------------------------------------------------




applicable Issuer and each trade Letter of Credit shall be subject to the UCP.
In addition, no trade Letter of Credit may permit the presentation of an ocean
bill of lading that includes a condition that the original bill of lading is not
required to claim the goods shipped thereunder.
(c)    Applicable Agent shall use its reasonable efforts to notify Lenders under
the applicable Facility of the request by Applicable Borrowing Agent for a
Letter of Credit hereunder.
2.12    Requirements For Issuance of Letters of Credit.
(a)    Applicable Borrowing Agent shall authorize and direct any Issuer to name
the applicable Borrower as the "Applicant" or "Account Party" of each Letter of
Credit. If Applicable Agent is not the Issuer of any Letter of Credit,
Applicable Borrowing Agent shall authorize and direct the applicable Issuer to
deliver to Applicable Agent all instruments, documents, and other writings and
property received by Issuer pursuant to the Letter of Credit and to accept and
rely upon Applicable Agent's instructions and agreements with respect to all
matters arising in connection with the Letter of Credit, the application
therefor.
(b)    In connection with all trade Letters of Credit issued or caused to be
issued by any Issuer under this Agreement, each Borrower under the applicable
Facility hereby appoints such Issuer, or its designee, as its attorney, with
full power and authority if an Event of Default shall have occurred: (i) to sign
and/or endorse any such Borrower's name upon any warehouse or other receipts,
and acceptances; (ii) to sign any such Borrower's name on bills of lading;
(iii) to clear Inventory through the United States of America Customs Department
or Canada Border Services Agency or any equivalent agency in any relevant
jurisdiction (collectively, "Customs") in the name of such Borrower or such
Issuer or such Issuer's designee, and to sign and deliver to Customs officials
powers of attorney in the name of such Borrower for such purpose; and (iv) to
complete in any such Borrower's name or such Issuer's, or in the name of such
Issuer's designee, any order, sale or transaction, obtain the necessary
documents in connection therewith, and collect the proceeds thereof. No Agent,
Issuer nor any of their attorneys will be liable for any acts or omissions nor
for any error of judgment or mistakes of fact or law, except for any Agent's,
any Issuer's or their respective attorney's willful misconduct. This power,
being coupled with an interest, is irrevocable as long as any Letters of Credit
remain outstanding.
2.13    Disbursements, Reimbursement.
(a)    Immediately upon the issuance of each Letter of Credit under any
Facility, each Lender holding a Revolving Commitment under such Facility shall
be deemed to, and hereby irrevocably and unconditionally agrees to, purchase
from the applicable Issuer a participation in such Letter of Credit and each
drawing thereunder in an amount equal to such Lender's applicable Revolving
Commitment Percentage of the Maximum Undrawn Amount of such Letter of Credit (as
in effect from time to time) under such Facility and the amount of such drawing,
respectively, and, in each case if the Letter of Credit was denominated in
another currency, in the currency in which such Letter of Credit is issued.

88

--------------------------------------------------------------------------------




(b)    In the event of any request for a drawing under a Letter of Credit by the
beneficiary or transferee thereof, the applicable Issuer will promptly notify
Applicable Agent and Applicable Borrowing Agent. Regardless of whether
Applicable Borrowing Agent shall have received such notice, the applicable
Borrowers under the applicable Facility shall reimburse (such obligation to
reimburse such Issuer shall sometimes be referred to as a "Reimbursement
Obligation") such Issuer in the Applicable Currency prior to 1:00 p.m. Local
Time, on each date that an amount is paid by any Issuer under any Letter of
Credit (each such date, a "Drawing Date") in an amount equal to the amount so
paid by such Issuer. In the event the applicable Borrowers fail to reimburse any
Issuer for the full amount of any drawing under any Letter of Credit by 12:00
Noon Local Time, on the Drawing Date, such Issuer will promptly notify
Applicable Agent and each Lender holding a Revolving Commitment under the
applicable Facility thereof, and the applicable Borrowers under such Facility
shall be automatically deemed to have requested that a Revolving Advance
maintained as under the US-Canada Facility, a Domestic Rate Loan in Dollars
(and, if such US-Canada Letter of Credit was denominated in another currency, in
the Dollar Equivalent amount equal to the amount so paid by the applicable
Issuer in such other currency on the Drawing Date thereof) be made by Lenders
under such Facility, or under the English Facility or the French Facility a
LIBOR Rate Loan with an Interest Period of one (1) month, to be disbursed on the
Drawing Date under such Letter of Credit, and the Lenders holding the Revolving
Commitments under such Facility shall be unconditionally obligated to fund (in
the case of the English Facility or the French Facility in the currency in which
such applicable draw was denominated) such Revolving Advance (all whether or not
the conditions specified in Section 8.3 are then satisfied or the commitments of
Lenders to make Revolving Advances under such Facility hereunder have been
terminated for any reason) as provided for in Section 2.13(c) immediately below.
Any notice given by any Issuer pursuant to this Section 2.13(b) may be oral if
promptly confirmed in writing; provided that the lack of such a confirmation
shall not affect the conclusiveness or binding effect of such notice.
(c)    Each Lender holding a Revolving Commitment under the applicable Facility
shall upon any notice pursuant to Section 2.13(b) make available to the
applicable Issuer through Applicable Agent at the applicable Payment Office an
amount in immediately available funds equal to its applicable Revolving
Commitment Percentage (subject to any contrary provisions of Section 2.21) under
such Facility of the amount of the drawing (and, if in the case of the US-Canada
Facility such US-Canada Letter of Credit was denominated in another currency, in
the Dollar Equivalent amount equal to the amount paid by the applicable Issuer
in such other currency on the Drawing Date thereof, and in the case of the
English Facility or the French Facility, in the currency in which such
applicable draw was denominated), whereupon the participating Lenders under such
Facility shall (subject to Section 2.13(d)) each be deemed to have made a
Revolving Advance maintained as a Domestic Rate Loan under the US-Canada
Facility, or a LIBOR Rate Loan with an Interest Period of one month in the case
of the English Facility or the French Facility, as applicable, to the applicable
Borrowers in that amount. If any Lender holding a Revolving Commitment so
notified fails to make available to Applicable Agent, for the benefit of the
applicable Issuer, the amount of such Lender's applicable Revolving Commitment
Percentage under such Facility of such amount by 2:00 p.m. Local time, on the
Drawing Date, then interest shall accrue on such Lender's obligation to make
such payment, from the Drawing Date to the date on which such Lender makes such
payment (i) at a rate per

89

--------------------------------------------------------------------------------




annum equal to (x) under the US-Canada Facility the Federal Funds Effective
Rate, and (y) under the English Facility or the French Facility, the Overnight
LIBO Rate, in each case during the first three (3) days following the Drawing
Date, and (ii) at a rate per annum equal to the rate applicable to Revolving
Advances maintained as Domestic Rate Loans under the US-Canada Facility, or the
Overnight LIBO Rate in the case of the English Facility or the French Facility,
on and after the fourth (4th) day following the Drawing Date. Applicable Agent
and the applicable Issuer will promptly give notice to the Lenders under the
applicable Facility of the occurrence of the Drawing Date, but failure of any
Agent or any Issuer to give any such notice on the Drawing Date or in sufficient
time to enable any Lender holding a Revolving Commitment under such Facility to
effect such payment on such date shall not relieve such Lender from its
obligations under this Section 2.13(c), provided that such Lender shall not be
obligated to pay interest as provided in Section 2.13(c)(i) and
Section 2.13(c)(ii) until and commencing from the date of receipt of notice from
Applicable Agent or the applicable Issuer of a drawing.
(d)    With respect to any unreimbursed drawing under the Facility that is not
converted into a Revolving Advance maintained as a Domestic Rate Loan under the
US-Canada Facility or a LIBOR Rate Loan in the case of the English Facility or
the French Facility with an Interest Period of one (1) month, to the applicable
Borrowers under such Facility in whole or in part as contemplated by
Section 2.13(b), because of the Loan Parties' failure to satisfy the conditions
set forth in Section 8.3 hereof (other than any notice requirements) or for any
other reason, such Borrowers shall be deemed to have incurred from Applicable
Agent a borrowing (each a "Letter of Credit Borrowing") in the amount of such
drawing. Such Letter of Credit Borrowing shall be due and payable in the
Applicable Currency on demand (together with interest) and shall bear interest
at the relevant Revolving Interest Rate (which, with respect to a Letter of
Credit Borrowing under this Section 2.13(d) by the European Borrowers, shall
have an Interest Period of one (1) month). Each applicable Lender's payment to
Applicable Agent pursuant to Section 2.13(c) shall be deemed to be a payment in
respect of its participation in such Letter of Credit Borrowing and shall
constitute a "Participation Advance" from such Lender in satisfaction of its
Participation Commitment in respect of the applicable Letter of Credit under
this Section 2.13.
(e)    Each applicable Lender's Participation Commitment in respect of the
Letters of Credit shall continue until the last to occur of any of the following
events: (x) the applicable Issuer ceases to be obligated to issue or cause to be
issued Letters of Credit hereunder; (y) no Letter of Credit issued or created
hereunder remains outstanding and uncancelled; and (z) all Persons (other than
Borrowers) have been fully reimbursed for all payments made under or relating to
Letters of Credit.
2.14    Repayment of Participation Advances.
(a)    Upon (and only upon) receipt by Applicable Agent for the account of the
applicable Issuer of immediately available funds from the applicable Borrowers
under any Facility (i) in reimbursement of any payment made by such Issuer or
such Agent under any Letter of Credit with respect to which any Lender has made
a Participation Advance to such

90

--------------------------------------------------------------------------------




Agent, or (ii) in payment of interest on such a payment made by such Issuer or
such Agent under such a Letter of Credit, Applicable Agent will pay to each
Lender holding a Revolving Commitment under such Facility, in the same funds as
those received by Applicable Agent, the amount of such Lender's applicable
Revolving Commitment Percentage under such Facility of such funds, except
Applicable Agent shall retain the amount of the Revolving Commitment Percentage
under such Facility of such funds of any Lender holding a Revolving Commitment
under such Facility that did not make a Participation Advance in respect of such
payment by Applicable Agent (and, to the extent that any of the other Lender(s)
holding a Revolving Commitment under such Facility have funded any portion of
any Defaulting Lender's Participation Advance in accordance with the provisions
of Section 2.21, Applicable Agent will pay over to such Non-Defaulting Lenders
under such Facility a pro rata portion of the funds so withheld from such
Defaulting Lender).
(b)    If any Issuer or any Agent is required at any time to return to any
Borrower, or to a trustee, receiver, liquidator, custodian, or any official in
any insolvency proceeding, any portion of the payments made by any Borrower to
such Issuer or such Agent pursuant to Section 2.14(a) in reimbursement of a
payment made under any Letter of Credit or interest or fee thereon, each
applicable Lender under the applicable Facility shall, on demand of Applicable
Agent, forthwith return to such Issuer or such Agent the amount of its
applicable Revolving Commitment Percentage under the Facility of any amounts so
returned by such Issuer or such Agent plus interest at (x) under the US-Canada
Facility, the Federal Funds Effective Rate, and (y) under the English Facility
or the French Facility, the Overnight LIBO Rate.
2.15    Documentation. Each applicable Borrower under any Facility agrees to be
bound by the terms of any applicable Letter of Credit Application and by the
applicable Issuer's interpretations of any Letter of Credit issued on behalf of
such Borrower and by such Issuer's written regulations and customary practices
relating to letters of credit, though such Issuer's interpretations may be
different from such Borrower's own. In the event of a conflict between any
Letter of Credit Application and this Agreement, this Agreement shall govern. It
is understood and agreed that, except in the case of gross negligence or willful
misconduct (as determined by a court of competent jurisdiction in a final
non-appealable judgment), no Issuer shall be liable for any error, negligence
and/or mistakes, whether of omission or commission, in following Applicable
Borrowing Agent's or any Borrower's instructions or those contained in any
Letters of Credit or any modifications, amendments or supplements thereto.
2.16    Determination to Honor Drawing Request. In determining whether to honor
any request for drawing under any Letter of Credit by the beneficiary thereof,
the applicable Issuer shall be responsible only to determine that the documents
and certificates required to be delivered under such Letter of Credit have been
delivered and that they comply on their face with the requirements of such
Letter of Credit and that any other drawing condition appearing on the face of
such Letter of Credit has been satisfied in the manner so set forth.
2.17    Nature of Participation and Reimbursement Obligations. The obligation of
each Lender holding a Revolving Commitment in accordance with this Agreement to
make the Revolving Advances or Participation Advances as a result of a drawing
under a Letter of Credit,

91

--------------------------------------------------------------------------------




and the obligations of the applicable Borrowers under any Facility to reimburse
any Issuer upon a draw under a Letter of Credit, shall be absolute,
unconditional and irrevocable, and shall be performed strictly in accordance
with the terms of this Section 2.17 under all circumstances, including the
following circumstances:
(i)    any set-off, counterclaim, recoupment, defense or other right which such
Lender or any Borrower, as the case may be, may have against any Issuer, any
Agent, any Borrower or Lender, as the case may be, or any other Person for any
reason whatsoever;
(ii)    the failure of any Borrower or any other Person to comply, in connection
with a Letter of Credit Borrowing, with the conditions set forth in this
Agreement for the making of a Revolving Advance, it being acknowledged that such
conditions are not required for the making of a Letter of Credit Borrowing and
the obligation of the Lenders to make Participation Advances under Section 2.13;
(iii)    any lack of validity or enforceability of any Letter of Credit;
(iv)    any claim of breach of warranty that might be made by any Borrower, any
Agent, any Issuer or any Lender against the beneficiary of a Letter of Credit,
or the existence of any claim, set-off, recoupment, counterclaim, cross-claim,
defense or other right which any Borrower, any Agent, any Issuer or any Lender
may have at any time against a beneficiary, any successor beneficiary or any
transferee of any Letter of Credit or assignee of the proceeds thereof (or any
Persons for whom any such transferee or assignee may be acting), any Issuer, any
Agent or any Lender or any other Person, whether in connection with this
Agreement, the transactions contemplated herein or any unrelated transaction
(including any underlying transaction between any Borrower or any Subsidiaries
of such Borrower and the beneficiary for which any Letter of Credit was
procured);
(v)    the lack of power or authority of any signer of (or any defect in or
forgery of any signature or endorsement on) or the form of or lack of validity,
sufficiency, accuracy, enforceability or genuineness of any draft, demand,
instrument, certificate or other document presented under or in connection with
any Letter of Credit, or any fraud or alleged fraud in connection with any
Letter of Credit, or the transport of any property or provision of services
relating to a Letter of Credit, in each case even if any Issuer or any of such
Issuer's Affiliates has been notified thereof;
(vi)    payment by any Issuer under any Letter of Credit against presentation of
a demand, draft or certificate or other document which is forged or does not
fully comply with the terms of such Letter of Credit (provided that the
foregoing shall not excuse such Issuer from any obligation under the terms of
any applicable Letter of Credit to require the presentation of documents that on
their face appear to satisfy any applicable requirements for drawing under such
Letter of Credit prior to honoring or paying any such draw);

92

--------------------------------------------------------------------------------




(vii)    the solvency of, or any acts or omissions by, any beneficiary of any
Letter of Credit, or any other Person having a role in any transaction or
obligation relating to a Letter of Credit, or the existence, nature, quality,
quantity, condition, value or other characteristic of any property or services
relating to a Letter of Credit;
(viii)    any failure by any Issuer or any of such Issuer's Affiliates to issue
any Letter of Credit in the form requested by Applicable Borrowing Agent, unless
the Applicable Agent and such Issuer have each received written notice from
Applicable Borrowing Agent of such failure within three (3) Business Days after
such Issuer shall have furnished Applicable Agent and Applicable Borrowing Agent
a copy of such Letter of Credit and such error is material and no drawing has
been made thereon prior to receipt of such notice;
(ix)    the occurrence of any Material Adverse Effect;
(x)    any breach of this Agreement or any Other Document by any party thereto;
(xi)    the occurrence or continuance of an insolvency proceeding or Insolvency
Event with respect to any Loan Party;
(xii)    the fact that a Default or an Event of Default shall have occurred and
be continuing;
(xiii)    the fact that the Term shall have expired or this Agreement or the
obligations of the Lenders to make Advances have been terminated; and
(xiv)    any other circumstance or happening whatsoever, whether or not similar
to any of the foregoing.
2.18    Liability for Acts and Omissions.
(a)    As between Borrowers and Issuers, Swing Loan Lenders, Agents and Lenders,
each Borrower assumes all risks of the acts and omissions of, or misuse of the
Letters of Credit by, the respective beneficiaries of such Letters of Credit. In
furtherance and not in limitation of the foregoing, no Issuer shall be
responsible for: (i) the form, validity, sufficiency, accuracy, genuineness or
legal effect of any document submitted by any party in connection with the
application for an issuance of any such Letter of Credit, even if it should in
fact prove to be in any or all respects invalid, insufficient, inaccurate,
fraudulent or forged (even if such Issuer or any of its Affiliates shall have
been notified thereof); (ii) the validity or sufficiency of any instrument
transferring or assigning or purporting to transfer or assign any such Letter of
Credit or the rights or benefits thereunder or proceeds thereof, in whole or in
part, which may prove to be invalid or ineffective for any reason; (iii) the
failure of the beneficiary of any such Letter of Credit, or any other party to
which such Letter of Credit may be transferred, to comply fully with any
conditions required in order to draw upon such Letter of Credit or any other
claim of any Borrower against any beneficiary of such Letter of Credit, or any
such transferee, or any dispute

93

--------------------------------------------------------------------------------




between or among any Borrower and any beneficiary of any Letter of Credit or any
such transferee; (iv) errors, omissions, interruptions or delays in transmission
or delivery of any messages, by mail, cable, facsimile, telex or otherwise,
whether or not they be in cipher; (v) errors in interpretation of technical
terms; (vi) any loss or delay in the transmission or otherwise of any document
required in order to make a drawing under any such Letter of Credit or of the
proceeds thereof; (vii) the misapplication by the beneficiary of any such Letter
of Credit of the proceeds of any drawing under such Letter of Credit; or
(viii) any consequences arising from causes beyond the control of such Issuer,
including any Governmental Acts, and none of the above shall affect or impair,
or prevent the vesting of, any of such Issuer's rights or powers hereunder.
Nothing in the preceding sentence shall relieve any Issuer from liability for
such Issuer's gross negligence or willful misconduct (as determined by a court
of competent jurisdiction in a final non-appealable judgment) in connection with
actions or omissions described in such clauses (i) through (viii) of such
sentence. In no event shall any Issuer or any Issuer's Affiliates be liable to
any Borrower for any indirect, consequential, incidental, punitive, exemplary or
special damages or expenses (including without limitation attorneys' fees), or
for any damages resulting from any change in the value of any property relating
to a Letter of Credit.
(b)    Without limiting the generality of the foregoing, each Issuer and each of
its Affiliates: (i) may rely on any oral or other communication believed in good
faith by such Issuer or such Affiliate to have been authorized or given by or on
behalf of the applicant for a Letter of Credit; (ii) may honor any presentation
if the documents presented appear on their face substantially to comply with the
terms and conditions of the relevant Letter of Credit; (iii) may honor a
previously dishonored presentation under a Letter of Credit, whether such
dishonor was pursuant to a court order, to settle or compromise any claim of
wrongful dishonor, or otherwise, and shall be entitled to reimbursement to the
same extent as if such presentation had initially been honored, together with
any interest paid by such Issuer or its Affiliates; (iv) may honor any drawing
that is payable upon presentation of a statement advising negotiation or
payment, upon receipt of such statement (even if such statement indicates that a
draft or other document is being delivered separately), and shall not be liable
for any failure of any such draft or other document to arrive, or to conform in
any way with the relevant Letter of Credit; (v) may pay any paying or
negotiating bank claiming that it rightfully honored under the laws or practices
of the place where such bank is located; and (vi) may settle or adjust any claim
or demand made on such Issuer or its Affiliate in any way related to any order
issued at the applicant's request to an air carrier, a letter of guarantee or of
indemnity issued to a steamship agent or carrier or any document or instrument
of like import (each an "Order") and honor any drawing in connection with any
Letter of Credit that is the subject of such Order, notwithstanding that any
drafts or other documents presented in connection with such Letter of Credit
fail to conform in any way with such Letter of Credit.
(c)    In furtherance and extension and not in limitation of the specific
provisions set forth above, any action taken or omitted by any Issuer under or
in connection with the Letters of Credit issued by it or any documents and
certificates delivered thereunder, if taken or omitted in good faith and without
gross negligence (as determined by a court of competent jurisdiction in a final
non-appealable judgment), shall not put such Issuer under any resulting
liability to any Borrower, any Agent or any Lender.

94

--------------------------------------------------------------------------------




2.19    Mandatory Prepayments.
(a)    Subject to Section 7.1 hereof, when any Loan Party sells or otherwise
disposes of (i) any Collateral other than Inventory in the Ordinary Course of
Business or (ii) any other property in connection with a Sale and Leaseback
Transaction, in either case with a value in excess of $1,000,000, such Loan
Party shall repay the Advances under the relevant Facility in an amount equal to
the net proceeds of such sale (i.e., gross proceeds less the reasonable direct
costs of such sales or other dispositions), such repayments to be made promptly
but in no event more than one (1) Business Day following receipt of such net
proceeds, and until the date of payment, such proceeds shall be held in trust
for the Applicable Agent. The foregoing shall not be deemed to be implied
consent to any such sale otherwise prohibited by the terms and conditions
hereof. Such repayments shall be applied to outstanding Advances under the
relevant Facility (including cash collateralization of all Obligations relating
to any outstanding Letters of Credit in accordance with the provisions of
Section 3.2(b); provided, however that if no Default or Event of Default has
occurred and is continuing, such repayments shall be applied to cash
collateralize any Obligations related to outstanding Letters of Credit last) in
such order as the Applicable Agent may determine, subject to the relevant
Borrowers' ability to reborrow Revolving Advances in accordance with the terms
hereof.
(b)    In the event of the issuance of any Equity Interests by or capital
contributions to any Loan Party, such Loan Party shall, no later than ten (10)
Business Days after the receipt by such Loan Party of the net cash proceeds of
any issuance of Equity Interests, repay the Advances under the relevant
Facility, in an amount equal to fifty percent (50%) of such net cash proceeds in
the case of an issuance of Equity Interests by or capital contribution to any
Loan Party. Such repayments will be applied in the same manner as set forth in
Section 11.5.
(c)    All proceeds received by any Loan Party or any Agent (i) under any
insurance policy on account of damage or destruction of any assets or property
of any Loan Party, or (ii) as a result of any taking or condemnation of any
assets or property, not permitted to be retained by Loan Parties pursuant to
Section 6.7, shall be applied in accordance with Section 6.7 hereof.
(d)    If on any Computation Date the aggregate principal amount of:
(i)    US-Canada Revolving Advances plus US-Canada Swing Loans outstanding at
any time exceeds the lesser of (a) the Maximum US-Canada Revolving Advance
Amount less the aggregate Maximum Undrawn Amount of all issued and outstanding
US-Canada Letters of Credit or (b) the US-Canada Formula Amount (without
deduction of US-Canada Swing Loans;
(ii)    European Revolving Advances plus European Swing Loans outstanding at any
time exceeds the lesser of (a) the Maximum European Revolving Advance Amount
less the aggregate Maximum Undrawn Amount of all issued and outstanding European
Letters of Credit and (b) the European Formula Amount (without deduction of
European Swing Loans);

95

--------------------------------------------------------------------------------




(iii)    English Revolving Advances plus English Swing Loans outstanding at any
time exceeds the lesser of (a) the Maximum English Revolving Advance Amount less
the aggregate Maximum Undrawn Amount of all issued and outstanding English
Letters of Credit and (b) the English Formula Amount (without deduction of
English Swing Loans); or
(iv)    French Revolving Advances plus French Swing Loans outstanding at any
time exceeds the lesser of (a) the Maximum French Revolving Advance Amount less
the aggregate Maximum Undrawn Amount of all issued and outstanding French
Letters of Credit and (b) the French Formula Amount (without deduction of French
Swing Loans),
in each case as a result of a change in exchange rates between one (1) or more
Optional currencies and Dollars, then the Agent shall notify the Borrowing Agent
of the same. The Borrowers shall pay or prepay (subject to Borrowers' indemnity
obligations under Section 2.2(g)) within one (1) Business Day after receiving
such notice such that the aggregate principal amount of:
(w)    US-Canada Revolving Advances plus US-Canada Swing Loans outstanding shall
not exceed the lesser of (a) the Maximum US-Canada Revolving Advance Amount less
the aggregate Maximum Undrawn Amount of all issued and outstanding US-Canada
Letters of Credit or (b) the US-Canada Formula Amount (without deduction of
US-Canada Swing Loans); or
(x)    European Revolving Advances plus European Swing Loans outstanding shall
not exceed the lesser of (a) the Maximum European Revolving Advance Amount less
the aggregate Maximum Undrawn Amount of all issued and outstanding European
Letters of Credit and (b) the European Formula Amount (without deduction of
European Swing Loans);
(y)    English Revolving Advances plus English Swing Loans outstanding shall not
exceed the lesser of (a) the Maximum English Revolving Advance Amount less the
aggregate Maximum Undrawn Amount of all issued and outstanding English Letters
of Credit and (b) the English Formula Amount (without deduction of English Swing
Loans); or
(z)    French Revolving Advances plus French Swing Loans outstanding shall not
exceed the lesser of (a) the Maximum French Revolving Advance Amount less the
aggregate Maximum Undrawn Amount of all issued and outstanding French Letters of
Credit and (b) the French Formula Amount (without deduction of French Swing
Loans),
in each case after giving effect to such payments or prepayments.
2.20    Use of Proceeds.
(a)    Borrowers shall apply the proceeds of Advances to (i) pay fees and
expenses relating to this transaction, (ii) to repay indebtedness of the
European Loan Parties, (iii) provide for Borrowers' working capital needs and
reimburse drawings under Letters of Credit and (iv) in

96

--------------------------------------------------------------------------------




the European Agent's discretion during a European Dominion Period or at any time
at which it considers (acting reasonably) that the Collateral of a French
Borrower may be at risk, the European Agent may request that the proceeds of the
French Revolving Advances shall be used by the relevant French Borrower to pay
all outstanding amounts (if any) payable at that time to all RoT Suppliers.
Following such payment, the relevant French Borrower will use the remaining
proceeds of French Revolving Advances in accordance with (i) to (iii) above.
(b)    Without limiting the generality of Section 2.20(a) above, none of
Borrowers, Guarantors or any other Person which may in the future become party
to this Agreement or the Other Documents as a Borrower or Guarantor, intends to
use nor shall use any portion of the proceeds of the Advances, directly or
indirectly, for any purpose in violation of Applicable Law.
2.21    Defaulting Lender.
(a)    Notwithstanding anything to the contrary contained herein, in the event
any Lender is a Defaulting Lender, all rights and obligations hereunder of such
Defaulting Lender and of the other parties hereto shall be modified to the
extent of the express provisions of this Section 2.21 so long as such Lender is
a Defaulting Lender.
(b)    (i) except as otherwise expressly provided for in this Section 2.21,
Revolving Advances under each Facility shall be made pro rata from Lenders
holding Revolving Commitments under such Facility which are not Defaulting
Lenders based on their respective Revolving Commitment Percentages under such
Facility, and no Revolving Commitment Percentage of any Lender or any pro rata
share of any Revolving Advances required to be advanced by any Lender shall be
increased as a result of any Lender being a Defaulting Lender. Amounts received
in respect of principal of any type of Revolving Advances under any Facility
shall be applied to reduce such type of Revolving Advances of each Lender (other
than any Defaulting Lender) holding a Revolving Commitment under such Facility
in accordance with their Revolving Commitment Percentages under such Facility;
provided, that, Applicable Agent shall not be obligated to transfer to a
Defaulting Lender any payments received by such Applicable Agent for such
Defaulting Lender's benefit, nor shall a Defaulting Lender be entitled to the
sharing of any payments hereunder (including any principal, interest or fees).
Amounts payable to a Defaulting Lender shall instead be paid to or retained by
Applicable Agent. Applicable Agent may hold and, in its discretion, re-lend to
the applicable Borrowers under the applicable Facility the amount of such
payments received or retained by it for the account of such Defaulting Lender.
(ii)    Fees pursuant to Section 3.3 hereof shall cease to accrue in favor of
such Defaulting Lender.
(iii)    if under any Facility any Swing Loans are outstanding or any Letter of
Credit Obligations (or drawings under any Letter of Credit for which the
applicable Issuer has not been reimbursed) are outstanding or exist at the time
any such Lender holding a Revolving Commitment becomes a Defaulting Lender under
such Facility, then:

97

--------------------------------------------------------------------------------




(A)    the Defaulting Lender's Participation Commitment in such outstanding
Swing Loans and of the Maximum Undrawn Amount of all outstanding Letters of
Credit under such Facility shall be reallocated among the Non-Defaulting Lenders
holding Revolving Commitments under such Facility in proportion to the
respective Revolving Commitment Percentages of such Non-Defaulting Lenders to
the extent (but only to the extent) that (x) such reallocation does not cause
the aggregate sum of outstanding Revolving Advances under such Facility made by
any such Non-Defaulting Lender holding a Revolving Commitment under such
Facility plus such Lender's reallocated Participation Commitment in outstanding
Swing Loans under such Facility plus such Lender's reallocated Participation
Commitment in the aggregate Maximum Undrawn Amount of all outstanding Letters of
Credit under such Facility to exceed the applicable Revolving Commitment Amount
under such Facility of any such Non-Defaulting Lender, and (y) no Default or
Event of Default has occurred and is continuing at such time;
(B)    if the reallocation described in clause (A) above cannot, or can only
partially, be effected, the applicable Borrowers shall within one Business Day
following notice by the Applicable Agent (x) first, prepay any outstanding Swing
Loans under such Facility that cannot be reallocated, and (y) second, cash
collateralize for the benefit of the applicable Issuer, such Borrowers'
obligations corresponding to such Defaulting Lender's Participation Commitment
in the Maximum Undrawn Amount of all Letters of Credit (after giving effect to
any partial reallocation pursuant to clause (A) above) under such Facility in
accordance with Section 3.2(b) for so long as such Obligations are outstanding;
(C)    if the applicable Borrowers cash collateralize any portion of such
Defaulting Lender's Participation Commitment in the Maximum Undrawn Amount of
all Letters of Credit under such Facility pursuant to clause (B) above, such
Borrowers shall not be required to pay any fees to such Defaulting Lender
pursuant to Section 3.2(a) with respect to such Defaulting Lender's Revolving
Commitment Percentage of Maximum Undrawn Amount of all Letters of Credit under
such Facility during the period such Defaulting Lender's Participation
Commitment in the Maximum Undrawn Amount of all Letters of Credit under such
Facility are cash collateralized;
(D)    if the Defaulting Lender's Participation Commitment in the Maximum
Undrawn Amount of all Letters of Credit under such Facility is reallocated
pursuant to clause (A) above, then the fees payable to the Lenders holding
Revolving Commitments under such Facility pursuant to Section 3.2(a) shall be
adjusted and reallocated to the Non-Defaulting Lenders holding Revolving
Commitments under such Facility in accordance with such reallocation; and

98

--------------------------------------------------------------------------------




(E)    if all or any portion of such Defaulting Lender's Participation
Commitment in the Maximum Undrawn Amount of all Letters of Credit under such
Facility is neither reallocated nor cash collateralized pursuant to
clauses (A) or (B) above, then, without prejudice to any rights or remedies of
the applicable Issuer or any other Lender under such Facility hereunder, all
Letter of Credit Fees payable under Section 3.2(a) with respect to such
Defaulting Lender's Revolving Commitment Percentage of the Maximum Undrawn
Amount of all Letters of Credit under such Facility shall be payable to the
applicable Issuer (and not to such Defaulting Lender) until (and then only to
the extent that) such applicable Participation Commitment in the Maximum Undrawn
Amount of all Letters of Credit under such Facility is reallocated and/or cash
collateralized; and
(iv)    so long as any Lender holding a Revolving Commitment is a Defaulting
Lender under any Facility, applicable Swing Loan Lender shall not be required to
fund any Swing Loans under such Facility and the applicable Issuer shall not be
required to issue, amend or increase any Letter of Credit under such Facility,
unless such Issuer is satisfied that the related exposure and the Defaulting
Lender's Participation Commitment in the Maximum Undrawn Amount of all Letters
of Credit under such Facility and all Swing Loans under such Facility (after
giving effect to any such issuance, amendment, increase or funding) will be
fully allocated to Non-Defaulting Lenders holding Revolving Commitments under
such Facility and/or cash collateral for such Letters of Credit under such
Facility will be provided by the applicable Borrowers in accordance with
clause (A) and (B) above, and participating interests in any newly made Swing
Loan under such Facility or any newly issued or increased Letter of Credit under
such Facility shall be allocated among Non-Defaulting Lenders under such
Facility in a manner consistent with Section 2.21(b)(iii)(A) above (and such
Defaulting Lender shall not participate therein).
(c)    A Defaulting Lender shall not be entitled to give instructions to any
Agent or to approve, disapprove, consent to or vote on any matters relating to
this Agreement and the Other Documents, and all amendments, waivers and other
modifications of this Agreement and the Other Documents may be made without
regard to a Defaulting Lender and, for purposes of the definition of "European
Required Lenders" and "US-Canada Required Lenders", a Defaulting Lender shall
not be deemed to be a Lender, to have any outstanding Advances or a Revolving
Commitment Percentage.
(d)    Other than as expressly set forth in this Section 2.21, the rights and
obligations of a Defaulting Lender (including the obligation to indemnify any
Agent) and the other parties hereto shall remain unchanged. Nothing in this
Section 2.21 shall be deemed to release any Defaulting Lender from its
obligations under this Agreement and the Other Documents, shall alter such
obligations, shall operate as a waiver of any default by such Defaulting Lender
hereunder, or shall prejudice any rights which any Borrower, any Agent or any
Lender may have against any Defaulting Lender as a result of any default by such
Defaulting Lender hereunder.

99

--------------------------------------------------------------------------------




(e)    In the event that the Agents, the Borrowers, Swing Loan Lenders and each
Issuer agree in writing that a Defaulting Lender has adequately remedied all
matters that caused such Lender to be a Defaulting Lender, then the Applicable
Agent will so notify the parties hereto, and, if such cured Defaulting Lender is
a Lender holding a Revolving Commitment under any Facility, then Participation
Commitments of the Lenders holding Revolving Commitments (including such cured
Defaulting Lender) under such Facility of the Swing Loans and Maximum Undrawn
Amount of all outstanding Letters of Credit under such Facility shall be
reallocated to reflect the inclusion of such Lender's Revolving Commitment under
such Facility, and on such date such Lender shall purchase at par such of the
Revolving Advances of the other Lenders under such Facility as the Applicable
Agent shall determine may be necessary in order for such Lender to hold such
Revolving Advances under such Facility in accordance with its Revolving
Commitment Percentage under such Facility.
(f)    If any Swing Loan Lender or any Issuer has a good faith belief that any
Lender holding a Revolving Commitment under any applicable Facility has
defaulted in fulfilling its obligations under one or more other agreements in
which such Lender commits to extend credit, such Swing Loan Lender shall not be
required to fund any Swing Loans and such Issuer shall not be required to issue,
amend or increase any Letter of Credit, unless such Swing Loan Lender or such
Issuer, as the case may be, shall have entered into arrangements with Borrowers
or such Lender, satisfactory to such Swing Loan Lender or such Issuer, as the
case may be, to defease any risk to it in respect of such Lender hereunder.
2.22    Payment of Obligations. Applicable Agent may charge to the applicable
Borrowers' Account as a Revolving Advance under the applicable Facility or, at
the discretion of the applicable Swing Loan Lender, as a Swing Loan under such
Facility (i) all payments with respect to any of the Obligations required
hereunder (including without limitation principal payments, payments of
interest, payments of Letter of Credit Fees and all other fees provided for
hereunder and payments under Sections 16.5 and 16.9) as and when each such
payment shall become due and payable (whether as regularly scheduled, upon or
after acceleration, upon maturity or otherwise), (ii) without limiting the
generality of the foregoing clause (i), (a) all amounts expended by Applicable
Agent or any Lender under such Facility pursuant to Sections 4.2 or 4.3 hereof
or any corresponding provision in any Other Document and (b) all expenses which
Applicable Agent incurs in connection with the forwarding of Advance proceeds
and the establishment and maintenance of any Blocked Accounts or Depository
Accounts as provided for in Section 4.8(h), and (iii) any sums expended by
Applicable Agent or any Lender under such Facility due to any Borrower's failure
to perform or comply with its obligations under this Agreement or any Other
Document including any Borrower's obligations under Sections 3.3, 3.4, 4.4, 4.7,
6.4, 6.7, 6.8 and 6.9 hereof, any corresponding provision in any Other Document,
and all amounts so charged shall be added to the Obligations and shall be
secured by the Collateral. To the extent Revolving Advances under any Facility
are not actually funded by the other Lenders under such Facility in respect of
any such amounts so charged, all such amounts so charged shall be deemed to be
Revolving Advances made by and owing to Applicable Agent and Applicable Agent
shall be entitled to all rights (including accrual of interest) and remedies of
a Lender under this Agreement and the Other Documents with respect to such
Revolving Advances.

100

--------------------------------------------------------------------------------




2.23    Increase in US-Canada Maximum Revolving Advance Amount.
(a)    The US-Canada Borrowers may, at any time prior to the second (2nd)
anniversary of the Closing Date, request that the US-Canada Maximum Revolving
Advance Amount be increased by (1) one or more of the current US-Canada Lenders
increasing their US-Canada Revolving Commitment Amount (any current US-Canada
Lender which elects to increase its US-Canada Revolving Commitment Amount shall
be referred to as a "US-Canada Increasing Lender") or (2) one or more new
lenders (each a "US-Canada New Lender") joining this Agreement and providing a
US-Canada Revolving Commitment Amount hereunder, subject to the following terms
and conditions:
(i)    No current US-Canada Lender shall be obligated to increase its US-Canada
Revolving Commitment Amount and any increase in the US-Canada Revolving
Commitment Amount by any current US-Canada Lender shall be in the sole
discretion of such current US-Canada Lender;
(ii)    US-Canada Borrowers may not request the addition of a US-Canada New
Lender unless (and then only to the extent that) there is insufficient
participation on behalf of the existing US-Canada Lenders in the increased
US-Canada Revolving Commitments being requested by US-Canada Borrowers;
(iii)    There shall exist no Event of Default or Default on the effective date
of such increase after giving effect to such increase;
(iv)    After giving effect to such increase, the US-Canada Maximum Revolving
Advance Amount shall not exceed $125,000,000;
(v)    US-Canada Borrowers may not request an increase in the US-Canada Maximum
Revolving Advance Amount under this Section 2.23 more than three (3) times
during the Term, and no single such increase in the US-Canada Maximum Revolving
Advance Amount shall be for an amount less than $10,000,000;
(vi)    The US-Canada Borrowers shall deliver to Agent on or before the
effective date of such increase the following documents in form and substance
satisfactory to Agent: (1) certifications of their corporate secretaries with
attached resolutions certifying that the increase in the US-Canada Revolving
Commitment Amounts has been approved by such US-Canada Borrowers,
(2) certificate dated as of the effective date of such increase certifying that
no Default or Event of Default shall have occurred and be continuing and
certifying that the representations and warranties made by each US-Canada
Borrower herein and in the Other Documents are true and complete in all respects
with the same force and effect as if made on and as of such date (except to the
extent any such representation or warranty expressly relates only to any earlier
and/or specified date), (3) such other agreements, instruments and information
(including supplements or modifications to this Agreement and/or the Other
Documents executed by US-Canada Borrowers) as Agent reasonably deems necessary
in order to document the increase to the US-Canada Maximum Revolving Advance
Amount and to protect,

101

--------------------------------------------------------------------------------




preserve and continue the perfection and priority of the liens, security
interests, rights and remedies of Agents and Lenders hereunder and under the
Other Documents in light of such increase, and (4) an opinion of counsel in form
and substance satisfactory to Agent which shall cover such matters related to
such increase as Agent may reasonably require and each US-Canada Borrower hereby
authorizes and directs such counsel to deliver such opinions to Agents and
Lenders;
(vii)    The US-Canada Borrowers shall execute and deliver (1) to each US-Canada
Increasing Lender a replacement Note reflecting the new amount of such US-Canada
Increasing Lender's US-Canada Revolving Commitment Amount after giving effect to
the increase (and the prior Note issued to such Increasing Lender shall be
deemed to be cancelled) and (2) to each US-Canada New Lender a Note reflecting
the amount of such US-Canada New Lender's Revolving Commitment Amount;
(viii)    Any US-Canada New Lender shall be subject to the approval of Borrower,
Agent and Issuer under the US-Canada Facility;
(ix)    Each US-Canada Increasing Lender shall confirm its agreement to increase
its US-Canada Revolving Commitment Amount pursuant to an acknowledgement in a
form acceptable to Agent, signed by it and each US-Canada Borrower and delivered
to Agent at least five (5) days before the effective date of such increase; and
(x)    Each US-Canada New Lender shall execute a lender joinder in substantially
the form of Exhibit 2.22 pursuant to which such US-Canada New Lender shall join
and become a party to this Agreement and the Other Documents with a US-Canada
Revolving Commitment Amount as set forth in such lender joinder.
(b)    On the effective date of such increase, (i) the US-Canada Borrowers shall
repay all US-Canada Revolving Advances then outstanding, subject to Borrowers'
obligations under Sections 3.7, 3.9, or 3.10; provided that subject to the other
conditions of this Agreement, the Borrowing Agent may request new US-Canada
Revolving Advances on such date and (ii) the US-Canada Revolving Commitment
Percentages of all of the US-Canada Lenders holding a US-Canada Revolving
Commitment (including each US-Canada Increasing Lender and/or US-Canada New
Lender) shall be recalculated such that each such US-Canada Lender's Revolving
Commitment Percentage is equal to (x) the US-Canada Revolving Commitment Amount
of such US-Canada Lender divided by (y) the aggregate of the Revolving
Commitment Amounts of all US-Canada Lenders. Each of the US-Canada Lenders shall
participate in any new US-Canada Revolving Advances made on or after such date
in accordance with their respective US-Canada Revolving Commitment Percentages
after giving effect to the increase in the US-Canada Maximum Revolving Advance
Amount and recalculation of the US-Canada Revolving Commitment Percentages
contemplated by this Section 2.23.
(c)    On the effective date of such increase, each Increasing Lender shall be
deemed to have purchased an additional/increased participation in, and each
US-Canada New Lender will be deemed to have purchased a new participation in,
each then outstanding US-Canada Letter of

102

--------------------------------------------------------------------------------




Credit and each drawing thereunder and each then outstanding US-Canada Swing
Loan in an amount equal to such US-Canada Lender's Revolving Commitment
Percentage (as calculated pursuant to Section 2.23(b) above) of the US-Canada
Maximum Undrawn Amount of each such US-Canada Letter of Credit (as in effect
from time to time) and the amount of each drawing and of each such US-Canada
Swing Loan, respectively. As necessary to effectuate the foregoing, each
existing US-Canada Lender holding a US-Canada Revolving Commitment Percentage
that is not a US-Canada Increasing Lender shall be deemed to have sold to each
applicable US-Canada Increasing Lender and/or US-Canada New Lender, as
necessary, a portion of such existing US-Canada Lender's participations in such
outstanding US-Canada Letters of Credit and drawings and such outstanding
US-Canada Swing Loans such that, after giving effect to all such purchases and
sales, each US-Canada Lender holding a US-Canada Revolving Commitment (including
each US-Canada Increasing Lender and/or US-Canada New Lender) shall hold a
participation in all US-Canada Letters of Credit (and drawings thereunder) and
all US-Canada Swing Loans in accordance with their respective US-Canada
Revolving Commitment Percentages (as calculated pursuant to Section 2.23(b)
above).
(d)    On the effective date of such increase, US-Canada Borrowers shall pay all
costs and expenses incurred by Agent and by each US-Canada Increasing Lender and
US-Canada New Lender in connection with the negotiations regarding, and the
preparation, negotiation, execution and delivery of all agreements and
instruments executed and delivered by any of Agent, US-Canada Borrowers and/or
US-Canada Increasing Lenders and US-Canada New Lenders in connection with, such
increase (including all fees for any supplemental or additional public filings
of any Other Documents necessary to protect, preserve and continue the
perfection and priority of the liens, security interests, rights and remedies of
Agents and Lenders hereunder and under the Other Documents in light of such
increase).
2.24    Maximum US-Canada Revolving Advance Amount. The US-Canada Borrowers
shall have the right at any time and from time to time upon five (5) Business
Days' prior written notice to the Agent to permanently reduce the US-Canada
Maximum Revolving Advance Amount, in whole multiples of $1,000,000 of principal,
or terminate the Lenders' commitments to make US-Canada Advances without penalty
or premium, except as hereinafter set forth, provided that any such reduction or
termination shall be accompanied by (a) the payment in full of any commitment
fee described in Section 3.3, then accrued on the amount of such reduction or
termination, (b) the payment in full of any amounts owing pursuant to
Section 2.2(g) hereof, and (c) prepayment of the US-Canada Revolving Credit
Notes, together with the full amount of interest accrued on the principal sum to
be prepaid (and all amounts referred to in Article 3 hereof), to the extent that
the aggregate amount thereof then outstanding exceeds the US-Canada Maximum
Revolving Advance Amount as so reduced or terminated. From the effective date of
any such reduction or termination the obligations of US-Canada Borrowers to pay
the commitment fee pursuant to Section 3.3 shall correspondingly be reduced or
cease.
2.25    Increase in Maximum European Revolving Advance Amount.
(a)    The European Borrowers may, at any time prior to the second (2nd)
anniversary of the Closing Date, request that the Maximum English Revolving
Advance Amount and/or

103

--------------------------------------------------------------------------------




Maximum French Revolving Advance Amount, be increased by (1) one or more of the
current European Lenders increasing their English Revolving Commitment Amount
and/or French Revolving Commitment Amount (as applicable) (any current European
Lender which elects to increase its English Revolving Commitment Amount and/or
French Revolving Commitment Amount shall be referred to as a "European
Increasing Lender") or (2) one or more new lenders (each a "European New
Lender", with a European New Lender with respect to the English Facility being
an "English New Lender" and a European New Lender with respect to the French
Facility being a "French New Lender") joining this Agreement and providing a
English Revolving Commitment Amount and/or French Revolving Commitment Amount
hereunder, subject to the following terms and conditions:
(i)    No current European Lender shall be obligated to increase its English
Revolving Commitment Amount and/or French Revolving Commitment Amount and any
increase in the English Revolving Commitment Amount and/or French Revolving
Commitment Amount by any current European Lender shall be in the sole discretion
of such current European Lender;
(ii)    European Borrowers may not request the addition of a European New Lender
unless (and then only to the extent that) there is insufficient participation on
behalf of the existing European Lenders in the increased English Revolving
Commitments and/or French Revolving Commitments being requested by European
Borrowers;
(iii)    There shall exist no Event of Default or Default on the effective date
of such increase after giving effect to such increase;
(iv)    After giving effect to such increase, the Maximum European Revolving
Advance Amount shall not exceed Forty Million and 00/100 Dollars
($40,000,000.00), the Maximum English Revolving Advance Amount shall not exceed
Twenty Million and 00/100 Dollars ($20,000,000) and the Maximum English
Revolving Advance Amount shall not exceed Twenty Million and 00/100 Dollars
($20,000,000);
(v)    European Borrowers may not request an increase in the Maximum English
Revolving Advance Amount or Maximum French Revolving Advance Amount under this
Section 2.25 more than three (3) times during the Term, and no single such
increase in the Maximum English Revolving Advance Amount or Maximum French
Revolving Advance Amount shall be for an amount less than Three Million and
00/100 Dollars ($3,000,000.00)
(vi)    The European Borrowers shall deliver to the European Agent on or before
the effective date of such increase the following documents in form and
substance satisfactory to the European Agent: (1) certifications of their
corporate secretaries with attached resolutions certifying that the increase in
the English Revolving Commitment Amounts and/or French Revolving Commitment
Amounts has been approved by such European Borrowers, (2) certificate dated as
of the effective date of such increase certifying that no Default or Event of
Default shall have occurred and be continuing and

104

--------------------------------------------------------------------------------




certifying that the representations and warranties made by each European
Borrower herein and in the Other Documents are true and complete in all respects
with the same force and effect as if made on and as of such date (except to the
extent any such representation or warranty expressly relates only to any earlier
and/or specified date), (3) such other agreements, instruments and information
(including supplements or modifications to this Agreement and/or the Other
Documents executed by European Borrowers) as European Agent reasonably deems
necessary in order to document the increase to the Maximum English Revolving
Advance Amount or the Maximum French Revolving Advance Amount (as applicable)
and to protect, preserve and continue the perfection and priority of the liens,
security interests, rights and remedies of Agents and Lenders hereunder and
under the Other Documents in light of such increase, and (4) an opinion of
counsel in form and substance satisfactory to the European Agent which shall
cover such matters related to such increase as European Agent may reasonably
require and each European Borrower hereby authorizes and directs such counsel to
deliver such opinions to Agents and Lenders;
(vii)    The European Borrowers shall execute and deliver (1) to each European
Increasing Lender a replacement Note reflecting the new amount of such European
Increasing Lender's English Revolving Commitment Amount and/or French Revolving
Commitment Amount after giving effect to the increase (and the prior Note issued
to such Increasing Lender shall be deemed to be cancelled) and (2) to each
European New Lender a Note reflecting the amount of such European New Lender's
English Revolving Commitment Amount and/or French Revolving Commitment Amount
(as applicable);
(viii)    Any European New Lender shall be subject to the approval of the Agent,
European Agent and Issuer under the English Facility and/or the French Facility
(as applicable), provided further that any French New Lender must be a French
Qualifying Lender;
(ix)    Each European Increasing Lender shall confirm its agreement to increase
its English Revolving Commitment Amount and/or French Revolving Commitment
Amount pursuant to an acknowledgement in a form acceptable to the Agent, signed
by it and each European Borrower and delivered to the European Agent at least
five (5) days before the effective date of such increase; and
(x)    Each European New Lender shall execute a lender joinder in form and
substance satisfactory to Agent and European Agent pursuant to which such
European New Lender shall join and become a party to this Agreement and the
Other Documents with an English Revolving Commitment Amount and/or French
Revolving Commitment Amount (as applicable) as set forth in such lender joinder.
(b)    On the effective date of such increase, (i) the European Borrowers shall
repay all European Revolving Advances then outstanding, subject to the European
Borrowers' obligations under Section 3.7, 3.9, or 3.10; provided that subject to
the other conditions of this Agreement, the European Borrowing Agent may request
new European Revolving Advances on such date and (ii):

105

--------------------------------------------------------------------------------




(A)    the English Revolving Commitment Percentages of all of the English
Lenders holding an English Revolving Commitment (including each English
Increasing Lender and/or English New Lender) shall be recalculated such that
each such English Lender's Revolving Commitment Percentage is equal to (x) the
English Revolving Commitment Amount of such English Lender divided by (y) the
aggregate of the English Revolving Commitment Amounts of all English Lenders;
and
(B)    the French Revolving Commitment Percentages of all of the French Lenders
holding a French Revolving Commitment (including each French Increasing Lender
and/or French New Lender) shall be recalculated such that each such French
Lender's Revolving Commitment Percentage is equal to (x) the French Revolving
Commitment Amount of such French Lender divided by (y) the aggregate of the
French Revolving Commitment Amounts of all French Lenders
Each of the European Lenders shall participate in any new European Revolving
Advances made on or after such date in accordance with their respective European
Revolving Commitment Percentages after giving effect to the increase in the
Maximum English Revolving Advance Amount and/or Maximum French Revolving Advance
Amount and recalculation of the European Revolving Commitment Percentages
contemplated by this Section 2.25.
(c)    On the effective date of such increase:
(i)    each English Increasing Lender shall be deemed to have purchased an
additional/increased participation in, and each English New Lender will be
deemed to have purchased a new participation in, each then outstanding English
Letter of Credit and each drawing thereunder and each then outstanding English
Swing Loan in an amount equal to such English Lender's English Revolving
Commitment Percentage (as calculated pursuant to Section 2.25(b) above) of the
Maximum Undrawn Amount of each such English Letter of Credit (as in effect from
time to time) and the amount of each drawing and of each such English Swing
Loan, respectively; and
(ii)    each French Increasing Lender shall be deemed to have purchased an
additional/increased participation in, and each French New Lender will be deemed
to have purchased a new participation in, each then outstanding French Letter of
Credit and each drawing thereunder and each then outstanding French Swing Loan
in an amount equal to such French Lender's French Commitment Percentage (as
calculated pursuant to Section 2.25(b) above) of the Maximum Undrawn Amount of
each such French Letter of Credit (as in effect from time to time) and the
amount of each drawing and of each such French Swing Loan, respectively.
As necessary to effectuate the foregoing, each existing European Lender holding
a European Revolving Commitment Percentage that is not an European Increasing
Lender shall be deemed to have sold to each applicable European Increasing
Lender and/or European New Lender, as necessary, a portion of such existing
European Lender's participations in such outstanding European Letters of Credit
and drawings and such outstanding European Swing Loans such that, after giving
effect to all such purchases and sales, each European Lender

106

--------------------------------------------------------------------------------




holding a European Revolving Commitment (including each European Increasing
Lender and/or European New Lender) shall hold a participation in all European
Letters of Credit (and drawings thereunder) and all European Swing Lines in
accordance with their respective English Revolving Commitment Percentage and/or
French Revolving Commitment Percentages (as calculated pursuant to
Section 2.25(b) above).
(d)    On the effective date of such increase, European Borrowers shall pay all
costs and expenses incurred by European Agent and by each European Increasing
Lender and each European New Lender in connection with the negotiations
regarding, and the preparation, negotiation, execution and delivery of all
agreements and instruments executed and delivered by any of the European Agent,
European Borrowers and/or the European Increasing Lenders and European New
Lenders in connection with, such increase (including all fees for any
supplemental or additional public filings of any Other Documents necessary to
protect, preserve and continue the perfection and priority of the liens,
security interests, rights and remedies of Agents and Lenders hereunder and
under the Other Documents in light of such increase).
2.26    Periodic Computations of Dollar Equivalent Amounts of Letters of Credit
Outstanding; Reimbursement Currency. For purposes of determining US-Canada
Revolving Facility Usage, US-Canada Undrawn Availability, European Revolving
Facility Usage, English Revolving Facility Usage, French Revolving Facility
Usage and European Undrawn Availability the Applicable Agent will determine the
Dollar Equivalent amount of (i) the outstanding and proposed Revolving Credit
Loans and Letters of Credit to be denominated in an Optional Currency as of the
as of the requested borrowing date or the requested date of issuance, as the
case may be, (ii) the outstanding Letter of Credit Obligations denominated in an
Optional Currency as of the last Business Day of each month, and (iii) the
outstanding Revolving Credit Loans denominated in an Optional Currency as of the
end of each Interest Period (each such date under clauses (i) through (iii), and
any other date on which the Applicable Agent determines it is necessary or
advisable to make such computation, in its sole discretion, is referred to as a
"Computation Date"). Unless otherwise provided in this Agreement or agreed to by
the Applicable Agent and the applicable Borrowing Agent, each Revolving Credit
Loan and Reimbursement Obligation shall be repaid or prepaid the same currency
in which the Revolving Credit Loan or Reimbursement Obligation was made.
2.27    European Monetary Union.
(a)    Determination In Euros Under Certain Circumstances. If (i) any Optional
Currency ceases to be lawful currency of the nation issuing the same and is
replaced by the Euro or (ii) any Optional Currency and the Euro are at the same
time recognized by any governmental authority of the nation issuing such
currency as lawful currency of such nation and the Agents or the European
Required Lenders shall so request in a notice delivered to the applicable
Borrowing Agent, then the amount of any Letter of Credit denominated in such
Optional Currency shall be determined by translating the amount payable in such
Optional Currency to the Euro at the exchange rate established by that nation
for the purpose of implementing the replacement of the relevant Optional
Currency by the Euro.

107

--------------------------------------------------------------------------------




(b)    Additional Compensation Under Certain Circumstances. The Borrowers agree,
at the request of any Lender, to compensate such Lender for any loss, cost,
expense or reduction in return that such Lender shall reasonably determine under
Section 2.27(a) shall be incurred or sustained by such Lender as a result of the
replacement of any Optional Currency by the Euro and that would not have been
incurred or sustained but for the transactions provided for herein. A
certificate of any Lender setting forth such Lender's determination of the
amount or amounts necessary to compensate such Lender shall be delivered to the
applicable Borrowing Agent and shall be conclusive absent manifest error so long
as such determination is made on a reasonable basis. The Borrowers shall pay
such Lender the amount shown as due on any such certificate within ten (10) days
after receipt thereof.
(c)    Requests for Additional Optional Currencies. A Borrowing Agent may
deliver to the Applicable Agent a written request that Letters of Credit
hereunder also be permitted to be issued in any other lawful currency (other
than Dollars), in addition to the currencies specified in the definition of
"Optional Currency" herein, provided that such currency must be freely traded in
the offshore interbank foreign exchange markets, freely transferable, freely
convertible into Dollars and available to the Issuers in the Relevant Interbank
Market. The Applicable Agent will promptly notify the Lenders under the relevant
Facility of any such request promptly after the Applicable Agent receives such
request. The Applicable Agent will promptly notify the relevant Borrowing Agent
of the acceptance or rejection by the Applicable Agent and each of the Issuers
under the relevant Facility of the relevant Borrowing Agent's request. The
requested currency shall be approved as an Optional Currency hereunder only if
the Applicable Agent and all of the Issuers under the relevant Facility approve
of the relevant Borrowing Agent's request.
2.28    Indemnity. Without limitation of the obligations of the Loan Parties
under Section 16.5 hereof, the Borrowers hereby agree to protect, indemnify, pay
and save harmless each Issuer and any of its Affiliates from and against any and
all claims, demands, liabilities, damages, taxes, penalties, interest,
judgments, losses, costs, charges and expenses (including reasonable fees,
expenses and disbursements of counsel) which such Issuer or any of its
Affiliates may incur or be subject to as a consequence, direct or indirect, of
the issuance of any Letter of Credit denominated in an Optional Currency or the
reimbursement in Dollars of any drawing under any Letter of Credit denominated
in an Optional Currency (including, without limitation, any loss arising from
any foreign currency exchange transaction entered into in connection with the
payment or reimbursement of such drawing), other than as a result of the gross
negligence or willful misconduct of the Issuer as determined by a final
non-appealable judgment of a court of competent jurisdiction.
3.    INTEREST AND FEES.
3.1    Interest. Interest on Advances shall be payable in arrears on the first
day of each month with respect to Domestic Rate Loans and European Swing Loans
and with respect to Euro-Rate Loans and LIBOR Rate Loans, at the end of each
Interest Period (and, in the case of LIBOR Rate Loans with an Interest Period of
more than three months, at the end of each three month period), provided further
that all accrued and unpaid interest shall be due and payable at the end of the
Term. Interest charges shall be computed on the actual principal amount of

108

--------------------------------------------------------------------------------




Advances outstanding during the month at a rate per annum equal to (i) with
respect to Revolving Advances under each Facility, the applicable Revolving
Interest Rate and (ii) with respect to Swing Loans under each Facility, the
applicable Revolving Interest Rate for Domestic Rate Loans (in the case of the
US-Canada Facility) or Overnight LIBO Rate Loans (in the case of the English
Facility and the French Facility) (as applicable, the "Contract Rate"). Except
as expressly provided otherwise in this Agreement, any Obligations other than
the Advances that are not paid when due shall accrue interest at in the case of
the US-Canada Facility, the applicable Revolving Interest Rate for Domestic Rate
Loans, and in the case of the English Facility and the French Facility, the
Revolving Interest Rate for European Revolving Advances for an Interest Period
of one (1) month, subject to the provision of the final sentence of this
Section 3.1 regarding the Default Rate. Whenever, subsequent to the date of this
Agreement, the Alternate Base Rate is increased or decreased, the applicable
Contract Rate for Domestic Rate Loans shall be similarly changed without notice
or demand of any kind by an amount equal to the amount of such change in the
Alternate Base Rate during the time such change or changes remain in effect. The
Euro-Rate, the LIBOR Rate and Overnight LIBO Rate shall be adjusted with respect
to Euro-Rate Loans, LIBOR Rate Loans and Overnight LIBO Rate Loans (as
applicable) without notice or demand of any kind on the effective date of any
change in the Reserve Percentage as of such effective date. Upon and after the
occurrence of an Event of Default, and during the continuation thereof, at the
option of Applicable Agent or at the direction of Applicable Required Lenders
(or, in the case of any Event of Default under Section 10.7, immediately and
automatically upon the occurrence of any such Event of Default without the
requirement of any affirmative action by any party), the Obligations shall bear
interest with respect to the US-Canada Facility at the Revolving Interest Rate
for Domestic Rate Loans under Tier III of the pricing grid set forth in the
definition of US-Canada Applicable Margin plus two percent (2%) per annum and
with respect to the English Facility and the French Facility shall bear interest
at the applicable Contract Rate plus two (2%) percent per annum (as applicable,
the "Default Rate"). For the purpose of articles L. 313-1, L. 313-2, R 313-1 and
R.313-2 of the French Consumer Code (Code de la Consommation), each party to
this Agreement acknowledges that by virtue of certain characteristics of this
Agreement (including the variable interest rate applicable to the Loans), the
effective global rate (taux effectif global) of the French Revolving Advances
and French Swing Loans cannot be calculated on the date of this Agreement. An
indicative calculation of the taux effectif global will be set out in a letter
from the European Agent to each French Borrower on or before the execution of
this Agreement.
3.2    Letter of Credit Fees.
(a)    Letter of Credit Fees. (i) The US-Canada Borrowers shall pay (x) to
Agent, for the ratable benefit of US-Canada Lenders holding US-Canada Revolving
Commitments, fees in Dollars for each US-Canada Letter of Credit for the period
from and excluding the date of issuance of same to and including the date of
expiration or termination, equal to the average daily amount available to be
drawn on each outstanding US-Canada Letter of Credit (and, with respect to
outstanding US-Canada Letters of Credit denominated in another currency, in the
Dollar Equivalent amount equal to the average daily amount available to be drawn
in such other currency) multiplied by the US-Canada Applicable Margin for
US-Canada Revolving Advances consisting of Euro-Rate Loans, such fees to be
calculated on the basis of a 360-day year for the

109

--------------------------------------------------------------------------------




actual number of days elapsed and to be payable quarterly in arrears on the
first day of each calendar quarter and on the last day of the Term, and (y) to
the applicable Issuer, a fronting fee (in Dollars) of one quarter of one percent
(0.25%) per annum times the average daily amount available to be drawn of each
outstanding Letter of Credit (and, with respect to outstanding Letters of Credit
denominated in another currency, in the Dollar Equivalent amount equal to the
average daily amount available to be drawn of such Letters of Credit in such
other currency) US-Canada Letter of Credit for the period from and excluding the
date of issuance of same to and including the date of expiration or termination,
to be payable quarterly in arrears on the first day of each calendar quarter and
on the last day of the Term (the "US-Canada Letter of Credit Fees"), and
(ii) the relevant European Borrowers shall pay (x) to European Agent, for the
ratable benefit of the relevant European Lenders holding European Revolving
Commitments in the applicable Facility, fees for each European Letter of Credit
for the period from and excluding the date of issuance of same to and including
the date of expiration or termination, equal to the average daily amount
available to be drawn of each outstanding European Letter of Credit multiplied
by the European Applicable Margin for European Revolving Advances consisting of
LIBOR Rate Loans, such fees to be calculated on the basis of a 360-day year
(365/366 days with respect to amounts denominated in British Pounds Sterling)
for the actual number of days elapsed and to be payable quarterly in arrears on
the first day of each calendar quarter and on the last day of the Term, and
(y) to the applicable Issuer, a fronting fee of 0.125% per annum times the
average daily amount available to be drawn of each outstanding European Letter
of Credit for the period from and excluding the date of issuance of same to and
including the date of expiration or termination, to be payable quarterly in
arrears on the first day of each calendar quarter and on the last day of the
Term (the "European Letter of Credit Fees" and, together with the US-Canada
Letter of Credit Fees, the "Letter of Credit Fees"). In addition, (i) US-Canada
Borrowers shall pay to Agent, for the benefit of the applicable Issuer, any and
all administrative, issuance, amendment, payment and negotiation charges with
respect to US-Canada Letters of Credit and all fees and expenses as agreed upon
by such Issuer and the Borrowing Agent in connection with any US-Canada Letter
of Credit, including in connection with the opening, amendment or renewal of any
such US-Canada Letter of Credit and any acceptances created thereunder, all such
charges, fees and expenses, if any, to be payable on demand, and (ii) European
Borrowers shall pay to European Agent, for the benefit of the applicable Issuer,
any and all administrative, issuance, amendment, payment and negotiation charges
with respect to European Letters of Credit and all fees and expenses as agreed
upon by such Issuer, and the European Borrowing Agent in connection with any
European Letter of Credit, including in connection with the opening, amendment
or renewal of any such European Letter of Credit and any acceptances created
thereunder, all such charges, fees and expenses, if any, to be payable on
demand. The European Letter of Credit Fees shall be calculated and payable in
the same currencies as the underlying European Letters of Credit are
denominated. All such charges shall be deemed earned in full on the date when
the same are due and payable hereunder and shall not be subject to rebate or
pro-ration upon the termination of this Agreement for any reason. Any such
charge in effect at the time of a particular transaction shall be the charge for
that transaction, notwithstanding any subsequent change in the applicable
Issuer's prevailing charges for that type of transaction. Upon and after the
occurrence of an Event of Default, and during the continuation thereof, at the
option of Applicable Agent or at the direction of Applicable Required Lenders
(or, in the case of any Event of Default under Section 10.7,

110

--------------------------------------------------------------------------------




immediately and automatically upon the occurrence of any such Event of Default
without the requirement of any affirmative action by any party), the Letter of
Credit Fees described in clause (i)(x) and (ii)(x) of the first sentence of this
Section 3.2(a) shall be increased by an additional two percent (2.0%) per annum.
(b)    At any time following the occurrence of an Event of Default, at the
option of Applicable Agent or at the direction of Applicable Required Lenders
(or, in the case of any Event of Default under Section 10.7, immediately and
automatically upon the occurrence of such Event of Default, without the
requirement of any affirmative action by any party), or upon the expiration of
the Term or any other termination of this Agreement (and also, if applicable, in
connection with any mandatory prepayment under Section 2.19), (i) US-Canada
Borrowers will cause cash to be deposited and maintained in an account with
Agent, as cash collateral, in an amount equal to one hundred and five percent
(105%) of the Maximum Undrawn Amount of all outstanding US-Canada Letters of
Credit, and each US-Canada Borrower hereby irrevocably authorizes Agent, in its
discretion, on such US-Canada Borrower's behalf and in such US-Canada Borrower's
name, to open such an account and to make and maintain deposits therein, or in
an account opened by such US-Canada Borrower, in the amounts required to be made
by such US-Canada Borrower, out of the proceeds of Receivables or other
Collateral or out of any other funds of such US-Canada Borrower coming into any
Lender's possession at any time, (ii) European Borrowers will cause cash to be
deposited and maintained in an account with European Agent, as cash collateral,
in an amount equal to one hundred and five percent (105%) of the Maximum Undrawn
Amount of all outstanding European Letters of Credit under the Facility in
relation to which they are a borrower, and each such European Borrower hereby
irrevocably authorizes European Agent, in its discretion, on such European
Borrower's behalf and in such European Borrower's name, to open such an account
and to make and maintain deposits therein, or in an account opened by such
European Borrower, in the amounts required to be made by such European Borrower,
out of the proceeds of Receivables or other Collateral or out of any other funds
of such European Borrower coming into any Lender's possession at any time.
Applicable Agent may, in its discretion, invest such cash collateral (less
applicable reserves) in such short-term money-market items as to which
Applicable Agent and Applicable Borrowing Agent mutually agree (or, in the
absence of such agreement, as Applicable Agent may reasonably select) and the
net return on such investments shall be credited to such account and constitute
additional cash collateral, or Applicable Agent may (notwithstanding the
foregoing) establish the account provided for under this Section 3.2(b) as a
non-interest bearing account and in such case Applicable Agent shall have no
obligation (and Borrowers hereby waive any claim) under Article 9 of the Uniform
Commercial Code or under any other Applicable Law to pay interest on such cash
collateral being held by Applicable Agent. No Borrower may withdraw amounts
credited to any such account except upon the occurrence of all of the following:
(x) payment and performance in full of all Obligations; (y) expiration of all
Letters of Credit; and (z) termination of this Agreement. Borrowers hereby
assign, pledge and grant to Agent and European Borrowers hereby assign, pledge
and grant to European Agent, in each case, for its benefit and the ratable
benefit of the applicable Issuer, Lenders and each other Secured Party, a
continuing security interest in and to and Lien on any such cash collateral and
any right, title and interest of Borrowers in any deposit account, securities
account or investment account into which such cash collateral may be deposited
from time to time to secure the Obligations, specifically

111

--------------------------------------------------------------------------------




including all Obligations with respect to any Letters of Credit. Borrowers agree
that upon the coming due of any Reimbursement Obligations (or any other
Obligations, including Obligations for Letter of Credit Fees) with respect to
the Letters of Credit, Applicable Agent may use such cash collateral to pay and
satisfy such Obligations.
3.3    Facility Fee. If, for any calendar quarter during the Term, the average
daily balance of (y) the sum of US-Canada Revolving Advances (for purposes of
this computation, US-Canada Swing Loans shall be deemed to be US-Canada
Revolving Advances made by PNC as a US-Canada Lender) plus the Maximum Undrawn
Amount of all outstanding US-Canada Letters of Credit for each day of such
calendar quarter (a) equals or is greater than 50% of the Maximum US-Canada
Revolving Advance Amount, then US-Canada Borrowers shall pay to Agent, for the
ratable benefit of US-Canada Lenders holding the US-Canada Revolving Commitments
based on their US-Canada Revolving Commitment Percentages, a fee at a rate equal
to one quarter of one percent (.25%) per annum on the amount by which the
Maximum US-Canada Revolving Advance Amount exceeds such average daily unpaid
balance, or (b) equals 50% or less of the Maximum US-Canada Revolving Advance
Amount, US-Canada Borrowers shall pay a Facility Fee at a rate equal to .375% of
the amount by which the Maximum US-Canada Revolving Advance Amount exceeds such
average daily unpaid balance and (z) the sum of the European Revolving Advances
(for purposes of this computation, European Swing Loans shall be deemed to be
European Revolving Advances made by JPM Europe as a European Lender) plus the
Maximum Undrawn Amount of all outstanding European Letters of Credit for each
day of such calendar quarter (a) equals or is greater than 50% of the Maximum
European Revolving Advance Amount, then European Borrowers shall pay to European
Agent, for the ratable benefit of European Lenders holding the European
Revolving Commitments based on their European Revolving Commitment Percentages,
a fee at a rate equal to one quarter of one percent (.25%) per annum on the
amount by which the Maximum European Revolving Advance Amount exceeds such
average daily unpaid balance, or (b) is less than 50% of the Maximum European
Revolving Advance Amount, European Borrowers shall pay a Facility Fee at a rate
equal to .375% of the amount by which the Maximum European Revolving Advance
Amount exceeds such average daily unpaid balance (collectively, the "Facility
Fee"). Such applicable Facility Fee shall be payable to Applicable Agent in
arrears on the first day of each calendar month with respect to the previous
calendar month with respect to the English Facility and the French Facility and
on the first day of each calendar quarter with respect to the previous calendar
quarter with respect to the US-Canada Facility.
3.4    Collateral Monitoring Fee and Collateral Evaluation Fee and Fee Letters.
(a)    Borrowers shall pay each Agent such collateral monitoring and evaluation
fees and costs, in the manner and at the times required, as may be required
pursuant to each Fee Letter, any other fee letter among either Agent and
Borrowers or otherwise notified by either Agent to Borrower in writing from time
to time.
(b)    Borrowers shall pay the other amounts required to be paid in each Fee
Letter in the manner and at the times required by each Fee Letter.

112

--------------------------------------------------------------------------------




(c)    All of the fees and out-of-pocket costs and expenses of any appraisals
conducted pursuant to Section 4.7 hereof shall be paid for when due, in full and
without deduction, off-set or counterclaim by Borrowers.
3.5    Computation of Interest and Fees; Criminal Code (Canada). Interest and
fees hereunder shall be computed on the basis of a year of 360 days (or 365/366
days in the case of interest or fees denominated in British Pounds Sterling) and
for the actual number of days elapsed. If any payment to be made hereunder
becomes due and payable on a day other than a Business Day, the due date thereof
shall be extended to the next succeeding Business Day and interest thereon shall
be payable at the applicable Contract Rate during such extension. For purposes
of the Interest Act (Canada): (i) whenever any interest or fee under this
Agreement is calculated on the basis of a period of time other than a calendar
year, such rate used in such calculation, when expressed as an annual rate, is
equivalent to (x) such rate, multiplied by (y) the actual number of days in the
calendar year in which the period for which such interest or fee is calculated
ends, and divided by (z) the number of days in such period of time; (ii) the
principle of deemed reinvestment of interest shall not apply to any interest
calculation under this Agreement; and (iii) the rates of interest stipulated in
this Agreement are intended to be nominal rates and not effective rates or
yields. If any provision of this Agreement or Other Documents would oblige any
Borrower to make any payment of interest or other amount payable to any Lender
in an amount or calculated at a rate which would be prohibited by law or would
result in a receipt by that Lender of "interest" at a "criminal rate" (as such
terms are construed under the Criminal Code (Canada)), then, notwithstanding
such provision, such amount or rate shall be deemed to have been adjusted with
retroactive effect to the maximum amount or rate of interest, as the case may
be, as would not be so prohibited by Applicable Law or so result in a receipt by
that Lender of "interest" at a "criminal rate", such adjustment to be effected,
to the extent necessary (but only to the extent necessary), as follows: first,
by reducing the amount or rate of interest, and, thereafter, by reducing any
fees, commissions, costs, expenses, premiums and other amounts required to be
paid to the affected Lender which would constitute interest for purposes of
section 347 of the Criminal Code (Canada).
3.6    Maximum Charges. In no event whatsoever shall interest and other charges
charged hereunder exceed the highest rate permissible under Applicable Law. In
the event interest and other charges as computed hereunder would otherwise
exceed the highest rate permitted under Applicable Law: (i) the interest rates
hereunder will be reduced to the maximum rate permitted under Applicable Law;
(ii) such excess amount shall be first applied to any unpaid principal balance
owed by Borrowers; and (iii) if the then remaining excess amount is greater than
the previously unpaid principal balance, Lenders shall promptly refund such
excess amount to Borrowers and the provisions hereof shall be deemed amended to
provide for such permissible rate.
3.7    Increased Costs. In the event that any Applicable Law or any Change in
Law or compliance by any Lender (for purposes of this Section 3.7, the term
"Lender" shall include any Agent, any Swing Loan Lender, any Issuer or any
Lender and any corporation or bank controlling any Agent, any Swing Loan Lender,
any Lender or any Issuer and the office or branch where Agent, Swing Loan
Lender, any Lender or Issuer (as so defined) makes or

113

--------------------------------------------------------------------------------




maintains any Euro-Rate Loans, LIBOR Rate Loans, Overnight Rate Loans) with any
request or directive (whether or not having the force of law) from any central
bank or other financial, monetary or other authority, shall:
(a)    subject such Agent, such Swing Loan Lender, such Lender or such Issuer to
any tax of any kind whatsoever with respect to this Agreement, any Letter of
Credit, any participation in a Letter of Credit or any LIBOR Rate Loan or
Euro-Rate Loan, or change the basis of taxation of payments to such Agent, such
Swing Loan Lender, such Lender or such Issuer in respect thereof (except for
Indemnified Taxes or Other Taxes covered by Section 3.10 and the imposition of,
or any change in the rate of, any Excluded Tax payable by such Agent, such Swing
Loan Lender, such Lender or such Issuer);
(b)    impose, modify or deem applicable any reserve, special deposit,
assessment, special deposit, compulsory loan, insurance charge or similar
requirement against assets held by, or deposits in or for the account of,
advances or loans by, or other credit extended by, any office of such Agent,
such Swing Loan Lender, such Issuer or such Lender, including pursuant to
Regulation D of the Board of Governors of the Federal Reserve System; or
(c)    impose on such Agent, such Swing Loan Lender, such Lender or such Issuer
or the London interbank market any other condition, loss or expense (other than
Taxes) affecting this Agreement or any Other Document or any Advance made by any
Lender, or any Letter of Credit or participation therein;
and the result of any of the foregoing is to increase the cost to such Agent,
such Swing Loan Lender, such Lender or such Issuer of making, converting to,
continuing, renewing or maintaining its Advances hereunder by an amount that
such Agent, such Swing Loan Lender, such Lender or such Issuer deems to be
material or to reduce the amount of any payment (whether of principal, interest
or otherwise) in respect of any of the Advances by an amount that such Agent,
such Swing Loan Lender or such Lender or such Issuer deems to be material, then,
in any case the applicable Borrowers shall promptly pay such Agent, such Swing
Loan Lender, such Lender or such Issuer, upon its demand, such additional amount
as will compensate such Agent, such Swing Loan Lender or such Lender or such
Issuer for such additional cost or such reduction, as the case may be, provided
that the foregoing shall not apply to increased costs which are reflected in the
LIBOR Rate or the Euro-Rate, as the case may be. Such Agent, such Swing Loan
Lender, such Lender or such Issuer shall certify the amount of such additional
cost or reduced amount to the applicable Borrowing Agent, and such certification
shall be conclusive absent manifest error.
3.8    Basis For Determining Interest Rate Inadequate or Unfair. In the event
that any Agent or any Lender shall have determined that:
(a)    reasonable means do not exist for ascertaining the LIBOR Rate or
Euro-Rate for any Interest Period; or
(b)    deposits in the relevant amount, the applicable currency and for the
relevant maturity are not available in the relevant interbank LIBOR market, with
respect to an

114

--------------------------------------------------------------------------------




outstanding Euro-Rate Loan or LIBOR Rate Loan, a proposed Euro-Rate Loan or
LIBOR Rate Loan, or a proposed conversion of a Domestic Rate Loan into a
Euro-Rate Loan or LIBOR Rate Loan; or
(c)    the making, maintenance or funding of any Euro-Rate Loan or LIBOR Rate
Loan has been made impracticable or unlawful by compliance by such Agent or such
Lender in good faith with any Applicable Law or any interpretation or
application thereof by any Governmental Body or with any request or directive of
any such Governmental Body (whether or not having the force of law), or
(d)    the Euro-Rate or LIBOR Rate will not adequately and fairly reflect the
cost to such Lender of the establishment or maintenance of any such Euro-Rate
Loan or LIBOR Rate Loan,
then Applicable Agent shall give Applicable Borrowing Agent prompt written or
telephonic notice of such determination. If such notice is given, (i) any such
requested Euro-Rate Loan on behalf of the US Borrowers shall be made as a
Domestic Rate Loan, and any such requested LIBOR Rate Loan on behalf of the
European Borrowers shall be made as a European Revolving Advance at a rate
determined by the European Agent which expresses a percentage rate per annum
equal to the European Lenders or applicable European Lender (as applicable) cost
of funding its or their participation in such European Revolving Advance, unless
Applicable Borrowing Agent shall notify Applicable Agent no later than 1:00 p.m.
Local Time, two (2) Business Days prior to the date of such proposed borrowing,
that its request for such borrowing shall be cancelled or made as an unaffected
type of Euro-Rate Loan or LIBOR Rate Loan, as applicable, (ii) any Domestic Rate
Loan or Euro-Rate Loan which was to have been converted to an affected type of
Euro-Rate Loan shall be continued as or converted into a Domestic Rate Loan, or,
if Applicable Borrowing Agent shall notify Applicable Agent, no later than 1:00
p.m. Local Time, two (2) Business Days prior to the proposed conversion, shall
be maintained as an unaffected type of Euro-Rate Loan, and (iii) any outstanding
affected Euro-Rate Loans under the US-Canada Facility shall be converted into a
Domestic Rate Loan, and any outstanding affected LIBOR Rate Loans under the
English Facility and the French Facility shall be converted to a European
Revolving Advance at a rate determined by the European Agent which expresses a
percentage rate per annum equal to the European Lenders or applicable European
Lender (as applicable) cost of funding its or their participation in such
European Revolving Advance, or, if Applicable Borrowing Agent shall notify
Applicable Agent, no later than 1:00 p.m. Local Time, two (2) Business Days
prior to the last Business Day of the then current Interest Period applicable to
such affected LIBOR Rate Loan or Euro-Rate Loan, shall be converted into an
unaffected type of LIBOR Rate Loan or Euro-Rate Loan, as applicable, on the last
Business Day of the then current Interest Period for such affected LIBOR Rate
Loans or Euro-Rate Loans (or sooner, if any Lender cannot continue to lawfully
maintain such affected LIBOR Rate Loans or Euro-Rate Loan). Until such notice
has been withdrawn, Lenders shall have no obligation to make an affected type of
LIBOR Rate Loan or Euro-Rate Loan or maintain outstanding affected LIBOR Rate
Loans or Euro-Rate Loans and no Borrower shall have the right to convert a
Domestic Rate Loan or an unaffected type of LIBOR Rate Loan or Euro-Rate Loan
into an affected type of LIBOR Rate Loan or Euro-Rate Loan.

115

--------------------------------------------------------------------------------




3.9    Capital Adequacy.
(a)    In the event that any Agent, any Swing Loan Lender or any Lender shall
have determined that any Applicable Law or guideline regarding capital adequacy,
or any Change in Law or any change in the interpretation or administration
thereof by any Governmental Body, central bank or comparable agency charged with
the interpretation or administration thereof, or compliance by such Agent, such
Swing Loan Lender, such Issuer or any Lender (for purposes of this Section 3.9,
the term "Lender" shall include any Agent, any Swing Loan Lender, any Issuer or
any Lender and any corporation or bank controlling any Agent, any Swing Loan
Lender or any Lender and the office or branch where any Agent, any Swing Loan
Lender or any Lender (as so defined) makes or maintains any LIBOR Rate Loans or
Euro-Rate Loans) with any request or directive regarding capital adequacy
(whether or not having the force of law) of any such authority, central bank or
comparable agency, has or would have the effect of reducing the rate of return
on such Agent, such Swing Loan Lender or such Lender's capital as a consequence
of its obligations hereunder (including the making of any Swing Loans) to a
level below that which such Agent, such Swing Loan Lender or such Lender could
have achieved but for such adoption, change or compliance (taking into
consideration such Agent's, such Swing Loan Lender's and such Lender's policies
with respect to capital adequacy) by an amount deemed by such Agent, such Swing
Loan Lender or such Lender to be material, then, from time to time, Borrowers
shall pay upon demand to such Agent, such Swing Loan Lender or such Lender such
additional amount or amounts as will compensate such Agent, such Swing Loan
Lender or such Lender for such reduction. In determining such amount or amounts,
such Agent, such Swing Loan Lender or such Lender may use any reasonable
averaging or attribution methods. The protection of this Section 3.9 shall be
available to each Agent, each Swing Loan Lender and each Lender regardless of
any possible contention of invalidity or inapplicability with respect to the
Applicable Law, rule, regulation, guideline or condition.
(b)    A certificate of any Agent, any Swing Loan Lender or any Lender setting
forth such amount or amounts as shall be necessary to compensate such Agent,
such Swing Loan Lender or such Lender with respect to Section 3.9(a) hereof when
delivered to Applicable Borrowing Agent shall be conclusive absent manifest
error.
3.10    Taxes.
(a)    Any and all payments by or on account of any Obligations hereunder or
under any Other Document shall be made free and clear of and without reduction
or withholding for any Taxes; provided that if the Loan Parties shall be
required by Applicable Law to deduct or withhold any Taxes (including any Other
Taxes) from such payments, then (i) if the deduction or withholding is in
respect of Indemnified Taxes the sum payable shall be increased as necessary so
that after making all required deductions or withholdings (including deductions
or withholdings applicable to additional sums payable under this Section 3.10)
each Agent, each Swing Loan Lender, each Lender, each Issuer or each
Participant, as the case may be, receives an amount equal to the sum it would
have received had no such deductions or withholdings been made, (ii) the Loan
Parties shall make such deductions or withholdings and (iii) the Loan Parties

116

--------------------------------------------------------------------------------




shall timely pay the full amount deducted or withheld to the relevant
Governmental Body in accordance with Applicable Law.
(b)    The Loan Parties shall pay and, within three (3) days of demand therefor,
indemnify each of the Secured Parties against any cost, liability or loss
incurred by the relevant Secured Party in relation to all Other Taxes. Without
limiting the provisions of Section 3.10(a) above, the Loan Parties shall timely
pay any Other Taxes to the relevant Governmental Body in accordance with
Applicable Law.
(c)    Each Loan Party shall indemnify any Agent, any Swing Loan Lender, any
Lender, any Issuer and any Participant, within ten (10) days after demand
therefor, for the full amount of any Indemnified Taxes or Other Taxes (including
Indemnified Taxes or Other Taxes imposed or asserted on or attributable to
amounts payable under this Section 3.10) payable or paid by such Agent, such
Swing Loan Lender, such Lender, such Issuer, or such Participant, as the case
may be, and any penalties, interest and reasonable expenses arising therefrom or
with respect thereto, whether or not such Indemnified Taxes or Other Taxes were
correctly or legally imposed or asserted by the relevant Governmental Body. A
certificate as to the amount of such payment or liability delivered to the
Applicable Borrowing Agent by any Lender, any Swing Loan Lender, any
Participant, or any Issuer (with a copy to Applicable Agent), or by any Agent on
its own behalf or on behalf of any Swing Loan Lender, any Lender or any Issuer,
shall be conclusive absent manifest error.
(d)    As soon as practicable after any payment of Taxes by any Loan Party to a
Governmental Body, the Loan Parties shall deliver to Applicable Agent the
original or a certified copy of a receipt issued by such Governmental Body
evidencing such payment, a copy of the return reporting such payment or other
evidence of such payment reasonably satisfactory to Applicable Agent.
(e)    Any Foreign Lender under the US-Canada Facility that is entitled to an
exemption from or reduction of withholding tax under the law of the jurisdiction
in which any US Borrower is resident for tax purposes, or under any treaty to
which such jurisdiction is a party, with respect to payments hereunder or under
any Other Document shall deliver to the Borrowing Agent (with a copy to Agent),
at the time or times prescribed by Applicable Law or reasonably requested by the
Borrowing Agent or Agent, such properly completed and executed documentation
prescribed by Applicable Law as will permit such payments to be made without
withholding or at a reduced rate of withholding. With respect to any payments by
the US Borrowers, notwithstanding the submission of such documentation claiming
a reduced rate of or exemption from U.S. withholding tax, Agent shall be
entitled to withhold United States federal income taxes at the full 30%
withholding rate if in its reasonable judgment it is required to do so under the
due diligence requirements imposed upon a withholding agent under § 1.1441-7(b)
of the United States Income Tax Regulations or other Applicable Law. Further,
Agent is indemnified under § 1.1461-1(e) of the United States Income Tax
Regulations against any claims and demands of any Lender, Issuer or assignee or
participant of a Lender or Issuer for the amount of any tax it deducts and
withholds in accordance with regulations under § 1441 of the Code. In addition,
any US-Canada Lender, if requested by the Borrowing Agent or Agent, shall
deliver such other documentation

117

--------------------------------------------------------------------------------




prescribed by Applicable Law or reasonably requested by the Borrowing Agent or
Agent as will enable the US Borrowers or Agent to determine whether or not such
Lender is subject to backup withholding or information reporting requirements.
Without limiting the generality of the foregoing, in the event that any US
Borrower is resident for tax purposes in the United States of America, any
Foreign Lender (or other Lender) under the US-Canada Facility shall deliver to
Borrowing Agent and Agent (in such number of copies as shall be requested by the
recipient) on or prior to the date on which such Foreign Lender (or other
Lender) becomes a US-Canada Lender under this Agreement (and from time to time
thereafter upon the request of the Borrowing Agent or Agent, but only if such
Foreign Lender (or other Lender) is legally entitled to do so), whichever of the
following is applicable: two (2) duly completed valid originals of IRS Form
W-8BEN-E claiming eligibility for benefits of an income tax treaty to which the
United States of America is a party,
(i)    two (2) duly completed valid originals of IRS Form W-8ECI,
(ii)    in the case of a Foreign Lender claiming the benefits of the exemption
for portfolio interest under section 881(c) of the Code, (x) a certificate to
the effect that such Foreign Lender is not (A) a "bank" within the meaning of
section 881(c)(3)(A) of the Code, (B) a "10 percent shareholder" of any US
Borrower within the meaning of section 881(c)(3)(B) of the Code, (B) a "10
percent shareholder" of US Borrowers within the meaning of section 881(c)(3)(B)
of the Code or (C) a "controlled foreign corporation" described in
section 881(c)(3)(C) of the Code and (y) two duly completed valid originals of
IRS Form W-8BEN-E,
(iii)    any other form prescribed by Applicable Law as a basis for claiming
exemption from or a reduction in United States Federal withholding tax duly
completed together with such supplementary documentation as may be prescribed by
Applicable Law to permit US Borrowers to determine the withholding or deduction
required to be made, or
(iv)    To the extent that any US-Canada Lender is not a Foreign Lender, such
Lender shall submit to Agent two (2) originals of an IRS Form W-9 or any other
form prescribed by Applicable Law demonstrating that such Lender is not a
Foreign Lender.
(f)    Status of Lenders:
(i)    A Lender and each Loan Party that is required to make a payment to which
that Lender is entitled shall co-operate in completing any procedural
formalities necessary for that Loan Party to obtain authorization to make
payment without a Tax Deduction on account of Tax imposed by the United Kingdom,
provided that where a Lender has (where relevant) confirmed its HMRC DT Treaty
Passport Scheme reference number and jurisdiction of tax residence below its
name on the relevant signature page or otherwise provided notification of the
same to the Applicable Agent and the Applicable Borrowing Agent, it shall be
under no further obligation pursuant to this paragraph (except where a Borrower
DTTP Filing has been rejected by HM Revenue & Customs or where HM Revenue &
Customs has not given authority to make payments to that Lender

118

--------------------------------------------------------------------------------




without a Tax Deduction within 60 days of the date of the Borrower DTTP Filing
and, in each case, the Applicable Borrowing Agent has notified the relevant
Lender and the Applicable Agent in writing).
(ii)    If a Lender has confirmed its HMRC DT Treaty Passport Scheme reference
number and jurisdiction of tax residence, the relevant Loan Parties shall make a
Borrower DTTP Filing with respect to such Lender within thirty (30) days of the
date of such confirmation.
(iii)    Each Lender which becomes a Party to this Agreement after the date of
this Agreement shall state in writing to the Applicable Agent at the time it
becomes a Party to this Agreement whether it is (A) not a Qualifying Lender,
(B) a Qualifying Lender (other than a Treaty Lender) or (C) a Treaty Lender. If
a New Lender fails to notify its status in accordance with this paragraph (iii)
then such New Lender shall be treated for the purposes of this Agreement
(including by each Loan Party) as if it is not a Qualifying Lender until such
time as it notifies the Applicable Agent in writing which of (A), (B), or (C)
applies (and the Applicable Agent, upon receipt of such notification, shall
inform the relevant Loan Party). Such New Lender shall also specify in writing
to the Applicable Agent at the time it becomes a Party to this Agreement whether
it is incorporated or acting through a registered office situated in a
Non-Cooperative Jurisdiction. For the avoidance of doubt, failure of a New
Lender to comply with this paragraph (iii) will not invalidate the transfer.
(iv)    If a Lender becomes aware that it is not or ceases to be a Qualifying
Lender, it shall notify the Applicable Agent as soon as reasonably practicable.
If the Applicable Agent receives such notification from a Lender it shall notify
the relevant Loan Party as soon as reasonably practicable.
(v)    If a Lender has not confirmed its HMRC DT Treaty Passport Scheme
reference number and jurisdiction of tax residence below its name on the
relevant signature page or otherwise provided notification of the same to the
Applicable Agent or the Applicable Borrowing Agent, no Loan Party shall make a
Borrower DTTP Filing or file any other form relating to the HMRC DT Treaty
Passport Scheme in respect of that Lender's Revolving Commitment and/or
Participation Commitment (as applicable) or its participation in any Advance
unless the Lender otherwise agrees. Each relevant Loan Party shall, promptly on
making a Borrower DTTP Filing, deliver a copy of such Borrower DTTP Filing to
the Applicable Agent for delivery to the relevant Lender.
(g)    FATCA information:
(i)    Subject to paragraph (iii) below, each Party shall, within ten (10)
Business Days of a reasonable request by another Party:
(A)    confirm to that other Party whether it is:
(1)    a FATCA Exempt Party; or

119

--------------------------------------------------------------------------------




(2)    not a FATCA Exempt Party; and
(B)    supply to that other Party such forms, documentation and other
information relating to its status under FATCA as that other Party reasonably
requests for the purposes of that other Party's compliance with FATCA; and
(C)    supply to that other Party such forms, documentation and other
information relating to its status as that other Party reasonably requests for
the purposes of that other Party's compliance with any other law, regulation or
exchange of information regime.
(ii)    If a Party confirms to another Party pursuant to paragraph (i)(A) above
that it is a FATCA Exempt Party and it subsequently becomes aware that it is not
or has ceased to be a FATCA Exempt Party, that Party shall notify that other
Party reasonably promptly.
(iii)    Paragraph (i) above shall not oblige any Secured Party to do anything,
and paragraph (i)(C) above shall not oblige any other Party to do anything,
which would or might in its reasonable opinion constitute a breach of:
(A)    any law or regulation;
(B)    any fiduciary duty; or
(C)    any duty of confidentiality.
(iv)    If a Party fails to confirm whether or not it is a FATCA Exempt Party or
to supply forms, documentation or other information requested in accordance with
paragraph (i)(A) or (B) above (including, for the avoidance of doubt, where
paragraph (iii) above applies), then such Party shall be treated for the
purposes of this Agreement or the Other Documents (and payments under them) as
if it is not a FATCA Exempt Party until such time as the Party in question
provides the requested confirmation, forms, documentation or other information.
(v)    If a Loan Party is a US Tax Obligor or the Applicable Agent reasonably
believes that its obligations under FATCA or any other applicable law or
regulation require it, each Secured Party shall, within ten (10) Business Days
of:
(A)    where a Loan Party that became a Loan Party on the date of this Agreement
is a US Tax Obligor and the relevant Secured Party became a Secured Party on the
date of this Agreement, the date of this Agreement;
(B)    where a Loan Party is a US Tax Obligor on the date a new Secured Party
becomes a party to this Agreement ("Transfer Date") and the relevant Secured
Party is a new Secured Party, the relevant Transfer Date;
(C)    the date a new US Tax Obligor accedes as a Loan Party; or

120

--------------------------------------------------------------------------------




(D)    where a Loan Party is not a US Tax Obligor, the date of a request from
the Applicable Agent,
supply to the Applicable Agent:
(1)    a withholding certificate on Form W-8BEN-E, Form W-8ECI, Form W-9 or any
other relevant form; or
(2)    any withholding statement or other document, authorization or waiver as
the Applicable Agent may require to certify or establish the status of such
Secured Party under FATCA or that other law or regulation.
(vi)    The Applicable Agent shall provide any withholding certificate,
withholding statement, document, authorization or waiver it receives from a
Secured Party pursuant to paragraph (v) above to the relevant Loan Party.
(vii)    If any withholding certificate, withholding statement, document,
authorisation or waiver provided to the Applicable Agent by a Secured Party
pursuant to paragraph (v) above is or becomes materially inaccurate or
incomplete, that Secured Party shall promptly update it and provide such updated
withholding certificate, withholding statement, document, authorization or
waiver to the Applicable Agent unless it is unlawful for the Secured Party to do
so (in which case the Secured Party shall promptly notify the Applicable Agent).
The Applicable Agent shall provide any such updated withholding certificate,
withholding statement, document, authorization or waiver to the relevant Loan
Party.
(viii)    The Applicable Agent may rely on any withholding certificate,
withholding statement, document, authorization or waiver it receives from a
Secured Party pursuant to paragraph (v) or (vii) above without further
verification, provided that the Applicable Agent has no reason to believe that
such certificate, statement, document, authorization or waiver is inaccurate in
any material way. The Applicable Agent shall not be liable for any action taken
by it under or in connection with paragraphs (v), (vi) or (vii) above.
(h)    FATCA Deduction:
(i)    Each Party may make any FATCA Deduction it is required to make by FATCA,
and any payment required in connection with that FATCA Deduction, and no Party
shall be required to increase any payment in respect of which it makes such a
FATCA Deduction or otherwise compensate the recipient of the payment for that
FATCA Deduction.
(ii)    Each Party shall promptly, upon becoming aware that it must make a FATCA
Deduction (or that there is any change in the rate or the basis of such FATCA
Deduction), notify the Party to whom it is making the payment and, in addition,
shall

121

--------------------------------------------------------------------------------




notify the Company and the Applicable Agent and the Applicable Agent shall
notify the other Secured Parties.
(i)    If a payment made to any Lender, any Swing Loan Lender, any Participant,
any Issuer, or any Agent under this Agreement or any Other Document would be
subject to U.S. Federal withholding Tax imposed by FATCA if such Person fails to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such
Lender, Swing Loan Lender, Participant, Issuer, or Agent shall deliver to the
Applicable Agent (in the case of Swing Loan Lender, a Lender, Participant or an
Issuer) and the Borrowing Agent (A) a certification signed by the chief
financial officer, principal accounting officer, treasurer or controller of such
Person, and (B) other documentation reasonably requested by Agent or Borrowing
Agent sufficient for Agent and the Loan Parties to comply with their obligations
under FATCA and to determine that Swing Loan Lender, such Lender, such
Participant, such Issuer, or such Agent has complied with such applicable
reporting requirements.
(j)    If any Agent, any Swing Loan Lender, any Lender, any Participant or any
Issuer determines, in its sole discretion, that it has received a refund of any
Indemnified Taxes or Other Taxes as to which it has been indemnified by the Loan
Parties or with respect to which the Loan Parties have paid additional amounts
pursuant to this Section 3.10, it shall pay to the Loan Parties an amount equal
to such refund (but only to the extent of indemnity payments made, or additional
amounts paid, by the Loan Parties under this Section 3.10 with respect to the
Indemnified Taxes or Other Taxes giving rise to such refund); net of all
out-of-pocket expenses (including Taxes) of such Agent, such Swing Loan Lender,
such Lender, such Participant, or such Issuer, as the case may be, and without
interest (other than any interest paid by the relevant Governmental Body with
respect to such refund), provided that the Loan Parties, upon the request of
such Agent, such Swing Loan Lender, such Lender, such Participant, or such
Issuer, agrees to repay the amount paid over to the Loan Parties (plus any
penalties, interest or other charges imposed by the relevant Governmental Body)
to such Agent, such Swing Loan Lender, such Lender, such Participant or such
Issuer in the event such Agent, such Swing Loan Lender, such Lender, such
Participant or such Issuer is required to repay such refund to such Governmental
Body. This Section 3.10 shall not be construed to require any Agent, any Swing
Loan Lender, any Lender, any Participant, or any Issuer to make available its
tax returns (or any other information relating to its taxes that it deems
confidential) to the Loan Parties or any other Person.
(k)    If any amount payable to a French Lender by a French Borrower under this
Agreement or the Other Documents is not, or will not be (when the relevant
corporate income tax is calculated) treated as a deductible charge or expense
for French tax purposes for such French Borrower by reason of that amount being
(i) paid or accrued to a French Lender incorporated, domiciled, established or
acting through a registered office situated in a Non-Cooperative Jurisdiction,
or (ii) paid to an account opened in the name of or for the benefit of that
French Lender in a financial institution situated in a Non-Cooperative
Jurisdiction, such French Borrower may, whilst the circumstance giving rise to
the non-deductibility for French tax purposes continues, give the European Agent
notice of cancellation of the French Revolving

122

--------------------------------------------------------------------------------




Commitment of that French Lender and its intention to procure the repayment of
that French Lender's participation in the French Revolving Advances.
(l)    VAT:
(i)    All amounts expressed to be payable under this Agreement or an Other
Document by a Loan Party to a Secured Party which (in whole or in part)
constitute the consideration for any supply for VAT purposes are deemed to be
exclusive of any VAT which is chargeable on that supply, and accordingly,
subject to paragraph 3.10(l)(ii) below, if VAT is or becomes chargeable on any
supply made by a Secured Party to a Loan Party under this Agreement of Other
Document and that Secured Party is required to account to the relevant Tax
Authority for the VAT, that Loan Party must pay to such Secured Party (in
addition to and at the same time as paying any other consideration for such
supply) an amount equal to the amount of the VAT (and such Secured Party must
promptly provide an appropriate VAT invoice to that Loan Party).
(ii)    If VAT is or becomes chargeable on any supply made by a Secured Party
(the "Supplier") to any other Secured Party (the "Recipient") under this
Agreement or an Other Document, and any party other than the Recipient (the
"Relevant Party") is required by the terms of this Agreement or Other Document
to pay an amount equal to the consideration for that supply to the Supplier
(rather than being required to reimburse or indemnify the Recipient in respect
of that consideration):
(A)    (where the Supplier is the person required to account to the relevant Tax
Authority for the VAT) the Relevant Party must also pay to the Supplier (at the
same time as paying that amount) an additional amount equal to the amount of the
VAT. The Recipient must (where this paragraph (A) applies) promptly pay to the
Relevant Party an amount equal to any credit or repayment the Recipient receives
from the relevant Tax Authority which the Recipient reasonably determines
relates to the VAT chargeable on that supply; and
(B)    (where the Recipient is the person required to account to the relevant
Tax Authority for the VAT) the Relevant Party must promptly, following demand
from the Recipient, pay to the Recipient an amount equal to the VAT chargeable
on that supply but only to the extent that the Recipient reasonably determines
that it is not entitled to credit or repayment from the relevant Tax Authority
in respect of that VAT.
(iii)    Where this Agreement or an Other Document requires a Loan Party to
reimburse or indemnify a Secured Party for any cost or expense, that Loan Party
shall reimburse or indemnify (as the case may be) such Secured Party for the
full amount of such cost or expense, including such part thereof as represents
VAT, save to the extent that such Secured Party reasonably determines that it is
entitled to credit or repayment in respect of such VAT from the relevant Tax
Authority.

123

--------------------------------------------------------------------------------




(iv)    Any reference in Section 3.10(l) to any party shall, at any time when
such party is treated as a member of a group for VAT purposes, include (where
appropriate and unless the context otherwise requires) a reference to the person
who is treated as making the supply or (as appropriate) receiving the supply
under the grouping rules (as provided for in Article 11 of the Council Directive
2006/112/EC (or as implemented by the relevant member state of the European
Union)).
(v)    In relation to any supply made by a Secured Party to a Loan Party under
this Agreement or an Other Document, if reasonably requested by such Secured
Party, that Loan Party must promptly provide such Secured Party with details of
that Loan Party's VAT registration and such other information as is reasonably
requested in connection with such Secured Party's VAT reporting requirements in
relation to such supply.
(m)    Tax Mitigation:
(i)    Each European Lender shall take all reasonable steps to mitigate any
circumstances which arise and which would result in any amount becoming payable
under or pursuant to Section 3.10 including (but not limited to) transferring
its rights and obligations under this Agreement and Other Documents to another
Affiliate or office, provided that, in respect of the French Facility, such
Affiliate or other office shall be a French Qualifying Lender.
(ii)    Section 3.10(m)(i) does not in any way limit the obligations of any
European Loan Party under this Agreement or any Other Documents.
(iii)    Each European Loan Party shall promptly indemnify each European Lender
for all costs and expenses reasonably incurred by that European Lender as a
result of steps taken by it under Section 3.10(m)(i).
(iv)    A European Lender is not obliged to take any steps under
Section 3.10(m)(i) if, in the opinion of that European Lender (acting in good
faith), that such steps would not reduce or eliminate, as the case may be,
amounts otherwise becoming payable under or pursuant to Section 3.10 or to do so
might be disadvantageous to it.
3.11    Replacement of Lenders. If any Lender (an "Affected Lender") (a) makes
demand upon Borrowers for (or if Borrowers are otherwise required to pay)
amounts pursuant to Section 3.7 or 3.9 hereof, (b) is unable to make or maintain
LIBOR Rate Loans or Euro-Rate Loans as a result of a condition described in
Section 2.2(h) hereof, (c) is a Defaulting Lender, or (d) denies any consent
requested by Applicable Agent pursuant to Section 16.2(b) hereof, Borrowers may,
within ninety (90) days of receipt of such demand, notice (or the occurrence of
such other event causing Borrowers to be required to pay such compensation or
causing Section 2.2(h) hereof to be applicable), or such Lender becoming a
Defaulting Lender or denial of a request by Applicable Agent pursuant to
Section 16.2(b) hereof, as the case may be, by notice in writing to Applicable
Agent and such Affected Lender (i) request the Affected Lender to cooperate with
Borrowers in obtaining a replacement Lender satisfactory to Applicable Agent and
Borrowers (the "Replacement Lender"); (ii) request the non-Affected Lenders to
acquire

124

--------------------------------------------------------------------------------




and assume all of the Affected Lender's Advances and its Revolving Commitment
Percentage, as provided herein, but none of such Lenders shall be under any
obligation to do so; or (iii) propose a Replacement Lender subject to approval
by Applicable Agent in its good faith business judgment. If any satisfactory
Replacement Lender shall be obtained, and/or if any one or more of the
non-Affected Lenders shall agree to acquire and assume all of the Affected
Lender's Advances and its Revolving Commitment Percentage, then such Affected
Lender shall assign, in accordance with Section 16.3 hereof, all of its Advances
and its Revolving Commitment Percentage and other rights and obligations under
this Agreement and the Other Documents to such Replacement Lender or
non-Affected Lenders, as the case may be, in exchange for payment of the
principal amount so assigned and all interest and fees accrued on the amount so
assigned, plus all other Obligations then due and payable to the Affected
Lender. Any Replacement Lender with respect to the French Facility must be a
French Qualifying Lender. No Replacement Lender with respect to the French
Facility may be incorporated, or acting through a registered office situated, in
a Non-Cooperative Jurisdiction without the prior consent of the European
Borrower Representative, which shall not be unreasonably withheld
3.12    Currency Conversion Procedures for Judgments. If for the purposes of
obtaining judgment in any court it is necessary to convert a sum due hereunder
in any currency (the "Original Currency") into another currency (the "Other
Currency"), the parties hereby agree, to the fullest extent permitted by Law,
that the rate of exchange used shall be that at which in accordance with normal
lending procedures Applicable Agent could purchase the Original Currency with
the Other Currency after any premium and costs of exchange on the Business Day
preceding that on which final judgment is given.
3.13    Indemnity in Certain Events. The obligation of Borrowers in respect of
any sum due from any Borrower to any Lender hereunder shall, notwithstanding any
judgment in an Other Currency, whether pursuant to a judgment or otherwise, be
discharged only to the extent that, on the Business Day following receipt by any
Lender of any sum adjudged to be so due in such Other Currency, such Lender may
in accordance with normal lending procedures purchase the Original Currency with
such Other Currency. If the amount of the Original Currency so purchased is less
than the sum originally due to such Lender in the Original Currency, Borrowers
jointly and severally agree, as a separate obligation and notwithstanding any
such judgment or payment, to indemnify such Lender against such loss.
3.14    Optional Currency Not Available. If at any time the Applicable Agent
shall have determined that a fundamental change has occurred in the foreign
exchange or interbank markets with respect to any Optional Currency (including,
without limitation, changes in national or international financial, political or
economic conditions or currency exchange rates or exchange controls), then
(i) the Applicable Agent shall notify the Applicable Borrowing Agent of any such
determination, and (ii) until the Applicable Agent notifies the Applicable
Borrowing Agent that the circumstances giving rise to such determination no
longer exist, the availability of Letters of Credit in the affected Optional
Currency shall be suspended.
3.15    Break Funding Payments. In the event of (a) the payment of any principal
of any LIBOR Rate Loan other than on the last day of an Interest Period
applicable thereto (including as

125

--------------------------------------------------------------------------------




a result of an Event of Default), (b) the failure to borrow, continue or prepay
any LIBOR Rate Loan on the date specified in any notice delivered pursuant
hereto, or (c) the assignment of any LIBOR Rate Loan other than on the last day
of the Interest Period applicable thereto as a result of a request by any
Borrower or any Applicable Borrowing Agent pursuant to Section 3.11, then, in
any such event, the European Loan Parties shall compensate each Lender for the
loss, cost and expense attributable to such event. In the case of a LIBOR Rate
Loan, such loss, cost or expense to any Lender shall be deemed to include an
amount determined by such Lender to be the excess, if any, of (i) the amount of
interest which would have accrued on the principal amount of such LIBOR Rate
Loan had such event not occurred, at the Adjusted IBO Rate that would have been
applicable to such LIBOR Rate Loan, for the period from the date of such event
to the last day of the then current Interest Period therefor (or, in the case of
a failure to borrow or continue, for the period that would have been the
Interest Period for such LIBOR Rate Loan), over (ii) the amount of interest
which would accrue on such principal amount for such period at the interest rate
which such Lender would bid were it to bid, at the commencement of such period,
for deposits in the relevant currency of a comparable amount and period from
other banks in the Relevant Interbank Market. A certificate of any Lender
setting forth any amount or amounts that such Lender is entitled to receive
pursuant to this Section shall be delivered to the Applicable Borrowing Agent
and shall be conclusive absent manifest error. The European Loan Parties shall
pay such Lender the amount shown as due on any such certificate within ten (10)
days after receipt thereof.
4.    COLLATERAL: GENERAL TERMS
4.1    Security Interest in the Collateral. To secure the prompt payment and
performance to each Agent, each Issuer and each Lender (and each other holder of
any Obligations) of the Obligations, each US Loan Party hereby assigns, pledges
and grants to Agent for its benefit and for the ratable benefit of each other
Agent, each Lender, each Issuer and each other Secured Party, a continuing
security interest in and to and Lien on all of its US Collateral, whether now
owned or existing or hereafter created, acquired or arising and wheresoever
located. Each US Loan Party shall mark its books and records as may be necessary
or appropriate to evidence, protect and perfect Agent's security interest and
shall cause its financial statements to reflect such security interest. Each US
Loan Party shall provide Agent with written notice of all commercial tort claims
in excess of $1,000,000 in Officer's Certificate required under Section 9.7 or
9.8, as the case may be, next following the commencement of legal proceedings
with respect thereto, such notice to contain a brief description of the
claim(s), the events out of which such claim(s) arose and the parties against
which such claims may be asserted and the case title together with the
applicable court and docket number. Upon delivery of each such notice, such US
Loan Party shall be deemed to thereby grant to Agent a security interest and
lien in and to such commercial tort claims described therein and all proceeds
thereof. Each US Loan Party shall provide Agent with written notice promptly
upon becoming the beneficiary under any letter of credit or otherwise obtaining
any right, title or interest in any letter of credit rights, in each case having
a value in excess of $1,000,000, and at Agent's request shall take such actions
as Agent may reasonably request for the perfection of Agent's security interest
therein.

126

--------------------------------------------------------------------------------




4.2    Perfection of Security Interest. Each US Loan Party shall take all action
that may be necessary or desirable, or that Agent may request, so as at all
times to maintain the validity, perfection, enforceability and priority of
Agent's security interest in and Lien on the US Collateral or to enable Agent to
protect, exercise or enforce its rights hereunder and in the US Collateral,
including, but not limited to, (i) immediately discharging all Liens other than
Permitted Encumbrances, (ii) using commercially reasonable efforts to obtain
Lien Waiver Agreements, (iii) delivering to Agent, endorsed or accompanied by
such instruments of assignment as Agent may specify, and stamping or marking, in
such manner as Agent may specify, any and all chattel paper, instruments,
letters of credits and advices thereof and documents evidencing or forming a
part of the US Collateral, provided that Loan Parties shall not be required to
endorse or deliver such chattel paper, instruments, letters of credit and
advices thereof individually or in the aggregate with all others not so endorsed
and delivered to the Agent and so marked and stamped, having a value less than
$1,000,000, (iv) entering into warehousing, lockbox, customs and freight
agreements and other custodial arrangements satisfactory to Agent, and
(v) executing and delivering financing statements, control agreements,
instruments of pledge, notices and assignments, in each case in form and
substance satisfactory to Agent, relating to the creation, validity, perfection,
maintenance or continuation of Agent's security interest and Lien under the
Uniform Commercial Code or other Applicable Law; provided, however, that control
agreements shall not be required with respect to individual deposit accounts
having a de minimis balance; provided, further, that the aggregate balance of
all such deposit accounts described in the foregoing proviso shall not exceed
$50,000 at any time. By its signature hereto, each US Loan Party hereby
authorizes Agent to file against such US Loan Party, one or more financing,
continuation or amendment statements pursuant to the Uniform Commercial Code or
similar notices or filings under other Applicable Law, in each case in form and
substance satisfactory to Agent (which statements may have a description of
collateral which is broader than that set forth herein, including without
limitation a description of US Collateral as "all assets" and/or "all personal
property" of any US Loan Party). All charges, expenses and fees Agent may incur
in doing any of the foregoing, and any local taxes relating thereto, shall be
charged to the applicable Borrowers' Account as a Revolving Advance of a
Domestic Rate Loan and added to the Obligations, or, at Agent's option, shall be
paid by Loan Parties to Agent for its benefit and for the ratable benefit of the
Secured Parties immediately upon demand.
4.3    Preservation of Collateral. During the continuance of an Event of
Default, in addition to the rights and remedies set forth in Section 11.1
hereof, Agent: (a) may at any time take such steps as Agent deems necessary to
protect Agent's interest in and to preserve the US Collateral, including the
hiring of security guards or the placing of other security protection measures
as Agent may deem appropriate; (b) may employ and maintain at any of any US Loan
Party's premises a custodian who shall have full authority to do all acts
necessary to protect Agent's interests in the US Collateral; (c) may lease
warehouse facilities to which Agent may move all or part of the US Collateral;
(d) may use any US Loan Party's owned or leased lifts, hoists, trucks and other
facilities or equipment for handling or removing the US Collateral; and
(e) shall have, and is hereby granted, a right of ingress and egress to the
places where the US Collateral is located, and may proceed over and through any
of US Loan Parties' owned or leased property. Each US Loan Party shall cooperate
fully with all of Agent's efforts to preserve the US Collateral and will take
such actions to preserve the US Collateral as Agent may direct. All of

127

--------------------------------------------------------------------------------




Agent's expenses of preserving the US Collateral, including any expenses
relating to the bonding of a custodian, shall be charged to the applicable
Borrowers' Account as a Revolving Advance maintained as a Domestic Rate Loan and
added to the Obligations.
4.4    Ownership and Location of Collateral.
(a)    With respect to the US Collateral, at the time the US Collateral becomes
subject to Agent's security interest: (i) each US Loan Party shall be the sole
owner of and fully authorized and able to sell, transfer, pledge and/or grant a
first priority security interest in each and every item of its respective US
Collateral to Agent; and, except for Permitted Encumbrances the US Collateral
shall be free and clear of all Liens whatsoever; (ii) each document and
agreement executed by each such US Loan Party or delivered to Agent or any
Lender in connection with this Agreement shall be true and correct in all
respects; (iii) all signatures and endorsements of each such US Loan Party that
appear on such documents and agreements shall be genuine and each such US Loan
Party shall have full capacity to execute same; and (iv) each such US Loan
Party's equipment and Inventory and chief executive office shall be located as
set forth on Schedule 4.4 and shall not be removed from such location(s) without
the prior written consent of Agent except with respect to (x) the sale of
Inventory in the Ordinary Course of Business, (y) the sale of equipment to the
extent permitted in Section 7.1(b) hereof, and (z) nominal amounts of Inventory
that are in the Ordinary Course of Business at other locations for exhibition to
potential customers.
(b)    (i) There is no location at which any US Loan Party has any Inventory
(except for Inventory in transit) or other Collateral other than those locations
listed on Schedule 4.4(b)(i); (ii) Schedule 4.4(b)(ii) hereto contains a correct
and complete list, as of the Closing Date, of the legal names and addresses of
each warehouse at which Inventory of any such US Loan Party having a value in
excess of $250,000 is stored; none of the receipts received by any such US Loan
Party from any warehouse states that the goods covered thereby are to be
delivered to bearer or to the order of a named Person or to a named Person and
such named Person's assigns; (iii) Schedule 4.4(b)(iii) hereto sets forth a
correct and complete list as of the Closing Date of (A) each place of business
of each such US Loan Party and (B) the chief executive office of each US Loan
Party; and (iv) Schedule 4.4(b)(iv) hereto sets forth a correct and complete
list as of the Closing Date of the location, by state and street address, of all
Real Property owned or leased by each such US Loan Party, identifying which
properties are owned and which are leased, together with the names and addresses
of any landlords.
4.5    Defense of Agent's and Lenders' Interests. Until (a) payment and
performance in full of all of the Obligations and (b) termination of this
Agreement, Agent's security interests in the US Collateral shall continue in
full force and effect. During such period no US Loan Party shall, without
Agent's prior written consent, pledge, sell (except for sales or other
dispositions otherwise permitted in Section 7.1(b) hereof), assign, transfer,
create or suffer to exist a Lien upon or encumber or allow or suffer to be
encumbered in any way except for Permitted Encumbrances, any part of the US
Collateral. Each US Loan Party shall defend Agent's interests in the US
Collateral against any and all Persons whatsoever. At any time following demand
by Agent for payment of all Obligations, Agent shall have the right to take
possession of the indicia

128

--------------------------------------------------------------------------------




of the US Collateral and the US Collateral in whatever physical form contained,
including: labels, stationery, documents, instruments and advertising materials.
If Agent exercises this right to take possession of the US Collateral, US Loan
Parties shall, upon demand, assemble it in the best manner possible and make it
available to Agent at a place reasonably convenient to Agent. In addition, with
respect to all US Collateral, Agent and Lenders shall be entitled to all of the
rights and remedies set forth herein and further provided by the Uniform
Commercial Code or other Applicable Law. During the continuance of an Event of
Default, each US Loan Party shall, and Agent may, at its option, instruct all
suppliers, carriers, forwarders, warehousers or others receiving or holding
cash, checks, Inventory, documents or instruments in which Agent holds a
security interest to deliver same to Agent and/or subject to Agent's order and
if they shall come into any US Loan Party's possession, they, and each of them,
shall be held by such US Loan Party in trust as Agent's trustee, and such US
Loan Party will immediately deliver them to Agent in their original form
together with any necessary endorsement.
4.6    Inspection of Premises. At all reasonable times and, so long as no Event
of Default is continuing, upon prior notice to the Borrowing Agent, and from
time to time as often as Agent shall elect in its sole discretion, Agent and
each Lender shall have full access to and the right to audit, check, inspect and
make abstracts and copies from each US Loan Party's books, records, audits,
correspondence and all other papers relating to the US Collateral and the
operation of each US Loan Party's business. Agent, any Lender and their agents
may enter upon any premises of any US Loan Party at any time during business
hours and at any other reasonable time, and from time to time as often as Agent
shall elect in its sole discretion, for the purpose of inspecting the US
Collateral and any and all records pertaining thereto and the operation of such
US Loan Party's business.
4.7    Appraisals. Agent may, in its sole discretion, exercised in a
commercially reasonable manner, at any time after the Closing Date and from time
to time, engage the services of an independent appraisal firm or firms of
reputable standing, satisfactory to Agent, for the purpose of appraising the
then current values of US Borrowers' and Canadian Borrowers' assets. Absent the
occurrence and continuance of an Event of Default at such time, Agent shall
consult with US Loan Parties as to the identity of any such firm. In the event
the value of such Borrowers' domestic and Canadian Inventory, Receivables or
Fixed Assets as so determined pursuant to such appraisal, is less than
anticipated by Agent or Lenders, such that the Revolving Advances are in excess
of such applicable Advances permitted hereunder, then, promptly upon Agent's
demand for same, such Borrowers shall make mandatory prepayments of the then
outstanding applicable Revolving Advances so as to eliminate the excess
Advances. Not more than one inventory appraisal and machinery and equipment
appraisal, each at US-Canada Borrowers' expense, shall be conducted per annum
unless a Dominion Period is in effect or it is within 60 days of the end of a
Dominion Period, or if an Event of Default or Default has occurred and is
continuing. Not more than two field examinations, at US-Canada Borrowers'
expense, shall be conducted per annum unless a Dominion Period is in effect or
it is within 60 days of the end of a Dominion Period, or if an Event of Default
or Default has occurred and is continuing.

129

--------------------------------------------------------------------------------




4.8    Receivables; Deposit Accounts and Securities Accounts.
(a)    Each of the Receivables shall be a bona fide and valid account
representing a bona fide indebtedness incurred by the Customer therein named,
for a fixed sum as set forth in the invoice relating thereto (provided
immaterial or unintentional invoice errors shall not be deemed to be a breach
hereof) with respect to an absolute sale or lease and delivery of goods upon
stated terms of the applicable US Loan Party, or work, labor or services
theretofore rendered by such US Loan Party as of the date each Receivable is
created. Same shall be due and owing in accordance with the applicable US Loan
Party's standard terms of sale without dispute, setoff or counterclaim except as
may be stated on the accounts receivable schedules delivered by US Loan Parties
to Agent.
(b)    Each Customer, to the best of each applicable US Loan Party's knowledge,
as of the date each Receivable is created, is and will be solvent and able to
pay all Receivables on which the Customer is obligated in full when due. With
respect to such Customers of any applicable US Loan Party who are not solvent,
such US Loan Party has set up on its books and in its financial records bad debt
reserves adequate to cover such Receivables.
(c)    Each US Loan Party's chief executive office is located as set forth on
Schedule 4.4(b)(iii). Until written notice is given to Agent by Borrowing Agent
of any other office at which any applicable US Loan Party keeps its records
pertaining to Receivables, all such records shall be kept at such executive
office.
(d)    US Loan Parties shall instruct their Customers to deliver all remittances
upon Receivables (whether paid by check or by wire transfer of funds) to the
Blocked Account(s) and/or Depository Accounts (and any associated lockboxes) as
contemplated by Section 4.8(h) or as otherwise agreed to from time to time by
Agent. Notwithstanding the foregoing, to the extent any such US Loan Party
directly receives any remittances upon Receivables during a Dominion Period,
such US Loan Party shall, at such US Loan Party's sole cost and expense, but on
Agent's behalf and for Agent's account, collect as Agent's property and in trust
for Agent all amounts received on Receivables, and shall not commingle such
collections with any US Loan Party's funds or use the same except to pay
Obligations, and shall as soon as possible and in any event no later than
one (1) Business Day after the receipt thereof (i) in the case of remittances
paid by check, deposit all such remittances in their original form (after
supplying any necessary endorsements) and (ii) in the case of remittances paid
by wire transfer of funds, transfer all such remittances, in each case, into
such Blocked Accounts(s) and/or Depository Account(s). Each US Loan Party shall
during a Dominion Period deposit in the Blocked Account and/or Depository
Account or, upon request by Agent, deliver to Agent, in original form and on the
date of receipt thereof, all checks, drafts, notes, money orders, acceptances,
cash and other evidences of Indebtedness.
(e)    At any time during a Dominion Period, Agent shall have the right to send
notice of the assignment of, and Agent's security interest in and Lien on, the
Receivables to any and all Customers or any third party holding or otherwise
concerned with any of the US Collateral. At any time during the continuance of
an Event of Default, Agent shall have the sole right to collect the Receivables,
take possession of the US Collateral, or both. Agent's actual collection

130

--------------------------------------------------------------------------------




expenses, including, but not limited to, stationery and postage, telephone,
facsimile, telegraph, secretarial and clerical expenses and the salaries of any
collection personnel used for collection, may be charged to the applicable
Borrowers' Account and added to the Obligations.
(f)    Agent shall have the right to receive, endorse, assign and/or deliver in
the name of Agent or any US Loan Party during a Dominion Period any and all
checks, drafts and other instruments for the payment of money relating to the
Receivables, and each such US Loan Party hereby waives notice of presentment,
protest and non-payment of any instrument so endorsed. Each such US Loan Party
hereby constitutes Agent or Agent's designee as such Loan Party's attorney with
power (i) at any time during the continuance of an Event of Default: (A) to
endorse such US Loan Party's name upon any notes, acceptances, checks, drafts,
money orders or other evidences of payment or US Collateral; (B) to sign such US
Loan Party's name on any invoice or bill of lading relating to any of the
Receivables, drafts against Customers, assignments and verifications of
Receivables; (C) to send verifications of Receivables to any Customer; (D) to
sign such US Loan Party's name on all financing statements or any other
documents or instruments deemed necessary or appropriate by Agent to preserve,
protect, or perfect Agent's interest in the US Collateral and to file same; and
(E) to receive, open and dispose of all mail addressed to any US Loan Party at
any post office box/lockbox maintained by Agent for US Loan Parties or at any
other business premises of Agent; and (ii) at any time during the continuance of
an Event of Default: (A) to demand payment of the Receivables; (B) to enforce
payment of the Receivables by legal proceedings or otherwise; (C) to exercise
all of such US Loan Party's rights and remedies with respect to the collection
of the Receivables and any other US Collateral; (D) to sue upon or otherwise
collect, extend the time of payment of, settle, adjust, compromise, extend or
renew the Receivables; (E) to settle, adjust or compromise any legal proceedings
brought to collect Receivables; (F) to prepare, file and sign such US Loan
Party's name on a proof of claim in bankruptcy or similar document against any
Customer; (G) to prepare, file and sign such US Loan Party's name on any notice
of Lien, assignment or satisfaction of Lien or similar document in connection
with the Receivables; (H) to accept the return of goods represented by any of
the Receivables; (I) to change the address for delivery of mail addressed to any
such US Loan Party to such address as Agent may designate; and (J) to do all
other acts and things necessary to carry out this Agreement. All acts of said
attorney or designee are hereby ratified and approved, and said attorney or
designee shall not be liable for any acts of omission or commission nor for any
error of judgment or mistake of fact or of law, unless done maliciously or with
gross (not mere) negligence (as determined by a court of competent jurisdiction
in a final non-appealable judgment); this power being coupled with an interest
is irrevocable while any of the Obligations remain unpaid.
(g)    Neither Agent nor any Lender shall, under any circumstances or in any
event whatsoever, have any liability for any error or omission or delay of any
kind occurring in the settlement, collection or payment of any of the
Receivables or any instrument received in payment thereof, or for any damage
resulting therefrom.
(h)    All proceeds of US Collateral shall be deposited by US Loan Parties into
either (i) a lockbox account, dominion account or such other "blocked account"
("Blocked Accounts") established at a bank or banks (each such bank, a "Blocked
Account Bank") pursuant to an

131

--------------------------------------------------------------------------------




arrangement with such Blocked Account Bank as may be acceptable to Agent, which
shall spring to Full Dominion during a Dominion Period, or (ii) depository
accounts ("Depository Accounts") established at Agent for the deposit of such
proceeds, which shall spring to Full Dominion during a Dominion Period. Each
applicable Loan Party, Agent and each Blocked Account Bank shall enter into a
deposit account control agreement in form and substance satisfactory to Agent
that is sufficient to give Agent "control" (for purposes of Articles 8 and 9 of
the Uniform Commercial Code) over such account and which directs such Blocked
Account Bank to transfer such funds, during a Dominion Period, so deposited on a
daily basis or at other times acceptable to Agent, either to any account
maintained by Agent at said Blocked Account Bank or by wire transfer to
appropriate account(s) at Agent. All funds deposited in such Blocked Accounts or
Depository Accounts shall immediately become subject to the security interest of
Agent for its own benefit and the ratable benefit of Issuer, Lenders and all
other holders of the Obligations, and Borrowing Agent shall obtain the agreement
by such Blocked Account Bank to waive any offset rights against the funds so
deposited. Neither Agent nor any Lender assumes any responsibility for such
blocked account arrangement, including any claim of accord and satisfaction or
release with respect to deposits accepted by any Blocked Account Bank
thereunder. Agent shall, during a Dominion Period, apply all funds received by
it from the Blocked Accounts and/or Depository Accounts to the satisfaction of
the Obligations (including the cash collateralization of the Letters of Credit)
in such order as Agent shall determine in its sole discretion. Notwithstanding
the foregoing, deposit accounts used solely for payroll disbursements or in
which trust funds are maintained shall not constitute "Blocked Accounts" or
"Depository Accounts".
(i)    The parties hereto hereby acknowledge, confirm and agree that the
implementation of the cash management arrangements contemplated herein is a
contractual right provided to the Agent and the Lenders hereunder in order for
the Agent and the Lenders to manage and monitor their collateral position and
not a proceeding for enforcement or recovery of a claim, or pursuant to, or an
enforcement of, any security or remedies whatsoever, the cash management
arrangements contemplated herein are critical to the structure of the lending
arrangements contemplated herein, the Agent and Lenders are relying on the US
Loan Parties' acknowledgement, confirmation and agreement with respect to such
cash management arrangements in making accommodations of credit available to
them and in particular that any accommodations of credit are being provided by
the Agent and Lenders strictly on the basis of a borrowing base calculation to
fully support and collateralize any such accommodations of credit hereunder.
(j)    No US Loan Party will, without Agent's consent, compromise or adjust any
Receivables (or extend the time for payment thereof) or accept any returns of
merchandise or grant any additional discounts, allowances or credits thereon,
which, in any case, involves (i) any individual Receivable having a value in
excess of $250,000 or (ii) an annual aggregate amount of Receivables for all
Loan Parties in excess of $1,000,000, except for those compromises, adjustments,
returns, discounts, credits and allowances as have been heretofore customary in
the Ordinary Course of Business of such US Loan Party.

132

--------------------------------------------------------------------------------




(k)    All domestic and Canadian deposit accounts (including all Blocked
Accounts and Depository Accounts), securities accounts and investment accounts
of each applicable US Loan Party and its Subsidiaries as of the Closing Date are
set forth on Schedule 4.8(k). No US Loan Party shall open any new deposit
account, securities account or investment account unless (i) with respect to
domestic deposit accounts, such accounts are maintained at PNC, (ii) with
respect to Canadian accounts, (w) no Event of Default is continuing, (x) such
accounts are maintained at JPMorgan, (y) the accounts are subject to a control
agreement in form and substance satisfactory to Agent sufficient to give Agent
"control" (for purposes of Articles 8 and 9 of the Uniform Commercial Code) over
such account, which shall spring to Full Dominion during a Dominion Period, and
(z) Borrowing Agent shall give Agent written notice of the establishment of any
such Canadian accounts within three (3) days after the establishment thereof and
(ii) if such account is to be maintained with a bank, depository institution or
securities intermediary that is not Agent, such bank, depository institution or
securities intermediary, each applicable US Loan Party and Agent shall first
have entered into an account control agreement in form and substance
satisfactory to Agent sufficient to give Agent "control" (for purposes of
Articles 8 and 9 of the Uniform Commercial Code) over such account.
4.9    Inventory. To the extent Inventory held for sale or lease has been
produced by any US Loan Party, it has been and will be produced by such Borrower
in material accordance with the Federal Fair Labor Standards Act of 1938, as
amended, and all rules, regulations and orders thereunder.
4.10    Maintenance of Equipment. The equipment shall be maintained in good
operating condition and repair (reasonable wear and tear and casualty excepted)
consistent with past practice and as needed in current operations, and all
necessary replacements of and repairs thereto shall be made so that the value
and operating efficiency of the equipment shall be maintained and preserved. No
US Loan Party shall use or operate the equipment in violation of any law,
statute, ordinance, code, rule or regulation.
4.11    Exculpation of Liability. Nothing herein contained shall be construed to
constitute Agent or any Lender as any US Loan Party's agent for any purpose
whatsoever, nor shall Agent or any Lender be responsible or liable for any
shortage, discrepancy, damage, loss or destruction of any part of the US
Collateral wherever the same may be located and regardless of the cause thereof.
Neither Agent nor any Lender, whether by anything herein or in any assignment or
otherwise, assume any of any US Loan Party's obligations under any contract or
agreement assigned to Agent or such Lender, and neither Agent nor any Lender
shall be responsible in any way for the performance by any US Loan Party of any
of the terms and conditions thereof.
4.12    Financing Statements. Except as respects the financing statements filed
by Agent, financing statements described on Schedule 1.2, and financing
statements filed in connection with Permitted Encumbrances, no financing
statement covering any of the US Collateral or any proceeds thereof is or will
be on file in any public office.
5.    REPRESENTATIONS AND WARRANTIES.

133

--------------------------------------------------------------------------------




Each Loan Party represents and warrants as follows:
5.1    Authority.
(a)    Each Loan Party has full power, authority and legal right to enter into
this Agreement and the Other Documents to which it is a party and to perform all
its respective Obligations hereunder and thereunder. This Agreement and the
Other Documents to which it is a party have been duly executed and delivered by
each Loan Party, and this Agreement and the Other Documents to which it is a
party constitute the legal, valid and binding obligation of such Loan Party
enforceable in accordance with their terms, except as such enforceability may be
limited by any applicable bankruptcy, insolvency, moratorium or similar laws
affecting creditors' rights generally. The execution, delivery and performance
of this Agreement and of the Other Documents to which it is a party (a) are
within such Loan Party's corporate, company or partnership powers, as
applicable, have been duly authorized by all necessary corporate, company or
partnership action, as applicable, are not in contravention of law or the terms
of such Loan Party's Organizational Documents or to the conduct of such Loan
Party's business or of any Material Contract or undertaking to which such Loan
Party is a party or by which such Loan Party is bound, (b) will not, in any
material respect, conflict with or violate any law or regulation, or any
judgment, order or decree of any Governmental Body, (c) will not require the
Consent of any Governmental Body, any party to a Material Contract or any other
Person, except those Consents set forth on Schedule 5.1 hereto, all of which
will have been duly obtained, made or compiled prior to the Closing Date and
which are in full force and effect or except to the extent the failure to obtain
any consent would not reasonably be expected to have a material and adverse
effect on any Loan Party and (d) will not conflict with, nor result in any
breach in any of the provisions of or constitute a default under or result in
the creation of any Lien except Permitted Encumbrances upon any asset of such
Loan Party under the provisions of any agreement, instrument, or other document
to which such Loan Party is a party or by which it or its property is a party or
by which it may be bound.
(b)    The choice of governing law provisions contained in this Agreement and
each Other Document to which any European Loan Party is a party are enforceable
in the jurisdictions where such European Loan Party is organized or incorporated
or any Collateral of such European Loan Party is located. Any judgment obtained
in connection with this Agreement or any Other Document in the jurisdiction of
the governing law this Agreement or such Other Document will be recognized and
be enforceable in the jurisdictions where such European Loan Party is organized
or any Collateral is located, except as such enforceability may be limited by
any applicable bankruptcy, insolvency, moratorium or similar laws affecting
creditors' rights generally.
5.2    Formation and Qualification.
(a)    Each Loan Party is duly incorporated or formed, as applicable, and in
good standing (or equivalent thereof in any applicable jurisdiction) under the
laws of the state, province or country, as applicable, listed on Schedule 5.2(a)
and is qualified to do business and is in good standing in the states listed on
Schedule 5.2(a) which constitute all states, provinces or countries, as
applicable, in which qualification and good standing (or equivalent thereof in
any

134

--------------------------------------------------------------------------------




applicable jurisdiction) are necessary for such Loan Party to conduct its
business and own its property and where the failure to so qualify could
reasonably be expected to have a material and adverse effect on such Loan Party.
Each Loan Party has, as of the Closing Date, delivered to Agent true and
complete copies of its Organizational Documents and will promptly notify Agent
of any amendment or changes thereto.
(b)    The only Subsidiaries of the Company and each Loan Party are listed on
Schedule 5.2(b). Schedule 5.2(b) also designates each of the Material
Subsidiaries, US Excluded Subsidiaries and Foreign Excluded Subsidiaries. No
Material Subsidiary is a US Excluded Subsidiary except the Insurance Subsidiary.
5.3    Survival of Representations and Warranties. All representations and
warranties of such Loan Party contained in this Agreement and the Other
Documents to which it is a party shall be true in all material respects at the
time of such Loan Party's execution of this Agreement and the Other Documents to
which it is a party, and shall survive the execution, delivery and acceptance
thereof by the parties thereto and the closing of the transactions described
therein or related thereto.
5.4    Tax Returns. Each Loan Party's federal tax identification number (where
applicable) is set forth on Schedule 5.4. Each Loan Party has filed all federal,
national, state, provincial and material local tax returns and other reports
each is required by law to file and has paid all federal, national, state,
provincial and all other material taxes, assessments, fees and other
governmental charges that are due and payable, except those which are being
Properly Contested. The provision for taxes on the books of each Loan Party is
adequate for all years not closed by applicable statutes, and for its current
fiscal year, and no Loan Party has any knowledge of any deficiency or additional
assessment in connection therewith not provided for on its books.
5.5    Deduction of Tax. No Loan Party is required to make any Tax Deduction
from any payment it may make under this Agreement or any Other Document to a
Secured Party, except with respect to Tax imposed (i) by the United States due
to the failure of the Secured Party to which the payment is being made to comply
with the requirements of Section 3.10(e), above, or to establish that it is a
FATCA Exempt Party under Section 3.10(g), above, and (ii) by the United Kingdom
where a Lender is not a Qualifying Lender.
5.6    No filing or stamp Taxes. Under the laws of each Loan Party's
jurisdiction of incorporation, it is not necessary that this Agreement or any
Other Document be registered, filed, recorded, notarized or enrolled with any
court or other authority in that jurisdiction or that any stamp, registration,
notarial or similar Taxes or fees be paid on or in relation to this Agreement or
any other Document or the transactions contemplate thereby, except registration
of any English Collateral Document or other security document entered into by
any English Loan Party at Companies House in the United Kingdom.
5.7    VAT. No Loan Party is a member of a value added tax group.

135

--------------------------------------------------------------------------------




5.8    Tax residence. Each Loan Party is and has at all times been subject to
income or similar taxation generally on income from all sources (and not merely
from income from sources in, or profits attributable to a permanent
establishment in such jurisdiction) solely in its jurisdiction of incorporation.
5.9    Financial Statements.
(a)    The cash flow and balance sheet projections of Borrowers on a
Consolidated Basis and the cash flow and balance sheet projections of the
Subsidiaries of the Company incorporated in Europe, in each case through fiscal
year 2017, copies of which are annexed hereto as Exhibit 5.9(b), were prepared
by the Chief Financial Officer of the Company, are based on underlying
assumptions which provide a reasonable basis for the projections contained
therein and reflect Loan Parties' judgment based on present circumstances of the
most likely set of conditions and course of action for the projected period. The
cash flow Projections are referred to as the "Closing Projections".
(b)    The consolidated and consolidating balance sheets of Borrowers, and such
other Persons described therein, as of December 31, 2014 and March 31, 2015, and
the related statements of income, changes in stockholder's equity, and changes
in cash flow for the period ended on such date, accompanied by reports thereon
containing opinions without qualification by independent certified public
accountants (in the case of year-end statements) or certified as true, correct
and complete in all material respects by the President and Chief Financial
Officer of the Company (in the case of quarterly statements) copies of which
have been delivered to Agent, have been prepared in accordance with GAAP
(subject, in the case of interim statements, to footnotes and year-end audit
adjustments), consistently applied (except for changes in application to which
such accountants concur) and present fairly the financial position of Borrowers
on a Consolidated Basis at such date and the results of their operations for
such period. Since December 31, 2014 except as disclosed in public securities
law filings, there has been no change in the condition, financial or otherwise,
of Borrowers on a Consolidated Basis as shown on the consolidated balance sheet
as of such date and no change in the aggregate value of machinery, equipment and
Real Property owned by Loan Parties and their Subsidiaries, except changes in
the Ordinary Course of Business, none of which individually or in the aggregate
has been materially adverse.
5.10    Entity Names. Except as set forth on Schedule 5.10, no Loan Party has
been known by any other company or corporate name, as applicable, in the past
five (5) years and does not sell Inventory under any other name except as set
forth on Schedule 5.10, nor has any Loan Party been the surviving corporation or
company, as applicable, of a merger or consolidation or acquired all or
substantially all of the assets of any Person during the preceding five (5)
years.
5.11    O.S.H.A. Environmental Compliance; Flood Insurance.
(a)    Except to the extent non-compliance would not reasonably be expected to
have a Material Adverse Effect, each Loan Party is in compliance with, and its
facilities, business, assets, property, leaseholds, Real Property and Fixed
Assets are in compliance with, to the extent

136

--------------------------------------------------------------------------------




applicable, the Federal Occupational Safety and Health Act and Environmental
Laws. Any outstanding citations, notices or orders of non-compliance issued to
any Loan Party or relating to its business, assets, property, leaseholds or
Fixed Assets under any such laws, rules or regulations are set forth on
Schedule 5.11; provided no such citations, notices or orders of non-compliance
would reasonably be expected to have a Material Adverse Effect.
(b)    Each Loan Party has been issued all required federal, state, provincial
and local licenses, certificates or permits (collectively, "Approvals") required
under all applicable Environmental Laws and all such Approvals are current and
in full force and effect, except to the extent failure to maintain such
Approvals would not reasonably be expected to have a Material Adverse Effect.
(c)    Except as set forth on Schedule 5.11: (i) there have been no releases,
spills, discharges, leaks or disposal (collectively referred to as "Releases")
of Hazardous Materials at, upon, under or migrating from or onto any Real
Property owned, leased or occupied by any Loan Party or any Subsidiary thereof,
except for those Releases which are in compliance, in all material respects,
with Environmental Laws; (ii) there are no underground storage tanks or
polychlorinated biphenyls on any Real Property owned, leased or occupied by any
Loan Party or any Subsidiary thereof, except for such underground storage tanks
or polychlorinated biphenyls that are present in compliance with Environmental
Laws, in all material respects; (iii) the Real Property including any premises
owned, leased or occupied by any Loan Party or any Subsidiary thereof has never
been used by any Loan Party or any Subsidiary thereof to dispose of Hazardous
Materials, except as authorized by Environmental Laws; and (iv) no Hazardous
Materials are managed by any Loan Party or any Subsidiary thereof on any Real
Property including any premises owned, leased or occupied by any Loan Party or
any Subsidiary thereof, excepting such quantities as are managed in accordance
with all applicable manufacturer's instructions and compliance with
Environmental Laws, in all material respects, and as are necessary for the
operation of the commercial business of any Loan Party or any Subsidiary thereof
or of its tenants.
(d)    All Real Property owned by Loan Parties and their Subsidiaries is insured
pursuant to policies and other bonds which are valid and in full force and
effect and which provide adequate coverage from reputable and financially sound
insurers in amounts sufficient to insure the assets and risks of each such Loan
Party or Subsidiary thereof in accordance with prudent business practice in the
industry of such Person. Each Loan Party and Subsidiary thereof has taken all
actions required under the Flood Laws including, but not limited to, obtaining
flood insurance for such property, structures and contents.
5.12    Solvency; No Litigation, Violation, Indebtedness or Default; ERISA
Compliance.
(a)    (i) After giving effect to the Transactions, each Loan Party will be
solvent, able to pay its debts as they mature, will have capital sufficient to
carry on its business and all businesses in which it is about to engage, (ii) as
of the Closing Date, the fair present saleable value of the assets of each Loan
Party, calculated on a going concern basis, is in excess of the amount of
liabilities of such Loan Party, and (iii) subsequent to the Closing Date, the
fair

137

--------------------------------------------------------------------------------




saleable value of the assets of each Loan Party (calculated on a going concern
basis) will be in excess of the amount of the liabilities of such Loan Party.
(b)    Except as disclosed in Schedule 5.12(b)(i), no Loan Party has any pending
or threatened litigation, arbitration, actions or proceedings which if
determined adversely would be reasonably be expected to be material to such Loan
Party. No Loan Party has any outstanding Indebtedness other than the
Obligations, except for (i) Indebtedness disclosed in Schedule 5.12(b)(ii) and
(ii) Indebtedness otherwise permitted under Section 7.8 hereof.
(c)    No Loan Party is in violation of any applicable statute, law, rule,
regulation or ordinance in any respect which would reasonably be expected be
material and adverse to such Loan Party, nor is any Loan Party in violation of
any order of any court, Governmental Body or arbitration board or tribunal.
Except where any failure would not reasonably be expected to have a Material
Adverse Effect, each Plan is in compliance in all material respects with the
applicable provisions of ERISA, the Code and other federal or state laws.
(d)    No Loan Party or any member of the Controlled Group maintains or is
required to contribute to any Plan other than those listed on Schedule 5.12(d)
hereto. Except where any failure would not reasonably be expected to have a
Material Adverse Effect, (i) each Loan Party and each member of the Controlled
Group has met all applicable minimum funding requirements under Section 302 of
ERISA and Section 412 of the Code in respect of each Plan, and each Plan is in
compliance with Sections 412, 430 and 436 of the Code and Sections 206(g), 302
and 303 of ERISA, without regard to waivers and variances; (ii) each Plan which
is intended to be a qualified plan under Section 401(a) of the Code as currently
in effect has been determined by the Internal Revenue Service to be qualified
under Section 401(a) of the Code and the trust related thereto is exempt from
federal income tax under Section 501(a) of the Code or an application for such a
determination is currently being processed by the Internal Revenue Code;
(iii) neither any Loan Party nor any member of the Controlled Group has incurred
any liability to the PBGC other than for the payment of premiums, and there are
no premium payments which have become due which are unpaid; (iv) no Plan has
been terminated by the plan administrator thereof nor by the PBGC, and there is
no occurrence which would cause the PBGC to institute proceedings under Title IV
of ERISA to terminate any Plan; (v) the current value of the assets of each Plan
exceeds the present value of the accrued benefits and other liabilities of such
Plan and neither any Loan Party nor any member of the Controlled Group knows of
any facts or circumstances which would materially change the value of such
assets and accrued benefits and other liabilities; (vi) neither any Loan Party
nor any member of the Controlled Group has breached any of the responsibilities,
obligations or duties imposed on it by ERISA with respect to any Plan;
(vii) neither any Loan Party nor any member of a Controlled Group has incurred
any liability for any excise tax arising under Section 4971, 4972 or 4980B of
the Code, and no fact exists which could give rise to any such liability;
(viii) neither any Loan Party nor any member of the Controlled Group nor any
fiduciary of, nor any trustee to, any Plan, has engaged in a "prohibited
transaction" described in Section 406 of the ERISA or Section 4975 of the Code
nor taken any action which would constitute or result in a Termination Event
with respect to any such Plan which is subject to ERISA; (ix) no Termination
Event has occurred or is reasonably expected to occur; (x) there exists no event
described in Section 4043 of ERISA, for which the thirty (30)

138

--------------------------------------------------------------------------------




day notice period has not been waived; (xi) neither any Loan Party nor any
member of the Controlled Group has engaged in a transaction that could be
subject to Section 4069 or 4212(c) of ERISA; (xii) neither any Loan Party nor
any member of the Controlled Group maintains or is required to contribute to any
Plan which provides health, accident or life insurance benefits to former
employees, their spouses or dependents, other than in accordance with
Section 4980B of the Code; (xiii) neither any Loan Party nor any member of the
Controlled Group has withdrawn, completely or partially, within the meaning of
Section 4203 or 4205 of ERISA, from any Multiemployer Plan so as to incur
liability under the Multiemployer Pension Plan Amendments Act of 1980 and there
exists no fact which would reasonably be expected to result in any such
liability; and (xiv) no Plan fiduciary (as defined in Section 3(21) of ERISA)
has any liability for breach of fiduciary duty or for any failure in connection
with the administration or investment of the assets of a Plan.
(e)    Except as, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect, (a) the Canadian Pension Plans
are duly registered under the Income Tax Act (Canada) and any other Applicable
Laws which require registration, have been administered in accordance with the
Income Tax Act (Canada) and such other Applicable Law and no event has occurred
which could cause the loss of such registered status, (b) all obligations of the
Canadian Loan Parties and their Subsidiaries (including fiduciary, funding,
investment and administration obligations) required to be performed in
connection with the Canadian Pension Plans and the funding agreements relating
thereto have been performed on a timely basis, and (c) all contributions or
premiums required to be made or paid by them to the Canadian Pension Plans have
been made on a timely basis in accordance with the terms of such plans and all
Applicable Laws.
(f)    Neither any English Loan Party nor any of its Subsidiaries or Affiliates
is or has at any time been (i) an employer (for the purposes of Sections 38 to
51 of the United Kingdom's Pensions Act 2004) of an occupational pension scheme
which is not a money purchase scheme (both terms as defined in the United
Kingdom's Pensions Schemes Act 1993) or (ii) "connected" with or an "associate"
(as those terms are used in Sections 38 and 43 of the United Kingdom's Pensions
Act 2004) of such an employer.
5.13    Patents, Trademarks, Copyrights and Licenses. All material Intellectual
Property owned or utilized by any Loan Party: (i) is set forth on Schedule 5.13;
and (ii) is valid and has been duly registered or filed with all appropriate
Governmental Bodies. The Intellectual Property set forth on Schedule 5.13
constitutes all of the intellectual property rights which are necessary for the
operation of each Loan Party's business. Except as set forth in Schedule 5.13
hereto, there is no objection to, pending challenge to the validity of, or
proceeding by any Governmental Body to suspend, revoke, terminate or adversely
modify, any such Intellectual Property and no Loan Party is aware of any grounds
for any challenge or proceedings, and no such matters set forth on Schedule
5.13, if determined adversely to a Loan Party, would reasonably be expected to
have a Material Adverse Effect. All material Intellectual Property owned or held
by any Loan Party consists of original material or property developed by such
Loan Party or was lawfully acquired by such Loan Party from the proper and
lawful owner

139

--------------------------------------------------------------------------------




thereof. Each of such items has been maintained so as to preserve the value
thereof from the date of creation or acquisition thereof.
5.14    Licenses, Permits and Accreditation. Except as could not, individually
or in the aggregate, result in liability for Loan Parties and their Subsidiaries
in excess of $5,000,000 or result in criminal liability for any Loan Party,
(a) each of Loan Parties and their Subsidiaries has, to the extent applicable:
(i) obtained and maintains in good standing all required licenses or permits
required by any applicable federal, state, provincial or local law, rule or
regulation for the operation of its business in each jurisdiction wherein it is
now conducting or proposes to conduct business; and (ii) to the extent prudent
and customary in the industry in which it is engaged, obtained and maintains
accreditation from all generally recognized accrediting agencies; and (b) all
such required licenses, permits and accreditations are in full force and effect
on the date hereof and have not been revoked or suspended or otherwise limited.
5.15    Default of Indebtedness. No Loan Party is in default in the payment of
the principal of or interest on any Indebtedness in excess of $500,000 or under
any instrument or agreement under or subject to which any such Indebtedness has
been issued and no event has occurred under the provisions of any such
instrument or agreement which with or without the lapse of time or the giving of
notice, or both, constitutes or would constitute an event of default thereunder.
5.16    No Default. No Loan Party is in default in the payment or performance of
any of its contractual obligations except to the extent that any such default
would not be reasonably be expected to have a Material Adverse Effect.
5.17    No Burdensome Restrictions. No Loan Party is party to any contract or
agreement the performance of which would reasonably be expected to have a
Material Adverse Effect. As of the Closing Date, each Loan Party has heretofore
delivered to Agent true and complete copies of all Material Contracts to which
it is a party or to which it or any of its properties is subject. No Loan Party
has agreed or consented to cause or permit in the future (upon the happening of
a contingency or otherwise) any of its property, whether now owned or hereafter
acquired, to be subject to a Lien which is not a Permitted Encumbrance.
5.18    No Labor Disputes. No Loan Party is involved in any labor dispute which
would reasonably be expected to have a Material Adverse Effect; there are no
material labor disputes, strikes or walkouts or union organization of any Loan
Party's employees threatened or in existence and no labor contract is scheduled
to expire during the Term other than as set forth on Schedule 5.18 hereto.
5.19    Margin Regulations. No Loan Party is engaged, nor will it engage,
principally or as one of its important activities, in the business of extending
credit for the purpose of "purchasing" or "carrying" any "margin stock" within
the respective meanings of each of the quoted terms under Regulation U of the
Board of Governors of the Federal Reserve System as now and from time to time
hereafter in effect. No part of the proceeds of any Advance will be used for
"purchasing" or "carrying" "margin stock" as defined in Regulation U of such
Board of Governors.

140

--------------------------------------------------------------------------------




5.20    Investment Company Act. No Loan Party is an "investment company"
registered or required to be registered under the Investment Company Act of
1940, as amended, nor is it controlled by such a company.
5.21    Disclosure. No representation or warranty made by any Loan Party in this
Agreement or in any financial statement, report, certificate or any other
document furnished in connection herewith or therewith contains any untrue
statement of a material fact or omits to state any material fact necessary to
make the statements herein or therein not misleading. There is no fact known to
any Loan Party or which reasonably should be known to such Loan Party which such
Loan Party has not disclosed to Agent in writing with respect to the
transactions contemplated by this Agreement which would reasonably be expected
to have a Material Adverse Effect.
5.22    Swaps. No Loan Party is a party to, nor will it be a party to, any swap
agreement whereby such Loan Party has agreed or will agree to swap interest
rates or currencies unless same provides that damages upon termination following
an event of default thereunder are payable on an unlimited "two-way basis"
without regard to fault on the part of either party.
5.23    Business and Property of Loan Parties. Upon and after the Closing Date,
Loan Parties do not propose to engage in any business other than the
manufacture, sale and distribution of medical equipment and activities necessary
to conduct the foregoing or related thereto. On the Closing Date, each Loan
Party will own all the property and possess all of the rights and Consents
necessary for the conduct of the business of such Loan Party.
5.24    Ineligible Securities. Loan Parties do not intend to use and shall not
use any portion of the proceeds of the Advances, directly or indirectly, to
purchase during the underwriting period, or for 30 days thereafter, Ineligible
Securities being underwritten by a securities Affiliate of Agent or any Lender.
5.25    Federal Securities Laws. None of Loan Parties or any of their
Subsidiaries (other than the Company with respect to clauses (i) and (ii)),
(i) is required to file periodic reports under the Exchange Act or securities
legislation of Canada, France or England, (ii) has any securities registered
under the Exchange Act or securities legislation of Canada, France or England or
(iii) has filed a registration statement that has not yet become effective under
the Securities Act or securities legislation of Canada, France or England.
5.26    Equity Interests. The authorized and outstanding Equity Interests of
each Loan Party, and each legal and beneficial holder thereof, are as set forth
on Schedule 5.26 hereto. All of the Equity Interests of each Loan Parties have
been duly and validly authorized and issued and are fully paid and
non-assessable and have been sold and delivered to the holders hereof in
compliance with, or under valid exemption from, all federal, provincial and
state laws and the rules and regulations of each Governmental Body governing the
sale and delivery of securities. Except for the rights and obligations set forth
on Schedule 5.26, there are no subscriptions, warrants, options, calls,
commitments, rights or agreement by which any Loan Party or any of the
shareholders of any Loan Party is bound relating to the issuance, transfer,
voting or redemption of shares of its Equity Interests or any pre-emptive rights
held by any Person with

141

--------------------------------------------------------------------------------




respect to the Equity Interests of Loan Parties. Except as set forth on
Schedule 5.26, Loan Parties have not issued any securities convertible into or
exchangeable for shares of its Equity Interests or any options, warrants or
other rights to acquire such shares or securities convertible into or
exchangeable for such shares.
5.27    Commercial Tort Claims. No Loan Party has any commercial tort claims in
excess of $1,000,000 whether or not a proceeding has been filed, except as set
forth on Schedule 5.27 hereto.
5.28    Letter of Credit Rights. No Loan Party has any letter of credit rights
in excess of $1,000,000 except as set forth on Schedule 5.28 hereto.
5.29    Material Contracts. Schedule 5.29 sets forth all Material Contracts of
Loan Parties and any material defaults thereunder. Except where any failure or
default would reasonably be expected to have a Material Adverse Effect, all
Material Contracts are in full force and effect and no material defaults
currently exist thereunder.
5.30    Fraud and Abuse. Except as would not, individually or in the aggregate,
constitute a Material Adverse Effect or result in liability for Loan Parties in
excess of $1,000,000 or result in criminal liability for any Loan Party, neither
any Loan Party and its Subsidiaries nor, to the knowledge of any Chief Executive
Officer, Chief Financial Officer, Treasurer or Compliance Officer of the
Company, any of their officers or directors, have engaged in any activities
which are prohibited under federal Medicare and Medicaid statutes, 42 U.S.C.
Section 1320a-7b or 42 U.S.C., or any other Applicable Laws in any applicable
jurisdiction. Section 1395nn or the regulations promulgated pursuant to such
statutes or related state, local or provincial statutes or regulations, or which
are prohibited by binding rules of professional conduct, including but not
limited to the following: (a) knowingly and willfully making or causing to be
made a false statement or misrepresentation of a material fact in any
applications for any benefit or payment; (b) knowingly and willfully making or
causing to be made any false statement or misrepresentation of a material fact
for use in determining rights to any benefit or payment; (c) failing to disclose
knowledge by a claimant of the occurrence of any event affecting the initial or
continued right to any benefit or payment on its own behalf or on behalf of
another with the intent to secure such benefit or payment fraudulently;
(d) knowingly and willfully soliciting or receiving any remuneration (including
any kickback, bribe or rebate), directly or indirectly, overtly or covertly, in
cash or in kind, or offering to pay such remuneration (i) in return for
referring an individual to a Person for the furnishing or arranging for the
furnishing of any item or service for which payment may be made in whole or in
part by Medicare, Medicaid or other applicable third party payors, including any
Governmental Body, or (ii) in return for purchasing, leasing or ordering or
arranging for or recommending the purchasing, leasing or ordering of any good,
facility, service, or item for which payment may be made in whole or in part by
Medicare, Medicaid or other applicable third party payors, including any
Governmental Body.
Notwithstanding the foregoing, Loan Parties are aware of, and have disclosed,
the existence of the OIG Investigation and Consent Decree. Loan Parties believe
that the programs described in the subpoena are in compliance with all
applicable Laws, except where the failure to

142

--------------------------------------------------------------------------------




be in compliance would not constitute a Material Adverse Effect. Loan Parties
are cooperating fully with the government inquiry.
5.31    Other Regulatory Protection. Except for oxygen products, none of Loan
Parties and their Subsidiaries manufactures pharmaceutical products. Except as
set forth on Schedule 5.31, none of Loan Parties and none of the Subsidiaries of
Loan Parties (a) participates in Medicare or Medicaid or other similar
government programs in applicable jurisdictions as a provider or supplier,
rather, Loan Parties and their Subsidiaries are manufacturers and sell to
providers for purposes of Medicare, Medicaid and any other Medical Reimbursement
Program or other similar government programs in applicable jurisdictions, (b) is
a party to any Medicare Provider Agreement or Medicaid Provider Agreement, or
(c) bills for items or services to any Medical Reimbursement Program or other
similar government programs in applicable jurisdictions. Each of Loan Parties
and its Subsidiaries is in compliance with all applicable rules, regulations and
other requirements of the Food and Drug Administration and Health Canada (for
purposes hereof collectively, "FDA"), the Federal Trade Commission (for purposes
hereof, "FTC"), the Consumer Product Safety Commission, the United States
Customs Service and the United States Postal Service and other state, national,
provincial or federal regulatory authorities or jurisdictions in which such Loan
Party or any of its Subsidiaries do business or distribute and market products,
except to the extent that any such noncompliance, individually or in the
aggregate, does not constitute a Material Adverse Effect. Neither the FDA, the
FTC, the Consumer Product Safety Commission, nor any other such regulatory
authority has requested (or, to the knowledge of any Authorized Officer, are
considering requesting) any product recalls or other enforcement actions that
(a) if complied with, individually or in the aggregate, would reasonably be
expected to constitute a Material Adverse Effect or (b) with which Loan Parties
and their Subsidiaries have not complied within the time period allowed, except
where any such failure would not reasonably be expected to have a Material
Adverse Effect.
5.32    Excluded Pledge Entity . Each entity listed on Schedule 5.32 ("Excluded
Pledge Entity") has total assets of less than $10,000,000 ("Threshold Assets").
5.33    Centre of Main Interests and Establishments. For the purposes of the
Council of the European Union Regulation No. 1346/2000 on Insolvency
Proceedings, (the "Regulation"), each European Loan Party's centre of main
interests (as that term is used in Article 3(1) of the Regulation) is situated
in its jurisdiction of incorporation and it has no "establishment" (as that term
is used in Article 2(h) of the Regulation) in any other jurisdiction.
5.34    European Distribution Agreements. Each European Distribution Agreement
is in full force and effect and, under Swiss law, each European Distribution
Agreement provides that any right, title or interest in any Receivables arising
from the sale of any Inventory referred to therein shall vest in the European
Borrower party to such European Distribution Agreement.
6.    AFFIRMATIVE COVENANTS.
Each Loan Party shall, and shall cause each of its Subsidiaries to, until
payment in full of the Obligations and termination of this Agreement:

143

--------------------------------------------------------------------------------




6.1    Compliance with Laws. Comply in all material respects with all Applicable
Laws with respect to the Collateral or any part thereof or to the operation of
such Loan Party's business the non-compliance with which would reasonably be
expected to be material and adverse to any Loan Party (except to the extent
(a) any separate provision of this Agreement shall expressly require compliance
with any particular Applicable Law(s) pursuant to another standard or (b) any
Applicable Law is being Properly Contested).
6.2    Conduct of Business and Maintenance of Existence and Assets. (a) Conduct
continuously and operate actively its business according to good business
practices and maintain all of its properties useful or necessary in its business
in good working order and condition (reasonable wear and tear and casualty
excepted and except as may be disposed of in accordance with the terms of this
Agreement), including all material Intellectual Property and take all actions
necessary to enforce and protect the validity of any material intellectual
property right or other right included in the Collateral; (b) keep in full force
and effect its existence and comply with all laws and regulations governing the
conduct of its business where the failure to do so would reasonably be expected
to have a Material Adverse Effect; and (c) make all such reports and pay all
such franchise and other taxes and license fees and do all such other acts and
things as may be lawfully required to maintain its rights, licenses, leases,
powers and franchises under the laws of the United States, Canada, France or
England or any political subdivision thereof where the failure to do so would
reasonably be expected to have a Material Adverse Effect.
6.3    Books and Records; Inspection Rights.
(a)    Keep proper books of record and account in which full, true and correct
entries will be made of all dealings or transactions of or in relation to its
business and affairs (including without limitation accruals for taxes,
assessments, Charges, levies and claims, allowances against doubtful Receivables
and accruals for depreciation, obsolescence or amortization of assets), that
allow Loan Parties to prepare financial reports in accordance with, or as
required by, GAAP consistently applied in the opinion of such independent public
accountant as shall then be regularly engaged by Loan Parties.
(b)    Permit any representatives designated by the Administrative Agent or any
Lender (including employees of the Administrative Agent, any Lender or any
consultants, accountants, lawyers, agents and appraisers retained by the
Administrative Agent), upon reasonable prior notice, to visit and inspect its
properties, to conduct at such Loan Party's premises field examinations of such
Loan Party's assets, liabilities, books and records, including examining and
making extracts from its books and records, environmental assessment reports and
Phase I or Phase II studies, and to discuss its affairs, finances and condition
with its officers and independent accountants, all at such reasonable times and
as often as reasonably requested; provided that it is intended that prior to a
Default or Event of Default, the European Agent and the European Lenders will
only conduct one (provided, that if the European Undrawn Availability is less
than 50% of the Maximum European Revolving Advance Amount, then two) field
examination(s) in any twelve (12) month period (exclusive of any field
examination performed prior to the Effective Date) (it being understood that
there are no limitations on the number of field examinations that may be
performed during the continuance of a Default or an

144

--------------------------------------------------------------------------------




Event of Default) which field examinations shall be at the European Borrowers'
sole cost and expense. Each European Loan Party acknowledges that the European
Agent, after exercising its rights of inspection, may prepare and distribute to
the European Lenders certain reports pertaining to each European Loan Party's
assets for internal use by the European Agent and the European Lenders.
6.4    Payment of Taxes. Unless Properly Contested, pay, when due, all Priority
Payables and all taxes, assessments and other Charges lawfully levied or
assessed upon such Loan Party or any of the Collateral, including real and
personal property taxes, assessments and charges and all franchise, income,
employment, social security benefits, withholding, and sales taxes. If any tax
by any Governmental Body is or may be imposed on or as a result of any
transaction between any Loan Party and any Agent or any Lender which any Agent
or any Lender may be required to withhold or pay or if any taxes, assessments,
or other Charges remain unpaid after the date fixed for their payment, or if any
claim shall be made which, in any Agent's opinion, may reasonably be expected to
create a valid Lien on the Collateral, such Agent may, upon notice to Loan
Parties (or during an Event of Default without notice to Loan Parties) pay the
taxes, assessments or other Charges and each Loan Party hereby indemnifies and
holds such Agent and each Lender harmless in respect thereof. The amount of any
payment by an Agent under this Section 6.4 shall be charged to Loan Parties'
Account as a Revolving Advance under the relevant facility maintained as a
Domestic Rate Loan in the case of a Revolving Advance under the US-Canada
Facility and a LIBOR Rate Loan with an interest period of one month in the case
of a Revolving Advance under the English Facility and the French Facility and
added to the Obligations and, until Loan Parties shall furnish the relevant
Agent with an indemnity therefor (or supply the relevant Agent with evidence
satisfactory to such Agent that due provision for the payment thereof has been
made), the relevant Agent may hold without interest any balance standing to Loan
Parties' credit and such Agent shall retain its security interest in and Lien on
any and all Collateral held by such Agent.
6.5    Tax residence. Ensure that it is subject to income or similar taxation
generally on income from all sources (and not merely from income from sources
in, or profits attributable to a permanent establishment in such jurisdiction)
solely in its jurisdiction of incorporation.
6.6    Financial Covenant; Minimum Undrawn Availability.
(a)    Cause to be maintained US-Canada Undrawn Availability at all times of not
less than (i) 11.25% of the Maximum US-Canada Revolving Advance Amount for
five (5) consecutive Business Days, or (ii) $10,000,000 on any given Business
Day. The amount in the preceding clause (ii) will be automatically adjusted by
Agent proportionally upon any increase in the Maximum US-Canada Revolving
Advance Amount pursuant to Section 2.23 of this Agreement.
(b)    Cause to be maintained European Undrawn Availability at all times of not
less than (i) 11.25% of the Maximum European Revolving Advance Amount for
five (5) consecutive Business Days, or (ii) $3,000,000 on any given Business
Day. The amount in the preceding clause (ii) will be automatically adjusted by
Agent proportionally upon any increase in the Maximum European Revolving Advance
Amount pursuant to Section 2.25 of this Agreement.

145

--------------------------------------------------------------------------------




6.7    Insurance.
(a)    (i) Keep all its insurable properties and properties in which such Loan
Party has an interest insured against the hazards of fire, flood, sprinkler
leakage, those hazards covered by extended coverage insurance and such other
hazards, and for such amounts, as is customary in the case of companies engaged
in businesses similar in size and scope to such Loan Party's including business
interruption insurance; (ii) maintain a bond in such amounts as is customary in
the case of companies engaged in businesses similar to such Loan Party insuring
against larceny, embezzlement or other criminal misappropriation of insured's
officers and employees who may either singly or jointly with others at any time
have access to the assets or funds of such Loan Party either directly or through
authority to draw upon such funds or to direct generally the disposition of such
assets; (iii) maintain public and product liability insurance against claims for
personal injury, death or property damage suffered by others; (iv) maintain all
such worker's compensation or similar insurance as may be required under the
laws of any state, province or jurisdiction in which such Loan Party is engaged
in business; (v) furnish Applicable Agent with (A) copies of all policies and
evidence of the maintenance of such policies by the renewal thereof at least
thirty (30) days before any expiration date, and (B) appropriate loss payable
endorsements in form and substance satisfactory to Applicable Agent, naming
Applicable Agent as an additional insured and mortgagee and/or lender loss payee
(as applicable) as its interests may appear with respect to all insurance
coverage referred to in clauses (i) and (ii) above, and providing (I) that all
proceeds thereunder shall be payable to Applicable Agent, (II) no such insurance
shall be affected by any act or neglect of the insured or owner of the property
described in such policy, and (III) that such policy and loss payable clauses
may not be cancelled, amended or terminated unless at least thirty (30) days
prior written notice is given to Applicable Agent (or in the case of
non-payment, at least ten (10) days prior written notice). All of the coverages
required in this Section 6.7(a) shall be maintained with financially sound and
reputable carriers having a financial strength rating of at least A- by A.M.
Best Company. In the event of any loss thereunder, the carriers named therein
hereby are directed by Applicable Agent and the applicable Loan Party to make
payment for such loss to Applicable Agent and not to such Loan Party and
Applicable Agent jointly. If any insurance losses are paid by check, draft or
other instrument payable to any Loan Party and Applicable Agent jointly, Agent
may endorse such Loan Party's name thereon and do such other things as
Applicable Agent may deem advisable to reduce the same to cash.
(b)    Each Loan Party shall take all actions required under the Flood Laws
and/or requested by Applicable Agent to assist in ensuring that each Lender is
in compliance with the Flood Laws applicable to the Collateral, including, but
not limited to, providing Applicable Agent with the address and/or GPS
coordinates of each structure on any real property that will be subject to a
mortgage in favor of Applicable Agent, for the benefit of Lenders, and, to the
extent required, obtaining flood insurance for such property, structures and
contents prior to such property, structures and contents becoming Collateral,
and thereafter maintaining such flood insurance in full force and effect for so
long as required by the Flood Laws.
(c)    With respect to any claims in excess of $1,000,000 individually or
$5,000,000 in the aggregate in any calendar year and with respect to any claims
during the continuance of a

146

--------------------------------------------------------------------------------




Default or Event of Default, Applicable Agent is hereby authorized to adjust and
compromise claims under insurance coverage referred to in Sections 6.7(a)(i) and
(iii) and 6.7(b) above. All loss recoveries received by Applicable Agent under
any such insurance may be applied to the Obligations, in such order as
Applicable Agent in its sole discretion shall determine. Any surplus shall be
paid by Applicable Agent to Loan Parties or applied as may be otherwise required
by law. Any deficiency thereon shall be paid by Loan Parties to Applicable
Agent, on demand. Anything hereinabove to the contrary notwithstanding, and
subject to the fulfillment of the conditions set forth below, Applicable Agent
shall remit to Borrowing Agent or European Borrowing Agent (as applicable)
insurance proceeds received by Applicable Agent during any calendar year under
insurance policies procured and maintained by Loan Parties which insure Loan
Parties' insurable properties to the extent such insurance proceeds do not
exceed $5,000,000 in the aggregate during such calendar year or $1,000,000 per
occurrence. In the event the amount of insurance proceeds received by Applicable
Agent for any occurrence exceeds $1,000,000, then Applicable Agent shall not be
obligated to remit the insurance proceeds to Borrowing Agent or European
Borrowing Agent (as applicable) unless Borrowing Agent or European Borrowing
Agent (as applicable) shall provide Applicable Agent with evidence reasonably
satisfactory to Applicable Agent that the insurance proceeds will be used by
Loan Parties to repair, replace or restore the insured property which was the
subject of the insurable loss. In the event Borrowing Agent or European
Borrowing Agent (as applicable) has previously received (or, after giving effect
to any proposed remittance by Applicable Agent to Borrowing Agent or European
Borrowing Agent (as applicable) would receive) insurance proceeds which equal or
exceed $5,000,000 in the aggregate during any calendar year, then Applicable
Agent may, in its sole discretion, either remit the insurance proceeds to
Borrowing Agent or European Borrowing Agent (as applicable) upon Borrowing Agent
or European Borrowing Agent (as applicable) providing Applicable Agent with
evidence reasonably satisfactory to Applicable Agent that the insurance proceeds
will be used by Loan Parties to repair, replace or restore the insured property
which was the subject of the insurable loss, or apply the proceeds to the
Obligations, as aforesaid. The agreement of Applicable Agent to remit insurance
proceeds in the manner above provided shall be subject in each instance to
satisfaction of each of the following conditions: (x) No Event of Default or
Default shall then have occurred, (y) Loan Parties shall use such insurance
proceeds promptly to repair, replace or restore the insurable property which was
the subject of the insurable loss and for no other purpose, and (z) such
remittances shall be made under such procedures as Applicable Agent may
establish. If any Loan Party fails to obtain insurance as hereinabove provided,
or to keep the same in force, Applicable Agent, if Applicable Agent so elects,
may obtain such insurance and pay the premium therefor on behalf of such Loan
Party, which payments shall be charged to Borrowers' Account and constitute part
of the obligations.
6.8    Payment of Indebtedness and Leasehold Obligations. Pay, discharge or
otherwise satisfy (i) at or before maturity (subject, where applicable, to
specified grace periods) all its Indebtedness, except when the failure to do so
would not reasonably be expected to be material and adverse to any Loan Party or
when the amount or validity thereof is currently being Properly Contested,
subject at all times to any applicable subordination arrangement in favor of
Lenders and (ii) when due its rental obligations under all material leases of
real property under which it is

147

--------------------------------------------------------------------------------




a tenant, and shall otherwise comply, in all material respects, with all other
terms of such leases and keep them in full force and effect.
6.9    Environmental Matters.
(a)    Except where any non-compliance would not reasonably be expected to have
a Material Adverse Effect, result in liability for Loan Parties and their
Subsidiaries in excess of $1,000,000 or result in criminal liability for any
Loan Party or Subsidiary thereof, ensure that the Real Property and all
operations and businesses conducted thereon are in compliance and remain in
compliance with all Environmental Laws in all respects and it shall manage any
and all Hazardous Materials on any Real Property in compliance with
Environmental Laws.
(b)    Establish and maintain an environmental management and compliance system
to assure and monitor continued compliance with all applicable Environmental
Laws which system shall include periodic environmental compliance audits to be
conducted by knowledgeable environmental professionals. All potential violations
and violations of Environmental Laws shall be reviewed with legal counsel to
determine any required reporting to applicable Governmental Bodies and any
required corrective actions to address such potential violations or violations.
(c)    Respond promptly to any Hazardous Discharge or Environmental Complaint
and take all necessary action in order to safeguard the health of any Person and
to avoid subjecting the Collateral or Real Property to any Lien. If any Loan
Party shall fail to respond promptly to any Hazardous Discharge or Environmental
Complaint or any Loan Party shall fail to comply with any of the requirements of
any Environmental Laws, Agent on behalf of Lenders may, but without the
obligation to do so, for the sole purpose of protecting Agent's interest in the
Collateral: (i) give such notices or (ii) enter onto the Real Property (or
authorize third parties to enter onto the Real Property) and take such actions
as Agent (or such third parties as directed by Agent) deem reasonably necessary
or advisable, to remediate, remove, mitigate or otherwise manage with any such
Hazardous Discharge or Environmental Complaint. All reasonable costs and
expenses incurred by Agent and Lenders (or such third parties) in the exercise
of any such rights, including any sums paid in connection with any judicial or
administrative investigation or proceedings, fines and penalties, together with
interest thereon from the date expended at the Default Rate for Domestic Rate
Loans constituting Revolving Advances shall be paid upon demand by Loan Parties,
and until paid shall be added to and become a part of the Obligations secured by
the Liens created by the terms of this Agreement or any other agreement between
Agent, any Lender and any Loan Party.
(d)    Promptly upon the written request of Agent from time to time, if any Loan
Party has received an Environmental Complaint, or if Agent has a reasonable good
faith basis to believe that there has occurred a Hazardous Discharge that
requires remedial or investigatory action under Environmental Laws or that is
the subject to regulatory inquiry, Loan Parties shall provide Agent, at Loan
Parties' expense, with an environmental site assessment or environmental
compliance audit report prepared by an environmental engineering firm acceptable
in the reasonable opinion of Agent, to assess with a reasonable degree of
certainty the existence of a Hazardous Discharge and the potential costs in
connection with abatement, remediation and removal of any Hazardous Materials
found on, under, at or within the Real Property. Any report

148

--------------------------------------------------------------------------------




or investigation of such Hazardous Discharge proposed and acceptable to the
responsible Governmental Body shall be acceptable to Agent. If such estimates,
individually or in the aggregate, exceed $250,000, Agent shall have the right to
require Loan Parties to post a bond, letter of credit or other security
reasonably satisfactory to Agent to secure payment of these costs and expenses.
6.10    Standards of Financial Statements. Cause all financial statements
referred to in Sections 9.7, 9.8, 9.9, 9.10, 9.11, 9.12 and 9.13 as to which
GAAP is applicable to be complete and correct in all material respects (subject,
in the case of interim financial statements, to the absence of footnotes and
normal year-end audit adjustments) and to be prepared in reasonable detail and
in accordance with GAAP applied consistently throughout the periods reflected
therein (except as disclosed therein and agreed to by such reporting accountants
or officer, as applicable).
6.11    Federal Securities Laws. Promptly notify Agent in writing if any Loan
Party (other than, with respect to clause (i) or (ii), the Company) or any of
their Subsidiaries (i) is required to file periodic reports under the Exchange
Act or securities legislation of Canada, France or England, (ii) registers any
securities under the Exchange Act or securities legislation of Canada, France or
England or (iii) files a registration statement under the Securities Act or
securities legislation of Canada, France or England.
6.12    Execution of Supplemental Instruments. Execute and deliver to Agent from
time to time, upon demand, such supplemental agreements, statements, assignments
and transfers, or instructions or documents relating to the Collateral
(including the filing and recording of financing statements and other documents
and the execution of dailly assignments in respect of French Borrower's
Receivables which are no longer subject to extendible retention of title), and
such other instruments as Agent may request, in order that the full intent of
this Agreement may be carried into effect.
6.13    Government Receivables. To the extent any Borrower desires such
Receivables to constitute Eligible Receivables, take all steps necessary to
protect Applicable Agent's interest in the Collateral under the Federal
Assignment of Claims Act, the Financial Administration Act (Canada) and any
similar applicable provincial statute, the Uniform Commercial Code and all other
applicable state, national, provincial or local statutes or ordinances and
deliver to Applicable Agent appropriately endorsed, any instrument or chattel
paper connected with any Receivable arising out of any contract between any Loan
Party and the relevant Governmental Body or any department, agency or
instrumentality of any of them.
6.14    Keepwell. If it is a Qualified ECP Loan Party, then jointly and
severally, together with each other Qualified ECP Loan Party, hereby absolutely
unconditionally and irrevocably (a) guarantees the prompt payment and
performance of all Swap Obligations owing by each Non-Qualifying Party (it being
understood and agreed that this guarantee is a guaranty of payment and not of
collection), and (b) undertakes to provide such funds or other support as may be
needed from time to time by any Non-Qualifying Party to honor all of such
Non-Qualifying Party's obligations under this Agreement or any Other Document in
respect of Swap Obligations (provided, however, that each Qualified ECP Loan
Party shall only be liable under this

149

--------------------------------------------------------------------------------




Section 6.14 for the maximum amount of such liability that can be hereby
incurred without rendering its obligations under this Section 6.14, or otherwise
under this Agreement or any Other Document, voidable under applicable law,
including applicable law relating to fraudulent conveyance or fraudulent
transfer, and not for any greater amount). The obligations of each Qualified ECP
Loan Party under this Section 6.14 shall remain in full force and effect until
payment in full of the Obligations and termination of this Agreement and the
Other Documents. Each Qualified ECP Loan Party intends that this Section 6.14
constitute, and this Section 6.14 shall be deemed to constitute, a guarantee of
the obligations of, and a "keepwell, support, or other agreement" for the
benefit of each other Borrower and Guarantor for all purposes of
Section 1a(18)(A)(v)(II) of the CEA.
6.15    Designation as Senior Debt. Cause the Obligations to be designated as
"Designated Senior Indebtedness" under, and as defined in, the governing
documents with respect to the 2027 Convertible Notes (as in effect from time to
time).
6.16    Canadian Pension Plans. For each existing, or hereafter adopted,
Canadian Benefit Plan, in a timely fashion comply with and perform in all
material respects all of its obligations under and in respect of such Canadian
Benefit Plan and all Applicable Laws (including any fiduciary, funding,
investment and administration obligations). All employer or employee payments,
contributions or premiums required to be remitted, paid to or in respect of each
Canadian Benefit Plan shall be paid or remitted in a timely fashion in
accordance with the terms thereof, any funding agreements and all Applicable
Laws.
6.17    Proposed Reorganization. The Proposed Reorganization will take place in
stages. Immediately upon the liquidation of Invacare CV, Invacare International
shall pledge 65% of its equity interest in LUX 1 (of, if a holding company is
inserted as the owner of LUX 1, in such first-tier foreign Subsidiary) to the
Agent on behalf of the Lenders pursuant to the Pledge Agreement.
6.18    Threshold Assets Exceeded. In the event that the total assets of any
Excluded Pledge Entity ceases to be less than the Threshold Assets, such
Subsidiary shall cease to be an Excluded Pledge Entity and the applicable Loan
Party shall promptly deliver to the Agent such original certificates and
Security Documents (as defined in the Pledge Agreement) as required pursuant to
the terms of the Pledge Agreement or as the Agent shall reasonably deem to be
necessary, to perfect the Agent's Lien and security interest in the Subsidiary
Stock of such Subsidiary.
6.19    Transfer of Accounts of European Borrower; Notification of Account
Debtors.
(a)    At any time following a European Dominion Triggering Event, the European
Borrowers shall (i) at the request of the European Agent, use reasonable
endeavors to cause their European Blocked Accounts (each an "Existing Blocked
Account") to be transferred to the name of the European Agent and (ii) with
respect to any Existing Blocked Accounts held with an account bank in a
jurisdiction other than England and Wales, promptly open new European Blocked
Accounts with (and, at the discretion of the European Agent, in the name of) the

150

--------------------------------------------------------------------------------




European Agent in London (or an Affiliate of the European Agent in London), such
new bank accounts being European Blocked Accounts under and for the purposes of
this Agreement.
If new European Blocked Accounts have been established pursuant to this Section
(each a "New Blocked Account"), the European Borrowers shall ensure that the
proceeds of all Receivables owing to them will immediately be re-directed to the
New Blocked Accounts. Until all proceeds of Receivables have been redirected to
the New Blocked Accounts, each European Borrower shall cause all amounts on
deposit in any Existing Blocked Account to be transferred to a New Blocked
Account at the end of each Business Day, provided that if any such European
Borrower does not instruct such re-direction or transfer, each of them hereby
authorizes the European Agent to give such instructions on their behalf to the
applicable Customers and/or the account bank holding such Existing Blocked
Account (as applicable).
(b)    At any time during a European Dominion Period, each European Borrower
agrees that if any of its Customers have not previously received notice of the
security interest of the European Agent over its Receivables, it shall, at the
request of the European Agent, promptly give notice to such Customers and if
European Borrower Agent does not serve such notice, each of them hereby
authorizes the European Agent to serve notice on their behalf.
6.20    European Cash Management Provisions.
(a)    All proceeds of the English Collateral and the French Collateral shall be
deposited by the European Borrowers into a blocked account ("European Blocked
Accounts") established at the European Agent (or an Affiliate of the European
Agent) for the deposit of such proceeds. Each applicable European Borrower, the
European Agent and the European Agent in its capacity as account bank with
respect to the European Blocked Accounts (or Affiliate of the European Agent in
such role, as applicable) shall enter into a deposit account control agreement
or equivalent arrangement, in each case in form and substance satisfactory to
the European Agent that is sufficient to give the European Agent "control" at
all times over such account. All funds deposited in such European Blocked
Accounts shall immediately become subject to the security interest of the
European Agent for its own benefit and the ratable benefit of the Secured
Parties. During a European Dominion Period, the European Agent may apply all
funds received by it from the European Blocked Accounts to the satisfaction of
the Obligations of the European Borrowers (including the cash collateralization
of the Letters of Credit in accordance with the terms of this Agreement) in such
order as is required hereunder. If the funds standing to the credit of any
European Blocked Account are not in the same currency in which the European
Swing Loans and/or European Revolving Advances were made (the "Advance
Currency"), the European Agent may, in its sole discretion, during a European
Cash Dominion Period or following an Event of Default convert such funds to the
currency in which the relevant European Swing Loans and/or European Revolving
Advances were made at its spot rate of exchange for the purposes of applying the
funds to the satisfaction of the European Obligations and European Borrowers
agree to hold the European Agents and each European Lender harmless from and
against any costs of exchange, the cost of covering the currency in which such
European Swing Loan and/or European Revolving Advance was originally made, and
from any change in the

151

--------------------------------------------------------------------------------




value of the Advance Currency, or such other currency, in relation to the
currency that was due and owing.
(b)    The European Loan Parties shall use their reasonable endeavors to ensure
that their Customers deliver all remittances with respect to Receivables
(whether paid by check, by wire transfer of funds or by any other means
available to such Customer) to such European Blocked Accounts. Notwithstanding
the foregoing, to the extent (A) such Customers cannot deliver all remittances
upon Receivables (whether paid by check, by wire transfer of funds or otherwise)
to such European Blocked Accounts, or (B) any European Loan Party directly
receives any remittances upon Receivables, such European Loan Party shall, at
such European Loan Party's sole cost and expense, but on the European Agent's
behalf and for the European Agent's account, collect as the European Agent's
property and in trust for the European Agent all amounts received with respect
to Receivables, and shall not (to the extent possible) commingle such
collections with any of the European Loan Party's other funds or use the same
and shall as soon as possible and in any event no later than one (1) Business
Day after the receipt thereof (i) in the case of remittances paid by check or
such other payment instruments as are customarily used to collect receivables by
the European Loan Parties in such country, deposit all such remittances in their
original form (after supplying any necessary endorsements) and (ii) in the case
of remittances paid by wire transfer of funds, transfer all such remittances, in
each case, into such European Blocked Accounts.
(c)    All deposit accounts (including all European Blocked Accounts, securities
accounts and investment accounts of each European Loan Party as of the Closing
Date are set forth on Schedule 6.20(c). No European Borrower shall open any new
deposit account, securities account or investment account or designate such
account as an account into which proceeds of Receivables are to be paid for the
purposes of inclusion in the European Formula Amount unless the European
Borrowing Agent shall have given at least thirty (30) days prior written notice
to the European Agent and:
(i)    a security interest (which, in relation to accounts located in England
and Wales shall be a fixed charge, rather than a floating charge), governed by
the laws of the jurisdiction in which such account is located, in form and
substance satisfactory to the European Agent has been entered into between the
relevant European Borrower and the European Agent;
(ii)    in the event that the security interest is governed by the laws of a
jurisdiction other than England and Wales, a side letter or other agreement
satisfactory to the European Agent, setting out any required additions or
amendments to this Agreement to enable the European Agent to effectively hold
and maintain such security interest for the benefit of the Security Parties
under the laws of the applicable jurisdiction has been entered into; and
(iii)    an account control agreement in form and substance satisfactory to the
European Agent sufficient to give the European Agent "control" over such account
has been entered into between the relevant bank or financial institution, the
European Agent and the relevant European Borrower.

152

--------------------------------------------------------------------------------




6.21    English Pension Plans
(a)    Each English Loan Party shall ensure that all pension schemes operated by
or maintained for the benefit of itself, its Subsidiaries and Affiliates (each,
a "member of the Group") and/or any of their employees are fully funded based on
the statutory funding objective under Sections 221 and 222 of the United
Kingdom's Pensions Act 2004 and that no action or omission is taken by any
member of the Group in relation to such a pension scheme which has or is
reasonably likely to have a Material Adverse Effect (including, without
limitation, the termination or commencement of winding-up proceedings of any
such pension scheme or any member of the Group ceasing to employ any member of
such a pension scheme).
(b)    Each English Loan Party shall ensure that no member of the Group is or
has been at any time an employer (for the purposes of Sections 38 to 51 of the
United Kingdom's Pensions Act 2004) of an occupational pension scheme which is
not a money purchase scheme (both terms as defined in the United Kingdom's
Pension Schemes Act 1993) or "connected" with or an "associate" of (as those
terms are used in Sections 38 or 43 of the United Kingdom's Pensions Act 2004)
such an employer.
(c)    Following European Agent's Request, each English Loan Party shall deliver
to the Applicable Agent at such times as those reports are prepared in order to
comply with the then current statutory or auditing requirements (as applicable
either to the trustees of any relevant schemes or to any English Loan Party),
actuarial reports in relation to all pension schemes mentioned in Section 6.21.
(d)    Each English Loan Party shall promptly notify the Applicable Agent of any
material change in the rate of contributions to any pension schemes mentioned in
Section 6.21 paid or recommended to be paid (whether by the scheme actuary or
otherwise) or required (by law or otherwise).
(e)    Each English Loan Party shall promptly notify the Applicable Agent if it
is required to give notice to the Pensions Regulator of a notifiable event under
Section 69 of the Pensions Act 2004. The relevant English Loan Party shall,
promptly upon request by the Applicable Agent, supply the Applicable Agent with
a copy of any notice given to the Pensions Regulator in respect of that
notifiable event, together with such details of the event and the circumstances
giving rise to it, as the Applicable Agent may reasonably require.
(f)    Each English Loan Party shall promptly notify the Applicable Agent of any
investigation or proposed investigation by the Pensions Regulator which may lead
to the issue of a Financial Support Direction or a Contribution Notice to it or
any member of the Group.
(g)    Each English Loan Party shall immediately notify the Applicable Agent if
it receives a Financial Support Direction or a Contribution Notice from the
Pensions Regulator.
(h)    All pension schemes established or maintained by any English Loan Party
shall comply with all provisions of the relevant law and employ reasonable
actuarial assumptions, where relevant; and no member of the Group shall have any
unfunded liability in respect of any

153

--------------------------------------------------------------------------------




pension scheme; except as could not reasonably be expected to result,
individually or in the aggregate, in a Material Adverse Effect.
6.22    Financial Assistance. Each European Loan Party shall comply in all
respects with applicable legislation governing financial assistance and/or
capital maintenance, including Sections 678 and 679 of the United Kingdom's
Companies Act 2006, articles L225-216 and following of the French Commercial
Code, and any equivalent and applicable provisions under the laws of the
jurisdiction of organization of each European Loan Party, including in relation
to the execution of the European Collateral Documents and payment of amounts due
under this Agreement.
6.23    European Collateral. Each European Loan Party shall ensure that (i) a
copy of, or reference to, its standard terms and conditions of purchase is
attached to or included on (as applicable) each purchase order or equivalent
document with its suppliers, (ii) its standard terms and conditions of purchase
at all times contain a condition to the effect that title to the purchased goods
transfers to the European Loan Party at a time no later than on delivery of the
purchased goods to the European Loan Party, (iii) its standard terms and
conditions of purchase are not amended in any respect materially adverse to the
Lenders without the prior consent in writing of the European Agent, and (iv) if
the reference on any purchase order or equivalent document is to the standard
terms and conditions of purchase as set out on a specified website, the relevant
website must be maintained, up to date and publicly accessible at all times.
During any European Dominion Period or at any other time at which the European
Agent considers that the Collateral of any European Loan Party may be at risk,
at the request of the European Agent, the specified European Loan Party must
send a copy of its standard terms and conditions of purchase (or other notice
satisfactory to the European Agent which rejects retention of title and/or
extendible retention of title provisions in relation to the European Loan
Party's Inventory) to its suppliers.
6.24    Conditions Subsequent.
(a)    Within 10 Business Days of the Closing Date, the French Borrower shall
provide to the European Agent evidence that European Agent (in its capacity as
Collateral Agent under the French Master Receivables Assignment Agreement) has
been named as sole loss payee on the credit insurance (assurance-crédit) policy
in the name of the French Borrower held with Compagnie Française D'Assuance Pour
Le Commence Extérieur (COFACE) with policy number 458286 G21 001.
(b)    Prior (and as a condition precedent) to the first Advance under the
French Facility, the French Borrower shall provide evidence (whether by way of
legal opinion or otherwise) to the European Agent (in form and substance
satisfactory to the European Agent) that, pursuant to the French Commissionaire
Agreement, the French Borrower has title to the receivables generated by it with
respect to sales of product owned by Invacare International Sarl and that
Invacare International Sarl will not have an interest as a result of the French
Commissionaire Agreement in such receivables in priority to any interest that
the European Agent may have pursuant to the French Master Receivables Agreement

154

--------------------------------------------------------------------------------




7.    NEGATIVE COVENANTS.
No Loan Party shall, or shall permit any of its Subsidiaries to, until
satisfaction in full of the Obligations and termination of this Agreement:
7.1    Merger, Consolidation, Acquisition and Sale of Assets.
(a)    Enter into any merger, amalgamation consolidation or other reorganization
with or into any other Person or acquire all or a substantial portion of the
assets or Equity Interests of any Person or permit any other Person to
consolidate with or merge or amalgamate with it, except (i) any Loan Party other
than the Company or any other Subsidiary that is not a Loan Party (other than
the Insurance Subsidiary) may consolidate or merge into another Loan Party which
is wholly-owned by one or more of the other Loan Parties so long as such Loan
Party is the survivor, (ii) Excluded Subsidiaries (other than the Insurance
Subsidiary) may consolidate or merge into other Excluded Subsidiaries (other
than the Insurance Subsidiary), (iii) Foreign Excluded Subsidiaries not directly
owned by a Loan Party may consolidate or merge into another such Foreign
Excluded Subsidiary, (iv) any Subsidiary (other than the Insurance Subsidiary)
may merge into the Company so long as the Company is the survivor, (v) in
connection with the Proposed Reorganization, Invacare CV and Invacare Holdings
may be liquidated and all of the assets of Invacare CV and Invacare Holdings
transferred to Invacare International, and (vi) any Subsidiary of the Company
permitted to consolidate or merge with the Company or another Subsidiary of the
Company pursuant to clauses (i)-(iv) above may, instead of consolidating or
merging with the Company or another Subsidiary, transfer all of its assets to
the Company or a Subsidiary of the type specified in clauses (i)-(iv) above,
respectively, and subsequently the Subsidiary which transferred its assets may
be dissolved or liquidated; for example, a Foreign Excluded Subsidiary not
directly owned by a Loan Party may transfer all of its assets to another such
Foreign Excluded Subsidiary, and the Foreign Excluded Subsidiary which
transferred all of its assets may then be dissolved or liquidated.
(b)    Sell, lease, transfer or otherwise dispose of any of its properties or
assets, except Permitted Dispositions.
7.2    Creation of Liens. Create or suffer to exist any Lien or transfer upon or
against any of its property or assets now owned or hereafter created or
acquired, except Permitted Encumbrances.
7.3    Guarantees. Become liable upon the obligations or liabilities of any
Person by assumption, endorsement or guaranty thereof or otherwise (other than
to Lenders) except (a) as disclosed on Schedule 7.3, (b) guarantees by one or
more Loan Parties of the Indebtedness or obligations of any other Loan Parties
or Subsidiaries thereof to the extent such Indebtedness or obligations are
permitted to be incurred and/or outstanding pursuant to the provisions of this
Agreement and (c) the endorsement of checks in the Ordinary Course of Business.
7.4    Investments. Purchase or acquire obligations or Equity Interests of, or
any other interest in, any Person, other than Permitted Investments.

155

--------------------------------------------------------------------------------




7.5    Loans. Make advances, loans or extensions of credit to any Person,
including any Loan Party, or Subsidiary or Affiliate of a Loan Party other than
as described in clauses (H), (I), (K) and (L) of the definition of Permitted
Investments.
7.6    Capital Expenditures. Contract for, purchase or make any expenditure or
commitments for Capital Expenditures in any fiscal year in an aggregate amount
for all Loan Parties in excess of $20,000,000.
7.7    Dividends. Declare, pay or make any dividend or distribution on any
Equity Interests of any Loan Party (other than dividends or distributions
payable in its stock, or split-ups or reclassifications of its stock) or apply
any of its funds, property or assets to the purchase, redemption or other
retirement of any Equity Interest, or of any options to purchase or acquire any
Equity Interest of any Loan Party, except
(a)    in respect of dividends and distributions made by any US-Canada Loan
Party, for dividends and distributions made to Loan Parties;
(b)    in respect of dividends and distributions made by any European Loan
Party, for dividends and distributions made to any other person, provided that,
while any amount of the European Facility Revolving Facility Usage is
outstanding, no European Loan Party may make a dividend or distribution or apply
any of its funds, property or assets to the purchase, redemption or other
retirement of any Equity Interest, other than to another European Loan Party
unless the European Undrawn Availability at that time, and immediately after
paying such dividend or making such distribution, exceeds (and has at all times
in the preceding 30 day period exceeded) $3,000,000;
(c)    the Company may pay or make dividends or distributions in an amount not
to exceed $437,500 per fiscal quarter so long as no Event of Default or Default
shall exist immediately prior to or after giving effect to such dividend or
distribution, and
(d)    repurchases or redemptions by the Company of any Equity Interests in the
Company made in connection with the surrender of shares by employees to
(x) facilitate the payment by such employees of the taxes associated with
compensation received by such employees under the Company's stock-based
compensation plans and, (y) to satisfy the purchase price of non-qualified stock
options, in an amount not to exceed $1,000,000 in the aggregate (for both (x)
and (y)) in any fiscal year; provided that prior to and after giving effect to
such repurchases or redemptions no Default or Event of Default exists or is
continuing.
7.8    Indebtedness. Create, incur, assume or suffer to exist any Indebtedness
other than Permitted Indebtedness.
7.9    Nature of Business. Substantially change the nature of the business in
which it is presently engaged, nor except as specifically permitted hereby
purchase or invest, directly or indirectly, in any assets or property other than
in the Ordinary Course of Business for assets or property which are useful in,
necessary for and are to be used in its business as presently conducted.

156

--------------------------------------------------------------------------------




7.10    Transactions with Affiliates. Directly or indirectly, purchase, acquire
or lease any property from, or sell, transfer or lease any property to, or
otherwise enter into any transaction or deal with, any Affiliate, except for
(i) transactions among Loan Parties and their Subsidiaries which are not
expressly prohibited by the terms of this Agreement and which are in the
Ordinary Course of Business, (ii) payment by Loan Parties and their Subsidiaries
of dividends and distributions permitted under Section 7.7 hereof, and
(iii) transactions disclosed to Agent in writing, which are in the Ordinary
Course of Business, on an arm's-length basis on terms and conditions no less
favorable than terms and conditions which would have been obtainable from a
Person other than an Affiliate.
7.11    Leases. Enter as lessee into any lease arrangement for real or personal
property (unless capitalized and permitted under Section 7.6 hereof or entered
into in connection with a Sale and Leaseback Transaction permitted pursuant to
clause (D) of the definition of Permitted Dispositions) if after giving effect
thereto, aggregate annual rental payments for all leased property would exceed
$8,000,000 in any one fiscal year in the aggregate for all Loan Parties.
7.12    Subsidiaries.
(a)    Own or create directly or indirectly any Subsidiaries other than (i) any
Subsidiary which has joined this Agreement as a Borrower or Guarantor on the
Closing Date and the Excluded Subsidiaries; (ii) any Subsidiary (A) formed (or
acquired) after the Closing Date which joins this Agreement as a Guarantor, or
elects instead to join this Agreement as a Borrower, and satisfies each other
applicable requirement set forth in Section 16.21; provided that notwithstanding
any provision of this Agreement or in any Other Document to the contrary, any
Subsidiary which (1) is organized under the laws of the United States of
America, any State thereof, the District of Columbia, or Canada (or any province
thereof) (2) is owned solely by a Foreign Excluded Subsidiary, and (3) is a
limited liability company which has not elected to be treated as a corporation
for United States federal tax purposes, shall not be required to guaranty the
Guarantied Obligations (as defined in the Guaranty Agreement) of any Loan Party,
or (B) which is an Excluded Subsidiary as of the Closing Date that subsequently
becomes a Material Subsidiary, which joins this Agreement as a Guarantor and
satisfies each other applicable requirement set forth in Section 16.21, and
(iii) any Foreign Excluded Subsidiary; and
(b)    Become or agree to become a party to a Joint Venture.
7.13    Fiscal Year and Accounting Changes. No US-Canada Loan Party shall change
its fiscal year from December 31, nor shall any European Loan Party change its
fiscal year from November 30 or, in any case, make any change (i) in accounting
treatment and reporting practices except as required by GAAP or (ii) in tax
reporting treatment except as required by law.
7.14    Pledge of Credit. Now or hereafter pledge Agent's or any Lender's credit
on any purchases, commitments or contracts or for any purpose whatsoever or use
any portion of any Advance in or for any business other than such Loan Party's
business operations as conducted on the Closing Date.

157

--------------------------------------------------------------------------------




7.15    Amendment of Organizational Documents. (i) Change its legal name,
(ii) change its form of legal entity (e.g., converting from a corporation to a
limited liability company or vice versa), (iii) change its jurisdiction of
organization or become (or attempt or purport to become) organized in more than
one jurisdiction, or (iv) otherwise amend, modify or waive any term or material
provision of its Organizational Documents unless required by law, in any such
case without (x) giving at least thirty (30) days prior written notice of such
intended change to Agent, (y) having received from Agent confirmation that Agent
has taken all steps necessary for Agent to continue the perfection of and
protect the enforceability and priority of its Liens in the Collateral belonging
to such Loan Party and in the Equity Interests of such Loan Party and (z) in any
case under clause (iv), if the change would be adverse to the Lenders as
determined by the Agent, having received the prior written consent of Applicable
Required Lenders to such amendment, modification or waiver.
7.16    Compliance with ERISA; Canadian Pension Plans. (i) (x) Maintain, or
permit any member of the Controlled Group to maintain, or (y) become obligated
to contribute, or permit any member of the Controlled Group to become obligated
to contribute, to any Plan, other than those Plans disclosed on
Schedule 5.12(d), (ii) engage, or permit any member of the Controlled Group to
engage, in any non-exempt "prohibited transaction", as that term is defined in
Section 406 of ERISA or Section 4975 of the Code, (iii) terminate, or permit any
member of the Controlled Group to terminate, any Plan where such event could
result in any liability of any Loan Party or any member of the Controlled Group
or the imposition of a lien on the property of any Loan Party or any member of
the Controlled Group pursuant to Section 4068 of ERISA, (iv) incur, or permit
any member of the Controlled Group to incur, any withdrawal liability to any
Multiemployer Plan; (v) fail promptly to notify Agent of the occurrence of any
Termination Event, (vi) fail to comply, or permit a member of the Controlled
Group to fail to comply, with the requirements of ERISA or the Code or other
Applicable Laws in respect of any Plan, (vii) fail to meet, permit any member of
the Controlled Group to fail to meet, or permit any Plan to fail to meet all
minimum funding requirements under ERISA and the Code, without regard to any
waivers or variances, or postpone or delay or allow any member of the Controlled
Group to postpone or delay any funding requirement with respect of any Plan,
(viii) cause, or permit any member of the Controlled Group to cause, a
representation or warranty in Section 5.12(d) to cease to be true and correct,
(ix) permit its unfunded pension fund obligations and liabilities under any
Canadian Pension Plan to remain unfunded other than in accordance with
Applicable Law, or (x) maintain, sponsor, administer, contribute to, participate
in or assume or incur any liability in respect of any Specified Canadian Pension
Plan, or acquire an interest in any Person if such Person sponsors, administers,
contributes to, participates in or has any liability in respect of, any
Specified Canadian Pension Plan.
7.17    Prepayment of Indebtedness. At any time, directly or indirectly, prepay
any Indebtedness (other than Indebtedness (a) to Lenders, (b) of a Loan Party to
another Loan Party, (c) of an Excluded Subsidiary to a Loan Party or (d) of an
Excluded Subsidiary to another Excluded Subsidiary) in excess of $1,000,000 in
the aggregate during the Term, or repurchase, redeem, retire or otherwise
acquire any Indebtedness (other than Indebtedness (a) of a Loan Party to another
Loan Party, (b) of an Excluded Subsidiary to a Loan Party or (c) of an Excluded
Subsidiary to another Excluded Subsidiary) of any Loan Party in excess of
$1,000,000 in the

158

--------------------------------------------------------------------------------




aggregate during the Term. Notwithstanding the above, no European Loan Party
may, at any time that any amount of the European Facility Revolving Facility
Usage is outstanding, directly or indirectly, repay any Indebtedness other than
to another European Loan Party or acquire any Indebtedness other than of any
other European Loan Party unless the European Undrawn Availability at that time,
and immediately after making such repayment, exceeds (and has at all times in
the preceding 30 day period exceeded) $3,000,000.
7.18    Membership / Partnership Interests. Designate or permit any of their
Subsidiaries to (a) treat their limited liability company membership interests
or partnership interests, as the case may be, as securities as contemplated by
the definition of "security" in Section 8-102(15) and by Section 8-103 of
Article 8 of the Uniform Commercial Code or (b) certificate their limited
liability membership interests or partnership interests, as applicable.
7.19    Covenants as to Certain Indebtedness. Amend or modify any provisions of
the documents governing the 2027 Convertible Notes in any material and adverse
way (with any changes to the interest rate, redemption requirements,
amortization schedule, negative covenants and events of default deemed to be
material for purposes hereof, but without limiting any other changes which may
be material) without providing at least fifteen (15) calendar days' prior
written notice to Agent and Lenders, and obtaining the prior written consent of
the Applicable Required Lenders.
7.20    Agreements Restricting Dividends. Enter into any Agreement with any
Person which restricts any of the Subsidiaries of the Company's right to pay
dividends or other distributions to the Company or any other Loan Party or repay
intercompany loans from the Subsidiaries of the Company to the Company or any
other Loan Party.
7.21    Designation of Senior Debt. Designate any Indebtedness (other than the
Indebtedness under this Agreement and the Other Documents) of the Company or any
of its Subsidiaries as "Designated Senior Debt" (or any similar term) under, and
as defined in, the operative documents governing the 2027 Convertible Notes as
in effect from time to time.
7.22    Restrictions on Insurance Subsidiary. Permit the Insurance Subsidiary to
have any substantial assets, liabilities or business operations, other than such
assets, liabilities and operations necessary (a) to provide insurance coverage
to the Company and certain of its Subsidiaries, or (b) to comply with applicable
Laws.
7.23    European Distribution Agreements. Agree to amend, or terminate, or take
any action to amend or terminate any European Distribution Agreement without the
prior written consent of the European Agent.
7.24    VAT Group. Become a member of any value added tax group.
7.25    French Borrower; Bills of exchange/promissory notes. Shall not endorse
in favour of, or grant security to, any party other than the European Agent in
respect of, or over, any promissory note, bill of exchange or other instrument
(such as a billet à ordre or lettre de change) evidencing a Receivable due to
the French Borrower.

159

--------------------------------------------------------------------------------




8.    CONDITIONS PRECEDENT.
8.1    Conditions to Initial Advances. The agreement of Lenders to make the
initial Advances requested to be made on the Closing Date is subject to the
satisfaction, or waiver by Agent, immediately prior to or concurrently with the
making of such Advances, of the following conditions precedent:
(a)    Note. Agent shall have received the Notes duly executed and delivered by
an authorized officer of each Loan Party;
(b)    Agreement and Other Documents. Agent shall have received an executed copy
of this Agreement and each of the executed Other Documents, as applicable;
(c)    Financial Condition Certificates. Agent shall have received an executed
Financial Condition Certificate in the form of Exhibit 8.1(g);
(d)    Closing Certificate. Agent shall have received a closing certificate
signed by the Chief Financial Officer of each Loan Party dated as of the date
hereof, stating that (i) all representations and warranties set forth in this
Agreement and the Other Documents are true and correct on and as of such date,
(ii) Loan Parties are in compliance with all covenants set forth in this
Agreement and the Other Documents (including without limitation financial
covenants), and (iii) on such date no Default or Event of Default has occurred
or is continuing;
(e)    Borrowing Base. Agent shall have received evidence from Borrowers that
the aggregate amount of Eligible Receivables, Eligible Inventory and Eligible
Fixed Assets is sufficient in value and amount to support Advances in the amount
requested by Loan Parties on the Closing Date;
(f)    European Undrawn Availability. After giving effect to the initial
Advances hereunder, European Loan Parties shall have European Undrawn
Availability of at least $10,000,000 as evidenced by a Closing Date Borrowing
Base Certificate provided to European Agent;
(g)    Blocked Accounts. Loan Parties shall have opened the Depository Accounts
and/or European Blocked Accounts with Applicable Agent (or an Affiliate of the
Applicable Agent) or Applicable Agent shall have received duly executed
agreements establishing the Blocked Accounts with financial institutions
acceptable to such Agent for the collection or servicing of the Receivables and
proceeds of the Collateral and Applicable Agent shall have entered into control
agreements with the applicable financial institutions in form and substance
satisfactory to such Agent with respect to such Blocked Accounts;
(h)    Filings, Registrations and Recordings. Each document (including any
Uniform Commercial Code or PPSA financing statement) required by this Agreement,
any related agreement or under law or reasonably requested by any Agent to be
filed, registered or recorded in order to create, in favor of such Agent, a
perfected security interest in or lien upon the Collateral shall have been
properly filed, registered or recorded in each jurisdiction in which the

160

--------------------------------------------------------------------------------




filing, registration or recordation thereof is so required or requested, and
such Agent shall have received an acknowledgment copy, or other evidence
satisfactory to it, of each such filing, registration or recordation and
satisfactory evidence of the payment of any necessary fee, tax or expense
relating thereto;
(i)    Lien Waiver Agreements. Agent shall have received Lien Waiver Agreements
with respect to all U.S. or Canadian locations or places at which Inventory,
machinery, equipment and books and records are located; provided that to the
extent that an executed Lien Waiver Agreement with respect to any such locations
has not been received and the Inventory at such location is sought to be
included as Eligible Inventory in the US-Canada Formula Amount, the Agent shall
institute reserves with respect thereto;
(j)    Secretary's Certificates, Authorizing Resolutions and Good Standings of
Borrowers. Agent shall have received a certificate of the Secretary or Assistant
Secretary (or other equivalent officer, partner or manager) of each Borrower in
form and substance satisfactory to Agent dated as of the Closing Date which
shall certify (i) copies of resolutions in form and substance reasonably
satisfactory to Agent, of the board of directors (or other equivalent governing
body, member or partner) of such Borrower authorizing (x) the execution,
delivery and performance of this Agreement, the Notes and each Other Document to
which such Borrower is a party (including authorization of the incurrence of
indebtedness, borrowing of Revolving Advances and Swing Loans and requesting of
Letters of Credit on a joint and several basis with all Borrowers as provided
for herein), and (y) the granting by such Borrower of the security interests in
and liens upon the Collateral to secure all of the joint and several Obligations
of Borrowers (and such certificate shall state that such resolutions have not
been amended, modified, revoked or rescinded as of the date of such
certificate), (ii) the incumbency and signature of the officers of such Borrower
authorized to execute this Agreement and the Other Documents, (iii) copies of
the Organizational Documents of such Borrower as in effect on such date,
complete with all amendments thereto, (iv) that attached is evidence of the good
standing (or equivalent status) of such Borrower in its jurisdiction of
organization and each applicable jurisdiction where the conduct of such Loan
Party's business activities or the ownership of its properties necessitates
qualification, in the form of good standing certificate(s) (or the equivalent
thereof issued by any applicable jurisdiction (if any)) dated not more than
thirty (30) days prior to the Closing Date, issued by the Secretary of State or
other appropriate official of each such jurisdiction and (v) the solvency of the
relevant Borrower;
(k)    Secretary's Certificates, Authorizing Resolutions and Good Standings of
Guarantors. Agent shall have received a certificate of the Secretary or
Assistant Secretary (or other equivalent officer, partner or manager) of each
Guarantor in form and substance satisfactory to Agent dated as of the Closing
Date which shall certify (i) copies of resolutions in form and substance
reasonably satisfactory to Agent, of the board of directors (or other equivalent
governing body, member or partner) of each Guarantor authorizing (x) the
execution, delivery and performance of such Guarantor's Guaranty and each Other
Document to which such Guarantor is a party, and (y) the granting by such
Guarantor of the security interests in and liens upon the Collateral to secure
its obligations under its Guaranty (and such certificate shall state that such
resolutions have not been amended, modified, revoked or rescinded as of the date
of

161

--------------------------------------------------------------------------------




such certificate), (ii) the incumbency and signature of the officers of such
Guarantor authorized to execute this Agreement and the Other Documents,
(iii) copies of the Organizational Documents of such Guarantor as in effect on
such date, complete with all amendments thereto, (iv) that attached is evidence
of the good standing (or equivalent status) of such Guarantor in its
jurisdiction of organization and each applicable jurisdiction where the conduct
of such Guarantor's business activities or the ownership of its properties
necessitates qualification, in the form of good standing certificate(s) (or the
equivalent thereof issued by any applicable jurisdiction) dated not more than
thirty (30) days prior to the Closing Date, issued by the Secretary of State or
other appropriate official of each such jurisdiction and (v) the solvency of the
relevant Guarantor;
(l)    Legal Opinion. Agents shall have received the executed legal opinion of
U.S., Canadian, English and French counsel to Borrowers and Guarantors (but not
Quebec counsel) or counsel to the European Agent (as applicable) in form and
substance satisfactory to Agents which shall cover such matters incident to the
transactions contemplated by this Agreement, the Notes, the Other Documents, and
related agreements as Agents may reasonably require and each Loan Party hereby
authorizes and directs such counsel to deliver such opinions to Agents and
Lenders;
(m)    No Litigation. (i) no litigation, investigation or proceeding before or
by any arbitrator or Governmental Body shall be continuing or threatened against
any Loan Party or against the officers or directors of any Loan Party (A) in
connection with this Agreement, the Other Documents or any of the transactions
contemplated thereby and which, in the reasonable opinion of any Agent, is
deemed material or (B) which could, in the reasonable opinion of any Agent, have
a Material Adverse Effect; and (ii) no injunction, writ, restraining order or
other order of any nature materially adverse to any Loan Party or the conduct of
its business or inconsistent with the due consummation of the Transactions shall
have been issued by any Governmental Body (it being acknowledged that the
Consent Decree Event, on its own, and assuming the Company's compliance with the
Consent Decree, is not a Material Adverse Effect as to the Company and its
Subsidiaries that would prohibit the closing of the transactions contemplated
herein);
(n)    Collateral Examination. Agents shall have completed Collateral
examinations and received appraisals and field examinations, the results of
which shall be satisfactory in form and substance to Agents, of the U.S.,
Canadian and European Receivables, Inventory, Eligible Fixed Assets and General
Intangibles and domestic machinery and equipment of each Loan Party and all
books and records in connection therewith;
(o)    Fees. Agents shall have received all fees payable to Agents and Lenders
on or prior to the Closing Date hereunder, including pursuant to Article 3
hereof and each Fee Letter;
(p)    Closing Projections. Agents shall have received a copy of the Closing
Projections which shall be satisfactory in all respects to Agents; which Closing
Projections shall be prepared on a monthly basis and include a balance sheet,
income statement, cash flow statement and estimated Borrowing Base Certificate,
as well as a pro forma opening balance sheet to include

162

--------------------------------------------------------------------------------




the pro forma capital structure and demonstrating Borrower's ability to service
it's the Indebtedness contemplated herein;
(q)    Insurance. Applicable Agent shall have received in form and substance
satisfactory to Applicable Agent, (i) evidence that adequate insurance,
including without limitation, casualty and liability insurance, required to be
maintained under this Agreement is in full force and effect, (ii) insurance
certificates issued by Loan Parties' insurance broker containing such
information regarding Loan Parties' casualty and liability insurance policies as
Applicable Agent shall request and naming Applicable Agent as an additional
insured and/or lenders loss payee, as applicable, and (iii) loss payable
endorsements issued by Loan Parties' insurer naming Applicable Agent as lenders
loss payee;
(r)    Payment Instructions. Applicable Agent shall have received written
instructions from Borrowing Agent directing the application of proceeds of the
initial Advances made pursuant to this Agreement;
(s)    Consents; Licenses. Agent shall have received any and all Consents
necessary to permit the effectuation of the transactions contemplated by this
Agreement and the Other Documents; and, Agent shall have received such Consents
and waivers of such third parties as might assert claims with respect to the
Collateral, as Agent and its counsel shall deem necessary, and Agent shall have
received copies of all material regulatory licenses;
(t)    No Adverse Material Effect. (i) Since December 31, 2014, there shall not
have occurred any event, condition or state of facts which could reasonably be
expected to have a Material Adverse Effect and (ii) no representations made or
information supplied to any Agent or Lenders shall have been proven to be
inaccurate or misleading in any material respect (it being acknowledged that the
Consent Decree Event, on its own, and assuming the Company's compliance with the
Consent Decree, is not a Material Adverse Effect as to the Company and its
Subsidiaries that would prohibit the closing of the transactions contemplated
herein);
(u)    Contract Review. Agent shall have received and reviewed all Material
Contracts of Loan Parties including those Material Contracts that constitute
leases, union contracts, labor contracts, vendor supply contracts, license
agreements and distributorship agreements and such contracts and agreements
shall be satisfactory in all respects to Agent;
(v)    Compliance with Laws. Agent shall be reasonably satisfied that each Loan
Party is in compliance with all pertinent federal, state, provincial, local or
territorial regulations, including those with respect to the Federal
Occupational Safety and Health Act, the Environmental Protection Act, ERISA and
the Anti-Terrorism Laws and any other Applicable Laws, including regarding
Canadian Pension Plans and Canadian Anti-Money Laundering Legislation;
(w)    Indebtedness Documents. Copies of all material agreements as to existing
Indebtedness, including any intercreditor or subordination agreements;

163

--------------------------------------------------------------------------------




(x)    Business due diligence. Satisfactory results of all business due
diligence investigations in relation to the European Loan Parties. In addition,
the European Agent shall (i) have received and be satisfied with the audited and
unaudited financial statements of the Subsidiaries of the Company incorporated
in Europe for the most recently completed fiscal periods as well as projections
for the fiscal years 2015 – 2017 and (ii) have received all documentation and
other information required by bank regulatory authorities under applicable "know
your customer" and anti-money laundering rules and regulations, including the
USA PATRIOT Act, for each European Loan Party;
(y)    Commissionaire arrangements. The commissionaire (or equivalent
arrangements) to which the English Borrowers and the French Borrowers are party
shall have been amended to the satisfaction of the European Agent;
(z)    French Borrower: With respect to the French Borrower, a list of all its
Receivables to be assigned under the French Collateral Documents, a list of all
amounts outstanding to its RoT Suppliers and letters countersigned by the French
Borrower with respect to the effective global letter (taux effectif global
letter) of the French Revolving Advances and French Swing Loans; and
(aa)    Other. All corporate and other proceedings, and all documents,
instruments and other legal matters in connection with the Transactions shall be
satisfactory in form and substance to Agent and its counsel.
8.2    Reserved.
8.3    Conditions to Each Advance. The agreement of Lenders to make any Advance
requested to be made on any date (including the initial Advance), is subject to
the satisfaction of the following conditions precedent as of the date such
Advance is made:
(a)    Representations and Warranties. Each of the representations and
warranties made by the Company or any Loan Party in or pursuant to this
Agreement, the Other Documents and any related agreements to which it is a
party, and each of the representations and warranties contained in any
certificate, document or financial or other statement furnished at any time
under or in connection with this Agreement, the Other Documents or any related
agreement shall be true and correct in all respects on and as of such date as if
made on and as of such date (except to the extent any such representation or
warranty expressly relates only to any earlier and/or specified date);
(b)    No Default. No Event of Default or Default shall have occurred and be
continuing on such date, or would exist after giving effect to the Advances
requested to be made, on such date; provided, however that Applicable Agent, in
its sole discretion, may continue to make Advances notwithstanding the existence
of an Event of Default or Default and that any Advances so made shall not be
deemed a waiver of any such Event of Default or Default; and

164

--------------------------------------------------------------------------------




(c)    Maximum Advances. In the case of any type of Advance requested to be
made, after giving effect thereto, the aggregate principal amount of such type
of Advance shall not exceed the maximum principal amount of such type of Advance
permitted under this Agreement.
(d)    Loans or Letters of Credit Denominated in an Optional Currency. In the
case of any Loan or Letter of Credit to be denominated in an Optional Currency,
there shall not have occurred any change in national or international financial,
political or economic conditions or currency exchange rates or exchange controls
which in the reasonable opinion of the Agent, the Applicable Required Lenders
(in the case of any Loan to be denominated in an Optional Currency) or the
applicable Issuer (in the case of any Letter of Credit to be denominated in an
Optional Currency) would make it impracticable for such Loan or Letter of Credit
to be denominated in the relevant Optional Currency.
Each request for an Advance by any Loan Party hereunder shall constitute a
representation and warranty by each Loan Party as of the date of such Advance
that the conditions contained in this subsection shall have been satisfied.
9.    INFORMATION AS TO LOAN PARTIES.
Each Loan Party shall, or (except with respect to Section 9.11) shall cause
Applicable Borrowing Agent on its behalf to, until satisfaction in full of the
Obligations and the termination of this Agreement:
9.1    Disclosure of Material Matters. Promptly upon learning thereof, report to
Applicable Agent all matters materially affecting the value, enforceability or
collectability of any portion of the Collateral, including any Loan Party's
reclamation or repossession of, or the return to any Loan Party of, a material
amount of goods or claims or disputes asserted by any Customer or other obligor.
9.2    Schedules; Inventory Reports; Borrowing Base Certificates, etc. Deliver
to Applicable Agent (i) on or before the twentieth (20th) day of each month as
and for the prior month (or, at any time during a Dominion Period or a European
Dominion Period, on or before Tuesday of each week as and for the prior week)
(a) accounts receivable ageings inclusive of reconciliations to the general
ledger, (b) accounts payable schedules inclusive of reconciliations to the
general ledger, (c) Inventory reports with respect to US-Canada Loan Parties and
(d) a Borrowing Base Certificate with respect to such Facility, in form and
substance satisfactory to Applicable Agent (which shall be calculated as of the
last day of the prior month and which shall not be binding upon any Agent or
restrictive of any Agent's rights under this Agreement), and (ii) during a
Dominion Period or a European Dominion Period, on or before Tuesday of each
week, a sales report / roll forward for the prior week. In addition, the
Applicable Borrowing Agent will deliver to Applicable Agent at such intervals as
Applicable Agent may require: (i) confirmatory assignment schedules; (ii) copies
of Customer's invoices; (iii) evidence of shipment or delivery; and (iv) such
further schedules, documents and/or information regarding the Collateral as
Applicable Agent may require including trial balances and test verifications.
Agent shall have the right to confirm and verify all Receivables in such
Borrower's name by any manner and through any medium it considers advisable and
do whatever it may deem reasonably

165

--------------------------------------------------------------------------------




necessary to protect its interests hereunder. The items to be provided under
this Section 9.2 are to be in form satisfactory to Applicable Agent and executed
by Applicable Borrowing Agent and delivered to Applicable Agent from time to
time solely for Applicable Agent's convenience in maintaining records of the
Collateral, and any Loan Party's failure to deliver any of such items to
Applicable Agent shall not affect, terminate, modify or otherwise limit any
Agent's Lien with respect to the Collateral. Unless otherwise agreed to by any
Agent, the items to be provided under this Section 9.2 shall be delivered to
Applicable Agent by the specific method of Approved Electronic Communication
designated by Applicable Agent.
9.3    Environmental Reports.
(a)    Furnish Agent, concurrently with the delivery of the financial statements
referred to in Sections 9.7 and 9.8, with a certificate signed by the President
of Borrowing Agent stating, to the best of his knowledge, that each Loan Party
is in compliance in all material respects with all applicable Environmental
Laws. To the extent any Loan Party is not in compliance with the foregoing laws,
the certificate shall set forth with specificity all areas of non-compliance and
the proposed action such Loan Party will implement in order to achieve full
compliance.
(b)    In the event any Loan Party obtains, gives or receives notice of any
Release or threat of Release of a reportable quantity of any Hazardous Materials
at the Real Property (any such event being hereinafter referred to as a
"Hazardous Discharge") or receives any notice of violation, request for
information or notification that it is potentially responsible for investigation
or cleanup of environmental conditions at the Real Property, demand letter or
complaint, order, citation, or other written notice with regard to any Hazardous
Discharge or violation of Environmental Laws affecting the Real Property or any
Loan Party's interest therein or the operations or the business (any of the
foregoing is referred to herein as an "Environmental Complaint") from any
Person, including any Governmental Body, then Borrowing Agent shall, within
five (5) Business Days, give written notice of same to Agent detailing facts and
circumstances of which any Loan Party is aware giving rise to the Hazardous
Discharge or Environmental Complaint. Such information is to be provided to
allow Agent to protect its security interest in and Lien on the Collateral and
is not intended to create nor shall it create any obligation upon Agent or any
Lender with respect thereto.
(c)    Borrowing Agent shall promptly forward to Agent copies of any request for
information, notification of potential liability, demand letter relating to
potential responsibility with respect to the investigation or cleanup of
Hazardous Materials at any other site owned, operated or used by any Loan Party
to manage of Hazardous Materials and shall continue to forward copies of
correspondence between any Loan Party and the Governmental Body regarding such
claims to Agent until the claim is settled. Borrowing Agent shall promptly
forward to Agent copies of all documents and reports concerning a material
Hazardous Discharge or Environmental Complaint at the Real Property, operations
or business that any Loan Party is required to file under any Environmental
Laws. Such information is to be provided solely to allow Agent to protect
Agent's security interest in and Lien on the Collateral.
9.4    Litigation. Promptly notify Agent in writing of any claim, litigation,
suit or administrative proceeding affecting any Loan Party, whether or not the
claim is covered by

166

--------------------------------------------------------------------------------




insurance, and of any litigation, suit or administrative proceeding, which in
any such case affects the Collateral or which could reasonably be expected to
have a Material Adverse Effect.
9.5    Material Occurrences. Immediately notify Agents and Lenders in writing
upon the occurrence of: (a) any Event of Default or Default; (b) any event which
with the giving of notice or lapse of time, or both, would constitute an event
of default under the 2027 Convertible Notes; (c) any event, development or
circumstance whereby any financial statements or other reports furnished to any
Agent fail in any material respect to present fairly, in accordance with GAAP
consistently applied, the financial condition or operating results of any Loan
Party as of the date of such statements; (d) any accumulated retirement plan
funding deficiency which, if such deficiency continued for two plan years and
was not corrected as provided in Section 4971 of the Code, could subject any
Loan Party to a tax imposed by Section 4971 of the Code; (e) each and every
default by any Loan Party which might result in the acceleration of the maturity
of any Indebtedness, including the names and addresses of the holders of such
Indebtedness with respect to which there is a default existing or with respect
to which the maturity has been or could be accelerated, and the amount of such
Indebtedness; and (f) any other development in the business or affairs of any
Loan Party, which could reasonably be expected to have a Material Adverse
Effect; in each case describing the nature thereof and the action Loan Parties
propose to take with respect thereto.
9.6    Government Receivables. Notify Applicable Agent immediately if any of its
Receivables having a value, individually or in the aggregate, in excess of
$1,000,000 arise out of contracts between any Borrower and the United States,
Canada, France, England, any state, province or any department, agency or
instrumentality of any of them.
9.7    Annual Financial Statements. Furnish Agents and Lenders within ninety
(90) days after the end of each fiscal year of Loan Parties, financial
statements of the Company and other Loan Parties and their Subsidiaries on a
consolidating and consolidated basis including, but not limited to, statements
of income and stockholders' equity and cash flow from the beginning of the
current fiscal year to the end of such fiscal year and the balance sheet as at
the end of such fiscal year, all prepared in accordance with GAAP applied on a
basis consistent with prior practices, and in reasonable detail and reported
upon without qualification by its current independent certified public
accounting firm or another such firm of national standing selected by Loan
Parties or any other firm satisfactory to Agent (the "Accountants"). Commencing
with the fiscal year ending December 31, 2015, the report of the Accountants
shall be accompanied by an Officer's Certificate. Loan Parties will be deemed to
have complied with this financial statement delivery requirement by delivering,
within the required ninety (90) day time period, a copy of its Quarterly Report
on Form 10-K as filed with the SEC and the financial statements contained
therein.
9.8    Quarterly Financial Statements. Furnish Agents and Lenders within
forty-five (45) days after the end of each of the first three (3) fiscal
quarters in each fiscal year, an unaudited balance sheet of the Company and
other Loan Parties and their Subsidiaries on a consolidated and consolidating
basis and unaudited statements of income and stockholders' equity and cash flow
of Company and other Loan Parties and their Subsidiaries on a consolidated

167

--------------------------------------------------------------------------------




and consolidating basis reflecting results of operations from the beginning of
the fiscal year to the end of such quarter and for such quarter, prepared on a
basis consistent with prior practices and complete and correct in all material
respects, subject to footnotes and normal year-end adjustments that individually
and in the aggregate are not material to Loan Parties' business operations and
setting forth in comparative form the respective financial statements for the
corresponding date and period in the previous fiscal year. The reports shall be
accompanied by an Officer's Certificate. Loan Parties will be deemed to have
complied with this financial statement delivery requirement by delivering,
within the required forty-five (45) day time period, a copy of its Quarterly
Report on Form 10-Q as filed with the SEC and the financial statements contained
therein.
9.9    Monthly Financial Statements. At any time after a Dominion Triggering
Event or a European Dominion Triggering Event has occurred, furnish Agents and
Lenders within thirty (30) days after the end of each month (other than for the
months of March, June, September and December which shall be delivered in
accordance with Sections 9.7 and 9.8 as applicable), an unaudited balance sheet
of Company and other Loan Parties and their Subsidiaries on a consolidated and
consolidating basis and unaudited statements of income and stockholders' equity
and cash flow of Company and other Loan Parties and their Subsidiaries on a
consolidated and consolidating basis reflecting results of operations from the
beginning of the fiscal year to the end of such month and for such month,
prepared on a basis consistent with prior practices and complete and correct in
all material respects, subject to footnotes and normal year-end adjustments that
individually and in the aggregate are not material to Loan Parties' business
operations and setting forth in comparative form the respective financial
statements for the corresponding date and period in the previous fiscal year.
The reports shall be accompanied by an Officer's Certificate.
9.10    Other Reports. Furnish Agent within ten (10) days after the issuance
thereof, with copies of such financial statements, reports and returns as each
Loan Party shall send to its stockholders generally, members or material
creditors (as applicable), it being understood that any document, report or
other information that is not expressly required to be delivered in physical
form and that is filed by the Company with the SEC shall be deemed to be
delivered to on the date on which such report is posted on the SEC's website at
www.sec.gov.
9.11    Additional Information. Furnish Agents with such additional information
as Agents shall reasonably request in order to enable Agents to determine
whether the terms, covenants, provisions and conditions of this Agreement and
the Notes have been complied with by Loan Parties including, without the
necessity of any request by any Agent, (a) copies of all environmental audits
and reviews, (b) at least thirty (30) days prior thereto, notice of any Loan
Parties' opening of any new office or place of business where a material portion
of business of any such Loan Party is conducted or Collateral having a value in
excess of $500,000 is located or any Loan Party's closing of any existing office
or place of business where a material portion of business of any such Loan Party
is conducted or Collateral having a value in excess of $500,000 is located,
(c) promptly upon any Loan Party's learning thereof, notice of any labor dispute
to which any Loan Party may become a party, any strikes or walkouts relating to
any of its plants or other facilities, and the expiration of any labor contract
to which any Loan Party is a party or by

168

--------------------------------------------------------------------------------




which any Loan Party is bound and (d) at such times as may be requested by the
European Agent, in relation to the French Borrowers: (A) information in relation
to outstanding trade payables, and (B) detailed information (in the form, and
containing the details, specified by the European Agent) relating to that
entity's Receivables.
9.12    Projected Operating Budget. Furnish Agents and Lenders, within five (5)
days following acceptance of such by the board of directors of the Company in
each fiscal year and, in any event, no later than February 20 of each fiscal
year, commencing with the year 2015, a month by month projected operating budget
and cash flow of Company and other Loan Parties and their Subsidiaries on a
consolidated and consolidating basis for such fiscal year (including an income
statement for each month and a balance sheet as at the end of the last month in
each fiscal quarter), such projections to be accompanied by a certificate signed
by the President or Chief Financial Officer of each Loan Party to the effect
that such projections have been prepared on the basis of sound financial
planning practice consistent with past budgets and financial statements and that
such officer has no reason to question the reasonableness of any material
assumptions on which such projections were prepared.
9.13    Variances From Operating Budget. Furnish Agents, concurrently with the
delivery of the financial statements referred to in Sections 9.7 and 9.8 (and if
applicable, Section 9.9), a written report summarizing all material variances
from budgets submitted by Loan Parties pursuant to Section 9.12 and a discussion
and analysis by management with respect to such variances, it being understood
that any such report and discussion that is filed by the Company with the SEC
shall be deemed to be delivered to on the date on which such report and
discussion is posted on the SEC's website at www.sec.gov.
9.14    Notice of Suits, Adverse Events. Furnish Agents with prompt written
notice of (i) any lapse or other termination of any Consent issued to any Loan
Party by any Governmental Body or any other Person that is material to the
operation of any Loan Party's business, (ii) any refusal by any Governmental
Body or any other Person to renew or extend any such Consent; and (iii) copies
of any periodic or special reports filed by any Borrower or any Guarantor with
any Governmental Body or Person, if such reports indicate any material change in
the business, operations, affairs or condition of any Borrower or any Guarantor,
or if copies thereof are requested by Lender, and (iv) copies of any material
notices and other communications from any Governmental Body or Person which
specifically relate to any Borrower or any Guarantor, it being understood that
any such notice that is filed by the Company with the SEC shall be deemed to be
delivered to on the date on which such notice is posted on the SEC's website at
www.sec.gov.
9.15    ERISA Notices and Requests; Canadian Pension Plans; English Pension
Plans. Furnish Agent with immediate written notice in the event that (i) any
Loan Party knows that a Termination Event has occurred, together with a written
statement describing such Termination Event and the action, if any, which such
Loan Party or any member of the Controlled Group has taken, is taking, or
proposes to take with respect thereto and, when known, any action taken or
threatened by the Internal Revenue Service, Department of Labor or PBGC with
respect thereto, (ii) any Loan Party knows that a prohibited transaction (as
defined in Sections 406 of ERISA and

169

--------------------------------------------------------------------------------




4975 of the Code) has occurred together with a written statement describing such
transaction and the action which such Loan Party or any member of the Controlled
Group has taken, is taking or proposes to take with respect thereto, (iii) a
funding waiver request has been filed with respect to any Plan together with all
communications received by any Loan Party with respect to such request,
(iv) [reserved], (v) any Loan Party shall receive from the PBGC a notice of
intention to terminate a Plan or to have a trustee appointed to administer a
Pension Benefit Plan or Multiemployer Plan, together with copies of each such
notice, (vi) any Loan Party shall receive any favorable or unfavorable
determination letter from the Internal Revenue Service regarding the
qualification of a Plan under Section 401(a) of the Code, together with copies
of each such letter; (vii) any Loan Party shall receive a notice regarding the
imposition of withdrawal liability, together with copies of each such notice;
(viii) any Loan Party shall fail to make a material required installment or any
other material required payment under the Code or ERISA on or before the due
date for such installment or payment; or (ix) any Loan Party knows that (a) a
Multiemployer Plan has been terminated, (b) the administrator or plan sponsor of
a Multiemployer Plan intends to terminate a Multiemployer Plan, (c) the PBGC has
instituted or will institute proceedings under Section 4042 of ERISA to
terminate a Multiemployer Plan or (d) a Multiemployer Plan is subject to
Section 432 of the Code or Section 305 of ERISA.
Promptly after any Loan Party or any Subsidiary or any Affiliate knows of the
occurrence of (i) any violation or asserted violation of any Applicable Law
(including any applicable provincial pension benefits legislation) in any
material respect with respect to any Canadian Pension Plan or; (ii) any Canadian
Pension Termination Event, the Canadian Borrowers will deliver to the Agent a
certificate of a senior officer of the Canadian Borrowers setting forth details
as to such occurrence and the action, if any, that such Canadian Borrowers, such
Canadian Loan Party or Subsidiary or Affiliate is required or proposes to take,
together with any notices (required, proposed or otherwise) given to or filed
with or by such Canadian Loan Party, such Subsidiary, such Affiliate, FSCO, a
Canadian Pension Plan participant (other than notices relating to an individual
participant's benefits) or the Canadian Pension Plan administrator with respect
thereto.
Promptly and in any event within three Business Days of when an officer of any
English Loan Party obtains actual knowledge (i) of an investigation or proposed
investigation by the Pensions Regulator which may lead to the issue of a
Financial Support Direction or a Contribution Notice to any English Loan Party,
(ii) that any amount is due to any pension scheme of any English Loan Party
pursuant to Sections 75 or 75A of the United Kingdom's Pension Act 1995,
(iii) that an amount is payable under Sections 75 or 75A of the United Kingdom's
Pension Act 1995,) and/or (iv) of any material change to the rate or basis to
the employer contributions to a pension scheme of any English Loan Party, the
English Borrowers will deliver to the European Agent a certificate of a senior
officer of the English Borrowers setting forth details as to such occurrence,
describing such matter or event and the action proposed to be taken with respect
thereto.
9.16    Notices Under Certain Indebtedness Documents. At the same time sent or
provided to the holders of the 2027 Convertible Notes (without duplication),
deliver to Agent copies of all notices and reports provided in connection with
the 2027 Convertible Notes, it being

170

--------------------------------------------------------------------------------




understood that any such notices or reports that are filed by the Company with
the SEC shall be deemed to be delivered to on the date on which such notices or
reports are posted on the SEC's website at www.sec.gov.
9.17    Consent Decree. Provide to Agent written status updates with respect to
the Consent Decree and Consent Decree Event and any other pending governmental
and/or regulatory investigations and proceedings involving the Company or any of
its Subsidiaries promptly following request therefor by Agent.
9.18    Additional Documents. Execute and deliver to any Agent, upon request,
such documents and agreements as such Agent may, from time to time, reasonably
request to carry out the purposes, terms or conditions of this Agreement.
9.19    Updates to Certain Schedules. Deliver to Agent promptly as shall be
required to maintain the related representations and warranties as true and
correct, updates to Schedule 4.4 (Locations of Chief Executive Offices,
Equipment and Inventory), Schedule 5.13 (Intellectual Property, Source Code
Escrow Agreements), Schedule 5.26 (Equity Interests), Schedule 5.27 (Commercial
Tort Claims), Schedule 5.28 (Letter-of-Credit Rights), and Schedule 5.29
(Material Contracts); provided, that in the absence of the occurrence and
continuance of any Event of Default, Loan Party shall only be required to
provide such updates on a quarterly basis in connection with delivery of an
Officer's Certificate with respect to the applicable quarter. Any such updated
Schedules delivered by Loan Parties to Agent in accordance with this Section 9.3
shall automatically and immediately be deemed to amend and restate the prior
version of such Schedule previously delivered to Agent and attached to and made
part of this Agreement.
9.20    European Distribution Agreement. Immediately notify the European Agent
upon becoming aware that the counterparty to a European Distribution Agreement
or any other third party is seeking to amend, terminate or repudiate such
European Distribution Agreement.
10.    EVENTS OF DEFAULT.
The occurrence of any one or more of the following events shall constitute an
"Event of Default":
10.1    Nonpayment. Failure by any Loan Party to pay when due (a) any principal
or interest on the Obligations (including without limitation pursuant to
Section 2.8), or (b) any other fee, charge, amount or liability provided for
herein or in any Other Document, in each case whether at maturity, by reason of
acceleration pursuant to the terms of this Agreement, by notice of intention to
prepay or by required prepayment.
10.2    Breach of Representation. Any representation or warranty made or deemed
made by any Loan Party in this Agreement, any Other Document or any related
agreement or in any certificate, document or financial or other statement
furnished at any time in connection herewith or therewith shall prove to have
been incorrect or misleading in any material respect on the date when made or
deemed to have been made;

171

--------------------------------------------------------------------------------




10.3    Financial Information. Failure by any Loan Party to (i) furnish
financial information when due or promptly upon request, or (ii) permit the
inspection of its books or records or access to its premises for audits and
appraisals in accordance with the terms hereof;
10.4    Judicial Actions. Issuance of a notice of Lien, levy, assessment,
injunction or attachment (a) against any Loan Party's Inventory or Receivables
or Fixed Assets having a value in excess of $250,000 or (b) against a material
portion of any Loan Party's other property which is not stayed or lifted within
thirty (30) days;
10.5    Noncompliance. Except as otherwise provided for in Sections 10.1, 10.3
and 10.5(ii), (i) failure or neglect of any Loan Party or any Person to perform,
keep or observe any term, provision, condition, covenant herein contained, or
contained in any Other Document or any other agreement or arrangement, now or
hereafter entered into between any Loan Party or such Person, and any Agent or
any Lender, or (ii) failure or neglect of any Loan Party to perform, keep or
observe any term, provision, condition or covenant, contained in Sections 4.5,
6.1, 6.3, 6.12, 6.13, 9.4 or 9.6 hereof which is not cured within ten (10) days
from the occurrence of such failure or neglect;
10.6    Judgments. Any (a) judgment or judgments, writ(s), order(s) or decree(s)
for the payment of money are rendered against any Borrower or any Guarantor for
an aggregate amount (to the extent not covered by independent third-party
insurance as to which the insurer does not dispute coverage and is not subject
to an insolvency proceeding) in excess of $500,000 or against all Borrowers or
Guarantors for an aggregate amount in excess of $500,000 and (b) (i) action
shall be legally taken by any judgment creditor to levy upon assets or
properties of any Borrower or any Guarantor to enforce any such judgment,
(ii) such judgment shall remain undischarged for a period of ten (10)
consecutive days during which a stay of enforcement of such judgment, by reason
of a pending appeal or otherwise, shall not be in effect, or (iii) any Liens
arising by virtue of the rendition, entry or issuance of such judgment upon
assets or properties of any Borrower or any Guarantor shall be senior to any
Liens in favor of any Agent on such assets or properties;
10.7    Bankruptcy. Any Borrower, any Guarantor, any Subsidiary or Affiliate of
any Loan Party shall (i) apply for, consent to or suffer the appointment of, or
the taking of possession by, a receiver, receiver and manager, custodian,
trustee, monitor, liquidator or similar fiduciary of itself or of all or a
substantial part of its property, (ii) admit in writing its inability, or be
generally unable, to pay its debts as they become due or cease operations of its
present business, (iii) make a general assignment for the benefit of creditors,
(iv) commence a voluntary case under any state, provincial or federal bankruptcy
or receivership laws (as now or hereafter in effect), (v) be adjudicated a
bankrupt or insolvent (including by entry of any order for relief in any
involuntary bankruptcy or insolvency proceeding commenced against it), (vi) file
a petition or any other proceeding seeking to take advantage of any other law
providing for the relief of debtors, (vii) acquiesce to, or fail to have stayed
and dismissed within ten (10) days, any petition filed against it in any
involuntary case under such bankruptcy laws, or (viii) suffer any Insolvency
Event to exist or take any action for the purpose of effecting any of the
foregoing;
10.8    Material Adverse Effect. The occurrence of any event or development
which could reasonably be expected to have a Material Adverse Effect;

172

--------------------------------------------------------------------------------




10.9    Lien Priority. Any Lien created hereunder or provided for hereby or
under any related agreement for any reason ceases to be or is not a valid and
perfected Lien having a first priority interest (subject only to Permitted
Encumbrances, other than with respect to Eligible Inventory and Eligible Fixed
Assets, Purchase Money Security Interests) that have priority as a matter of
Applicable Law to the extent such Liens only attach to Collateral other than
Receivables, Inventory or Fixed Assets;
10.10    Cross Default. Either (x) any specified "event of default" under any
Indebtedness in excess of $1,000,000 (other than the Obligations) of any Loan
Party, or any other event or circumstance which would permit the holder of any
such Indebtedness of any Loan Party to accelerate such Indebtedness (and/or the
obligations of such Loan Party thereunder) prior to the scheduled maturity or
termination thereof, shall occur (regardless of whether the holder of such
Indebtedness shall actually accelerate, terminate or otherwise exercise any
rights or remedies with respect to such Indebtedness) or (y) a default of the
obligations of any Loan Party under any other agreement to which it is a party
shall occur which has or is reasonably likely to have a Material Adverse Effect;
10.11    Breach of Guaranty or Pledge Agreement. Termination or breach of any
Guaranty, Guarantor Security Agreement, Pledge Agreement, the Canadian Security
Agreement, any European Collateral Document or similar agreement executed and
delivered to any Agent in connection with the Obligations of any Loan Party, or
if any Guarantor or pledgor attempts to terminate, challenges the validity of,
or its liability under, any such Guaranty, Guarantor Security Agreement, Pledge
Agreement, Canadian Security Agreement, European Collateral Document or similar
agreement;
10.12    Change of Control. Any Change of Control shall occur;
10.13    Invalidity. Any material provision of this Agreement or any Other
Document shall, for any reason, cease to be valid and binding on any Borrower or
any Guarantor, or any Borrower or any Guarantor shall so claim in writing to any
Agent or any Lender or any Loan Party challenges the validity of or its
liability under this Agreement or any Other Document;
10.14    Seizures. Any (a) portion of the Collateral having a value in excess of
$250,000 shall be seized, subject to garnishment or taken by a Governmental
Body, or any Borrower or any Guarantor, or (b) the title and rights of any
Borrower or any Guarantor which is the owner of any material portion of the
Collateral shall have become the subject matter of claim, litigation, suit,
garnishment or other proceeding which might, in the opinion of any Agent, upon
final determination, result in impairment or loss of the security provided by
this Agreement or the Other Documents;
10.15    Operations. The operations of any Borrower's or any Guarantor's
material manufacturing facilities are interrupted (other than in connection with
any regularly scheduled shutdown for employee vacations and/or maintenance in
the Ordinary Course of Business) at any time for more than ten (10) consecutive
days, unless such Borrower or Guarantor shall (i) be entitled to receive for
such period of interruption, proceeds of business interruption insurance
sufficient to assure that its per diem cash needs during such period is at least
equal to its average

173

--------------------------------------------------------------------------------




per diem cash needs for the consecutive three month period immediately preceding
the initial date of interruption and (ii) receive such proceeds in the amount
described in clause (i) preceding not later than thirty (30) days following the
initial date of any such interruption; provided, however, that notwithstanding
the provisions of clauses (i) and (ii) of this section, an Event of Default
shall be deemed to have occurred if such Borrower or Guarantor shall be
receiving the proceeds of business interruption insurance for a period of ten
(10) consecutive days;
10.16    Pension Plans. (i) An event or condition specified in Sections 7.16 or
9.15 hereof shall occur or exist with respect to any Plan and, as a result of
such event or condition, together with all other such events or conditions, any
Loan Party or any member of the Controlled Group shall incur, or in the opinion
of Agent be reasonably likely to incur, a liability to a Plan or the PBGC (or
both) in excess of $1,000,000 or which, in the reasonable judgment of Agent,
would have a Material Adverse Effect; or the occurrence of any Termination
Event, or any Canadian Termination Event, or any Loan Party's failure to
immediately report a Termination Event, or a Canadian Termination Event, in
accordance with Section 9.15 hereof or (ii) the Pensions Regulator issues (a) a
warning relating to a Financial Support Direction or a Contribution Notice or
(b) a Financial Support Direction or a Contribution Notice to any English Loan
Party or any English Loan Party has been notified that any of them has incurred
a debt or other liability under Sections 75 or 75A of the United Kingdom's
Pension Act 1995; in each case that could reasonably be expected to result in a
Material Adverse Effect;
10.17    Anti-Money Laundering/International Trade Law Compliance. Any
representation or warranty contained in Section 16.18 is or becomes false or
misleading at any time; or
10.18    Any Exclusion from Medical Reimbursement Programs. Any Loan Party shall
be temporarily or permanently excluded from any Medical Reimbursement Program or
similar government or insurance program in any applicable jurisdiction, where
such exclusion arises from fraud or other claims or allegations which,
individually or in the aggregate, could exceed $1,000,000 or cause a Material
Adverse Effect.
11.    LENDERS' RIGHTS AND REMEDIES AFTER DEFAULT.
11.1    Rights and Remedies.
(a)    Upon the occurrence of: (i) an Event of Default pursuant to Section 10.7
(other than Section 10.7(vii)), all Obligations (other than Hedge Liabilities
and Cash Management Liabilities) shall be immediately due and payable and this
Agreement and the obligation of Lenders to make Advances shall be deemed
terminated, (ii) during the continuance of any of the other Events of Default
and at any time thereafter, at the option of Agent or at the direction of
Applicable Required Lenders all Obligations (other than Hedge Liabilities and
Cash Management Liabilities) under the applicable Facility shall be immediately
due and payable and Agent or Applicable Required Lenders shall have the right to
terminate the applicable facility under this Agreement and to terminate the
obligation of Lenders to make Advances under such Facility; and (iii) without
limiting Section 8.3 hereof, any Default under Section 10.7(vii) hereof, the
obligation of Lenders to make Advances hereunder shall be suspended until such
time as

174

--------------------------------------------------------------------------------




such involuntary petition shall be dismissed. During the continuance of any
Event of Default, any Agent shall have the right to exercise any and all rights
and remedies provided for herein, under the Other Documents, under the Uniform
Commercial Code, under the PPSA under the terms of the Collateral Documents and
at law or equity generally, including the right to foreclose the security
interests granted herein and to realize upon any Collateral by any available
judicial procedure and/or to take possession of and sell any or all of the
Collateral with or without judicial process. Applicable Agent may enter any of
any Loan Party's premises or other premises without legal process and without
incurring liability to any Loan Party therefor, and Applicable Agent may
thereupon, or at any time thereafter, in its discretion without notice or
demand, take the Collateral and remove the same to such place as Agent may deem
advisable and Agent may require any or each of Loan Parties to make the
Collateral available to Applicable Agent at a convenient place. During the
continuance of an Event of Default with or without having the Collateral at the
time or place of sale, Applicable Agent may sell the Collateral, or any part
thereof, at public or private sale, at any time or place, in one or more sales,
at such price or prices, and upon such terms, either for cash, credit or future
delivery, as Applicable Agent may elect. Except as to that part of the
Collateral which is perishable or threatens to decline speedily in value or is
of a type customarily sold on a recognized market, Applicable Agent shall give
any or each of Loan Parties reasonable notification of such sale or sales, it
being agreed that in all events written notice mailed to Applicable Borrowing
Agent at least ten (10) days prior to such sale or sales is reasonable
notification. At any public sale Applicable Agent or any Lender may bid
(including credit bid) for and become the purchaser, and Applicable Agent, any
Lender or any other purchaser at any such sale thereafter shall hold the
Collateral sold absolutely free from any claim or right of whatsoever kind,
including any equity of redemption and all such claims, rights and equities are
hereby expressly waived and released by each Loan Party. In connection with the
exercise of the foregoing remedies, including the sale of Inventory, Applicable
Agent is granted a perpetual nonrevocable, royalty free, nonexclusive license
and Applicable Agent is granted permission to use all of each Loan Party's
(a) Intellectual Property which is used or useful in connection with Inventory
for the purpose of marketing, advertising for sale and selling or otherwise
disposing of such Inventory and (b) equipment for the purpose of completing the
manufacture of unfinished goods. The cash proceeds realized from the sale of any
Collateral shall be applied to the Obligations in the order set forth in
Section 11.5 hereof. Noncash proceeds will only be applied to the Obligations as
they are converted into cash. If any deficiency shall arise, Loan Parties shall
remain liable to Agents and Lenders therefor. Upon the occurrence of an Event of
Default which is continuing, Agent may seek the appointment of a receiver,
receiver-manager, monitor or keeper (a "Receiver") under the laws of Canada or
any Province thereof including to take possession of all or any portion of the
Collateral of Canadian Loan Parties or to operate same and, to the maximum
extent permitted by Applicable Law, may seek the appointment of such a receiver
without the requirement of prior notice or a hearing. Any such Receiver shall,
so far as concerns responsibility for his/her acts, be deemed agent of such Loan
Parties and not Agent and the Lenders, and Agent and the Lenders shall not be in
any way responsible for any misconduct, negligence or non-feasance on the part
of any such Receiver, his/her servants or employees. Subject to the provisions
of the instrument appointing him/her, any such Receiver shall have power to take
possession of Collateral of the Canadian Loan Parties, to preserve Collateral of
such Loan Parties or its value, to carry on or concur in carrying on all or any
part of the business of such Loan Parties and to sell, lease, license or

175

--------------------------------------------------------------------------------




otherwise dispose of or concur in selling, leasing, licensing or otherwise
disposing of Collateral of such Loan Parties. To facilitate the foregoing
powers, any such Receiver may, to the exclusion of all others, including the
Canadian Loan Parties, enter upon, use and occupy all premises owned or occupied
by such Loan Parties wherein Collateral of such Loan Parties may be situated,
maintain Collateral of such Loan Parties upon such premises, borrow money on a
secured or unsecured basis and use Collateral of the Credit Parties directly in
carrying on such Loan Parties business or as security for loans or advances to
enable the Receiver to carry on such Loan Parties' business or otherwise, as
such Receiver shall, in its discretion, determine. Except as may be otherwise
directed by Agent, all money received from time to time by such Receiver in
carrying out his/her appointment shall be received in trust for and paid over to
Agent. Every such Receiver may, in the discretion of Agent, be vested with all
or any of the rights and powers of Agent and the Lenders. Agent may, either
directly or through its nominees, exercise any or all powers and rights given to
a Receiver by virtue of, and in accordance with, the foregoing provisions of
this paragraph and Applicable Law.
(b)    To the extent that Applicable Law imposes duties on any Agent to exercise
remedies in a commercially reasonable manner, each Loan Party acknowledges and
agrees that it is not commercially unreasonable for such Agent: (i) to fail to
incur expenses reasonably deemed significant by such Agent to prepare Collateral
for disposition or otherwise to complete raw material or work in process into
finished goods or other finished products for disposition; (ii) to fail to
obtain third party consents for access to Collateral to be disposed of, or to
obtain or, if not required by other law, to fail to obtain governmental or third
party consents for the collection or disposition of Collateral to be collected
or disposed of; (iii) to fail to exercise collection remedies against Customers
or other Persons obligated on Collateral or to remove Liens on or any adverse
claims against Collateral; (iv) to exercise collection remedies against
Customers and other Persons obligated on Collateral directly or through the use
of collection agencies and other collection specialists; (v) to advertise
dispositions of Collateral through publications or media of general circulation,
whether or not the Collateral is of a specialized nature; (vi) to contact other
Persons, whether or not in the same business as any Loan Party, for expressions
of interest in acquiring all or any portion of such Collateral; (vii) to hire
one or more professional auctioneers to assist in the disposition of Collateral,
whether or not the Collateral is of a specialized nature; (viii) to dispose of
Collateral by utilizing internet sites that provide for the auction of assets of
the types included in the Collateral or that have the reasonable capacity of
doing so, or that match buyers and sellers of assets; (ix) to dispose of assets
in wholesale rather than retail markets; (x) to disclaim disposition warranties,
such as title, possession or quiet enjoyment, (xi) to purchase insurance or
credit enhancements to insure such Agent against risks of loss, collection or
disposition of Collateral or to provide to such Agent a guaranteed return from
the collection or disposition of Collateral; or (xii) to the extent deemed
appropriate by such Agent, to obtain the services of other brokers, investment
bankers, consultants and other professionals to assist such Agent in the
collection or disposition of any of the Collateral. Each Loan Party acknowledges
that the purpose of this Section 11.1(b) is to provide non-exhaustive
indications of what actions or omissions by Applicable Agent would not be
commercially unreasonable in Applicable Agent's exercise of remedies against the
Collateral and that other actions or omissions by Applicable Agent shall not be
deemed commercially unreasonable solely on account of not being indicated in
this Section 11.1(b). Without limitation upon the foregoing,

176

--------------------------------------------------------------------------------




nothing contained in this Section 11.1(b) shall be construed to grant any rights
to any Loan Party or to impose any duties on any Agent that would not have been
granted or imposed by this Agreement or by Applicable Law in the absence of this
Section 11.1(b).
11.2    Agent's Discretion. Applicable Agent shall have the right in its sole
discretion to determine which rights, Liens, security interests or remedies
Applicable Agent may at any time pursue, relinquish, subordinate, or modify,
which procedures, timing and methodologies to employ, and what any other action
to take with respect to any or all of the Collateral and in what order, thereto
and such determination will not in any way modify or affect any of Agents' or
Lenders' rights hereunder as against Loan Parties or each other.
11.3    Setoff. Subject to Section 14.13, in addition to any other rights which
any Agent or any Lender may have under Applicable Law, during the continuance of
any Event of Default hereunder, such Agent and such Lender shall have a right,
immediately and without notice of any kind, to apply any Loan Party's property
held by such Agent and such Lender or any of their Affiliates to reduce the
Obligations and to exercise any and all rights of setoff which may be available
to such Agent and such Lender with respect to any deposits held by such Agent or
such Lender.
11.4    Rights and Remedies not Exclusive. The enumeration of the foregoing
rights and remedies is not intended to be exhaustive and the exercise of any
rights or remedy shall not preclude the exercise of any other right or remedies
provided for herein or otherwise provided by law, all of which shall be
cumulative and not alternative.
11.5    Allocation of Payments After Event of Default. Notwithstanding any other
provisions of this Agreement to the contrary, after the occurrence and during
the continuance of an Event of Default, all amounts collected or received by any
Agent on account of the Obligations (including without limitation any amounts on
account of any of Cash Management Liabilities or Hedge Liabilities), or in
respect of the Collateral shall be paid over or delivered as follows:
FIRST, (a) with respect to the proceeds realized from the sale of any US-Canada
Collateral, to the payment of all reasonable out-of-pocket costs and expenses
(including reasonable attorneys' fees) of Agent in connection with enforcing its
rights and the rights of Lenders under this Agreement and the Other Documents
arising from, related to or connected with the US-Canada Advances and any
protective advances made by Agent with respect to the US-Canada Collateral under
or pursuant to the terms of this Agreement (other than with respect to those
arising from or connected with any Cash Management Liabilities and/or Hedge
Liabilities), and (b) with respect to the proceeds realized from the sale of any
European Collateral, to the payment of all reasonable out-of-pocket costs and
expenses (including reasonable attorneys' fees) of European Agent in connection
with enforcing its rights and the rights of European Lenders under this
Agreement and the Other Documents arising from, related to or connected with the
European Advances and any protective advances made by European Agent with
respect to the European Collateral under or pursuant to the terms of this
Agreement or the European Collateral Documents (other than with respect to those
arising from or connected with any Cash Management Liabilities and/or Hedge
Liabilities);

177

--------------------------------------------------------------------------------




SECOND, (a) with respect to the proceeds realized from the sale of any US-Canada
Collateral to payment of any fees owed to Agent arising from, related to or
connected with the US-Canada Advances (other than with respect to those arising
from or connected with any Cash Management Liabilities and/or Hedge
Liabilities), and (b) with respect to the proceeds realized from the sale of any
European Collateral to payment of any fees owed to European Agent arising from,
related to or connected with the European Advances (other than with respect to
those arising from or connected with any Cash Management Liabilities and/or
Hedge Liabilities);
THIRD, (a) with respect to the proceeds realized from the sale of any US-Canada
Collateral to the payment of all reasonable out-of-pocket costs and expenses
(including reasonable attorneys' fees) of each of Lenders to the extent owing to
such Lender pursuant to the terms of this Agreement arising from, related to or
connected with the US-Canada Advances or otherwise with respect to the
Obligations arising from, related to or connected with the US-Canada Advances
owing to such Lender (other than with respect to those arising from or connected
with any Cash Management Liabilities and/or Hedge Liabilities), and (b) with
respect to the proceeds realized from the sale of any European Collateral to the
payment of all reasonable out-of-pocket costs and expenses (including reasonable
attorneys' fees) of each of European Lenders to the extent owing to such
European Lender pursuant to the terms of this Agreement arising from, related to
or connected with the European Advances or otherwise with respect to the
Obligations arising from, related to or connected with the European Advances
owing to such Lender (other than with respect to those arising from or connected
with any Cash Management Liabilities and/or Hedge Liabilities);
FOURTH, (a) with respect to the proceeds realized from the sale of any US-Canada
Collateral, to the payment of all of the Obligations consisting of accrued
interest on account of the US-Canada Swing Loans, and (b) with respect to the
proceeds realized from the sale of any European Collateral, to the payment of
all of the European Obligations consisting of accrued interest on account of the
European Swing Loans;
FIFTH, (a) with respect to the proceeds realized from the sale of any US-Canada
Collateral, to the payment of the outstanding principal amount of the
Obligations consisting of US-Canada Swing Loans, and (b) with respect to the
proceeds realized from the sale of any European Collateral, to the payment of
the outstanding principal amount of the European Obligations consisting of
European Swing Loans;
SIXTH, (a) with respect to the proceeds realized from the sale of any US-Canada
Collateral, to the payment of all Obligations arising under this Agreement and
the Other Documents consisting of accrued fees and interest arising from,
related to or connected with the US-Canada Advances (other than interest in
respect of US-Canada Swing Loans paid pursuant to clause FOURTH above), and
(b) with respect to the proceeds realized from the sale of any European
Collateral, to the payment of all European Obligations arising under this
Agreement and the Other Documents consisting of accrued fees and interest
arising from, related to or connected with the European Advances (other than
interest in respect of European Swing Loans paid pursuant to clause FOURTH
above);

178

--------------------------------------------------------------------------------




SEVENTH, (a) with respect to the proceeds realized from the sale of any
US-Canada Collateral, to the payment of the outstanding principal amount of the
Obligations arising from, related to or connected with the US-Canada Advances
(other than principal in respect of US-Canada Swing Loans paid pursuant to
clause FIFTH above and other than Cash Management Liabilities and Hedge
Liabilities) and including the payment or cash collateralization of any
outstanding US-Canada Letters of Credit in accordance with Section 3.2(b)
hereof, and (b) with respect to the proceeds realized from the sale of any
European Collateral, to the payment of the outstanding principal amount of the
European Obligations arising from, related to or connected with the European
Advances (other than principal in respect of European Swing Loans paid pursuant
to clause FIFTH above and other than Cash Management Liabilities and Hedge
Liabilities) and including the payment or cash collateralization of any
outstanding European Letters of Credit in accordance with Section 3.2(b) hereof;
EIGHTH, (a) with respect to the proceeds realized from the sale of any US-Canada
Collateral, to all other Obligations arising from, related to or connected with
the US-Canada Advances (other than Cash Management Liabilities and Hedge
Liabilities) which shall have become due and payable (hereunder, under the Other
Documents or otherwise) and not repaid pursuant to clauses "FIRST" through
"SEVENTH" above, and (b) with respect to the proceeds realized from the sale of
any European Collateral, to all other European Obligations arising from, related
to or connected with the European Advances (other than Cash Management
Liabilities and Hedge Liabilities) which shall have become due and payable
(hereunder, under the Other Documents or otherwise) and not repaid pursuant to
clauses "FIRST" through "SEVENTH" above;
NINTH, (a) with respect to the proceeds realized from the sale of any US-Canada
Collateral, to any Cash Management Liabilities and Hedge Liabilities arising
from, related to or connected with the US-Canada Advances, including the payment
of all reasonable out-of-pocket costs and expenses (including reasonable
attorneys' fees) of Agent and each of Lenders arising from or connected with any
such Cash Management Liabilities and/or Hedge Liabilities), which shall have
become due and payable or otherwise and not repaid pursuant to clauses "FIRST"
through "EIGHTH", and (b) with respect to the proceeds realized from the sale of
any European Collateral, to any Cash Management Liabilities and Hedge
Liabilities arising from, related to or connected with the European Advances,
including the payment of all reasonable out-of-pocket costs and expenses
(including reasonable attorneys' fees) of European Agent and each of the
European Lenders arising from or connected with any such Cash Management
Liabilities and/or Hedge Liabilities, which shall have become due and payable or
otherwise and not repaid pursuant to clauses "FIRST" through "EIGHTH";
TENTH, (a) with respect to the proceeds realized from the sale of any US-Canada
Collateral, to all other Obligations arising from, related to or connected with
the US-Canada Advances which shall have become due and payable and not repaid
pursuant to clauses "FIRST" through "NINTH", and (b) with respect to the
proceeds realized from the sale of any European Collateral, to all other
European Obligations arising from, related to or connected with the European
Advances which shall have become due and payable and not repaid pursuant to
clauses "FIRST" through "NINTH";

179

--------------------------------------------------------------------------------




ELEVENTH, with respect to the proceeds realized from the sale of any US-Canada
Collateral, upon the satisfaction of all Obligations arising from, related to or
connected with the US-Canada Advances (including the payment or cash
collateralization of the outstanding US-Canada Letters of Credit and the payment
of all Cash Management Liabilities and Hedge Liabilities arising from, related
to or connected with the US-Canada Advances, including the payment of all
reasonable out-of-pocket costs and expenses (including reasonable attorneys'
fees) of Agent and each of Lenders arising from or connected with any such Cash
Management Liabilities and/or Hedge Liabilities), to the payment of the European
Obligations arising from, related to or connected with the European Advances
pursuant to clauses "FIRST" through "TENTH" above;
TWELFTH, to the payment of the surplus, if any, to whoever may be lawfully
entitled to receive such surplus.
In carrying out the foregoing, (i) amounts received shall be applied in the
numerical order provided until exhausted prior to application to the next
succeeding category; (ii) each of Lenders shall receive (so long as it is not a
Defaulting Lender) an amount equal to its pro rata share (based on the
proportion that the then outstanding US-Canada Advances or European Advances, as
the case may be, held by such Lender bears to the aggregate then outstanding
US-Canada Advances or European Advances, as the case may be) of amounts
available to be applied pursuant to clauses "SIXTH", "SEVENTH", "EIGHTH",
"TENTH" and "ELEVENTH" above and, with respect to clause "NINTH" above, an
amount equal to its pro rata share (based on the proportion that the then
outstanding Cash Management Liabilities and Hedge Liabilities arising from,
related to or connection with US-Canada Advances or Cash Management Liabilities
and Hedge Liabilities arising from, related to or connection with European
Advances, as the case may be, held by such Lender bears to the aggregate then
outstanding Cash Management Liabilities and Hedge Liabilities arising from,
related to or connection with US-Canada Advances or Cash Management Liabilities
and Hedge Liabilities arising from, related to or connection with European
Advances, as the case may be); and (iii) notwithstanding anything to the
contrary in this Section 11.1, no Swap Obligations of any Non-Qualifying Party
shall be paid with amounts received from such Non-Qualifying Party under its
Guaranty (including sums received as a result of the exercise of remedies with
respect to such Guaranty) or from the proceeds of such Non-Qualifying Party's
Collateral if such Swap Obligations would constitute Excluded Hedge Liabilities,
provided, however, that to the extent possible appropriate adjustments shall be
made with respect to payments and/or the proceeds of Collateral from other
Borrowers and/or Guarantors that are Eligible Contract Participants with respect
to such Swap Obligations to preserve the allocation to Obligations otherwise set
forth above in this Section 11.1; and (iv) to the extent that any amounts
available for distribution pursuant to clause "SEVENTH" above are attributable
to the issued but undrawn amount of outstanding US-Canada Letters of Credit or
European Letters of Credit, as the case may be, such amounts shall be held by
any Agent as cash collateral for the US-Canada Letters of Credit or European
Letters of Credit, as the case may be, pursuant to Section 3.2(b) hereof and
applied (A) first, to reimburse Issuer from time to time for any drawings under
such US-Canada Letters of Credit or European Letters of Credit, as the case may
be, and (B) then, following the expiration of all Letters of

180

--------------------------------------------------------------------------------




Credit, to all other obligations of the types described in clauses "SEVENTH,"
"EIGHTH", "NINTH" "TENTH" and "ELEVENTH" above in the manner provided in this
Section 11.1.
Notwithstanding anything to the contrary in this Agreement or any Other
Document, amounts received from any European Loan Party on account of the
Obligations of any European Loan Party shall be applied solely to the payment of
Obligations of the European Loan Parties.
12.    WAIVERS AND JUDICIAL PROCEEDINGS.
12.1    Waiver of Notice. Each Loan Party hereby waives notice of non-payment of
any of the Receivables, demand, presentment, protest and notice thereof with
respect to any and all instruments, notice of acceptance hereof, notice of loans
or advances made, credit extended, Collateral received or delivered, or any
other action taken in reliance hereon, and all other demands and notices of any
description, except such as are expressly provided for herein.
12.2    Delay. No delay or omission on any Agent's or any Lender's part in
exercising any right, remedy or option shall operate as a waiver of such or any
other right, remedy or option or of any Default or Event of Default.
12.3    Jury Waiver. EACH PARTY TO THIS AGREEMENT HEREBY EXPRESSLY WAIVES ANY
RIGHT TO TRIAL BY JURY OF ANY CLAIM, COUNTERCLAIM, DEMAND, ACTION OR CAUSE OF
ACTION (A) ARISING UNDER THIS AGREEMENT, ANY OTHER DOCUMENT OR ANY OTHER
INSTRUMENT, DOCUMENT OR AGREEMENT EXECUTED OR DELIVERED IN CONNECTION HEREWITH,
OR (B) IN ANY WAY CONNECTED WITH OR RELATED OR INCIDENTAL TO THE DEALINGS OF THE
PARTIES HERETO OR ANY OF THEM WITH RESPECT TO THIS AGREEMENT, ANY OTHER DOCUMENT
OR ANY OTHER INSTRUMENT, DOCUMENT OR AGREEMENT EXECUTED OR DELIVERED IN
CONNECTION HEREWITH, OR THE TRANSACTIONS RELATED HERETO OR THERETO IN EACH CASE
WHETHER NOW EXISTING OR HEREAFTER ARISING, AND WHETHER SOUNDING IN CONTRACT OR
TORT OR OTHERWISE AND EACH PARTY HEREBY CONSENTS THAT ANY SUCH CLAIM,
COUNTERCLAIM, DEMAND, ACTION OR CAUSE OF ACTION SHALL BE DECIDED BY COURT TRIAL
WITHOUT A JURY, AND THAT ANY PARTY TO THIS AGREEMENT MAY FILE AN ORIGINAL
COUNTERPART OR A COPY OF THIS SECTION WITH ANY COURT AS WRITTEN EVIDENCE OF THE
CONSENTS OF THE PARTIES HERETO TO THE WAIVER OF THEIR RIGHT TO TRIAL BY JURY.
13.    EFFECTIVE DATE AND TERMINATION.
13.1    Term. This Agreement, which shall inure to the benefit of and shall be
binding upon the respective successors and permitted assigns of each Loan Party,
each Agent and each Lender, shall become effective on the date hereof and shall
continue in full force and effect until January 16, 2018 (the "Term") unless
sooner terminated as herein provided. The Loan Parties may terminate this
Agreement at any time upon prior written notice to Agent and upon indefeasible
payment in full of all of the Obligations.

181

--------------------------------------------------------------------------------




13.2    Termination. The termination of the Agreement shall not affect any
Agent's or any Lender's rights, or any of the Obligations having their inception
prior to the effective date of such termination or any Obligations which
pursuant to the terms hereof continue to accrue after such date, and the
provisions hereof shall continue to be fully operative until all transactions
entered into, rights or interests created and Obligations (other than contingent
indemnification Obligations to the extent that no claim giving rise thereto has
been asserted) have been fully and indefeasibly paid, disposed of, concluded or
liquidated. The security interests, Liens and rights granted to Agents and
Lenders hereunder and the financing statements filed hereunder shall continue in
full force and effect, notwithstanding the termination of this Agreement or the
fact that Borrowers' Account may from time to time be temporarily in a zero or
credit position, until all of the Obligations (other than contingent
indemnification Obligations to the extent that no claim giving rise thereto has
been asserted) of each Loan Party have been indefeasibly paid and performed in
full after the termination of this Agreement or each Loan Party has furnished
Agents and Lenders with an indemnification satisfactory to Agents and Lenders
with respect thereto. Accordingly, each Loan Party waives any rights which it
may have under the Uniform Commercial Code to demand the filing of termination
statements with respect to the Collateral, and Agents shall not be required to
send such termination statements to each Loan Party, or to file them with any
filing office, unless and until this Agreement shall have been terminated in
accordance with its terms and all Obligations (other than contingent
indemnification Obligations to the extent that no claim giving rise thereto has
been asserted) have been indefeasibly paid in full in immediately available
funds. All representations, warranties, covenants, waivers and agreements
contained herein shall survive termination hereof until all Obligations (other
than contingent indemnification Obligations to the extent that no claim giving
rise thereto has been asserted) are indefeasibly paid and performed in full.
14.    REGARDING AGENT.
14.1    Appointment. Each Lender hereby designates each Agent to act in such
capacity for such Lender under this Agreement and the Other Documents. Each
Lender hereby irrevocably authorizes each Agent to take such action on its
behalf under the provisions of this Agreement and the Other Documents and to
exercise such powers and to perform such duties hereunder and thereunder as are
specifically delegated to or required of such Agent by the terms hereof and
thereof and such other powers as are reasonably incidental thereto and each
Agent shall hold all Collateral, payments of principal and interest, fees
(except the fees set forth in Sections 2.7(b), 3.3 and 3.4 and each Fee Letter),
charges and collections received pursuant to this Agreement, for the ratable
benefit of Lenders. Each Agent may perform any of its duties hereunder by or
through its agents or employees. As to any matters not expressly provided for by
this Agreement (including collection of the Note) no Agent shall be required to
exercise any discretion or take any action, but shall be required to act or to
refrain from acting (and shall be fully protected in so acting or refraining
from acting) upon the instructions of Applicable Required Lenders, and such
instructions shall be binding; provided, however, that no Agent shall be
required to take any action which, in such Agent's discretion, exposes such
Agent to liability or which is contrary to this Agreement or the Other Documents
or Applicable Law unless such Agent is furnished with an indemnification
reasonably satisfactory to such Agent with respect thereto.

182

--------------------------------------------------------------------------------




14.2    Nature of Duties. No Agent shall have any duties or responsibilities
except those expressly set forth in this Agreement and the Other Documents. No
Agent or any of its officers, directors, employees or agents shall be (i) liable
for any action taken or omitted by them as such hereunder or in connection
herewith, unless caused by their gross (not mere) negligence or willful
misconduct (as determined by a court of competent jurisdiction in a final
non-appealable judgment), or (ii) responsible in any manner for any recitals,
statements, representations or warranties made by any Loan Party or any officer
thereof contained in this Agreement, or in any of the Other Documents or in any
certificate, report, statement or other document referred to or provided for in,
or received by such Agent under or in connection with, this Agreement or any of
the Other Documents or for the value, validity, effectiveness, genuineness, due
execution, enforceability or sufficiency of this Agreement, or any of the Other
Documents or for any failure of any Loan Party to perform its obligations
hereunder. No Agent shall be under any obligation to any Lender to ascertain or
to inquire as to the observance or performance of any of the agreements
contained in, or conditions of, this Agreement or any of the Other Documents, or
to inspect the properties, books or records of any Loan Party. The duties of
each Agent, as applicable, as respects the Advances to Loan Parties shall be
mechanical and administrative in nature; no Agent shall have by reason of this
Agreement a fiduciary relationship in respect of any Lender; and nothing in this
Agreement, expressed or implied, is intended to or shall be so construed as to
impose upon any Agent any obligations in respect of this Agreement or the
transactions described herein except as expressly set forth herein.
14.3    Lack of Reliance on Agents. Independently and without reliance upon any
Agent or any other Lender, each Lender has made and shall continue to make
(i) its own independent investigation of the financial condition and affairs of
each Borrower and each Guarantor in connection with the making and the
continuance of the Advances hereunder and the taking or not taking of any action
in connection herewith, and (ii) its own appraisal of the creditworthiness of
each Borrower and each Guarantor. No Agent shall have any duty or
responsibility, either initially or on a continuing basis, to provide any Lender
with any credit or other information with respect thereto, whether coming into
its possession before making of the Advances or at any time or times thereafter
except as shall be provided by any Loan Party pursuant to the terms hereof. No
Agent shall be responsible to any Lender for any recitals, statements,
information, representations or warranties herein or in any agreement, document,
certificate or a statement delivered in connection with or for the execution,
effectiveness, genuineness, validity, enforceability, collectability or
sufficiency of this Agreement or any Other Document, or of the financial
condition of any Borrower or any Guarantor, or be required to make any inquiry
concerning either the performance or observance of any of the terms, provisions
or conditions of this Agreement, the Note, the Other Documents or the financial
condition or prospects of any Loan Party, or the existence of any Event of
Default or any Default.
14.4    Resignation of any Agent; Successor Agents. Any Agent may resign on
sixty (60) days written notice to each Lender and Borrowing Agent and upon such
resignation, Applicable Required Lenders will promptly designate a successor
Agent reasonably satisfactory to Borrowers (provided that no such approval by
Borrowers shall be required (i) in any case where the successor Agent is one of
Lenders or (ii) after the occurrence and during the continuance of any Event of
Default). Any such successor Agent shall succeed to the rights, powers and
duties

183

--------------------------------------------------------------------------------




of Applicable Agent, and shall in particular, if applicable, succeed to all of
such Agent's right, title and interest in and to all of the Liens in the
Collateral securing the Obligations created hereunder or any Other Document
(including the Pledge Agreement and all account control agreements), and the
term "Agent" or "European Agent", as applicable, shall mean such successor agent
effective upon its appointment, and the applicable former Agent's rights, powers
and duties as such Agent shall be terminated, without any other or further act
or deed on the part of such former Agent. However, notwithstanding the
foregoing, if at the time of the effectiveness of the new Agent's appointment,
any further actions need to be taken in order to provide for the legally binding
and valid transfer of any Liens in the Collateral from former Agent to new Agent
and/or for the perfection of any Liens in the Collateral as held by new Agent or
it is otherwise not then possible for new Agent to become the holder of a fully
valid, enforceable and perfected Lien as to any of the Collateral, former Agent
shall continue to hold such Liens solely as agent for perfection of such Liens
on behalf of new Agent until such time as new Agent can obtain a fully valid,
enforceable and perfected Lien on all Collateral, provided that the applicable
Agent shall not be required to or have any liability or responsibility to take
any further actions after such date as such agent for perfection to continue the
perfection of any such Liens (other than to forego from taking any affirmative
action to release any such Liens). After any Agent's resignation as an Agent,
the provisions of this Article 14, and any indemnification rights under this
Agreement, including without limitation, rights arising under Section 16.5
hereof, shall inure to its benefit as to any actions taken or omitted to be
taken by it while it was such Agent under this Agreement (and in the event such
resigning Agent continues to hold any Liens pursuant to the provisions of the
immediately preceding sentence, the provisions of this Article 14 and any
indemnification rights under this Agreement, including without limitation,
rights arising under Section 16.5 hereof, shall inure to its benefit as to any
actions taken or omitted to be taken by it in connection with such Liens).
14.5    Certain Rights of Agents. If any Agent shall request instructions from
Lenders with respect to any act or action (including failure to act) in
connection with this Agreement or any Other Document, such Agent shall be
entitled to refrain from such act or taking such action unless and until such
Agent shall have received instructions from Applicable Required Lenders; and
such Agent shall not incur liability to any Person by reason of so refraining.
Without limiting the foregoing, Lenders shall not have any right of action
whatsoever against any Agent as a result of its acting or refraining from acting
hereunder in accordance with the instructions of Applicable Required Lenders.
14.6    Reliance. Each Agent shall be entitled to rely, and shall be fully
protected in relying, upon any note, writing, resolution, notice, statement,
certificate, email, facsimile, telex, teletype or telecopier message, cablegram,
order or other document or telephone message believed by it to be genuine and
correct and to have been signed, sent or made by the proper person or entity,
and, with respect to all legal matters pertaining to this Agreement and the
Other Documents and its duties hereunder, upon advice of counsel selected by it.
Each Agent may employ agents and attorneys-in-fact and shall not be liable for
the default or misconduct of any such agents or attorneys-in-fact selected by
such Agent with reasonable care.

184

--------------------------------------------------------------------------------




14.7    Notice of Default. No Agent shall be deemed to have knowledge or notice
of the occurrence of any Default or Event of Default hereunder or under the
Other Documents, unless such Agent has received notice from a Lender or
Borrowing Agent referring to this Agreement or the Other Documents, describing
such Default or Event of Default and stating that such notice is a "notice of
default". In the event that any Agent receives such a notice, such Agent shall
give notice thereof to Lenders. Each Agent shall take such action with respect
to such Default or Event of Default as shall be reasonably directed by
Applicable Required Lenders; provided, that, unless and until such Agent shall
have received such directions, such Agent may (but shall not be obligated to)
take such action, or refrain from taking such action, with respect to such
Default or Event of Default as it shall deem advisable in the best interests of
Lenders.
14.8    Indemnification. To the extent any Agent is not reimbursed and
indemnified by Loan Parties, each Lender will reimburse and indemnify such Agent
in proportion to its respective portion of the outstanding Advances and its
respective Participation Commitments in the outstanding Letters of Credit and
outstanding Swing Loans (or, if no Advances are outstanding, pro rata according
to the percentage that its Revolving Commitment Amount constitutes of the total
aggregate Revolving Commitment Amounts), from and against any and all
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements of any kind or nature whatsoever which may be
imposed on, incurred by or asserted against such Agent in performing its duties
hereunder, or in any way relating to or arising out of this Agreement or any
Other Document; provided that Lenders shall not be liable for any portion of
such liabilities, obligations, losses, damages, penalties, actions, judgments,
suits, costs, expenses or disbursements resulting from such Agent's gross (not
mere) negligence or willful misconduct (as determined by a court of competent
jurisdiction in a final non-appealable judgment).
14.9    Each Agent in its Individual Capacity. With respect to the obligation of
any Agent to lend under this Agreement, the Advances made by it shall have the
same rights and powers hereunder as any other Lender and as if it were not
performing the duties as such Agent specified herein; and the term "Lender" or
any similar term shall, unless the context clearly otherwise indicates, include
such Agent in its individual capacity as a Lender. Any Agent may engage in
business with any Loan Party as if it were not performing the duties specified
herein, and may accept fees and other consideration from any Loan Party for
services in connection with this Agreement or otherwise without having to
account for the same to Lenders.
14.10    Delivery of Documents. To the extent any Agent receives financial
statements required under Sections 9.7, 9.8, 9.9, 9.12 and 9.13, Borrowing Base
Certificates from any Loan Party pursuant to the terms of this Agreement which
any Loan Party is not obligated to deliver to each Lender, such Agent will
promptly furnish such documents and information to Lenders.
14.11    Loan Parties' Undertaking to Agents. Without prejudice to their
respective obligations to Lenders under the other provisions of this Agreement,
each Loan Party hereby undertakes with each Agent to pay to such Agent from time
to time on demand all amounts from time to time due and payable by it for the
account of such Agent or Lenders or any of them pursuant to this Agreement to
the extent not already paid. Any payment made pursuant to any

185

--------------------------------------------------------------------------------




such demand shall pro tanto satisfy the relevant Loan Party's obligations to
make payments for the account of Lenders or the relevant one or more of them
pursuant to this Agreement.
14.12    No Reliance on Agent's Customer Identification Program. To the extent
the Advances or this Agreement is, or becomes, syndicated in cooperation with
other Lenders, each Lender acknowledges and agrees that neither such Lender, nor
any of its Affiliates, participants or assignees, may rely on any Agent to carry
out such Lender's, Affiliate's, participant's or assignee's customer
identification program, or other obligations required or imposed under or
pursuant to the USA PATRIOT Act or the regulations thereunder, including the
regulations contained in 31 CFR 103.121 (as hereafter amended or replaced, the
"CIP Regulations"), or any other Anti-Terrorism Law, including any programs
involving any of the following items relating to or in connection with any of
Loan Parties, their Affiliates or their agents, the Other Documents or the
transactions hereunder or contemplated hereby: (i) any identity verification
procedures, (ii) any recordkeeping, (iii) comparisons with government lists,
(iv) customer notices or (v) other procedures required under the CIP Regulations
or such Anti-Terrorism Laws.
14.13    Other Agreements. Each of Lenders agrees that it shall not, without the
express consent of Applicable Agent, and that it shall, to the extent it is
lawfully entitled to do so, upon the request of Applicable Agent, set off
against the Obligations, any amounts owing by such Lender to any Loan Party or
any deposit accounts of any Loan Party now or hereafter maintained with such
Lender. Anything in this Agreement to the contrary notwithstanding, each of
Lenders further agrees that it shall not, unless specifically requested to do so
by any Agent, take any action to protect or enforce its rights arising out of
this Agreement or the Other Documents, it being the intent of Lenders that any
such action to protect or enforce rights under this Agreement and the Other
Documents shall be taken in concert and at the direction or with the consent of
Applicable Agent or Applicable Required Lenders.
14.14    Appointment for English Law.
(a)    In this Agreement, any English Collateral Document and the European
Guaranty Agreement, any rights and remedies exercisable by, any documents to be
delivered to, or any other indemnities or obligations in favor of the European
Agent shall be, as the case may be, exercisable by, delivered to, or be
indemnities or other obligations in favor of, the European Agent (or any other
person acting in such capacity) in its capacity as security trustee of the
Secured Parties to the extent that the rights, deliveries, indemnities or other
obligations relate to any English Collateral Document or the security thereby
created or the European Guaranty Agreement. Any obligations of the European
Agent (or any other person acting in such capacity) in this Agreement, any
English Collateral Document and the European Guaranty Agreement shall be
obligations of the European Agent in its capacity as security trustee of the
Secured Parties to the extent that the obligations relate to any English
Collateral Document or the security thereby created or the European Guaranty
Agreement. Additionally, in its capacity as security trustee of the Secured
Parties, the European Agent (or any other person acting in such capacity) shall
have (i) all the rights, remedies and benefits in favor of any Agent contained
in the provisions of the whole of this Article 14, (ii) all the powers of an
absolute owner of the security constituted by any English Collateral Document
and (iii) all the rights, remedies and powers granted to it and be

186

--------------------------------------------------------------------------------




subject to all the obligations and duties owed by it under any English
Collateral Document, the European Guaranty Agreement and/or any of the Other
Documents.
(b)    Each Secured Party hereby appoints the European Agent to act as its
trustee under and in relation to any English Collateral Document and/or the
European Guaranty Agreement and to hold the assets subject to the security or
the guarantee obligation thereby created as trustee for the Secured Parties on
the trusts and other terms contained in any English Collateral Document and/or
the European Guaranty Agreement and each Secured Party hereby irrevocably
authorizes the European Agent in its capacity as security trustee of Secured
Parties to exercise such rights, remedies, powers and discretions as are
specifically delegated to the European Agent as security trustee of the Secured
Parties by the terms of any English Collateral Document and/or the European
Guaranty Agreement together with all such rights, remedies, powers and
discretions as are reasonably incidental thereto.
(c)    The Secured Parties agree that, at any time that the person acting as
security trustee of the Secured Parties in respect of any English Collateral
Document and/or the European Guaranty Agreement, as applicable, shall be a
person other than the Agents, such other person shall have the rights, remedies,
benefits and powers granted to the European Agent in its capacity as security
trustee of the Secured Parties under this Agreement and (as the case may be) any
English Collateral Document and/or the European Guaranty Agreement, as
applicable.
(d)    Nothing shall require the European Agent in the capacity as security
trustee of the Secured Parties under this Agreement, any English Collateral
Document or the European Guaranty Agreement to act as a trustee at common law or
to be holding any property on trust, in any jurisdiction outside the United
States of America, England or France which may not operate under the principles
of trust or where such trust would not be recognized or its effects would not be
enforceable.
14.15    Appointment for French Law.
Each Secured Party hereby irrevocably appoints the European Agent to create,
register, manage and enforce any Lien created by the French Collateral Documents
pursuant to article 2328-1 of the French Civil Code, as amended from time to
time.
14.16    Availability of US-Canada Collateral.
Each European Lender and European Agent hereby acknowledge and agree that they
may not direct Agent to exercise any rights and remedies with respect to, or
otherwise enforce any Lien in, any US-Canada Collateral to satisfy European
Obligations unless and until all rights and remedies with respect to all
European Collateral shall have been fully exhausted.
15.    BORROWING AGENCY.

187

--------------------------------------------------------------------------------




15.1    Borrowing Agency Provisions.
(a)    Each US-Canada Loan Party hereby irrevocably designates Borrowing Agent
to be its attorney and agent and in such capacity to (i) borrow, (ii) request
advances, (iii) request the issuance of US-Canada Letters of Credit, (iv) sign
and endorse notes, (v) execute and deliver all instruments, documents,
applications, security agreements, reimbursement agreements and letter of credit
agreements for US-Canada Letters of Credit and all other certificates, notice,
writings and further assurances now or hereafter required hereunder, (vi) make
elections regarding interest rates, (vii) give instructions regarding US-Canada
Letters of Credit and agree with Issuer upon any amendment, extension or renewal
of any US-Canada Letter of Credit and (viii) otherwise take action under and in
connection with this Agreement and the Other Documents, all on behalf of and in
the name such US-Canada Loan Party or US-Canada Loan Parties, and hereby
authorizes Applicable Agent to pay over or credit all loan proceeds hereunder in
accordance with the request of Borrowing Agent.
(b)    Each European Loan Party hereby irrevocably designates European Borrowing
Agent to be its attorney and agent and in such capacity to (i) borrow,
(ii) request advances, (iii) request the issuance of European Letters of Credit,
(iv) sign and endorse notes, (v) execute and deliver all instruments, documents,
applications, security agreements, reimbursement agreements and letter of credit
agreements for European Letters of Credit and all other certificates, notice,
writings and further assurances now or hereafter required hereunder, (vi) make
elections regarding interest rates, (vii) give instructions regarding European
Letters of Credit and agree with Issuer upon any amendment, extension or renewal
of any European Letter of Credit and (viii) otherwise take action under and in
connection with this Agreement and the Other Documents, all on behalf of and in
the name such European Loan Party or European Loan Parties, and hereby
authorizes Applicable Agent to pay over or credit all loan proceeds hereunder in
accordance with the request of European Borrowing Agent.
(c)    The handling of this credit facility as a co-borrowing facility with a
borrowing agent in the manner set forth in this Agreement is solely as an
accommodation to Loan Parties and at their request. No Agent or any Lender shall
incur liability to Loan Parties as a result thereof. To induce each Agent and
Lenders to do so and in consideration thereof, each Loan Party hereby
indemnifies each Agent and each Lender and holds each Agent and each Lender
harmless from and against any and all liabilities, expenses, losses, damages and
claims of damage or injury asserted against any Agent or any Lender by any
Person arising from or incurred by reason of the handling of the financing
arrangements of Loan Parties as provided herein, reliance by any Agent or any
Lender on any request or instruction from any Borrowing Agent or any other
action taken by any Agent or any Lender with respect to this Section 15.1 except
due to willful misconduct or gross (not mere) negligence by the indemnified
party (as determined by a court of competent jurisdiction in a final and
non-appealable judgment).
(d)    All Obligations shall be joint and several, and each Loan Party shall
make payment upon the maturity of the Obligations by acceleration or otherwise,
and such obligation and liability on the part of each Loan Party shall in no way
be affected by any extensions, renewals and forbearance granted by any Agent or
any Lender to any Loan Party, failure of any

188

--------------------------------------------------------------------------------




Agent or any Lender to give any Loan Party notice of borrowing or any other
notice, any failure of any Agent or any Lender to pursue or preserve its rights
against any Loan Party, the release by any Agent or any Lender of any Collateral
now or thereafter acquired from any Loan Party, and such agreement by each Loan
Party to pay upon any notice issued pursuant thereto is unconditional and
unaffected by prior recourse by any Agent or any Lender to the other Loan
Parties or any Collateral for such Loan Party's Obligations or the lack thereof.
Each Loan Party waives all suretyship defenses.
15.2    Waiver of Subrogation. Each Loan Party expressly waives any and all
rights of subrogation, reimbursement, indemnity, exoneration, contribution of
any other claim which such Loan Party may now or hereafter have against the
other Loan Parties or any other Person directly or contingently liable for the
Obligations hereunder, or against or with respect to any other Loan Parties'
property (including, without limitation, any property which is Collateral for
the Obligations), arising from the existence or performance of this Agreement,
until termination of this Agreement and repayment in full of the Obligations.
16.    MISCELLANEOUS.
16.1    Governing Law. This Agreement and each Other Document (unless and except
to the extent expressly provided otherwise in any such Other Document), and all
matters relating hereto or thereto or arising herefrom or therefrom (whether
arising under contract law, tort law or otherwise) shall, in accordance with
Section 5-1401 of the General Obligations Law of the State of New York, be
governed by and construed in accordance with the laws of the State of New York.
Any judicial proceeding brought by or against any Loan Party with respect to any
of the Obligations, this Agreement, the Other Documents or any related agreement
may be brought in any court of competent jurisdiction in the State of New York,
United States of America(unless and except to the extent expressly provided
otherwise in any such Other Document or related agreement), and, by execution
and delivery of this Agreement, each Loan Party accepts for itself and in
connection with its properties, generally and unconditionally, the non-exclusive
jurisdiction of the aforesaid courts, and irrevocably agrees to be bound by any
judgment rendered thereby in connection with this Agreement, but with respect to
any Canadian Loan Party only, the Agents and Lenders shall not be precluded from
initiating any proceeding against such Canadian Loan Party in the Courts of the
Province of Ontario, Canada sitting in Toronto in their absolute and sole
discretion. Each Loan Party hereby waives personal service of any and all
process upon it and consents that all such service of process may be made by
certified or registered mail (return receipt requested) directed to Applicable
Borrowing Agent at its address set forth in Section 16.6 and service so made
shall be deemed completed five (5) days after the same shall have been so
deposited in the mails of the United States of America, or, at Agent's option,
by service upon Applicable Borrowing Agent which each Loan Party irrevocably
appoints as such Loan Party's agent for the purpose of accepting service within
the State of New York. Nothing herein shall affect the right to serve process in
any manner permitted by law or shall limit the right of any Agent or any Lender
to bring proceedings against any Loan Party in the courts of any other
jurisdiction. Each Loan Party waives any objection to jurisdiction and venue of
any action instituted hereunder and shall not assert any defense based on lack
of jurisdiction or venue or based upon forum non conveniens. Each Loan Party
waives the right to

189

--------------------------------------------------------------------------------




remove any judicial proceeding brought against such Loan Party in any state
court to any federal court. Any judicial proceeding by any Loan Party against
any each Agent or any Lender involving, directly or indirectly, any matter or
claim in any way arising out of, related to or connected with this Agreement or
any related agreement, shall be brought only in a federal, state or provincial
court located in the County of New York, State of New York.
16.2    Entire Understanding.
(a)    This Agreement and the documents executed concurrently herewith contain
the entire understanding between each Loan Party, each Agent and each Lender and
supersedes all prior agreements and understandings, if any, relating to the
subject matter hereof. Any promises, representations, warranties or guarantees
not herein contained and hereinafter made shall have no force and effect unless
in writing, signed by each Loan Party's, each Agent's and each Lender's
respective officers. Neither this Agreement nor any portion or provisions hereof
may be changed, modified, amended, waived, supplemented, discharged, cancelled
or terminated orally or by any course of dealing, or in any manner other than by
an agreement in writing, signed by the party to be charged. Each Loan Party
acknowledges that it has been advised by counsel in connection with the
execution of this Agreement and Other Documents and is not relying upon oral
representations or statements inconsistent with the terms and provisions of this
Agreement.
(b)    Applicable Required Lenders, Agents with the consent in writing of
Applicable Required Lenders, and Loan Parties may, subject to the provisions of
this Section 16.2(b), from time to time enter into written supplemental
agreements to this Agreement or the Other Documents executed by Loan Parties,
for the purpose of adding or deleting any provisions or otherwise changing,
varying or waiving in any manner the rights of Lenders, Agents or Loan Parties
thereunder or the conditions, provisions or terms thereof or waiving any Event
of Default thereunder, but only to the extent specified in such written
agreements; provided, however, that no such supplemental agreement shall:
(i)    increase the Revolving Commitment Percentage or the maximum dollar amount
of the Revolving Commitment Amount of any Lender directly affected thereby under
the European Facility or US-Canada Facility, as applicable, without the consent
of such Lender;
(ii)    whether or not any Advances are outstanding, extend the Term or the time
for payment of principal or interest of any Advance (excluding the due date of
any mandatory prepayment of an Advance), or any fee payable to any Lender, or
reduce the principal amount of or the rate of interest borne by any Advances or
reduce any fee payable to any Lender, without the consent of each Lender
directly affected thereby under the European Facility or US-Canada Facility, as
applicable (except that Applicable Required Lenders may elect to waive or
rescind any imposition of the Default Rate under Section 3.1 or of default rates
of Letter of Credit fees under Section 3.2 (unless imposed by Applicable
Agent));
(iii)    except in connection with any increase pursuant to Section 2.23 or
Section 2.25 hereof, increase the Maximum US-Canada Revolving Advance Amount,
Maximum English Revolving Advance Amount or Maximum French Revolving Advance
Amount without

190

--------------------------------------------------------------------------------




the consent of each Lender directly affected thereby under the European Facility
or US-Canada Facility, as applicable;
(iv)    alter the definition of the terms Applicable Required Lenders, European
Required Lenders, Required Lenders for Eligibility or US-Canada Required Lenders
or alter, amend or modify this Section 16.2(b) without the consent of all
Lenders;
(v)    alter, amend or modify the provisions of Section 11.5 without the consent
of all Lenders;
(vi)    release any US-Canada Collateral during any calendar year (other than in
accordance with the provisions of this Agreement) having an aggregate value in
excess of $1,000,000 without the consent of all US-Canada Lenders or release any
European Collateral during any calendar year (other than in accordance with the
provisions of this Agreement) having an aggregate value in excess of $1,000,000
without the consent of all European Lenders;
(vii)    alter the definition of the term Availability Block, Eligible Domestic
Receivables, Eligible Domestic Inventory, Eligible Foreign In-Transit Inventory,
Eligible Fixed Assets, Eligible Canadian Receivables, Eligible Canadian
Inventory, US Receivables Advance Rate, US Inventory Advance Rate, US Inventory
NOLV Advance Rate, US-Canada Formula Amount, Canadian Receivables Advance Rate,
Canadian Inventory Advance Rate, Canadian Inventory NOLV Advance Rate, European
Formula Amount, English Formula Amount, French Formula Amount or European
Receivables Advance Rate in a manner that has the effect of increasing the
US-Canada Formula Amount, English Formula Amount or French Formula Amount,
without the consent of all of the applicable Required Lenders for Eligibility;
(viii)    change the rights and duties of any Agent without the consent of all
Lenders;
(ix)    subject to clause (e) below, permit (A) any US-Canada Revolving Advance
to be made if after giving effect thereto the total of US-Canada Revolving
Advances outstanding hereunder would exceed the US-Canada Formula Amount for
more than sixty (60) consecutive Business Days or exceed one hundred and ten
percent (110%) of the US-Canada Formula Amount without the consent of each
US-Canada Lender directly affected thereby, and (B) any European Revolving
Advance to be made if after giving effect thereto the total of (x) English
Revolving Advances outstanding hereunder would exceed the English Formula Amount
for more than sixty (60) consecutive Business Days or exceed one hundred and ten
percent (110%) of the English Formula Amount or (y) French Revolving Advances
outstanding hereunder would exceed the French Formula Amount for more than sixty
(60) consecutive Business Days or exceed one hundred and ten percent (110%) of
the French Formula Amount, in each case without the consent of each European
Lender directly affected thereby;
(x)    increase the Advance Rates above the Advance Rates in effect on the
Closing Date without the consent of all of the applicable Required Lenders for
Eligibility;

191

--------------------------------------------------------------------------------




(xi)    release any Guarantor or Borrower without the consent of all Lenders; or
(xii)    subordinate all or substantially all of Agent's Liens in the US-Canada
Collateral under this Agreement or the Other Documents without the consent of
all US-Canada Lenders or subordinate all or substantially all of European
Agent's Liens in the European Collateral under this Agreement or the Other
Documents without the consent of all European Lenders.
(c)    Any such supplemental agreement shall apply equally to each Lender and
shall be binding upon Loan Parties, Lenders and Agents and all future holders of
the Obligations. In the case of any waiver, Loan Parties, Agents and Lenders
shall be restored to their former positions and rights, and any Event of Default
waived shall be deemed to be cured and not continuing, but no waiver of a
specific Event of Default shall extend to any subsequent Event of Default
(whether or not the subsequent Event of Default is the same as the Event of
Default which was waived), or impair any right consequent thereon.
(d)    In the event that an Agent requests the consent of a Lender pursuant to
this Section 16.2 in connection with any proposed amendment, waiver or consent
requiring the consent of "each Lender" or "each Lender directly affected
thereby," the consent of the Applicable Required Lenders is obtained, but the
consent of other necessary Lenders is not obtained, then Agent may, at its
option, require such non-consenting Lender to assign its interest in the
Advances to any Agent or to another Lender or to any other Person designated by
Agent (the "Designated Lender"), for a price equal to (i) the then outstanding
principal amount thereof plus (ii) accrued and unpaid interest and fees due such
Lender, which interest and fees shall be paid when collected from Loan Parties.
In the event Agent elects to require any Lender to assign its interest to any
Agent or to the Designated Lender, Agent will so notify such Lender in writing
within forty five (45) days following such Lender's denial, and such Lender will
assign its interest to such Agent or the Designated Lender no later than five
(5) days following receipt of such notice pursuant to a Commitment Transfer
Supplement executed by such Lender, such Agent or the Designated Lender, as
appropriate, and Agent; provided however, that the consent of Loan Parties (such
consent not to be unreasonably withheld, conditioned or delayed) shall be
required unless (x) an Event of Default or Default has occurred and is
continuing at the time of such assignment or (y) such assignment is to a
Permitted Assignee; provided further, that Loan Parties shall be deemed to have
consented to any such assignment unless they shall object thereto by written
notice to Agent within ten (10) Business Days after having received prior notice
thereof.
(e)    Notwithstanding (i) the existence of a Default or an Event of Default,
(ii) that any of the other applicable conditions precedent set forth in
Section 8.3 hereof have not been satisfied or the commitments of Lenders to make
Revolving Advances hereunder have been terminated for any reason, or (iii) any
other contrary provision of this Agreement, (A) Agent may at its discretion and
without the consent of any Lender, voluntarily permit the outstanding US-Canada
Revolving Advances at any time to exceed the US-Canada Formula Amount at such
time by up to ten percent (10%) of the US-Canada Formula Amount for up to sixty
(60) consecutive

192

--------------------------------------------------------------------------------




Business Days and (B) European Agent may at its discretion and without the
consent of any Lender, voluntarily permit the outstanding (x) English Revolving
Advances or French Revolving Advances at any time to exceed the English Formula
Amount and/or the French Formula Amount, in each case by up to ten percent (10%)
of the English Formula Amount or the French Formula Amount (as applicable) for
up to sixty (60) consecutive Business Days (collectively, the "Out-of-Formula
Loans"); provided that in no event shall the Revolving Advances (when combined
with the outstanding Swing Loans and Letters of Credit) exceed the aggregate
Revolving Commitment Amounts of all Lenders. If Applicable Agent is willing in
its sole and absolute discretion to permit such Out-of-Formula Loans, Lenders
holding the Revolving Commitments under the applicable Facility shall be
obligated to fund such Out-of-Formula Loans in accordance with their respective
Revolving Commitment Percentages under such Facility, and such Out-of-Formula
Loans shall be payable on demand and shall bear interest at the Default Rate
consisting of Domestic Rate Loans in the case of the US-Canada Facility or LIBOR
Rate Loans in the case of the English Facility and the French Facility with an
Interest Period of one (1) Month; provided that, if Applicable Agent does permit
Out-of-Formula Loans, neither such Agent nor Lenders shall be deemed thereby to
have changed the limits of Sections 2.1(a), 2.1(b) or 2.1(c) nor shall any
Lender be obligated to fund Revolving Advances in excess of its applicable
Revolving Commitment Amount under such Facility. For purposes of this paragraph,
the discretion granted to Agent hereunder shall not preclude involuntary
overadvances that may result from time to time due to the fact that the
US-Canada Formula Amount, English Formula Amount or French Formula Amount, as
applicable, was unintentionally exceeded for any reason, including, but not
limited to, Collateral previously deemed to be "Eligible Receivables", "Eligible
Inventory" or "Eligible Fixed Assets", as applicable, becomes ineligible,
collections of Receivables applied to reduce outstanding Revolving Advances are
thereafter returned for insufficient funds or overadvances are made to protect
or preserve the Collateral. In the event (y) Agent involuntarily permits the
outstanding US-Canada Revolving Advances to exceed the US-Canada Formula Amount
by more than ten percent (10%), or (z) European Agent involuntarily permits
(A) the outstanding European Revolving Advances to exceed the European Formula
Amount, (B) the outstanding English Revolving Advances to exceed the English
Formula Amount or (C) the outstanding French Revolving Advances to exceed the
French Formula Amount, in each case by more than ten percent (10%), in any case,
Applicable Agent shall use its efforts to have the applicable Borrowers under
the applicable Facility decrease such excess in as expeditious a manner as is
practicable under the circumstances and not inconsistent with the reason for
such excess. Revolving Advances under any Facility made after Applicable Agent
has determined the existence of involuntary overadvances shall be deemed to be
involuntary overadvances and shall be decreased in accordance with the preceding
sentence. To the extent any Out-of-Formula Loans are not actually funded by the
other Lenders under any applicable Facility as provided for in this
Section 16.2(e), Applicable Agent may elect in its discretion to fund such
Out-of-Formula Loans and any such Out-of-Formula Loans so funded by Applicable
Agent shall be deemed to be Revolving Advances under the relevant Facility made
by and owing to Applicable Agent, and Applicable Agent shall be entitled to all
rights (including accrual of interest) and remedies of a Lender holding a
Revolving Commitment under such Facility under this Agreement and the Other
Documents with respect to such Revolving Advances.

193

--------------------------------------------------------------------------------




(f)    In addition to (and not in substitution of) the discretionary Revolving
Advances permitted above in this Section 16.2, Applicable Agent is hereby
authorized by applicable Loan Parties and applicable Lenders under the
applicable Facility, at any time in Applicable Agent's sole discretion,
regardless of (i) the existence of a Default or an Event of Default,
(ii) whether any of the other applicable conditions precedent set forth in
Section 8.3 hereof have not been satisfied or the commitments of Lenders to make
Revolving Advances hereunder have been terminated for any reason, or (iii) any
other contrary provision of this Agreement, to make Revolving Advances under
such Facility to applicable Loan Parties on behalf of such Lenders which
Applicable Agent, in its reasonable business judgment, deems necessary or
desirable (a) to preserve or protect the Collateral, or any portion thereof,
(b) to enhance the likelihood of, or maximize the amount of, repayment of the
Advances and other Obligations, (c) to pay any other amount chargeable to Loan
Parties pursuant to the terms of this Agreement, or (d) during a European
Dominion Period or at any time at which it considers that the Collateral of the
French Borrowers may be at risk to pay all outstanding amounts payable to any or
all of a French Borrower's RoT Suppliers (the "Protective Advances"); provided,
that at any time after giving effect to any such Protective Advances, (1) the
outstanding US-Canada Revolving Advances do not exceed the lesser of (A) one
hundred and ten percent (110%) of the US-Canada Formula Amount or (B) the
US-Canada Maximum Revolving Advance Amount less the aggregate undrawn amount of
outstanding US-Canada Letters of Credit and outstanding amount of US-Canada
Swing Loans, (2) the outstanding European Revolving Advances calculated based on
the then current Dollar Equivalent do not exceed the lesser of: (X) one hundred
ten percent (110%) of the European Formula Amount or (Y) the Maximum European
Revolving Advance Amount less the Dollar Equivalent of aggregate undrawn amount
of outstanding European Letters of Credit and outstanding amount of European
Swing Loans, (3)  the outstanding English Revolving Advances calculated based on
the then current Dollar Equivalent do not exceed the lesser of: (X) one hundred
ten percent (110%) of the English Formula Amount or (Y) the Maximum English
Revolving Advance Amount less the Dollar Equivalent of aggregate undrawn amount
of outstanding English Letters of Credit and outstanding amount of English Swing
Loans or (4) the outstanding French Revolving Advances calculated based on the
then current Dollar Equivalent do not exceed the lesser of: (X) one hundred ten
percent (110%) of the French Formula Amount or (Y) the Maximum French Revolving
Advance Amount less the Dollar Equivalent of aggregate undrawn amount of
outstanding French Letters of Credit and outstanding amount of French Swing
Loans. Lenders holding the Revolving Commitments under any Facility shall be
obligated to fund such Protective Advances and effect a settlement with
Applicable Agent therefor upon demand of Applicable Agent in accordance with
their respective applicable Revolving Commitment Percentages under such
Facility. To the extent any Protective Advances under any Facility are not
actually funded by the other Lenders under such Facility as provided for in this
Section 16.2(f), any such Protective Advances funded by Applicable Agent shall
be deemed to be Revolving Advances under such Facility made by and owing to
Applicable Agent, and Applicable Agent shall be entitled to all rights
(including accrual of interest) and remedies of a Lender holding a Revolving
Commitment under such Facility under this Agreement and the Other Documents with
respect to such Revolving Advances.

194

--------------------------------------------------------------------------------




16.3    Successors and Assigns; Participations; New Lenders.
(a)    This Agreement shall be binding upon and inure to the benefit of Loan
Parties, each Agent, each Lender, all future holders of the Obligations and
their respective successors and assigns, except that no Loan Party may assign or
transfer any of its rights or obligations under this Agreement without the prior
written consent of each Agent and each Lender.
(b)    Each Loan Party acknowledges that in the regular course of commercial
banking business one or more Lenders may at any time and from time to time sell
participating interests in the Advances to Participants. Each Participant may
exercise all rights of payment (including rights of set-off) with respect to the
portion of such Advances held by it or other Obligations payable hereunder as
fully as if such Participant were the direct holder thereof provided that
(i) Loan Parties shall not be required to pay to any Participant more than the
amount which it would have been required to pay to Lender which granted an
interest in its Advances or other Obligations payable hereunder to such
Participant had such Lender retained such interest in the Advances hereunder or
other Obligations payable hereunder unless the sale of the participation to such
Participant is made with Loan Party's prior written consent, and (ii) in no
event shall Loan Parties be required to pay any such amount arising from the
same circumstances and with respect to the same Advances or other Obligations
payable hereunder to both such Lender and such Participant. Each Loan Party
hereby grants to any Participant a continuing security interest in any deposits,
moneys or other property actually or constructively held by such Participant as
security for the Participant's interest in the Advances.
(c)    Any Lender, with the consent of Applicable Agent, may sell, assign or
transfer all or any part of its rights and obligations under or relating to
Revolving Advances under this Agreement and the Other Documents to one or more
additional Persons (other than an Ineligible Purchaser) and one or more
additional Persons (other than an Ineligible Purchaser) may commit to make
Advances hereunder (each a "Purchasing Lender"), in minimum amounts of not less
than $5,000,000, pursuant to a Commitment Transfer Supplement, executed by a
Purchasing Lender, the transferor Lender, and Applicable Agent and delivered to
Applicable Agent for recording, provided, however, that each partial assignment
shall be made as an assignment of a proportionate part of all the assigning
Lender's rights and obligations under this Agreement with respect to each of the
Revolving Advances under this Agreement in which such Lender has an interest.
Upon such execution, delivery, acceptance and recording, from and after the
transfer effective date determined pursuant to such Commitment Transfer
Supplement, (i) Purchasing Lender thereunder shall be a party hereto and, to the
extent provided in such Commitment Transfer Supplement, have the rights and
obligations of a Lender thereunder with an applicable Revolving Commitment
Percentage as set forth therein, and (ii) the transferor Lender thereunder
shall, to the extent provided in such Commitment Transfer Supplement, be
released from its obligations under this Agreement, the Commitment Transfer
Supplement creating a novation for that purpose. Such Commitment Transfer
Supplement shall be deemed to amend this Agreement to the extent, and only to
the extent, necessary to reflect the addition of such Purchasing Lender and the
resulting adjustment of the applicable Revolving Commitment Percentages arising
from the purchase by such Purchasing Lender of all or a portion of the rights
and obligations of such transferor Lender under this Agreement and the Other
Documents. Each Loan Party hereby

195

--------------------------------------------------------------------------------




consents to the addition of such Purchasing Lender and the resulting adjustment
of the applicable Revolving Commitment Percentages arising from the purchase by
such Purchasing Lender of all or a portion of the rights and obligations of such
transferor Lender under this Agreement and the Other Documents. Loan Parties
shall execute and deliver such further documents and do such further acts and
things in order to effectuate the foregoing provided, however, that the consent
of Loan Parties (such consent not to be unreasonably withheld, conditioned or
delayed) shall be required unless (x) an Event of Default or Default has
occurred and is continuing at the time of such assignment or (y) such assignment
is to a Permitted Assignee; provided that Loan Parties shall be deemed to have
consented to any such assignment unless it shall object thereto by written
notice to Applicable Agent within five (5) Business Days after having received
prior notice thereof.
(d)    Any Lender, with the consent of Applicable Agent which shall not be
unreasonably withheld or delayed, may directly or indirectly sell, assign or
transfer all or any portion of its rights and obligations under or relating to
Revolving Advances under this Agreement and the Other Documents to an entity,
whether a corporation, partnership, trust, limited liability company or other
entity that (i) is engaged in making, purchasing, holding or otherwise investing
in bank loans and similar extensions of credit in the ordinary course of its
business and (ii) is administered, serviced or managed by the assigning Lender
or an Affiliate of such Lender (a "Purchasing CLO" and together with each
Participant and Purchasing Lender, each a "Transferee" and collectively the
"Transferees"), pursuant to a Commitment Transfer Supplement modified as
appropriate to reflect the interest being assigned ("Modified Commitment
Transfer Supplement"), executed by any intermediate purchaser, the Purchasing
CLO, the transferor Lender, and Applicable Agent as appropriate and delivered to
Applicable Agent for recording. Upon such execution and delivery, from and after
the transfer effective date determined pursuant to such Modified Commitment
Transfer Supplement, (i) Purchasing CLO thereunder shall be a party hereto and,
to the extent provided in such Modified Commitment Transfer Supplement, have the
rights and obligations of a Lender thereunder and (ii) the transferor Lender
thereunder shall, to the extent provided in such Modified Commitment Transfer
Supplement, be released from its obligations under this Agreement, the Modified
Commitment Transfer Supplement creating a novation for that purpose. Such
Modified Commitment Transfer Supplement shall be deemed to amend this Agreement
to the extent, and only to the extent, necessary to reflect the addition of such
Purchasing CLO. Each Loan Party hereby consents to the addition of such
Purchasing CLO. Loan Parties shall execute and deliver such further documents
and do such further acts and things in order to effectuate the foregoing.
(e)    Applicable Agent shall maintain at its address a copy of each Commitment
Transfer Supplement and Modified Commitment Transfer Supplement delivered to it
and a register (in each case, the "Register") for the recordation of the names
and addresses of each Lender under the applicable Facility and the outstanding
principal, accrued and unpaid interest and other fees due hereunder. The entries
in the Register shall be conclusive, in the absence of manifest error, and each
Loan Party, Agents and Lenders may treat each Person whose name is recorded in
the Register as the owner of the Advance recorded therein for the purposes of
this Agreement. The Register shall be available for inspection by Borrowing
Agent or any Lender at any reasonable time and from time to time upon reasonable
prior notice. Applicable Agent shall

196

--------------------------------------------------------------------------------




receive a fee in the amount of $3,500 payable by the applicable Purchasing
Lender and/or Purchasing CLO upon the effective date of each transfer or
assignment (other than to an intermediate purchaser) to such Purchasing Lender
and/or Purchasing CLO.
(f)    Each Loan Party authorizes each Lender to disclose to any Transferee and
any prospective Transferee, subject to the provisions of Section 16.15, any and
all financial information in such Lender's possession concerning such Loan Party
which has been delivered to such Lender by or on behalf of such Loan Party
pursuant to this Agreement or in connection with such Lender's credit evaluation
of such Loan Party.
(g)    Notwithstanding anything to the contrary contained in this Agreement, any
Lender may at any time and from time to time pledge or assign a security
interest in all or any portion of its rights under this Agreement to secure
obligations of such Lender, including any pledge or assignment to secure
obligations to a Federal Reserve Bank; provided that no such pledge or
assignment shall release such Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.
(h)    Notwithstanding anything to the contrary contained in this Agreement, any
Transferee of the French Revolving Commitments, French Revolving Advances
(including French Swing Loans or Protective Advances made to the French
Borrower) must qualify as a French Qualifying Lender and any Transferee of the
French Letters of Credits must qualify as a French Qualifying Letter of Credit
Issuer.
16.4    Application of Payments. Each Agent shall have the continuing and
exclusive right to apply or reverse and re-apply any payment and any and all
proceeds of Collateral to any portion of the Obligations, subject to
Section 11.5 hereof. To the extent that any Loan Party makes a payment or any
Agent or any Lender receives any payment or proceeds of the Collateral for any
Loan Party's benefit, which are subsequently invalidated, declared to be
fraudulent or preferential, set aside or required to be repaid to a trustee,
debtor in possession, receiver, custodian or any other party under any
bankruptcy law, common law or equitable cause, then, to such extent, the
Obligations or part thereof intended to be satisfied shall be revived and
continue as if such payment or proceeds had not been received by such Agent or
such Lender.
16.5    Indemnity. Each Loan Party shall defend, protect, indemnify, pay and
save harmless each Agent, each Issuer, each Lender and each of their respective
officers, directors, Affiliates, attorneys, employees and agents (each an
"Indemnified Party") for and from and against any and all claims, demands,
liabilities, obligations, losses, damages, penalties, fines, actions, judgments,
suits, costs, charges, expenses and disbursements of any kind or nature
whatsoever (including reasonable and documented fees and disbursements of
counsel) (collectively, "Claims") which may be imposed on, incurred by, or
asserted against any Indemnified Party in arising out of or in any way relating
to or as a consequence, direct or indirect, of: (i) this Agreement, the Other
Documents, the Advances and other Obligations and/or the transactions
contemplated hereby including the Transactions, (ii) any action or failure to
act or action taken only after delay or the satisfaction of any conditions by
any Indemnified Party in connection with and/or relating to the negotiation,
execution, delivery or administration of the Agreement and the Other Documents,
the credit facilities established hereunder and thereunder

197

--------------------------------------------------------------------------------




and/or the transactions contemplated hereby including the Transactions,
(iii) any Loan Party's or any Guarantor's failure to observe, perform or
discharge any of its covenants, obligations, agreements or duties under or
breach of any of the representations or warranties made in this Agreement and
the Other Documents, (iv) the enforcement of any of the rights and remedies of
any Agent, any Issuer or any Lender under the Agreement and the Other Documents,
(v) any threatened or actual imposition of fines or penalties, or disgorgement
of benefits, for violation of any Anti-Terrorism Law by any Loan Party, any
Affiliate or Subsidiary of any Borrowers, or any Guarantor, and (vi) any claim,
litigation, proceeding or investigation instituted or conducted by any
Governmental Body or instrumentality or any other Person with respect to any
aspect of, or any transaction contemplated by, or referred to in, or any matter
related to, this Agreement or the Other Documents, whether or not any Agent or
any Lender is a party thereto. Without limiting the generality of any of the
foregoing, each Loan Party shall defend, protect, indemnify, pay and save
harmless each Indemnified Party from (x) any Claims which may be imposed on,
incurred by, or asserted against any Indemnified Party arising out of or in any
way relating to or as a consequence, direct or indirect, of the issuance of any
Letter of Credit hereunder and (y) any Claims which may be imposed on, incurred
by, or asserted against any Indemnified Party under any Environmental Laws with
respect to or in connection with the Real Property, any Hazardous Discharge, the
presence of any Hazardous Materials affecting the Real Property (whether or not
the same originates or emerges from the Real Property or any contiguous real
estate), including any Claims consisting of or relating to the imposition or
assertion of any Lien on any of the Real Property under any Environmental Laws
and any loss of value of the Real Property as a result of the foregoing except
to the extent such loss, liability, damage and expense is attributable to any
Hazardous Discharge resulting from actions on the part of any Agent or any
Lender. Loan Parties' obligations under this Section 16.5 shall arise upon the
discovery of the presence of any Hazardous Materials at the Real Property,
whether or not any federal, state, provincial or local environmental agency has
taken or threatened any action in connection with the presence of any Hazardous
Materials, in each such case except to the extent that any of the foregoing
arises out of the gross negligence or willful misconduct of the Indemnified
Party (as determined by a court of competent jurisdiction in a final and
non-appealable judgment). Without limiting the generality of the foregoing, this
indemnity shall extend to any liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, expenses and disbursements of any
kind or nature whatsoever (including fees and disbursements of counsel) asserted
against or incurred by any of the Indemnified Parties by any Person under any
Environmental Laws or similar laws by reason of any Loan Party's or any other
Person's failure to comply with laws applicable to solid or hazardous waste
materials, including Hazardous Materials and Hazardous Waste, or other Toxic
Substances. Additionally, if any taxes (excluding taxes imposed upon or measured
solely by the net income of Agents and Lenders, but including any intangibles
taxes, stamp tax, recording tax or franchise tax) shall be payable by Agents,
Lenders or Loan Parties on account of the execution or delivery of this
Agreement, or the execution, delivery, issuance or recording of any of the Other
Documents, or the creation or repayment of any of the Obligations hereunder, by
reason of any Applicable Law now or hereafter in effect, Loan Parties will pay
(or will promptly reimburse Agents and Lenders for payment of) all such taxes,
including interest and penalties thereon, and will indemnify and hold the
Indemnified Parties harmless from and against all liability in connection
therewith. Notwithstanding the foregoing, the Loan Parties shall have no
obligation to any Indemnified Party under this Section 16.5 with respect to any
liability that a

198

--------------------------------------------------------------------------------




court of competent jurisdiction finally determines to have resulted from the
gross negligence or willful misconduct of such Indemnified Party or its
officers, directors, employees, attorneys, or agents. This Section 16.5 shall
not apply to the extent that the losses, claims or damages relate to any Taxes
described in Section 3.10.
16.6    Notice. Any notice or request hereunder may be given to Borrowing Agent
or any Loan Party or to any Agent or any Lender at their respective addresses
set forth below or at such other address as may hereafter be specified in a
notice designated as a notice of change of address under this Section 16.6. Any
notice, request, demand, direction or other communication (for purposes of this
Section 16.6 only, a "Notice") to be given to or made upon any party hereto
under any provision of this Agreement shall be given or made by telephone (save
with respect to Notices to European Agent) or in writing (which includes by
means of electronic transmission (i.e., "e-mail") or facsimile transmission or
by setting forth such Notice on a website to which Loan Parties are directed (an
"Internet Posting") if Notice of such Internet Posting (including the
information necessary to access such site) has previously been delivered to the
applicable parties hereto by another means set forth in this Section 16.6) in
accordance with this Section 16.6. Any such Notice must be delivered to the
applicable parties hereto at the addresses and numbers set forth under their
respective names on Section 16.6 hereof or in accordance with any subsequent
unrevoked Notice from any such party that is given in accordance with this
Section 16.6. Any Notice shall be effective:
(a)    In the case of hand-delivery, when delivered;
(b)    If given by mail, four (4) days after such Notice is deposited with the
United States Postal Service, Canada Post or other applicable postal service,
with first-class postage prepaid, return receipt requested;
(c)    In the case of a telephonic Notice, when a party is contacted by
telephone, if delivery of such telephonic Notice is confirmed no later than the
next Business Day by hand delivery, a facsimile or electronic transmission, an
Internet Posting or an overnight courier delivery of a confirmatory Notice
(received at or before noon on such next Business Day), provided always that
telephonic Notice shall not be a valid form of communication to the European
Agent;
(d)    In the case of a facsimile transmission, when sent to the applicable
party's facsimile machine's telephone number, if the party sending such Notice
receives confirmation of the delivery thereof from its own facsimile machine;
(e)    In the case of electronic transmission, when actually received;
(f)    In the case of an Internet Posting, upon delivery of a Notice of such
posting (including the information necessary to access such site) by another
means set forth in this Section 16.6; and
(g)    If given by any other means (including by overnight courier), when
actually received.

199

--------------------------------------------------------------------------------




Any Lender giving a Notice to any Applicable Borrowing Agent or any Loan Party
shall concurrently send a copy thereof to Agent, and Agent shall promptly notify
the other Agents and other Lenders of its receipt of such Notice.
(A)    If to Agent or PNC at:
PNC Bank, National Association
PNC Agency Services
PNC Firstside Center
500 First Avenue, 4th Floor
Pittsburgh, Pennsylvania 15219
Attention:    Cheryl Thon
Telephone:    (412) 762-7806
Facsimile:    (412) 762-8672
with a copy to:
PNC Bank, National Association
PNC Agency Services
PNC Firstside Center
500 First Avenue, 4th Floor
Pittsburgh, Pennsylvania 15219
Attention:    Trina Barkley
Telephone:    (412) 768-0423
Facsimile:    (412) 705-2006
with an additional copy to:
PNC Bank, National Association
1900 East Ninth Street, 9th Floor
Cleveland, Ohio 44114
Attention:    Todd Milenius
Telephone:    (216) 222-9761
Facsimile:    (216) 222-8155
(B)    If to European Agent at:
J.P. Morgan Europe Limited
Loans Agency 6th floor
25 Bank Street, Canary Wharf
London E14 5JP
United Kingdom
Attention: Loans Agency
Telephone: +44 20 7134 8188
Telecopier: +44 20 7777 2360
Email: loan_and_agency_london@jpmorgan.com

200

--------------------------------------------------------------------------------




(C)    If to a Lender other than Agent, as specified on the signature pages
hereof
(D)    If to any Applicable Borrowing Agent or any Loan Party:
Invacare Corporation
One Invacare Way
Elyria, OH 44035
Attention:    Robert K. Gudbranson
Telephone:    (440) 329-6111
Facsimile:    (440) 366-9008
with a copy to:
Calfee, Halter & Griswold LLP
The Calfee Building
1405 East Sixth Street
Cleveland, OH 44114
Attention:    Thomas A. Cicarella
Telephone:    (216) 622-8378
Facsimile:    (216) 241-0816
16.7    Survival. The obligations of Loan Parties under Sections 2.2(f), 2.2(g),
2.2(h), 3.7, 3.8, 3.9, 3.10, 16.5 and 16.9 and the obligations of Lenders under
Sections 2.2, 2.14(b), 2.15, 2.17, 2.18, 14.8 and 16.5, shall survive
termination of this Agreement and the Other Documents and payment in full of the
Obligations.
16.8    Severability. If any part of this Agreement is contrary to, prohibited
by, or deemed invalid under Applicable Laws, such provision shall be
inapplicable and deemed omitted to the extent so contrary, prohibited or
invalid, but the remainder hereof shall not be invalidated thereby and shall be
given effect so far as possible.
16.9    Expenses. Loan Parties shall pay (i) all reasonable and documented
out-of-pocket expenses incurred by each Agent and its Affiliates (including the
reasonable and documented fees, charges and disbursements of counsel for such
Agent), and shall pay all reasonable and documented fees and time charges and
disbursements for attorneys who may be employees of each Agent, in connection
with the syndication of the credit facilities provided for herein, the
preparation, negotiation, execution, delivery and administration of this
Agreement and the Other Documents or any amendments, modifications or waivers of
the provisions hereof or thereof (whether or not the transactions contemplated
hereby or thereby shall be consummated), (ii) all reasonable and documented
out-of-pocket expenses incurred by any Issuer in connection with the issuance,
amendment, renewal or extension of any Letter of Credit or any demand for
payment thereunder, (iii) all reasonable and documented out-of-pocket expenses
incurred by any Agent, any Lender or any Issuer (including the reasonable and
documented fees, charges and disbursements of any counsel for any Agent, any
Lender or any Issuer), and shall pay reasonable and documented all reasonable
and documented fees and time charges for attorneys who may be

201

--------------------------------------------------------------------------------




employees of any Agent, any Lender or any Issuer, in connection with the
enforcement or protection of its rights (A) in connection with this Agreement
and the Other Documents, including its rights under this Section 16.9, or (B) in
connection with the Advances made or Letters of Credit issued hereunder,
including all such out-of-pocket expenses incurred during any workout,
restructuring or negotiations in respect of such Advances or Letters of Credit,
and (iv) all reasonable and documented out-of-pocket expenses of each Agent's
regular employees and agents engaged periodically to perform audits of the any
Loan Party's or any Loan Party's Affiliate's or Subsidiary's books, records and
business properties including, without limitation, for field examinations and
the preparation of reports based on the fees charged by a third party retained
by the European Agent or the internally allocated fees for each Person employed
by the European Agent with respect to each field examination, subject to the
limitations set forth in Section 6.3.
16.10    Injunctive Relief. Each Loan Party recognizes that, in the event any
Loan Party fails to perform, observe or discharge any of its obligations or
liabilities under this Agreement, or threatens to fail to perform, observe or
discharge such obligations or liabilities, any remedy at law may prove to be
inadequate relief to Lenders; therefore, Agents, if any Agent so requests, shall
be entitled to temporary and permanent injunctive relief in any such case
without the necessity of proving that actual damages are not an adequate remedy.
16.11    Consequential Damages. Neither any Agent nor any Lender, nor any agent
or attorney for any of them, shall be liable to any Borrower, or any Guarantor
(or any Affiliate of any such Person) for indirect, punitive, exemplary or
consequential damages arising from any breach of contract, tort or other wrong
relating to the establishment, administration or collection of the Obligations
or as a result of any transaction contemplated under this Agreement or any Other
Document.
16.12    Captions. The captions at various places in this Agreement are intended
for convenience only and do not constitute and shall not be interpreted as part
of this Agreement.
16.13    Counterparts; Facsimile Signatures. This Agreement may be executed in
any number of and by different parties hereto on separate counterparts, all of
which, when so executed, shall be deemed an original, but all such counterparts
shall constitute one and the same agreement. Any signature delivered by a party
by facsimile or electronic transmission (including email transmission of a PDF
image) shall be deemed to be an original signature hereto.
16.14    Construction. The parties acknowledge that each party and its counsel
have reviewed this Agreement and that the normal rule of construction to the
effect that any ambiguities are to be resolved against the drafting party shall
not be employed in the interpretation of this Agreement or any amendments,
schedules or exhibits thereto.
16.15    Confidentiality; Sharing Information. Each Agent, each Lender and each
Transferee shall hold all non-public information obtained by such Agent, such
Lender or such Transferee pursuant to the requirements of this Agreement in
accordance with such Agent's, such Lender's and such Transferee's customary
procedures for handling confidential information of this nature and such
non-public information shall not be disclosed by such Agent, such Lender

202

--------------------------------------------------------------------------------




or such Transferee to Persons who are not parties to this Agreement; provided,
however, each Agent, each Lender and each Transferee may disclose such
confidential information (a) to its employees, officers, directors, examiners,
Affiliates, outside auditors, counsel and other professional advisors, (b) to
any Agent, any Lender or to any prospective Transferees (so long as the Persons
to whom such disclosure is made are informed of the confidential nature of such
information and have agreed to keep such information confidential), and (c) as
required or requested by any Governmental Body or representative thereof or
pursuant to legal process; provided, further that (i) unless specifically
prohibited by Applicable Law, each Agent, each Lender and each Transferee shall
use its reasonable best efforts prior to disclosure thereof, to notify the
applicable Loan Party of the applicable request for disclosure of such
non-public information (A) by a Governmental Body or representative thereof
(other than any such request in connection with an examination of the financial
condition of a Lender or a Transferee by such Governmental Body) or (B) pursuant
to legal process and (ii) in no event shall any Agent, any Lender or any
Transferee be obligated to return any materials furnished by any Loan Party
other than those documents and instruments in possession of any Agent or any
Lender in order to perfect its Lien on the Collateral once the Obligations have
been paid in full and this Agreement has been terminated; provided that any
disclosure under sub-clauses (A) or (B) of this sentence shall be limited to the
information required by such Governmental Body or such legal process. Each Loan
Party acknowledges that from time to time financial advisory, investment banking
and other services may be offered or provided to such Loan Party or one or more
of its Affiliates (in connection with this Agreement or otherwise) by any Lender
or by one or more Subsidiaries or Affiliates of such Lender and each Loan Party
hereby authorizes each Lender to share any information delivered to such Lender
by such Loan Party and its Subsidiaries pursuant to this Agreement, or in
connection with the decision of such Lender to enter into this Agreement, to any
such Subsidiary or Affiliate of such Lender, it being understood that any such
Subsidiary or Affiliate of any Lender receiving such information shall be bound
by the provisions of this Section 16.15 as if it were a Lender hereunder. Such
authorization shall survive the repayment of the other Obligations and the
termination of this Agreement. Notwithstanding any non-disclosure agreement or
similar document executed by any Agent in favor of any Loan Party or any of any
Loan Party's affiliates, the provisions of this Agreement shall supersede such
agreements.
16.16    Publicity. Each Loan Party and each Lender hereby authorizes Agents to
make appropriate announcements of the financial arrangement entered into among
Loan Parties, Agents and Lenders, including announcements which are commonly
known as tombstones, in such publications and to such selected parties as Agents
shall deem appropriate in consultation with, and subject to the approval of, the
Borrowing Agent, such approval not to be unreasonably withheld, conditioned or
delayed.
16.17    Certifications From Banks and Participants; USA PATRIOT Act.
(a)    Each Lender or assignee or participant of a Lender that is not
incorporated under the Laws of the United States of America or a state thereof
(and is not excepted from the certification requirement contained in Section 313
of the USA PATRIOT Act and the applicable regulations because it is both (i) an
affiliate of a depository institution or foreign bank that

203

--------------------------------------------------------------------------------




maintains a physical presence in the United States or foreign country, and
(ii) subject to supervision by a banking authority regulating such affiliated
depository institution or foreign bank) shall deliver to Agent the
certification, or, if applicable, recertification, certifying that such Lender
is not a "shell" and certifying to other matters as required by Section 313 of
the USA PATRIOT Act and the applicable regulations: (1) within ten (10) days
after the Closing Date, and (2) as such other times as are required under the
USA PATRIOT Act.
(b)    The USA PATRIOT Act requires all financial institutions to obtain, verify
and record certain information that identifies individuals or business entities
which open an "account" with such financial institution. Consequently, any
Lender may from time to time request, and each Loan Party shall provide to such
Lender, such Loan Party's name, address, tax identification number and/or such
other identifying information as shall be necessary for Lender to comply with
the USA PATRIOT Act and any other Anti-Terrorism Law.
16.18    Anti-Terrorism Laws.
(a)    Each Borrower and each Guarantor represents and warrants that (i) no
Covered Entity is a Sanctioned Person and (ii) no Covered Entity, either in its
own right or through any third party, (A) has any of its assets in a Sanctioned
Country or in the possession, custody or control of a Sanctioned Person in
violation of any Anti-Terrorism Law; (B) does business in or with, or derives
any of its income from investments in or transactions with, any Sanctioned
Country or Sanctioned Person in violation of any Anti-Terrorism Law; or
(C) engages in any dealings or transactions prohibited by any Anti-Terrorism
Law.
(b)    Each Borrower and each Guarantor covenants and agrees that (i) no Covered
Entity will become a Sanctioned Person, (ii) no Covered Entity, either in its
own right or through any third party, will (A) have any of its assets in a
Sanctioned Country or in the possession, custody or control of a Sanctioned
Person in violation of any Anti-Terrorism Law; (B) do business in or with, or
derive any of its income from investments in or transactions with, any
Sanctioned Country or Sanctioned Person in violation of any Anti-Terrorism Law;
(C) engage in any dealings or transactions prohibited by any Anti-Terrorism Law
or (D) use the Advances to fund any operations in, finance any investments or
activities in, or, make any payments to, a Sanctioned Country or Sanctioned
Person in violation of any Anti-Terrorism Law, (iii) the funds used to repay the
Obligations will not be derived from any unlawful activity, (iv) each Covered
Entity shall comply with all Anti-Terrorism Laws and (v) Loan Parties shall
promptly notify Agent in writing upon the occurrence of a Reportable Compliance
Event.
(c)    Each Loan Party has implemented and maintains in effect policies and
procedures designed to ensure compliance by such Loan Party, its Subsidiaries
and their respective directors, officers, employees and agents with
Anti-Terrorism Laws.
In addition to the foregoing, the Loan Parties acknowledge that, pursuant to the
Proceeds of Crime (Money Laundering) and Terrorist Financing Act (Canada) and
other applicable anti-money laundering, anti-terrorist financing, government
sanction and "know your client" Laws within Canada, the Lenders and the Agent
may be required to obtain, verify and record information regarding the Loan
Parties, their respective directors, authorized signing officers,

204

--------------------------------------------------------------------------------




direct or indirect shareholders or other Persons in control of the Loan Parties,
and the transactions contemplated hereby. The Loan Parties shall promptly
provide all such information, including supporting documentation and other
evidence, as may be reasonably requested by any Lender or any Agent, or any
prospective assign or participant of a Lender or any Agent, in order to comply
therewith, whether now or hereafter in existence.
16.19    Canadian Borrowers and Canadian Guarantors.
(a)    Liability of Canadian Loan Parties. Notwithstanding anything in this
Agreement or any of the Other Documents to the contrary, the parties intend that
this Agreement and the Other Documents do hereby provide, and shall in all
circumstances be interpreted to provide, that the Canadian Loan Parties are
jointly and severally liable for, and the Canadian Collateral shall secure, all
Advances, interest on such Advances, and all other Obligations, including,
without limitation, general fees, reimbursements, indemnities and charges
hereunder and under any Other Document. Nothing in this Section 16.19 is
intended to limit, nor shall it be deemed to limit, any liability of the Company
or any other US Loan Party for any of the Obligations, whether in its primary
capacity as a Borrower, as a Guarantor, at law or otherwise. All Obligations of
the Borrowers, both the Canadian Borrowers and the US Borrowers, and Guarantors,
both the US Guarantors and the Canadian Guarantors, are joint and several.
(b)    Company as Agent. The Canadian Borrowers, in addition to the appointment
of the Company as the Borrowing Agent as provided herein, further hereby
irrevocably appoint the Company as its agent to receive the proceeds of any
Advances made to any Canadian Borrower hereunder. Agent shall be entitled to
rely in such matters on all communications delivered by the Company as being
delivered on behalf of the Canadian Borrowers.
16.20    European Borrowers and European Guarantors.
(a)    Generally. Without limiting the joint and several nature of all US
Borrowers' and Canadian Borrowers' Obligations, the Obligations of the European
Borrowers shall be several in nature, and the Obligations of the European
Guarantors shall be limited if and to the extent expressly set forth in the
European Guaranty Agreement.
(b)    Liability of European Borrowers. The parties intend that this Agreement
shall in all circumstances be interpreted to provide that each European Borrower
is liable only for Advances made to such European Borrower, interest on such
Advances, such European Borrower's reimbursement obligations with respect to any
Letter of Credit issued for its account and its ratable share of any of the
other Obligations, including, without limitation, general fees, reimbursements,
indemnities and charges hereunder and under any Other Document that are
attributable, or attributed as a ratable share, to it. The liability of each
European Borrower for the payment of any of the Obligations or the performance
of its covenants, representations and warranties set forth in this Agreement and
the Other Documents shall be several from but not joint with the Obligations of
the US Loan Parties and the Canadian Loan Parties. Nothing in this Section 16.20
is intended to limit, nor shall it be deemed to limit, any of the liability of
any US Loan Party or any Canadian Loan Party for any of the Obligations, whether
in its primary capacity as a Borrower, as a Guarantor, at law or otherwise.

205

--------------------------------------------------------------------------------




(c)    Additional European Guarantors. European Agent may at any time request
that Invacare Holdings Two S.a.r.l and/or Invacare Holdings Two B.V. become a
European Guarantor by providing a Guaranty in favour of the European Agent as
security trustee for the Secured Parties in form satisfactory to the European
Agent;
(d)    Notice to French Guarantors. The European Agent shall use reasonable
endeavors to notify in writing to the European Borrowing Agent, prior to 31
March of each year, the amount of outstanding guaranteed obligations as at 31
December of the preceding year, and the date of the expiry of such obligations,
of the French Guarantors under the English Law Guaranty. For the avoidance of
doubt, the English Law Guarantee shall not be considered as a “cautionnement”
under French law.
16.21    Joinder of Guarantors and Borrowers. Any Subsidiary of the Company
which is required to join this Agreement as a Guarantor, or any Subsidiary of
the Company which elects to join this Agreement as a Borrower, pursuant in each
case to Section 7.12 shall execute and deliver to Agent (i) a Guarantor Joinder
or Borrower Joinder, as applicable, pursuant to which it shall, after acceptance
of such Guarantor Joinder or Borrower Joinder by Agent, join this Agreement as a
US Loan Party, Canadian Loan Party, English Loan Party or French Loan Party, as
applicable, and join each of the Other Documents to which the US Loan Parties or
Canadian Loan Parties, as applicable, are parties, (ii) documents in the forms
described in Section 8.1 (or foreign jurisdictional equivalents, if any),
modified as appropriate to relate to such Subsidiary, and (iii) documents
necessary to grant and perfect Liens in favor of Agent for the benefit of
Lenders in the Equity Interest of, and Collateral held by, such Subsidiary.
Joinder of each new Loan Party pursuant to this Section shall be subject to
compliance with all the other terms and conditions set forth in this Agreement
and the Other Documents, including without limitation Section 6.1 and
Section 3.10.
16.22    Amendment and Restatement. This Agreement amends and restates in its
entirety the Existing Credit Agreement. All references to the "Credit
Agreement", the "Agreement" or derivations thereof contained in the Other
Documents delivered in connection with the Existing Credit Agreement or this
Agreement shall, and shall be deemed to, refer to this Agreement.
Notwithstanding the amendment and restatement of the Existing Credit Agreement
by this Agreement, the Obligations of the Borrowers and the other Loan Parties
outstanding under the Existing Credit Agreement and the Other Documents as of
the Closing Date shall remain outstanding and shall constitute continuing
Obligations hereunder without novation and shall continue as such to be secured
by the Collateral. Such Obligations shall in all respects be continuing and this
Agreement shall not be deemed to evidence or result in a novation or repayment
and reborrowing of such Obligations. The Liens securing payment of the
Obligations under the Existing Credit Agreement, as amended and restated in the
form of this Agreement, shall in all respects be continuing, securing the
payment of all Obligations.
16.23    CAM Exchange.On the CAM Exchange Date,
(i)    the European Revolving Commitments shall have terminated in accordance
with Article 11;

206

--------------------------------------------------------------------------------




(ii)    each European Lender shall fund its participation in any outstanding
European Swing Loans and Protective Advances under the English Facility and/or
the French Facility, in each case in accordance with the terms of this
Agreement;
(iii)    each European Lender shall fund its participation in any unreimbursed
disbursements made under the European Letters of Credit, in each case in
accordance with the terms of this Agreement; and
(iv)    each European Lender shall purchase in Dollars at par participation
interests in the Designated Obligations under the English Facility and the
French Facility from the other European Lenders (and shall make payments in
Dollars to the European Agent for reallocation to other European Lenders to the
extent necessary to give effect to such sub participations) and shall assume the
obligation to reimburse each Issuer for unreimbursed disbursements under
outstanding European Letters of Credit under each Facility to the extent
necessary such that the interests of each European Lender in the Designated
Obligations immediately following the CAM Exchange Date (including all sub
participation interests obtained as described above) shall equal the CAM
Percentage of such European Lender in each component of the Designated
Obligations.
(b)    Each European Lender and each Person acquiring a sub participation
interest from any European Lender as contemplated by this Section 16.23 hereby
consents and agrees to the CAM Exchange.
(c)    As a result of the CAM Exchange, from and after the CAM Exchange Date,
each payment received by European Agent pursuant to this Agreement or any Other
Document in respect of any of the Designated Obligations shall be distributed to
the relevant European Lenders, for distribution pro rata in accordance with the
CAM Percentage.
(d)    In the event that on or after the CAM Exchange Date, the aggregate amount
of the Designated Obligations shall change as a result of the making of a
disbursement under a European Letter of Credit by an Issuer that is not
reimbursed by the applicable European Borrowers, then each European Lender shall
promptly reimburse such Issuer for its CAM Percentage of the Dollar Equivalent
of such unreimbursed payment.
Notwithstanding any other provision of this Section 16.23, each Secured Party
agrees that if any Secured Party is required under applicable law to withhold or
deduct any taxes or other amounts from payments made by it hereunder or as a
result hereof, such Person shall be entitled to withhold or deduct such amounts
and pay over such taxes or other amounts to the applicable Governmental Body
imposing such tax without any obligation to indemnify any Secured Party with
respect to such amounts and without any other obligation of gross up or offset
with respect thereto and there shall be no recourse whatsoever by any Secured
Party subject to such withholding to any other Secured Party making such
withholding and paying over such amounts, but without diminution of the rights
of such Secured Party subject to such withholding as against Borrowers and the
other Loan Parties to the extent (if any) provided in this Agreement and the
Other Documents. Any amounts so withheld or deducted shall be treated as, for
the purpose of

207

--------------------------------------------------------------------------------




this Section 16.23, having been paid to such Secured Party to which such
withholding or deduction was made.
Notwithstanding anything to the contrary set forth in this Section 16.23 or
otherwise provided for in the Agreement, in no event shall any European Lender
that is not a French Qualifying Lender be required to take any action in
connection with the CAM Exchange if (x) such action would require such European
Lender to hold Designated Obligations (or interests or sub participations
therein) to the extent that such interests are only permitted to be held by a
French Qualifying Lender, (y) such European Lender would lose any benefits or
rights it may have as a European Lender under this Agreement, or (z) such action
would otherwise violate Applicable Law (including French law) in any respect.
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]
[SIGNATURE PAGES FOLLOW]



208

--------------------------------------------------------------------------------




[SIGNATURE PAGE TO AMENDED AND RESTATED REVOLVING CREDIT AND SECURITY AGREEMENT]
Each of the parties has signed this Agreement as of the day and year first above
written.
 
US BORROWERS:


 
Invacare Corporation, an Ohio corporation




By: /s/ Robert K. Gudbranson
Name: Robert K. Gudbranson
Title: Senior Vice President, Chief Financial Officer and
Treasurer


 
Freedom Designs, Inc., a California corporation
Alber USA, LLC, an Ohio limited liability company
The Aftermarket Group, Inc., a Delaware corporation
Medbloc, Inc., a Delaware corporation




By: /s/ Robert K. Gudbranson
Name: Robert K. Gudbranson
Title: Vice President and Treasurer


 
Garden City Medical Inc., a Delaware corporation




By: /s/ Robert K. Gudbranson
Name: Robert K. Gudbranson
Title: Treasurer


 
Invacare Continuing Care, Inc., a Missouri corporation




By: /s/ Robert K. Gudbranson
Name: Robert K. Gudbranson
Title: Vice President









--------------------------------------------------------------------------------






[SIGNATURE PAGE TO AMENDED AND RESTATED REVOLVING CREDIT AND SECURITY AGREEMENT]


 
US GUARANTORS:


 
Adaptive Switch Laboratories, Inc., a Texas corporation
The Helixx Group, Inc., an Ohio corporation
Invacare Credit Corporation, an Ohio corporation
Invacare International Corporation, an Ohio corporation
Invacare Holdings, LLC, an Ohio limited liability company
Invacare Florida Holdings, LLC, a Delaware limited liability company
Invacare Florida Corporation, a Delaware corporation
Invamex Holdings LLC, a Delaware limited liability company




By: /s/ Robert K. Gudbranson
Name: Robert K. Gudbranson
Title: Vice President and Treasurer


 
Invacare Canadian Holdings, Inc., a Delaware corporation
Invacare Canadian Holdings, LLC, a Delaware limited liability company
Invacare Canada Finance, LLC, a Delaware limited liability company


By: /s/ Robert K. Gudbranson
Name: Robert K. Gudbranson
Title: President









--------------------------------------------------------------------------------




[SIGNATURE PAGE TO AMENDED AND RESTATED REVOLVING CREDIT AND SECURITY AGREEMENT]
 
CANADIAN BORROWERS:
 
Invacare Canada L.P., an Ontario limited partnership, by its general partner,
Invacare Canada General Partner Inc.
Carroll Healthcare L.P., an Ontario limited partnership, by its general partner,
Carroll Healthcare General Partner, Inc.
Motion Concepts L.P., an Ontario limited partnership, by its general partner,
Carroll Healthcare Inc.
Perpetual Motion Enterprises Limited, an Ontario corporation
By: /s/ Robert K. Gudbranson
Name: Robert Gudbranson
Title: Vice President and Treasurer
 
CANADIAN GUARANTORS:
 
Carroll Healthcare General Partner, Inc., an Ontario corporation
Carroll Healthcare Inc., an Ontario corporation
Invacare Canada General Partner Inc., a Canada corporation
By: /s/ Robert K. Gudbranson
Name: Robert Gudbranson
Title: Vice President and Treasurer







--------------------------------------------------------------------------------




[SIGNATURE PAGE TO AMENDED AND RESTATED REVOLVING CREDIT AND SECURITY AGREEMENT]


 
ENGLISH BORROWERS:


 
Invacare Limited, a company incorporated in England and Wales with company
number 05178693




By: /s/ Theodore Vassiloudis
Name: Theodore Vassiloudis
Title: Director





 
ENGLISH GUARANTORS:
 
Invacare Limited, a company incorporated in England and Wales with company
number 05178693




By: /s/ Theodore Vassiloudis
Name: Theodore Vassiloudis
Title: Director


 
Invacare UK Operations Limited, a company incorporated in England and Wales with
company number 03281202




By: /s/ Theodore Vassiloudis
Name: Theodore Vassiloudis
Title: Director







--------------------------------------------------------------------------------




[SIGNATURE PAGE TO AMENDED AND RESTATED REVOLVING CREDIT AND SECURITY AGREEMENT]


 
FRENCH BORROWERS:


 
Invacare Poirier SAS




By: /s/ Theodore Vassiloudis
Name: Theodore Vassiloudis
Title: President Duly Authorised





 
FRENCH GUARANTORS:
 
Invacare Poirier SAS




By: /s/ Theodore Vassiloudis
Name: Theodore Vassiloudis
Title: President Duly Authorised


 
Invacare France Operations S.A.S.




By: /s/ Theodore Vassiloudis
Name: Theodore Vassiloudis
Title: President Duly Authorised







--------------------------------------------------------------------------------




[SIGNATURE PAGE TO AMENDED AND RESTATED REVOLVING CREDIT AND SECURITY AGREEMENT]
PNC BANK, NATIONAL ASSOCIATION,
as Lender and as Agent
By: /s/ Todd Milenius
Name:    Todd Milenius
Title:    Vice President
1900 East Ninth Street
9th Floor
Cleveland, OH 44114
US-Canada Revolving Commitment Percentage: 40.000000000%
US-Canada Revolving Commitment Amount: $40,000,000.00
English Revolving Commitment Percentage: 46.666666667%
English Revolving Commitment Amount:
$7,000,000.00
French Revolving Commitment Percentage: 0.000000000%
French Revolving Commitment Amount:
$0.00
U.K.H.M. Revenue & Customs Double Taxation Treaty Passport Scheme Reference
number and jurisdiction of tax residence: 13/P/63904/DTTP




--------------------------------------------------------------------------------






[SIGNATURE PAGE TO AMENDED AND RESTATED REVOLVING CREDIT AND SECURITY AGREEMENT]
KEYBANK NATIONAL ASSOCIATION,
as Lender
By: /s/ Jonathan Roe
Name:    Jonathan Roe
Title:    Vice President
127 Public Square, 13th Floor
Cleveland, Ohio 44114-1306
US-Canada Revolving Commitment Percentage: 20.000000000%
US-Canada Revolving Commitment Amount $20,000,000.00
English Revolving Commitment Percentage: 20.000000000%
English Revolving Commitment Amount:
$3,000,000.00
French Revolving Commitment Percentage: 0.000000000%
French Revolving Commitment Amount:
$0.00
U.K.H.M. Revenue & Customs Double Taxation Treaty Passport Scheme Reference
number and jurisdiction of tax residence: 13/K/216374/DTTP






--------------------------------------------------------------------------------




[SIGNATURE PAGE TO AMENDED AND RESTATED REVOLVING CREDIT AND SECURITY AGREEMENT]
JPMORGAN CHASE BANK, N.A.,
as Lender
By: /s/ Lisa A. Morrison
Name: Lisa A. Morrison
Title: Authorized Officer
1300 East 9th Street, 13th Floor
Cleveland, Ohio 44114
US-Canada Revolving Commitment Percentage: 20.000000000%
US-Canada Revolving Commitment Amount $20,000,000.00
J.P. MORGAN EUROPE LIMITED,
as Lender




By: /s/ Matthew Sparkes
Name: Matthew Sparkes
Title: Vice President
25 Bank Street, Canary Wharf
London, E14 5JP


English Revolving Commitment Percentage: 0.000000000%
English Revolving Commitment Amount:
$0.00
French Revolving Commitment Percentage: 100.000000000%
French Revolving Commitment Amount: $15,000,000.00
U.K.H.M. Revenue & Customs Double Taxation Treaty Passport Scheme Reference
number and jurisdiction of tax residence: 13/M/0268710/DTTP (England and Wales)




--------------------------------------------------------------------------------




[SIGNATURE PAGE TO AMENDED AND RESTATED REVOLVING CREDIT AND SECURITY AGREEMENT]
J.P. MORGAN EUROPE LIMITED,
as European Agent




By: /s/ Matthew Sparkes
Name: Matthew Sparkes
Title: Vice President
25 Bank Street, Canary Wharf
London, E14 5JP






--------------------------------------------------------------------------------




[SIGNATURE PAGE TO AMENDED AND RESTATED REVOLVING CREDIT AND SECURITY AGREEMENT]
CITIZENS BUSINESS CAPITAL, A DIVISION OF CITIZENS ASSET FINANCE, INC.,
as Lender
By: /s/ David Slattery
Name: David Slattery
Title: Vice President
28 State Street
Boston, Massachusetts 02109
US-Canada Revolving Commitment Percentage: 20.000000000%
US-Canada Revolving Commitment Amount $20,000,000.00
English Revolving Commitment Percentage: 33.333333333%
English Revolving Commitment Amount:
$5,000,000.00
French Revolving Commitment Percentage: 0.000000000%
French Revolving Commitment Amount:
$0.00
U.K.H.M. Revenue & Customs Double Taxation Treaty Passport Scheme Reference
number and jurisdiction of tax residence: 13/R/355760/DTTP






--------------------------------------------------------------------------------










--------------------------------------------------------------------------------




ANNEX A
US Borrowers
Invacare Corporation, an Ohio corporation
Freedom Designs, Inc., a California corporation
Garden City Medical Inc., a Delaware corporation
The Aftermarket Group, Inc., a Delaware corporation
Invacare Continuing Care, Inc., a Missouri corporation
Medbloc, Inc., a Delaware corporation
Alber USA, LLC, an Ohio limited liability company








--------------------------------------------------------------------------------




ANNEX B
US Guarantors
Adaptive Switch Laboratories, Inc., a Texas corporation
The Helixx Group, Inc., an Ohio corporation
Invacare Credit Corporation, an Ohio corporation
Invacare International Corporation, an Ohio corporation
Invacare Holdings, LLC, an Ohio limited liability company
Invacare Canadian Holdings, Inc., a Delaware corporation
Invacare Canadian Holdings, LLC, a Delaware limited liability company
Invacare Florida Holdings, LLC, a Delaware limited liability company
Invacare Florida Corporation, a Delaware corporation
Invamex Holdings LLC, a Delaware limited liability company
Invacare Canada Finance, LLC, a Delaware limited liability company








--------------------------------------------------------------------------------




ANNEX C
Canadian Borrowers
Invacare Canada L.P., an Ontario limited partnership
Carroll Healthcare L.P., an Ontario limited partnership
Motion Concepts L.P., an Ontario limited partnership
Perpetual Motion Enterprises Limited, an Ontario corporation








--------------------------------------------------------------------------------




ANNEX D
Canadian Guarantors
Carroll Healthcare General Partner, Inc., an Ontario corporation
Carroll Healthcare Inc., an Ontario corporation
Invacare Canada General Partner Inc., a Canada corporation






--------------------------------------------------------------------------------




ANNEX E
English Borrowers
Invacare Limited, a company incorporated in England and Wales with company
number 05178693.




--------------------------------------------------------------------------------




ANNEX F
English Guarantors


Invacare Limited, a company incorporated in England and Wales with company
number 05178693.
Invacare UK Operations Limited, a company incorporated in England and Wales with
company number 03281202










--------------------------------------------------------------------------------




ANNEX G
French Borrowers
Invacare Poirier SAS, a French société par actions simplifiée located at Route
de Saint Roch, 37230, Fondettes, France and registered with the companies
registry of Tours under number 479 207 060








--------------------------------------------------------------------------------




ANNEX H
French Guarantors
Invacare Poirier SAS, a French société par actions simplifiée located at Route
de Saint Roch, 37230, Fondettes, France and registered with the companies
registry of Tours under number 479 207 060
Invacare France Operations S.A.S.


